                            EXHIBIT 2




20-48744-mlo   Doc 134-2   Filed 09/11/20   Entered 09/11/20 10:06:36   Page 1 of 123
User:     jacobm2                                                          Lapeer Industries, Inc.                                                Page:               1
                                                                            Stock Status Report                                                   Date:        9/9/2020
                                                           ( By: Class / Part / Warehouse, As of :8/31/2020 )                                      Time:    11:27:45AM
                                                 ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                            Part Class   Type             OnHand Qty           Unit Cost       Matl. Burden   Mth             Extended Cost

Class : C001 \ Finished Goods Kalmar

Class : C002 \ Finished Goods Vestas

Class : C003 \ Finished Goods Siemens

Class : C004 \ Finished Goods Navistar
 Part : 3112840C1-LF \ BRACE, REAR CENTER BRACKET, Less Finish
    Plant 4 / Plant 4                                       C004       M                       9.00         52.80000                       AVG                    475.20
 Part : 3113386C1 \ PILLAR, BODY SIDE, REAR LH WELD
    Plant 4 / Plant 4                                       C004       M                       7.00        588.16100                       AVG                  4,117.13
 Part : 3683077C92 \ Lock Assy-Combat
    Plant 4 / Plant 4                                       C004       M                       5.00         66.41333                       LAST                   332.07
 Part : 3683210C1 \ Mil Ext. C-Lock-Door Side L&R
    Plant 4 / Plant 4                                       C004       M                       1.00         41.65468                       LAST                    41.65
 Part : 3683210C2 \ EXTENDED C LOCK
    Plant 4 / Plant 4                                       C004       M                       4.00         47.95867                       AVG                    191.83
 Part : 3688784C1 \ Cap, Assy Roof Pass Thru, Rear
    Plant 1 / Plant 1                                       C004       M                       3.00             0.00375                    LAST                     0.01
 Part : 3689009C91 \ Hinge, Access Hatch
    Plant 1 / Plant 1                                       C004       M                       4.00        665.75362                       LAST                 2,663.01
 Part : 3689019C1 \ Panel, Floor Floating Rear
    Plant 4 / Plant 4                                       C004       M                       1.00        475.83500                       AVG                    475.84
 Part : 3832099C1 \ WASHER 58MM ID X 89MM OD X 10M
    Plant 4 / Plant 4                                       C004       M                       5.00             7.11534                    AVG                     35.58
 Part : 3845050C2 \ PANEL, PDC ARMOR COVER
    Plant 1 / Plant 1                                       C004       M                       1.00         64.34285                       LAST                    64.34
    Plant 4 / Plant 4                                       C004       M                       9.00         64.34285                       LAST                   579.09
                                                 Part 3845050C2 Subtotal :                    10.00                                                               643.43


 Part : 3899410C1 \ Panel, Assy Side Belly Armor
    Plant 4 / Plant 4                                       C004       M                       1.00       1,164.15000                      LAST                 1,164.15
 Part : 4044450C2 \ PANEL, BODY SIDE FRONT, ASSY,
    Plant 4 / Plant 4                                       C004       M                       1.00        812.71874                       AVG                    812.72
 Part : 4085530C1 \ SUPPORT, FORDING ANGLE BRACKET
    Plant 4 / Plant 4                                       C004       M                       2.00             8.29793                    LAST                    16.60

                                                                                                                      Part Class C004 Subtotal :               10,969.22


Class : C005 \ Finished Goods Meritor

Class : C006 \ Finished Goods Marvin
 Part : 13552237-50 \ Bottom, Kingpin Mounting Plate Assy, Sand Tan
    Plant 4 / Plant 4                                       C006       M                       1.00       8,605.95215                      AVG                  8,605.95
 Part : 13553831-1 \ Cuff, Rear A-Frame Shown
    Plant 1 / Plant 1                                       C006       M                       1.00       8,541.68000                      AVG                  8,541.68

                                                                                                                      Part Class C006 Subtotal :               17,147.63


Class : C007 \ Finished Goods Oshkosh

Class : C008 \ Finished Goods Textron
 Part : 9AM7134 \ Plate, Fender Support, Frag
    Plant 4 / Plant 4                                       C008       M                       1.00         32.57606                       LAST                    32.58

                                                                                                                      Part Class C008 Subtotal :                   32.58


Class : C009 \ Finished Goods Raytheon



                 20-48744-mlo              Doc 134-2          Filed 09/11/20             Entered 09/11/20 10:06:36                    Page 2 of 123                   1
User:     jacobm2                                                        Lapeer Industries, Inc.                                               Page:              2
                                                                          Stock Status Report                                                  Date:       9/9/2020
                                                         ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                               ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                          Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : C009 \ Finished Goods Raytheon

 Part : B5062795-1 \ COVER, MOUNTING KIT-SCU
    Plant 1 / Plant 1                                    C009        M                       2.00       1,474.15562                     AVG                 2,948.31

                                                                                                                  Part Class C009 Subtotal :                2,948.31


Class : C010 \ Finished Goods Gen Dyn

 Part : 12569098 \ STOW BOX
    Plant 4 / Plant 4                                    C010        M                       1.00       1,878.10389                     AVG                 1,878.10

                                                                                                                  Part Class C010 Subtotal :                1,878.10


Class : C011 \ Finished Goods Mitsubish

Class : C012 \ Finished Goods Manitowoc

Class : C013 \ Finished Goods EMD

Class : C014 \ Finished Goods Durr

Class : C015 \ Finished Goods BAE

 Part : 12578348-3*00 \ STRIP, TOP GUARD
    Plant 4 / Plant 4                                    C015        M                       3.00        112.59447                      AVG                   337.78
 Part : 12578392 \ STOP, REAR DOOR ASSEMBLY
    Plant 4 / Plant 4                                    C015        M                       1.00        600.30751                      AVG                   600.31
 Part : 12580419-3 \ PLATE, METAL
    Plant 4 / Plant 4                                    C015        M                       1.00         65.98615                      AVG                    65.99
 Part : 12976091-3*00 \ SUPPORT
    Plant 4 / Plant 4                                    C015        M                       1.00        348.61688                      AVG                   348.62
 Part : 2617216 \ FRAME, ACCESS HOLE
    Plant 4 / Plant 4                                    C015        M                       1.00        631.06000                      AVG                   631.06
 Part : 4240276 \ COVER ARMOR
    Plant 4 / Plant 4                                    C015        M                      18.00         46.27321                      AVG                   832.92
 Part : 4315710 \ Hatch Assembly
    Plant 1 / Plant 1                                    C015        M                       2.00       4,348.30000                     LAST                8,696.60
 Part : 4359957 \ BRACKET, REMOTE, SENSORS
    Plant 4 / Plant 4                                    C015        M                      16.00         16.48415                      AVG                   263.75
 Part : 7019590 \ LINK, COVER
    Plant 4 / Plant 4                                    C015        M                       4.00        135.72750                      AVG                   542.91

                                                                                                                  Part Class C015 Subtotal :               12,319.94


Class : C016 \ Finished Goods Arconic

Class : C017 \ Finished Goods Caterpillar

Class : C018 \ Finished Goods Tunkers-Ma

Class : C019 \ Finished Goods Kuka

Class : C020 \ Finished Goods IMOD

Class : C021 \ Finished Goods ADI

Class : C022 \ Finished Goods Niitek

Class : C023 \ Finished GoodsTesmec

Class : C024 \ Finished Goods Ford

Class : C025 \ Finished Goods TAG

Class : Cust \ Finished Goods
 Part : 12584751 \ WW FRT OUTER LFT COVER ASSY.
    Plant 4 / Plant 4                                    Cust        M                       1.00         59.28850                      AVG                    59.29
 Part : 12604903 \ BRACKET, MOUNTING


                 20-48744-mlo               Doc 134-2       Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 3 of 123                   2
User:     jacobm2                                                       Lapeer Industries, Inc.                                               Page:                3
                                                                         Stock Status Report                                                  Date:         9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                      Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden    Mth             Extended Cost

Class : Cust \ Finished Goods
    Plant 4 / Plant 4                                   Cust        M                       1.00         29.06200                      AVG                      29.06
 Part : 4265676-5 \ Tab, Bent
    Plant 4 / Plant 4                                   Cust        M                       1.00         16.36000                      LAST                     16.36
 Part : 4265676-6 \ Tab, Bent
    Plant 4 / Plant 4                                   Cust        M                      31.00         44.58000                      LAST                  1,381.98
 Part : 4265676-7 \ Foot, Bent
    Plant 4 / Plant 4                                   Cust        M                      31.00             3.34129                   LAST                    103.58
 Part : 4273184 \ Armor plate
    Plant 4 / Plant 4                                   Cust        M                       1.00        279.30250                      AVG                     279.30

                                                                                                                   Part Class Cust Subtotal :                1,869.57


Class : P000 \ INV WIP Components

 Part : 12288884 \ PAD
    Plant 4 / Plant 4                                   P000        M                      64.00         14.29125                      AVG                     914.64
 Part : 12345796 \ IDENT MARKER
    Plant 4 / Plant 4                                   P000        M                      21.00             8.72525                   AVG                     183.23
 Part : 12365260-1 \ Skirt Panel(Shown)
    Plant 4 / Plant 4                                   P000        M                       1.00         35.72748                      AVG                      35.73
 Part : 12477806 \ Weldment, Skirt Panel
    Plant 4 / Plant 4                                   P000        M                       1.00          37.31129                     AVG                      37.31
 Part : 12477808 \ Weldment, Skirt Panel
    Plant 4 / Plant 4                                   P000        M                       1.00         40.77393                      AVG                      40.77
 Part : 12498238-1 \ PLATE
    Plant 4 / Plant 4                                   P000        M                      29.00         47.56724                      AVG                   1,379.45
 Part : 12498238-2 \ PLATE
    Plant 4 / Plant 4                                   P000        M                      29.00         47.56724                      AVG                   1,379.45
 Part : 12498259-1 \ Plate
    Plant 4 / Plant 4                                   P000        M                      31.00             6.49580                   AVG                     201.37
 Part : 12577843-1 \ PLATE
    Plant 4 / Plant 4                                   P000        M                       1.00             6.28461                   AVG                       6.28
 Part : 12577843-2 \ PLATE
    Plant 4 / Plant 4                                   P000        M                       1.00             5.65077                   AVG                       5.65
 Part : 12577852-1 \ PLATE
    Plant 4 / Plant 4                                   P000        M                       1.00             5.73808                   AVG                       5.74
 Part : 12577852-2 \ PLATE
    Plant 4 / Plant 4                                   P000        M                       1.00         39.30335                      AVG                      39.30
 Part : 12577852-3 \ PLATE
    Plant 4 / Plant 4                                   P000        M                       1.00         22.26889                      AVG                      22.27
 Part : 12577852-4 \ PLATE
    Plant 4 / Plant 4                                   P000        M                       1.00             5.69077                   AVG                       5.69
 Part : 12577853-1 \ PLATE
    Plant 4 / Plant 4                                   P000        M                       2.00          24.71105                     AVG                      49.42
 Part : 12577854-1 \ PLATE
    Plant 4 / Plant 4                                   P000        M                       1.00         14.21388                      AVG                      14.21
 Part : 12577856-1 \ PLATE
    Plant 4 / Plant 4                                   P000        M                       2.00         43.26369                      AVG                      86.53
 Part : 12577857-1 \ PLATE
    Plant 4 / Plant 4                                   P000        M                       1.00         16.50723                      AVG                      16.51
 Part : 12577860 \ COVER, BALLISTIC
    Plant 4 / Plant 4                                   P000        M                       5.00         89.55400                      AVG                     447.77
 Part : 12577945 \ PLATE
    Plant 4 / Plant 4                                   P000        M                       1.00         12.25901                      AVG                      12.26


                 20-48744-mlo              Doc 134-2       Filed 09/11/20             Entered 09/11/20 10:06:36                   Page 4 of 123                    3
User:     jacobm2                                                         Lapeer Industries, Inc.                                              Page:              4
                                                                           Stock Status Report                                                 Date:       9/9/2020
                                                          ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                               ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                          Part Class    Type             OnHand Qty             Unit Cost   Matl. Burden   Mth            Extended Cost

Class : P000 \ INV WIP Components

 Part : 12584731-101 \ PANEL, FLOOR
    Plant 4 / Plant 4                                     P000        M                       1.00           29.56880                   AVG                    29.57
 Part : 12584731-103 \ PLATE, SIDE AFT
    Plant 4 / Plant 4                                     P000        M                       2.00           11.46547                   AVG                    22.93
 Part : 12584731-104 \ PLATE, SIDE FWD
    Plant 4 / Plant 4                                     P000        M                       1.00           24.34673                   AVG                    24.35
 Part : 12584731-106 \ PLATE, DIAG LEFT
    Plant 4 / Plant 4                                     P000        M                       1.00           14.25852                   AVG                    14.26
 Part : 12584731-107 \ PLATE, DIAG RIGHT
    Plant 4 / Plant 4                                     P000        M                       2.00           14.43668                   AVG                    28.87
 Part : 12584731-109 \ BULLET TRAP, AFT LEFT
    Plant 4 / Plant 4                                     P000        M                       6.00           26.70635                   AVG                   160.24
 Part : 12584731-110 \ BULLET TRAP, AFT RIGHT
    Plant 4 / Plant 4                                     P000        M                       2.00             2.91704                  AVG                     5.83
 Part : 13052478-1 \ BRACKET, BFT TRANSCEIVER
    Plant 4 / Plant 4                                     P000        M                       1.00             4.06000                  AVG                     4.06
 Part : 13052478-2 \ BRACKET, BFT TRANSCEIVER
    Plant 4 / Plant 4                                     P000        M                       1.00           18.31656                   AVG                    18.32
 Part : 13052478-3 \ BRACKET, BFT TRANSCEIVER
    Plant 4 / Plant 4                                     P000        M                       1.00           19.31655                   AVG                    19.32
 Part : 1920-00-FF-1SA5 \ Fan Cover Assembly
    Plant 4 / Plant 4                                     P000        M                       5.00             0.00000                  LAST                    0.00
 Part : 3225891-13A-002 \ Block LH
    Plant 4 / Plant 4                                     P000        M                      16.00           17.93000                   AVG                   286.88
 Part : 40242790 \ CHANNEL
    Plant 4 / Plant 4                                     P000        M                      29.00           30.95160                   LAST                  897.60
 Part : 4265647-2 \ FRAME
    Plant 4 / Plant 4                                     P000        M                      29.00           63.90000                   AVG                 1,853.10
 Part : 4265647-3 \ BASE FRAME
    Plant 4 / Plant 4                                     P000        M                      29.00          116.84000                   AVG                 3,388.36
 Part : 4265647-4 \ PLATE
    Plant 4 / Plant 4                                     P000        M                      29.00           54.70345                   AVG                 1,586.40
 Part : 4265700 \ PLATE
    Plant 4 / Plant 4                                     P000        M                      58.00           17.90483                   AVG                 1,038.48
 Part : 4273071-BLANK \ Blanks are purchased cut to the size listed below:2.500x11.500x14.125-5083-H321 (+/- .125)
    Plant 4 / Plant 4                                     P000        P                      72.00          159.39500                   AVG                11,476.44
 Part : 8480802-1 \ PLATE
    Plant 4 / Plant 4                                     P000        M                       2.00             0.00000                  AVG                     0.00
 Part : B1821BH038C125N \ Cap Screw, Hex Head
    Plant 1 / Plant 1                                     P000        P                    314.00              0.34694                  AVG                   108.94
    Plant 4 / Plant 4                                     P000        P                    600.00              0.34694                  AVG                   208.16
                                      Part B1821BH038C125N Subtotal :                       914.00                                                            317.10


 Part : B1821BH038F125N \ Screw
    Plant 4 / Plant 4                                     P000        P                   1,400.00             0.29000                  LAST                  406.00
 Part : B1821BH050C125N \ Screw
    Plant 4 / Plant 4                                     P000        P                    150.00              0.52000                  LAST                   78.00
 Part : B1821BH050C150N \ Screw
    Plant 4 / Plant 4                                     P000        P                    580.00              0.65000                  LAST                  377.00
 Part : DP-MPVL6-S0008-0A \ ABS SOLENOID MODULATOR VALVE ASSY
    Plant 4 / Plant 4                                     P000        M                      20.00             1.10050                  AVG                    22.01
 Part : DP-MPVL6-S0056-0A \ BREATHER BRACKET TWO SILENCER ASSY


                 20-48744-mlo             Doc 134-2          Filed 09/11/20             Entered 09/11/20 10:06:36                 Page 5 of 123                   4
User:     jacobm2                                                          Lapeer Industries, Inc.                                                Page:               5
                                                                            Stock Status Report                                                   Date:        9/9/2020
                                                           ( By: Class / Part / Warehouse, As of :8/31/2020 )                                      Time:    11:27:45AM
                                                ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                            Part Class   Type             OnHand Qty           Unit Cost       Matl. Burden   Mth             Extended Cost

Class : P000 \ INV WIP Components
    Plant 4 / Plant 4                                      P000        M                       5.00         21.18600                       AVG                    105.93
 Part : DP-MPVR5-F0766-0A \ STEP SIDE FRONT
    Plant 4 / Plant 4                                      P000        M                      10.00         42.96700                       AVG                    429.67
 Part : DP-MRECB-50033-0A \ TRUNKING INST REC
    Plant 4 / Plant 4                                      P000        M                       5.00        136.75800                       AVG                    683.79
 Part : DP-MRECB-50043-0A \ REAR ANTI COMPOUND RELAY VALVE ASSY
    Plant 4 / Plant 4                                      P000        M                      10.00             4.21200                    AVG                     42.12
 Part : DP-MRECB-50044-0A \ REAR PARK BREAK RELAY VALVE ASSY
    Plant 4 / Plant 4                                      P000        M                       5.00             6.00400                    AVG                     30.02
 Part : DP-MRECB-50046-0A \ TRAILER CONTROL VALVE BRACKET ASSEMBLY
    Plant 4 / Plant 4                                      P000        M                       5.00         34.04200                       AVG                    170.21
 Part : DP-MRECB-50052-0A \ MASTER CYL INST
    Plant 4 / Plant 4                                      P000        M                       5.00         23.86600                       AVG                    119.33
 Part : MS51957-65 \ 10/24 x 3/4 Pan Ohil S/S
    Plant 4 / Plant 4                                      P000        P                      50.00             0.60000                    AVG                     30.00
 Part : PL-MPVL4-F0665-00 \ BLAST LOCK RECEIVING END GUSSET
    Plant 4 / Plant 4                                      P000        M                       3.00             3.79615                    AVG                     11.39
 Part : PL-MPVL6-N0072-00 \ TOWBAR STABILIZER FLANGE
    Plant 4 / Plant 4                                      P000        M                       1.00         19.55000                       AVG                     19.55
 Part : PL-MPVL6-X0086-00 \ TRANSMISSION DIPSTICK BRACKET
    Plant 4 / Plant 4                                      P000        M                      14.00         12.94143                       AVG                    181.18

                                                                                                                      Part Class P000 Subtotal :               28,761.89


Class : P001 \ INV WIP components Kalma

Class : P002 \ INV WIP Components Vesta

Class : P003 \ INV WIP components Siemens

Class : P004 \ INV WIP Components Navistar

 Part : 252552C1 \ NUT, TAB WELD .25-20 (STD-3-39. 102)
    Plant 4 / Plant 4                                      P004        P                   1,263.00             0.18281                    AVG                    230.89
 Part : 3682193C1 \ Plate, Bottom Combat Lock
    Plant 4 / Plant 4                                      P004        M                       2.00         16.43686                       AVG                     32.87
 Part : 3682194C1 \ Boss C-Lock
    Plant 4 / Plant 4                                      P004        P                      59.00         28.71000                       LAST                 1,693.89
 Part : 3684100C1 \ Spacer, 101.6 x 44.45 ID
    Plant 1 / Plant 1                                      P004        M                      90.00         22.19911                       AVG                  1,997.92
 Part : 3689058C1 \ Support, Assy Rib Internal, V-Hull
    Plant 4 / Plant 4                                      P004        M                       1.00        411.01376                       AVG                    411.01
 Part : 3697668C4 \ Panel, Wheel Armor CTR RR LH
    Plant 4 / Plant 4                                      P004        M                       8.00         82.37400                       AVG                    658.99
 Part : 3697669C5 \ Panel, Wheel Armor Inner RR LH
    Plant 4 / Plant 4                                      P004        M                       1.00         51.79652                       AVG                     51.80
 Part : 3697679C2 \ Reinforcement, Wheel Armor Inner
    Plant 4 / Plant 4                                      P004        M                      11.00         13.40772                       AVG                    147.48
 Part : 3697680C4 \ Reinforcement, Wheel Armor CTR
    Plant 4 / Plant 4                                      P004        M                      24.00         14.50111                       AVG                    348.03
 Part : 3697681C4 \ Reinforcement, Wheel Armor Outer
    Plant 4 / Plant 4                                      P004        M                       7.00         36.89801                       AVG                    258.29
 Part : 3697682C4 \ Reinforcement, Wheel Armor Outer
    Plant 4 / Plant 4                                      P004        M                      15.00         24.07820                       AVG                    361.17
 Part : 3697683C2 \ Reinforcement, Wheel Armor CTR
    Plant 4 / Plant 4                                      P004        M                       3.00             8.30179                    AVG                     24.91


                 20-48744-mlo             Doc 134-2           Filed 09/11/20             Entered 09/11/20 10:06:36                   Page 6 of 123                    5
User:     jacobm2                                                            Lapeer Industries, Inc.                                               Page:              6
                                                                              Stock Status Report                                                  Date:       9/9/2020
                                                             ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                                   ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                              Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P004 \ INV WIP Components Navistar

 Part : 3697685C2 \ Reinforcement, Wheel Armor Inner
    Plant 4 / Plant 4                                        P004        M                       3.00         14.80316                      AVG                    44.41
 Part : 3697695C5 \ Panel, Wheel Armor UPR, Outer
    Plant 4 / Plant 4                                        P004        M                       8.00         25.80295                      AVG                   206.42
 Part : 3697710C2 \ Plate, Wheel Well Armor
    Plant 4 / Plant 4                                        P004        M                       1.00         19.87333                      LAST                   19.87
 Part : 3697711C2 \ Plate, Wheel Well Armor
    Plant 4 / Plant 4                                        P004        M                       1.00         49.10000                      LAST                   49.10
 Part : 3697712C2 \ Plate, Wheel Well Armor
    Plant 4 / Plant 4                                        P004        M                       1.00         53.38000                      LAST                   53.38
 Part : 3697746C4 \ Plate, Wheel Well Armor OTR RR LH
    Plant 4 / Plant 4                                        P004        M                       4.00         25.21003                      AVG                   100.84
 Part : 3698764C1 \ Plate, Step INR, Belly Armor
    Plant 4 / Plant 4                                        P004        M                       1.00         18.98000                      AVG                    18.98
 Part : 3698766C1 \ Plate, Step OTR, Belly Armor
    Plant 4 / Plant 4                                        P004        M                       1.00        244.81000                      LAST                  244.81
 Part : 3698770C1 \ Plate, Cover Fuel Tank Reinf.
    Plant 4 / Plant 4                                        P004        M                       1.00         20.02250                      LAST                   20.02
 Part : 3698771C1 \ Plate, Cover Fuel Tank Reinf.
    Plant 4 / Plant 4                                        P004        M                       1.00         15.98000                      LAST                   15.98
 Part : 3698772C1 \ Plate, Cover Fuel Tank Reinf.
    Plant 4 / Plant 4                                        P004        M                       1.00         24.42250                      LAST                   24.42
 Part : 3698773C1 \ Plate, Cover Fuel Tank Reinf.
    Plant 4 / Plant 4                                        P004        M                       1.00         19.42750                      LAST                   19.43
 Part : 3701176C1 \ ARMOR STEEL HIGH HARDNESS PLATE
    Plant 4 / Plant 4                                        P004        M                       3.00         12.10198                      AVG                    36.31
 Part : 3701196C1 \ BOSS, 3/8-16 TAPPED ADD-ON ARMOR
    Plant 4 / Plant 4                                        P004        P                    109.00              6.70000                   AVG                   730.30
 Part : 3701230C1 \ SUPPORT, WIPER, MOTOR
    Plant 4 / Plant 4                                        P004        M                      31.00         12.69515                      AVG                   393.55
 Part : 3701231C1 \ SUPPORT, WIPER MOTOR, LOWER
    Plant 4 / Plant 4                                        P004        M                       6.00         15.52963                      AVG                    93.18
 Part : 3701241C1 \ BOSS, 1/2-13 TAPPED ADD-ON ARMOR
    Plant 4 / Plant 4                                        P004        M                      11.00             8.70000                   AVG                    95.70
 Part : 3701303C1 \ SUPPORT, COWL TRAY
    Plant 4 / Plant 4                                        P004        M                      16.00         10.80067                      AVG                   172.81
 Part : 3701310C1 \ BOSS, TAPPED COWL TRAY
    Plant 4 / Plant 4                                        P004        P                      26.00         24.73326                      AVG                   643.06
 Part : 3701330C1-blank \ Panel, Engine Cover, Lower Rear
    Plant 4 / Plant 4                                        P004        M                       9.00             0.00000                   AVG                     0.00
 Part : 3708129C1 \ Plate, Rear Wall Door Opening RH
    Plant 4 / Plant 4                                        P004        M                       1.00        110.00000                      LAST                  110.00
 Part : 3708158C1 \ Plate, Wheel Well Armor MTG
    Plant 4 / Plant 4                                        P004        M                       1.00         34.64999                      LAST                   34.65
 Part : 3708159c1 \ Plate, Wheel Well Armor MTG
    Plant 4 / Plant 4                                        P004        M                       2.00         21.16750                      LAST                   42.34
 Part : 3708160C1 \ Plate, Wheel Well Armor MTG
    Plant 4 / Plant 4                                        P004        M                       2.00             7.17000                   LAST                   14.34
 Part : 3708239C1 \ PLATE, BELLY DEFLECTOR
    Plant 4 / Plant 4                                        P004        M                      72.00         75.49500                      LAST                5,435.64
 Part : 3708247C1 \ Boss, 3/8-16 Tapped Add-On Armor
    Plant 4 / Plant 4                                        P004        P                       1.00         25.16500                      LAST                   25.17


                 20-48744-mlo             Doc 134-2             Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 7 of 123                   6
User:     jacobm2                                                              Lapeer Industries, Inc.                                             Page:              7
                                                                                Stock Status Report                                                Date:       9/9/2020
                                                             ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                                   ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                              Part Class    Type              OnHand Qty         Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P004 \ INV WIP Components Navistar

 Part : 3708279C1 \ Reinforcement, Latch Pin Support
    Plant 4 / Plant 4                                         P004        M                        1.00       24.98400                      LAST                   24.98
 Part : 3708281C1 \ Support, Access Hatch Stop
    Plant 1 / Plant 1                                         P004        M                        5.00           7.59451                   LAST                   37.97
 Part : 3708284C1 \ Latch, Access Door,
    Plant 1 / Plant 1                                         P004        M                        3.00           4.27000                   LAST                   12.81
    Plant 4 / Plant 4                                         P004        M                       -4.00           4.27000                   LAST                  -17.08
                                                   Part 3708284C1 Subtotal :                       3.00                                                            12.81
                                               Negative Balances Subtotal :                       -4.00                                                           -17.08
                                                          Net Value Subtotal :                    -1.00                                                            -4.27


 Part : 3708285C1 \ Tube, Access Hatch, Outer Hinge
    Plant 1 / Plant 1                                         P004        M                       13.00           6.79607                   AVG                    88.35
 Part : 3708286C2 \ Tube, Access Hatch, Inner Hinge
    Plant 1 / Plant 1                                         P004        M                        9.00           9.47761                   AVG                    85.30
 Part : 3708288C1 \ Cap, Spring Retainer
    Plant 1 / Plant 1                                         P004        M                       11.00       21.85600                      LAST                  240.42
 Part : 3708290C1 \ Bushing, Escape Hatch
    Plant 1 / Plant 1                                         P004         P                      14.00           4.88888                   LAST                   68.44
    Plant 4 / Plant 4                                         P004         P                       5.00           4.88888                   LAST                   24.44
                                                   Part 3708290C1 Subtotal :                      19.00                                                            92.88


 Part : 3708291C1 \ Spring, Access, Hinge Spring
    Plant 4 / Plant 4                                         P004         P                    245.00            6.25000                   LAST                1,531.25
 Part : 3708469C3 \ Panel, Upper Wheel Armor Outer, Rear
    Plant 4 / Plant 4                                         P004        M                       31.00       13.86510                      AVG                   429.82
 Part : 3822558C1 \ PLATE, PILLAR VIC3
    Plant 4 / Plant 4                                         P004        M                        1.00       13.88831                      AVG                    13.89
 Part : 3825434C1 \ Shim Plate
    Plant 4 / Plant 4                                         P004        M                     717.00            3.15724                   LAST                2,263.74
 Part : 3855313C1 \ Plate, Support, V-Hull Short
    Plant 4 / Plant 4                                         P004        M                        9.00       52.23572                      AVG                   470.12
 Part : 3855555C1 \ Plate, Assy Mount, V-Hull Short
    Plant 4 / Plant 4                                         P004        M                       49.00      135.73011                      LAST                6,650.78
 Part : 3856248C1 \ Reinforcement, Eye, Lifting
    Plant 4 / Plant 4                                         P004        M                        1.00           6.37494                   AVG                     6.37
 Part : 3864385C2 \ PLATE
    Plant 4 / Plant 4                                         P004        M                       10.00           5.09572                   AVG                    50.96
 Part : 3864645C1 \ Boss, Tapped, Dia 30 x 25 Lg
    Plant 4 / Plant 4                                         P004         P                      14.00           4.98282                   AVG                    69.76
 Part : 3865176C2 \ Plate, Gusset, Wheel Armor
    Plant 4 / Plant 4                                         P004        M                        2.00       10.78500                      AVG                    21.57
 Part : 3868575C4 \ Panel, Wheel Armor Outer, LH
    Plant 4 / Plant 4                                         P004        M                        8.00       30.52996                      AVG                   244.24
 Part : 3869858C1 \ Pin, Spring Pivot
    Plant 4 / Plant 4                                         P004        M                       21.00           5.06000                   LAST                  106.26
 Part : 3869860C1 \ Stud, Spring Stop
    Plant 4 / Plant 4                                         P004         P                    120.00            4.49000                   LAST                  538.80
 Part : 3869939C1 \ Retainer, Ring
    Plant 1 / Plant 1                                         P004         P                    231.00            0.18228                   AVG                    42.11
    Plant 4 / Plant 4                                         P004         P                      -5.00           0.18228                   AVG                    -0.91




                 20-48744-mlo              Doc 134-2            Filed 09/11/20               Entered 09/11/20 10:06:36                Page 8 of 123                   7
User:     jacobm2                                                             Lapeer Industries, Inc.                                             Page:              8
                                                                               Stock Status Report                                                Date:       9/9/2020
                                                            ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                                  ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                             Part Class    Type              OnHand Qty         Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P004 \ INV WIP Components Navistar
                                                 Part 3869939C1 Subtotal :                      231.00                                                            42.11
                                                Negative Balances Subtotal :                     -5.00                                                            -0.91
                                                         Net Value Subtotal :                  226.00                                                             41.20


 Part : 3870083C2 \ SUPPORT, GEAR TRAY SIDE PLATE
    Plant 4 / Plant 4                                        P004        M                       30.00        11.14997                     AVG                   334.50
 Part : 3870084C1 \ SUPPORT, TRAY BACK GUSSET
    Plant 4 / Plant 4                                        P004        M                        7.00           5.52562                   AVG                    38.68
 Part : 3870085C1 \ SUPPORT, TRAY FRONT GUSSET
    Plant 4 / Plant 4                                        P004        M                        7.00       10.91034                      AVG                    76.37
 Part : 3870086C2 \ SUPPORT, TRAY BOTTOM PLATE
    Plant 4 / Plant 4                                        P004        M                        8.00      120.13470                      AVG                   961.08
 Part : 3870100C2 \ SUPPORT, STOP BLOCK WELDMT
    Plant 4 / Plant 4                                        P004        M                        9.00           8.76652                   AVG                    78.90
 Part : 3870101C2 \ SUPPORT,
    Plant 4 / Plant 4                                        P004        M                        4.00      410.72192                      AVG                 1,642.89
 Part : 3870301C1 \ Plate, Cab Mount
    Plant 4 / Plant 4                                        P004        M                        1.00           0.78000                   LAST                    0.78
 Part : 3874663C1 \ Plate, Roof Turrent MTG
    Plant 4 / Plant 4                                        P004        M                       28.00           0.44573                   AVG                    12.48
 Part : 3874672C1 \ Boss, 30 OD X 3/8-16 I.D. x 10
    Plant 4 / Plant 4                                        P004         P                      48.00           1.72285                   AVG                    82.70
 Part : 3874676C1 \ Plate, Roof Door Support
    Plant 4 / Plant 4                                        P004        M                     109.00        21.64925                      AVG                 2,359.77
 Part : 3874684C1 \ Plate, Roof Front RH Wall
    Plant 4 / Plant 4                                        P004        M                       67.00           2.88241                   AVG                   193.12
 Part : 3874686C1 \ Plate, Roof Front LH Wall
    Plant 4 / Plant 4                                        P004        M                       78.00           2.61445                   AVG                   203.93
 Part : 3874688C1 \ Plate, Gunner Door Catch
    Plant 4 / Plant 4                                        P004        M                     755.00            2.28428                   AVG                 1,724.63
 Part : 3874690C1 \ Boss, 22 OD X 1/4-20UNC ID X 15
    Plant 4 / Plant 4                                        P004         P                      64.00           1.72392                   AVG                   110.33
 Part : 3874691C1 \ Plate, Roof Seat Support MTG
    Plant 4 / Plant 4                                        P004        M                    1,126.00           0.87000                   AVG                   979.62
 Part : 3874693C1 \ Boss, 15 OD X 1/4-20UNC ID X 14
    Plant 4 / Plant 4                                        P004         P                      50.00           1.65000                   AVG                    82.50
 Part : 3874694C1 \ Spacer, Inner Turrent MTG 16
    Plant 4 / Plant 4                                        P004         P                    329.00            2.31556                   AVG                   761.82
 Part : 3874698C1 \ Boss, 15 X 1/4-20UNC X 20.8
    Plant 4 / Plant 4                                        P004         P                    132.00            2.07959                   AVG                   274.51
 Part : 3874699C1 \ Plate, Roof Outer Rear Turret
    Plant 4 / Plant 4                                        P004        M                       25.00           3.14910                   AVG                    78.73
 Part : 3874715C1 \ Plate,Sitrex Front LH
    Plant 4 / Plant 4                                        P004        M                        3.00           5.42378                   AVG                    16.27
 Part : 3874716C1 \ Plate, Sitrex Rear LH
    Plant 4 / Plant 4                                        P004        M                        2.00           3.23400                   AVG                     6.47
 Part : 3874720C1 \ Plate, Roof Inner Front
    Plant 4 / Plant 4                                        P004        M                     336.00            1.34324                   AVG                   451.33
 Part : 3874724C1 \ Plate, Roof Inner Mid, RH
    Plant 4 / Plant 4                                        P004        M                       42.00           3.29605                   AVG                   138.43
 Part : 3874726C1 \ Boss, 30 OD X 1/2-13UNC ID X 22
    Plant 4 / Plant 4                                        P004         P                    137.00            2.25000                   AVG                   308.25


                 20-48744-mlo               Doc 134-2          Filed 09/11/20               Entered 09/11/20 10:06:36                Page 9 of 123                   8
User:     jacobm2                                                              Lapeer Industries, Inc.                                             Page:              9
                                                                                Stock Status Report                                                Date:       9/9/2020
                                                             ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                                   ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                              Part Class    Type              OnHand Qty         Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P004 \ INV WIP Components Navistar

 Part : 3875405C1 \ Boss, 20 OD x 1/4-20 ID x 20
    Plant 4 / Plant 4                                         P004         P                      24.00           2.45000                   AVG                    58.80
 Part : 3875434C1 \ BOSS, 25 ID X 3/8-16 X 10 THK
    Plant 4 / Plant 4                                         P004        M                       16.00           1.09753                   AVG                    17.56
 Part : 3876558C1 \ PLATE, ANGLE FLANGE
    Plant 4 / Plant 4                                         P004        M                        1.00       30.37783                      AVG                    30.38
 Part : 3876559C1 \ PLATE, VALVE FLANGE
    Plant 4 / Plant 4                                         P004        M                        1.00       38.43400                      AVG                    38.43
 Part : 3876561C1 \ PLATE, VALVE ARMOR FLANGE
    Plant 4 / Plant 4                                         P004        M                        1.00           6.54542                   AVG                     6.55
 Part : 3876563C1 \ PLATE, FLANGE
    Plant 4 / Plant 4                                         P004        M                        5.00           5.34398                   AVG                    26.72
 Part : 3876976C1 \ PLATE, VALVE ARMOR FLANGE
    Plant 4 / Plant 4                                         P004        M                       28.00           4.52547                   AVG                   126.71
 Part : 3885019C1 \ SPRING, ACCESS DOOR, LH
    Plant 1 / Plant 1                                         P004        M                     289.00        30.78172                      AVG                 8,895.92
    Plant 4 / Plant 4                                         P004        M                       -5.00       30.78172                      AVG                  -153.91
                                                   Part 3885019C1 Subtotal :                     289.00                                                         8,895.92
                                              Negative Balances Subtotal :                        -5.00                                                          -153.91
                                                          Net Value Subtotal :                  284.00                                                          8,742.01


 Part : 3885020C1 \ SPRING, ACCESS DOOR, RH
    Plant 1 / Plant 1                                         P004        M                     287.00        30.47174                      AVG                 8,745.39
    Plant 4 / Plant 4                                         P004        M                       -5.00       30.47174                      AVG                  -152.36
                                                   Part 3885020C1 Subtotal :                     287.00                                                         8,745.39
                                              Negative Balances Subtotal :                        -5.00                                                          -152.36
                                                          Net Value Subtotal :                  282.00                                                          8,593.03


 Part : 3885147C1 \ PLATE, SUPPORT
    Plant 4 / Plant 4                                         P004        M                       30.00           0.39135                   AVG                    11.74
 Part : 3885148C1 \ SUPPORT, LATCH PIN
    Plant 4 / Plant 4                                         P004        M                        5.00           0.88705                   AVG                     4.44
 Part : 3885150C1 \ PLATE, STOP
    Plant 4 / Plant 4                                         P004        M                        6.00           0.99141                   AVG                     5.95
 Part : 3885151C1 \ SUPPORT, HINGE , RH
    Plant 4 / Plant 4                                         P004        M                        4.00       43.50916                      AVG                   174.04
 Part : 3885153C1 \ PLATE, BASE
    Plant 4 / Plant 4                                         P004        M                        4.00           2.19154                   AVG                     8.77
 Part : 3885155C1 \ PLATE, STOP MTG
    Plant 4 / Plant 4                                         P004        M                        7.00           1.63645                   AVG                    11.46
 Part : 3885156C1 \ PLATE, SUPPORT, LH
    Plant 4 / Plant 4                                         P004        M                        5.00           2.20693                   AVG                    11.03
 Part : 3885158C1 \ SUPPORT, ANGLE
    Plant 4 / Plant 4                                         P004        M                        5.00           1.81559                   AVG                     9.08
 Part : 3885162C1 \ PANEL, ARMOR
    Plant 4 / Plant 4                                         P004        M                       -4.00       21.87500                      AVG                   -87.50
 Part : 3885166C1 \ Plate, Support, Spring
    Plant 4 / Plant 4                                         P004        M                        1.00           2.30916                   LAST                    2.31
 Part : 3885168C1 \ PLATE, SUPPORT
    Plant 4 / Plant 4                                         P004        M                       34.00           4.25821                   AVG                   144.78
 Part : 3885169C1 \ PLATE, SUPPORT
    Plant 4 / Plant 4                                         P004        M                        2.00       49.10285                      AVG                    98.21


                20-48744-mlo            Doc 134-2              Filed 09/11/20               Entered 09/11/20 10:06:36                Page 10 of 123                   9
User:     jacobm2                                                         Lapeer Industries, Inc.                                             Page:             10
                                                                           Stock Status Report                                                Date:       9/9/2020
                                                         ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                          Part Class    Type             OnHand Qty          Unit Cost     Matl. Burden   Mth            Extended Cost

Class : P004 \ INV WIP Components Navistar

 Part : 3885170C1 \ PLATE, SUPPORT
    Plant 4 / Plant 4                                     P004        M                       3.00            3.82462                  AVG                    11.47
 Part : 3885171C1 \ PLATE, SUPPORT
    Plant 4 / Plant 4                                     P004        M                       2.00            9.84357                  AVG                    19.69
 Part : 3885172C1 \ PLATE, SUPPORT
    Plant 4 / Plant 4                                     P004        M                       2.00        11.71671                     AVG                    23.43
 Part : 3885174C1 \ SUPPORT, HINGE , LH
    Plant 4 / Plant 4                                     P004        M                       3.00        44.77827                     AVG                   134.33
 Part : 3885175C1 \ SUPPORT, HINGE, RH
    Plant 4 / Plant 4                                     P004        M                       3.00        41.44409                     AVG                   124.33
 Part : 3885934C1 \ PLATE, REINFORCEMENT
    Plant 4 / Plant 4                                     P004        M                      10.00            1.14795                  AVG                    11.48
 Part : 3885935C1 \ SUPPORT, BASE, RH
    Plant 4 / Plant 4                                     P004        M                      28.00        13.87382                     AVG                   388.47
 Part : 3885936C1 \ PLATE, SUPPORT
    Plant 4 / Plant 4                                     P004        M                      16.00            2.45244                  AVG                    39.24
 Part : 3885948C1 \ PLATE, SUPPORT
    Plant 4 / Plant 4                                     P004        M                       5.00            5.51226                  AVG                    27.56
 Part : 3886030C1 \ BOSS, EXTENSION
    Plant 4 / Plant 4                                     P004        M                    652.00             2.60457                  AVG                 1,698.18
 Part : 3886067C1 \ BOSS, WELDED, TAPPED
    Plant 4 / Plant 4                                     P004        M                      10.00            9.27969                  AVG                    92.80
 Part : 3886074C1 \ PANEL, DOOR, ACCESS HATCH
    Plant 4 / Plant 4                                     P004        M                      -5.00            0.00000                  AVG                     0.00
 Part : 3886137C1 \ PLATE, RR SPACER SKID
    Plant 4 / Plant 4                                     P004        M                       2.00        19.85334                     AVG                    39.71
 Part : 3886140C1 \ TUBE, SPRING SLEEVE
    Plant 1 / Plant 1                                     P004        M                      26.00        14.51128                     AVG                   377.29
    Plant 4 / Plant 4                                     P004        M                     -10.00        14.51128                     AVG                  -145.11
                                              Part 3886140C1 Subtotal :                      26.00                                                           377.29
                                             Negative Balances Subtotal :                   -10.00                                                          -145.11
                                                      Net Value Subtotal :                   16.00                                                           232.18


 Part : 3886143C1 \ SLEEVE, SPRING
    Plant 1 / Plant 1                                     P004        M                    145.00             7.06083                  AVG                 1,023.82
    Plant 4 / Plant 4                                     P004        M                     -10.00            7.06083                  AVG                   -70.61
                                              Part 3886143C1 Subtotal :                     145.00                                                         1,023.82
                                             Negative Balances Subtotal :                   -10.00                                                           -70.61
                                                      Net Value Subtotal :                 135.00                                                            953.21


 Part : 3886407C1 \ PLATE, ACCESS DOOR
    Plant 4 / Plant 4                                     P004        M                       2.00            5.98284                  AVG                    11.97
 Part : 3887257C1 \ Latch, Assy Welded
    Plant 4 / Plant 4                                     P004        M                      -4.00        67.51600                     LAST                 -270.06
 Part : 3887259C1 \ PANEL, WELDED, DOOR, ASSY
    Plant 4 / Plant 4                                     P004        M                      -5.00       354.15000                     AVG                -1,770.75
 Part : 3887261C1 \ SUPPORT, HATCH DOOR, ASSY
    Plant 4 / Plant 4                                     P004        M                      -5.00       550.64000                     AVG                -2,753.20
 Part : 3887952C1 \ CAP, SPRING RETAINER
    Plant 1 / Plant 1                                     P004        M                      22.00            2.03508                  AVG                    44.77
    Plant 4 / Plant 4                                     P004        M                     -20.00            2.03508                  AVG                   -40.70




                20-48744-mlo             Doc 134-2         Filed 09/11/20              Entered 09/11/20 10:06:36                Page 11 of 123                  10
User:     jacobm2                                                             Lapeer Industries, Inc.                                              Page:             11
                                                                               Stock Status Report                                                 Date:       9/9/2020
                                                             ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                                   ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                              Part Class    Type             OnHand Qty          Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P004 \ INV WIP Components Navistar
                                                 Part 3887952C1 Subtotal :                       22.00                                                             44.77
                                                Negative Balances Subtotal :                    -20.00                                                            -40.70
                                                          Net Value Subtotal :                    2.00                                                              4.07


 Part : 3888118C1 \ Plate, Wheel Armor LH
    Plant 4 / Plant 4                                         P004        M                       1.00        17.64333                      LAST                   17.64
 Part : 3888119C1 \ Plate, Wheel Well Armor Attachment, Front
    Plant 4 / Plant 4                                         P004        M                       2.00        15.19000                      LAST                   30.38
 Part : 3888120C1 \ Plate, Wheel Wall Armor Attachment, Rear
    Plant 4 / Plant 4                                         P004        M                       1.00        72.31000                      LAST                   72.31
 Part : 3888184C1 \ HANDLE, GRAB
    Plant 4 / Plant 4                                         P004        M                       2.00        15.44910                      AVG                    30.90
 Part : 3892519C1 \ Plate, Top Supt, Belly Armor
    Plant 4 / Plant 4                                         P004        M                       4.00       394.05500                      LAST                1,576.22
 Part : 3895881C1 \ BOSS, WELDED, TAPPED
    Plant 4 / Plant 4                                         P004        M                      22.00            1.93939                   AVG                    42.67
 Part : 3899198C2 \ Plate, Wheel Armor Rh
    Plant 4 / Plant 4                                         P004        M                       1.00        61.19666                      LAST                   61.20
 Part : 3922583C1 \ Cap, Air Outlet, Internal Ring
    Plant 4 / Plant 4                                         P004        M                       1.00       385.25000                      LAST                  385.25
 Part : 3938114C1 \ PLATE, SPRING STOP
    Plant 4 / Plant 4                                         P004        M                      18.00            2.08719                   AVG                    37.57
 Part : 3938142C2 \ STUD, STOP BUMPER
    Plant 1 / Plant 1                                         P004        M                       2.00        12.80413                      AVG                    25.61
    Plant 4 / Plant 4                                         P004        M                       3.00        12.80413                      AVG                    38.41
                                                 Part 3938142C2 Subtotal :                        5.00                                                             64.02


 Part : 3947907C1 \ Plate, Top Side Belly Armor, RH
    Plant 4 / Plant 4                                         P004        M                       1.00        38.53000                      LAST                   38.53
 Part : 3986659C2 \ SUPPORT, DRVR SEAT LOWER
    Plant 4 / Plant 4                                         P004        M                       3.00            4.35000                   AVG                    13.05
 Part : 3986662C2 \ GUSSET, DRVR LOWER
    Plant 4 / Plant 4                                         P004        M                    365.00             0.72000                   AVG                   262.80
 Part : 3987766C2 \ PLATE, TOWER SUPT
    Plant 4 / Plant 4                                         P004        M                      12.00            1.21798                   AVG                    14.62
 Part : 3989996C2 \ Plate, Crew wall brace LH
    Plant 4 / Plant 4                                         P004        M                      98.00        22.87500                      AVG                 2,241.75
 Part : 3P1A \ Plate
    Plant 4 / Plant 4                                         P004        M                       2.00        91.77333                      LAST                  183.55
 Part : 3P1A-LH \ SHIELD, UNDERBODY LH, DET 3
    Plant 4 / Plant 4                                         P004        M                       3.00        26.91250                      AVG                    80.74
 Part : 4040646C1 \ SUPPORT, TOWER ,MEDIC SEAT MOUNT
    Plant 4 / Plant 4                                         P004        M                       6.00            3.20909                   AVG                    19.25
 Part : 4040647C1 \ REINFORCEMENT, TOWER MEDIC SEAT MOUNT
    Plant 4 / Plant 4                                         P004        M                      10.00            1.98898                   AVG                    19.89
 Part : 4040681C2 \ REINFORCEMENT, TOWER SUPPORT
    Plant 4 / Plant 4                                         P004        M                      24.00            5.73980                   AVG                   137.76
 Part : 4040682C1 \ GUSSET, SEAT TOWER BRACE
    Plant 4 / Plant 4                                         P004        M                      14.00            1.23187                   AVG                    17.25
 Part : 4040683C2 \ REINFORCEMENT, SEAT TOWER SUPPORT
    Plant 4 / Plant 4                                         P004        M                       7.00            2.34658                   AVG                    16.43
 Part : 4040689C1 \ GUSSET, TOWER MEDIC SEAT MOUNT


                20-48744-mlo             Doc 134-2             Filed 09/11/20              Entered 09/11/20 10:06:36                 Page 12 of 123                  11
User:     jacobm2                                                        Lapeer Industries, Inc.                                               Page:                12
                                                                          Stock Status Report                                                  Date:          9/9/2020
                                                         ( By: Class / Part / Warehouse, As of :8/31/2020 )                                       Time:    11:27:45AM
                                               ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                          Part Class   Type             OnHand Qty           Unit Cost       Matl. Burden   Mth              Extended Cost

Class : P004 \ INV WIP Components Navistar
    Plant 4 / Plant 4                                    P004        M                       1.00         15.90190                       AVG                      15.90
 Part : 4044586C1 \ REINFORCEMENT, FRONT DOOR
    Plant 4 / Plant 4                                    P004        M                      41.00         52.77410                       AVG                   2,163.74
 Part : 4044601C1 \ PLATE, DOOR SURROUND, UPPER MIDDLE
    Plant 4 / Plant 4                                    P004        M                    154.00          10.02954                       AVG                   1,544.55
 Part : 4044602C1 \ PLATE, DOOR SURROUND, UPPER
    Plant 4 / Plant 4                                    P004        M                       8.00             3.56726                    AVG                      28.54
 Part : 4044603C1 \ PLATE, DOOR SURROUND, FRONT
    Plant 4 / Plant 4                                    P004        M                      78.00             6.16082                    AVG                     480.54
 Part : 4044604C1 \ PLATE, DOOR SURROUND, FRONT
    Plant 4 / Plant 4                                    P004        M                      52.00             1.90401                    AVG                      99.01
 Part : 4044605C1 \ PLATE, DOOR SURROUND, FRONT
    Plant 4 / Plant 4                                    P004        M                       6.00             0.79831                    AVG                       4.79
 Part : 4044606C1 \ PLATE, DOOR SURROUND, LOWER
    Plant 4 / Plant 4                                    P004        M                      13.00             1.21411                    AVG                      15.78
 Part : 4044607C1 \ PLATE, DOOR SURROUND, LOWER
    Plant 4 / Plant 4                                    P004        M                       9.00             1.89343                    AVG                      17.04
 Part : 4044608C1 \ PLATE, DOOR SURROUND, LOWER
    Plant 4 / Plant 4                                    P004        M                       6.00         34.78418                       AVG                     208.71
 Part : 4044609C1 \ PLATE, DOOR SURROUND, LOWER
    Plant 4 / Plant 4                                    P004        M                       8.00             4.96301                    AVG                      39.70
 Part : 4044610C1 \ PLATE, DOOR SURROUND, REAR
    Plant 4 / Plant 4                                    P004        M                      11.00             2.79250                    AVG                      30.72
 Part : 4044615C1 \ PLATE, DOOR SURROUND, UPPER
    Plant 4 / Plant 4                                    P004        M                      25.00             1.19462                    AVG                      29.87
 Part : 4044871C1 \ SUPPORT, DOOR STRIKER MTG
    Plant 4 / Plant 4                                    P004        M                    201.00              4.09807                    AVG                     823.71
 Part : 4045538C1 \ PLATE, DOOR MTG
    Plant 4 / Plant 4                                    P004        M                       8.00         21.81882                       AVG                     174.55
 Part : 4046164C1 \ PLATE, COMBAT DOOR RETAINER
    Plant 4 / Plant 4                                    P004        M                    766.00              2.14402                    AVG                   1,642.32
 Part : 4046255C1 \ PLATE, DOOR SURROUND, UPPER
    Plant 4 / Plant 4                                    P004        M                     115.00             2.08604                    AVG                     239.89
 Part : 4046289C1 \ PLATE, SUPPORT
    Plant 4 / Plant 4                                    P004        M                       4.00             9.27300                    AVG                      37.09
 Part : 4081619C1 \ Plate, Rear Ramp Hinge
    Plant 4 / Plant 4                                    P004        M                       8.00         15.77900                       AVG                     126.23
 Part : 4081691C1 \ Plate, Rear Ramp Hinge Inner
    Plant 4 / Plant 4                                    P004        M                       6.00         14.44333                       AVG                      86.66
 Part : 4096978C1 \ 9009C91 SUB 3, SUPPORT, BUMPER STOP
    Plant 1 / Plant 1                                    P004        M                      19.00             2.49044                    AVG                      47.32
 Part : 4096981C1 \ 9009C91 SUB 2, SUPPORT, MOUNT
    Plant 1 / Plant 1                                    P004        M                       1.00         94.43082                       AVG                      94.43
 Part : 4112593C1 \ 9009C91 SUB 4, SUPPORT, LATCH, PIVOT
    Plant 1 / Plant 1                                    P004        M                       4.00         24.19488                       AVG                      96.78
 Part : 520266-20 \ 2000 mm Long Steel Airline Track
    Plant 4 / Plant 4                                    P004        P                      49.00         14.74000                       AVG                     722.26
 Part : 612866C1 \ BOSS, ROUND TAPPING 3/8-16 X .62
    Plant 4 / Plant 4                                    P004        P                    473.00              2.90000                    AVG                   1,371.70

                                                                                                                    Part Class P004 Subtotal :                76,804.85

                                                                                                                   Negative Balances Subtotal :               -5,462.19



                20-48744-mlo            Doc 134-2          Filed 09/11/20             Entered 09/11/20 10:06:36                    Page 13 of 123                   12
User:     jacobm2                                                           Lapeer Industries, Inc.                                               Page:             13
                                                                             Stock Status Report                                                  Date:       9/9/2020
                                                            ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                                 ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                             Part Class   Type             OnHand Qty           Unit Cost     Matl. Burden   Mth             Extended Cost
                                                                                                                           Net Value Subtotal :               71,342.66



Class : P005 \ INV WIP Components Meritor
 Part : 1199-M-4173 \ .250RD x 4.824, CF1018, Tolerance + 1/8 / -0
    Plant 4 / Plant 4                                       P005        P                      15.00             3.35933                  LAST                    50.39
 Part : 1199Z4108 \ BLOCK (STEER STOP)
    Plant 4 / Plant 4                                       P005        P                       8.00         17.67667                     AVG                    141.41
 Part : 3150F3958 \ BRKT-TORQUE ROD, FIN.
    Plant 4 / Plant 4                                       P005        M                      11.00      1,246.41842                     AVG                 13,710.60
 Part : 3150G3959 \ BRKT-TORQUE ROD, FIN.
    Plant 4 / Plant 4                                       P005        M                      10.00      1,379.14630                     AVG                 13,791.46
 Part : 3150N4460 \ BRKT-TORQUE ROD, FIN
    Plant 4 / Plant 4                                       P005        M                      -1.00      1,815.69000                     AVG                 -1,815.69
 Part : 3155Y1455 \ BRKT-SUPPORT
    Plant 4 / Plant 4                                       P005        M                       4.00             0.00000                  AVG                      0.00
 Part : 3155-Y-1455 \ BRKT-SUPPORT HSG COVER,ROUGH
    Plant 4 / Plant 4                                       P005        P                      94.00             8.30000                  LAST                   780.20
 Part : 3214L1130_03 \ SOCKET-TRUNNION, ROUGH
    Plant 4 / Plant 4                                       P005        P                    142.00         170.28719                     AVG                 24,180.78
 Part : 3224A1275 \ COVER, FIN
    Plant 4 / Plant 4                                       P005        M                      28.00         24.44039                     AVG                    684.33
 Part : 3224B1302 \ COVER,FIN.
    Plant 4 / Plant 4                                       P005        M                      25.00        180.28000                     LAST                 4,507.00
 Part : 3224C1303 \ COVER,FIN.
    Plant 4 / Plant 4                                       P005        M                      42.00        189.76738                     LAST                 7,970.23
 Part : 3224J1284 \ COVER,FIN.
    Plant 4 / Plant 4                                       P005        P                      20.00        156.55000                     LAST                 3,131.00
 Part : 3260-K-2039 \ FLANGE, BLANK
    Plant 4 / Plant 4                                       P005        P                      82.00         55.50000                     LAST                 4,551.00
 Part : 3265J1050 \ PLATE,FIN.
    Plant 4 / Plant 4                                       P005        M                    213.00              3.90478                  LAST                   831.72
 Part : 3268-D-2032 \ ADAPTER DIFF LOCK
    Plant 4 / Plant 4                                       P005        M                      65.00         45.00000                     LAST                 2,925.00
 Part : 3268-X-2026 \ ADAPTER DIFF LOCK
    Plant 4 / Plant 4                                       P005        M                      58.00         45.00000                     LAST                 2,610.00
 Part : 3305B3798 \ PLATE, FIN
    Plant 4 / Plant 4                                       P005        M                      80.00         17.40771                     LAST                 1,392.62
 Part : 3305C3799 \ PLATE, FIN
    Plant 4 / Plant 4                                       P005        M                      82.00         13.24899                     LAST                 1,086.42
 Part : 3305C3825 \ PLATE,FIN.
    Plant 4 / Plant 4                                       P005        M                       9.00        396.87490                     LAST                 3,571.87
 Part : 3305-C-3825 \ PLATE, FIN
    Plant 4 / Plant 4                                       P005        M                      19.00             0.00000                  LAST                     0.00
 Part : 3305D3046 \ PLATE, FIN
    Plant 4 / Plant 4                                       P005        M                    190.00          22.31422                     LAST                 4,239.70
 Part : 3305-D-3670 \ Plate, FIN
    Plant 4 / Plant 4                                       P005        M                       1.00         65.71308                     AVG                     65.71
 Part : 3305D3800 \ PLATE, FIN
    Plant 4 / Plant 4                                       P005        M                    104.00          26.44412                     LAST                 2,750.19
 Part : 3305D3826 \ PLATE,FIN.
    Plant 4 / Plant 4                                       P005        M                      16.00         65.30704                     LAST                 1,044.91
 Part : 3305E3619 \ PLATE,FIN.
    Plant 4 / Plant 4                                       P005        M                       1.00        118.70824                     LAST                   118.71

                20-48744-mlo             Doc 134-2            Filed 09/11/20             Entered 09/11/20 10:06:36                 Page 14 of 123                   13
User:     jacobm2                                                     Lapeer Industries, Inc.                                               Page:             14
                                                                       Stock Status Report                                                  Date:       9/9/2020
                                                      ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                       Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P005 \ INV WIP Components Meritor

 Part : 3305E3801 \ PLATE,FIN.
    Plant 4 / Plant 4                                 P005        M                      49.00         63.72800                      LAST                3,122.67
 Part : 3305E3827 \ PLATE,FIN.
    Plant 4 / Plant 4                                 P005        M                      29.00        392.99001                      LAST               11,396.71
 Part : 3305-E-3827 \ PLATE, FIN
    Plant 4 / Plant 4                                 P005        M                      14.00             0.00000                   LAST                    0.00
 Part : 3305F3828 \ PLATE,FIN.
    Plant 4 / Plant 4                                 P005        M                      20.00         81.81416                      LAST                1,636.28
 Part : 3305-F-3828 \ PLATE,FIN.
    Plant 4 / Plant 4                                 P005        M                      20.00             0.00000                   LAST                    0.00
 Part : 3305J3624 \ PLATE,FIN.
    Plant 4 / Plant 4                                 P005        M                      22.00         20.00600                      LAST                  440.13
 Part : 3305-J-3754 \ PLATE, FIN
    Plant 4 / Plant 4                                 P005        M                      85.00             0.00000                   AVG                     0.00
 Part : 3305-K-3755 \ PLATE, FIN
    Plant 4 / Plant 4                                 P005        M                    318.00              0.00000                   AVG                     0.00
 Part : 3305K3911 \ PLATE,FIN.
    Plant 4 / Plant 4                                 P005        M                       1.00        102.16867                      AVG                   102.17
 Part : 3305N3732 \ PLATE,FIN.
    Plant 4 / Plant 4                                 P005        M                       3.00        115.07076                      AVG                   345.21
 Part : 3305P3734 \ PLATE,FIN.
    Plant 4 / Plant 4                                 P005        M                      32.00         18.81767                      LAST                  602.17
 Part : 3305-P-3890 \ Plate, FIN
    Plant 4 / Plant 4                                 P005        M                      30.00         12.24166                      LAST                  367.25
 Part : 3305Q3033 \ PLATE,FIN.
    Plant 4 / Plant 4                                 P005        M                      50.00        370.68727                      LAST               18,534.36
 Part : 3305-Q-3033 \ PLATE, FIN
    Plant 4 / Plant 4                                 P005        M                      57.00             0.00000                   LAST                    0.00
 Part : 3305Q3735 \ PLATE,FIN.
    Plant 4 / Plant 4                                 P005        M                      18.00         97.02273                      LAST                1,746.41
 Part : 3305-Q-3891 \ Plate, FIN
    Plant 4 / Plant 4                                 P005        M                      30.00         22.50166                      LAST                  675.05
 Part : 3305R3736 \ PLATE,FIN.
    Plant 4 / Plant 4                                 P005        M                      10.00         26.10166                      LAST                  261.02
 Part : 3305-S-3035 \ PLATE,FIN.
    Plant 4 / Plant 4                                 P005        M                      76.00         35.32000                      LAST                2,684.32
 Part : 3305S3737 \ PLATE,FIN.
    Plant 4 / Plant 4                                 P005        M                       1.00        160.60480                      LAST                  160.60
 Part : 3305T3114 \ PLATE,FIN.
    Plant 4 / Plant 4                                 P005        M                      11.00        239.52722                      LAST                2,634.80
 Part : 3305-T-3114 \ PLATE, FIN
    Plant 4 / Plant 4                                 P005        M                      30.00             0.00000                   LAST                    0.00
 Part : 3305U2777 \ PLATE, FIN
    Plant 4 / Plant 4                                 P005        M                      47.00             3.08794                   AVG                   145.13
 Part : 3305U3609 \ PLATE,FIN.
    Plant 4 / Plant 4                                 P005        M                       1.00         22.08134                      LAST                   22.08
 Part : 3305-V-3636 \ Plate, FIN
    Plant 4 / Plant 4                                 P005        M                       1.00         75.87539                      AVG                    75.88
 Part : 3305V3740 \ PLATE, FIN
    Plant 4 / Plant 4                                 P005        M                      25.00         66.27323                      LAST                1,656.83
 Part : 3305X2442 \ PLATE,FIN.
    Plant 4 / Plant 4                                 P005        M                      94.00             1.74366                   LAST                  163.90


                20-48744-mlo           Doc 134-2        Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 15 of 123                  14
User:     jacobm2                                                        Lapeer Industries, Inc.                                                  Page:             15
                                                                          Stock Status Report                                                     Date:       9/9/2020
                                                         ( By: Class / Part / Warehouse, As of :8/31/2020 )                                       Time:    11:27:45AM
                                               ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                          Part Class   Type             OnHand Qty           Unit Cost       Matl. Burden    Mth             Extended Cost

Class : P005 \ INV WIP Components Meritor

 Part : 3305Y2443 \ PLATE,FIN.
    Plant 4 / Plant 4                                     P005       M                       1.00        166.36666                       LAST                    166.37
 Part : 3305Z3796 \ PLATE,FIN.
    Plant 4 / Plant 4                                     P005       M                      11.00         70.88429                       LAST                    779.73
 Part : 3305-Z-3796 \ PLATE, FIN
    Plant 4 / Plant 4                                     P005       M                      67.00             0.00000                    AVG                       0.00
 Part : 3380-Q-1681 \ Angle
    Plant 4 / Plant 4                                     P005       M                      87.00             2.00098                    AVG                     174.09
 Part : 5.000x7.375x18.125-A514 \ Meritor Blank A514 Grade E
    Plant 4 / Plant 4                                     P005       P                      20.00        226.02551                       AVG                   4,520.51
 Part : A1-3150V4234 \ BRKT,BEAM-HANGER, FIN.
    Plant 4 / Plant 4                                     P005       M                      -2.00        428.88500                       AVG                    -857.77
 Part : A1-3150W4157 \ MACHINING
    Plant 4 / Plant 4                                     P005       M                      16.00        487.69705                       AVG                   7,803.15
 Part : A-3224B1302 \ COVER-HOUSING ASSY
    Plant 4 / Plant 4                                     P005       M                       8.00        222.61665                       LAST                  1,780.93
 Part : A-3224G1281 \ COVER, FIN.
    Plant 4 / Plant 4                                     P005       M                      15.00         46.06125                       AVG                     690.92
 Part : MERI-3224J1284 \ COVER,FIN.
    Plant 4 / Plant 4                                     P005       P                      19.00        138.57000                       LAST                  2,632.83
 Part : MERI-3299N7112 \ BRACKET CAMSHAFT SUPPORT
    Plant 4 / Plant 4                                     P005       P                       7.00             0.00000                    LAST                      0.00
 Part : MERI-3305P3032 \ PLATE,FIN.
    Plant 4 / Plant 4                                     P005       P                      19.00        136.16000                       LAST                  2,587.04

                                                                                                                    Part Class P005 Subtotal :               162,043.79

                                                                                                                   Negative Balances Subtotal :               -2,673.46
                                                                                                                           Net Value Subtotal :              159,370.33



Class : P006 \ INV WIP Components Marvin

 Part : 13553661-17 \ Bushing
    Plant 1 / Plant 1                                     P006       M                       2.00         42.00000                       AVG                      84.00
 Part : 13553661-20 \ Bushing
    Plant 1 / Plant 1                                     P006       P                       2.00         42.00000                       AVG                      84.00
 Part : 13553686-2 \ Frame, Monocoque Assy, Rear
    Plant 1 / Plant 1                                     P006       M                       1.00       2,885.58750                      AVG                   2,885.59
 Part : 13553831-3 \ Cuff, Rear A-Frame
    Plant 1 / Plant 1                                     P006       M                       1.00       8,710.62000                      AVG                   8,710.62

                                                                                                                    Part Class P006 Subtotal :                11,764.21


Class : P007 \ INV WIP Components Oshkosh

Class : P008 \ INV WIP Components Textron
 Part : 102220 \ Detent
    Plant 4 / Plant 4                                     P008       M                       2.00        149.53666                       LAST                    299.07
 Part : 106007 \ Footman Loop (25 Loops Per Length)
    Plant 4 / Plant 4                                     P008       P                       3.50             9.50000                    AVG                      33.25
 Part : 109900-144 \ Tapping Pad
    Plant 4 / Plant 4                                     P008       M                       6.00             4.65000                    AVG                      27.90
 Part : 109900-169 \ Tapping Pad
    Plant 4 / Plant 4                                     P008       M                      12.00             1.95000                    LAST                     23.40
 Part : 109900-170 \ Tapping Pad



                20-48744-mlo              Doc 134-2        Filed 09/11/20             Entered 09/11/20 10:06:36                    Page 16 of 123                   15
User:     jacobm2                                                            Lapeer Industries, Inc.                                               Page:             16
                                                                              Stock Status Report                                                  Date:       9/9/2020
                                                             ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                                   ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                              Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P008 \ INV WIP Components Textron
    Plant 4 / Plant 4                                        P008        M                       6.00             8.50000                   LAST                   51.00
 Part : 109900-43 \ Tap Pad
    Plant 4 / Plant 4                                        P008        P                       2.00         14.78556                      LAST                   29.57
 Part : 109900-46 \ Tapping Pad Back Plate
    Plant 4 / Plant 4                                        P008        M                       8.00             3.95000                   LAST                   31.60
 Part : 135182-010 \ Plate .375 Thick R.S. Bottom
    Plant 4 / Plant 4                                        P008        M                       1.00             2.88080                   LAST                    2.88
 Part : 135182-011 \ Plate .375 Thick R.S. Top
    Plant 4 / Plant 4                                        P008        M                       1.00             1.35140                   AVG                     1.35
 Part : 135182-020 \ Plate .25 Thick L.S. Bottom
    Plant 4 / Plant 4                                        P008        M                       2.00             3.62066                   LAST                    7.24
 Part : 135182-026 \ Casting
    Plant 4 / Plant 4                                        P008        M                       4.00         51.28000                      AVG                   205.12
 Part : 135182-027 \ Plate .25 Thick
    Plant 4 / Plant 4                                        P008        M                      52.00             7.43260                   LAST                  386.50
 Part : 135182-0381 \ Plate .25 Thick
    Plant 4 / Plant 4                                        P008        M                       1.00         53.61902                      AVG                    53.62
 Part : 135182-0382 \ Plate .25 Thick
    Plant 4 / Plant 4                                        P008        M                       1.00          29.03711                     AVG                    29.04
 Part : 135182-040 \ Plate .25 Thick Center Bottom
    Plant 4 / Plant 4                                        P008        M                      16.00         38.81790                      LAST                  621.09
 Part : 135266-001 \ Lifting Pad Eye
    Plant 4 / Plant 4                                        P008        M                       5.00         31.82667                      LAST                  159.13
 Part : 135266-003 \ Trav Mech Mount Support 1
    Plant 4 / Plant 4                                        P008        M                       2.00             7.45000                   LAST                   14.90
 Part : 135266-005 \ Trav Mech Mount Support 2
    Plant 4 / Plant 4                                        P008        M                       4.00             6.25000                   LAST                   25.00
 Part : 135266-006 \ Trav Mech Mount Support 1
    Plant 4 / Plant 4                                        P008        M                       2.00             7.50000                   LAST                   15.00
 Part : 135266-007 \ Trav Mech Mount Support 2
    Plant 4 / Plant 4                                        P008        M                       4.00             6.75000                   AVG                    27.00
 Part : 135266-015 \ Foundation El Mech Int. Frnt. Cent.
    Plant 4 / Plant 4                                        P008        M                       2.00         37.15887                      AVG                    74.32
 Part : 135266-016 \ .50 Cal Ammo Roller Bottom
    Plant 4 / Plant 4                                        P008        M                       5.00             5.20000                   LAST                   26.00
 Part : 135266-017 \ .50 Cal Ammo Roller Side Top
    Plant 4 / Plant 4                                        P008        M                       4.00             5.95000                   LAST                   23.80
 Part : 135266-018 \ .50 Cal Ammo Roller Side Bottom
    Plant 4 / Plant 4                                        P008        M                       4.00             5.95000                   LAST                   23.80
 Part : 135266-020 \ Hinge Leaf R.H.
    Plant 4 / Plant 4                                        P008        M                       4.00         47.32000                      AVG                   189.28
 Part : 135266-021 \ Hinge Leaf L.H.
    Plant 4 / Plant 4                                        P008        M                       4.00         47.32000                      LAST                  189.28
 Part : 135266-022 \ 40mm Chain Brkt R.S. Base Plate
    Plant 4 / Plant 4                                        P008        M                       4.00             7.75000                   LAST                   31.00
 Part : 135266-024 \ Angle
    Plant 4 / Plant 4                                        P008        M                       3.00             6.65000                   LAST                   19.95
 Part : 135266-026 \ Boss Int. L.S.
    Plant 4 / Plant 4                                        P008        M                       7.00             4.60000                   AVG                    32.20
 Part : 135266-027 \ Bar Int. L.S.
    Plant 4 / Plant 4                                        P008        M                       9.00             9.60000                   AVG                    86.40
 Part : 135266-028 \ Bar Int. L.S.


                20-48744-mlo             Doc 134-2             Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 17 of 123                  16
User:     jacobm2                                                            Lapeer Industries, Inc.                                               Page:             17
                                                                              Stock Status Report                                                  Date:       9/9/2020
                                                             ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                                   ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                              Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P008 \ INV WIP Components Textron
    Plant 4 / Plant 4                                        P008        M                       9.00             6.50000                   AVG                    58.50
 Part : 135266-029 \ Plate
    Plant 4 / Plant 4                                        P008        M                       4.00         14.55000                      LAST                   58.20
 Part : 135266-030 \ Special Washer Top
    Plant 4 / Plant 4                                        P008        M                      57.00             1.49900                   LAST                   85.44
 Part : 135266-031 \ Washer
    Plant 4 / Plant 4                                        P008        M                      19.00             5.30000                   AVG                   100.70
 Part : 135267-001 \ Plate .25 Thick Side
    Plant 4 / Plant 4                                        P008        M                       2.00             6.36440                   LAST                   12.73
 Part : 135267-007 \ Plate .25 Thick Center Bottom
    Plant 4 / Plant 4                                        P008        M                       8.00             3.04000                   LAST                   24.32
 Part : 135440-12 \ Plate, Switch
    Plant 4 / Plant 4                                        P008        M                      66.00             4.86101                   AVG                   320.83
 Part : 136047-005 \ Bearing Plate Chute
    Plant 4 / Plant 4                                        P008        M                       6.00         19.25000                      LAST                  115.50
 Part : 136462-2 \ Pipe Pintle Lower
    Plant 4 / Plant 4                                        P008        M                       9.00         23.00000                      LAST                  207.00
 Part : 136462-3 \ Round Pintle
    Plant 4 / Plant 4                                        P008        M                       8.00         62.00000                      AVG                   496.00
 Part : 138002-002 \ Tubing, .510ID
    Plant 4 / Plant 4                                        P008        M                       5.00         12.38000                      LAST                   61.90
 Part : 147041-001 \ Fan Tube
    Plant 4 / Plant 4                                        P008        M                      10.00         83.77454                      LAST                  837.75
 Part : 1920-00-FF-1-SA10 \ Fan Tube Assembly
    Plant 4 / Plant 4                                        P008        M                       1.00         90.42000                      LAST                   90.42
 Part : 419015-11 \ Cover, Main
    Plant 4 / Plant 4                                        P008        M                       2.00         29.62000                      AVG                    59.24
 Part : 419015-18 \ 40 MM Cover Extension Gusset
    Plant 4 / Plant 4                                        P008        M                       3.00         10.59000                      AVG                    31.77
 Part : 419015-22 \ Service Cover Hinge
    Plant 4 / Plant 4                                        P008        M                       3.00         17.05667                      AVG                    51.17
 Part : 419015-26 \ L.H. Side Plate
    Plant 4 / Plant 4                                        P008        M                       2.00         30.40500                      LAST                   60.81
 Part : 419015-26B \ R.H. Side Plate
    Plant 4 / Plant 4                                        P008        M                       2.00         30.81000                      AVG                    61.62
 Part : 419015-32 \ Wiper Rail
    Plant 4 / Plant 4                                        P008        M                       3.00         12.45333                      LAST                   37.36
 Part : 419015-42 \ Cover Side Plate
    Plant 4 / Plant 4                                        P008        P                       2.00         29.77500                      AVG                    59.55
 Part : 419015-8 \ Frame Back Plate
    Plant 4 / Plant 4                                        P008        M                       2.00         26.94500                      AVG                    53.89
 Part : 6289492 \ Lanyard
    Plant 4 / Plant 4                                        P008        P                       2.00             5.86000                   AVG                    11.72
 Part : 6289584 \ Mantlet, 50 Cal
    Plant 1 / Plant 1                                        P008        M                       1.00       2,414.01000                     AVG                 2,414.01
 Part : 6289584-1 \ Plate, .375 Stk, Mantlet, 50 Cal
    Plant 4 / Plant 4                                        P008        M                       2.00         68.83167                      AVG                   137.66
 Part : 6289584-2 \ Plate, .375 Stk, Mantlet, 50 Cal
    Plant 4 / Plant 4                                        P008        M                       2.00        121.92500                      AVG                   243.85
 Part : 6289589 \ Chute, Link Ejection
    Plant 1 / Plant 1                                        P008        M                       1.00        164.37175                      AVG                   164.37
 Part : 6289589-2 \ Gusset, Chute, Link Ejection


                20-48744-mlo                Doc 134-2          Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 18 of 123                  17
User:     jacobm2                                                             Lapeer Industries, Inc.                                               Page:             18
                                                                               Stock Status Report                                                  Date:       9/9/2020
                                                              ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                                    ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                               Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P008 \ INV WIP Components Textron
    Plant 4 / Plant 4                                         P008        M                       2.00             0.00000                   AVG                     0.00
 Part : 6289589-3 \ Plate, Chute, Link Ejection
    Plant 4 / Plant 4                                         P008        M                       2.00             2.71970                   AVG                     5.44
 Part : 6289589-4 \ Bracket, Chute, Link Ejection
    Plant 4 / Plant 4                                         P008        M                       2.00             5.59000                   AVG                    11.18
 Part : 6289589-7 \ Top Sheild, Chute, Link Ejection
    Plant 4 / Plant 4                                         P008        M                       3.00             4.90102                   AVG                    14.70
 Part : 6289599 \ Cam, Weapon Interrupt
    Plant 4 / Plant 4                                         P008        M                       6.00         54.73226                      AVG                   328.39
 Part : 6289618-1 \ Chute Detail, Ejection
    Plant 4 / Plant 4                                         P008        M                       4.00             4.78471                   AVG                    19.14
 Part : 6289618-10 \ Chute Detail, Ejection
    Plant 4 / Plant 4                                         P008        M                      30.00             4.33146                   AVG                   129.94
 Part : 6289618-11 \ Chute Detail, Ejection
    Plant 4 / Plant 4                                         P008        M                      20.00             5.22334                   AVG                   104.47
 Part : 6289618-3 \ Chute Detail, Ejection
    Plant 4 / Plant 4                                         P008        M                       1.00             1.61553                   AVG                     1.62
 Part : 6289618-4 \ Chute Detail, Ejection
    Plant 4 / Plant 4                                         P008        M                       1.00         29.62610                      AVG                    29.63
 Part : 6289618-5A \ Chute Detail, Ejection
    Plant 4 / Plant 4                                         P008        M                       2.00         49.14000                      AVG                    98.28
 Part : 6289618-5B \ Chute Detail, Ejection
    Plant 4 / Plant 4                                         P008        M                       1.00             3.18009                   AVG                     3.18
 Part : 6289618-6 \ Chute Detail, Ejection
    Plant 4 / Plant 4                                         P008        M                      14.00          11.39575                     AVG                   159.54
 Part : 6289618-7 \ Chute Detail, Ejection
    Plant 4 / Plant 4                                         P008        M                       4.00             3.98310                   AVG                    15.93
 Part : 6289618-8 \ Chute Detail, Ejection
    Plant 4 / Plant 4                                         P008        M                      13.00             5.78079                   AVG                    75.15
 Part : 6289618-9 \ Chute Detail, Ejection
    Plant 4 / Plant 4                                         P008        M                      13.00             6.51462                   AVG                    84.69
 Part : 7004072-1 \ Side Plate, Cradle, 50 Cal
    Plant 4 / Plant 4                                         P008        M                       1.00         14.63000                      AVG                    14.63
 Part : 7004072-2 \ Side Plate, Cradle, 50 Cal
    Plant 4 / Plant 4                                         P008        M                       1.00         46.97000                      AVG                    46.97
 Part : 7004072-3 \ Under Plate, Cradle, 50 Cal
    Plant 4 / Plant 4                                         P008        M                       1.00         12.96500                      AVG                    12.97
 Part : 7004072-5 \ Base Plate, Cradle, 50 Cal
    Plant 4 / Plant 4                                         P008        M                       1.00        125.81000                      AVG                   125.81
 Part : 7004072-6 \ Rear Mounting Plate, Cradle, 50 Cal
    Plant 4 / Plant 4                                         P008        M                       2.00         36.54000                      AVG                    73.08
 Part : 7004072-7 \ Front Under Mount, Cradle, 50 Cal
    Plant 4 / Plant 4                                         P008        M                       2.00         35.19500                      AVG                    70.39
 Part : 7004072-8 \ Front Under Plate, Cradle, 50 Cal
    Plant 4 / Plant 4                                         P008        M                       2.00         36.00000                      AVG                    72.00
 Part : 9AY8105 \ Gusset, Hull Lift Support
    Plant 4 / Plant 4                                         P008        M                      46.00             2.83669                   LAST                  130.49
 Part : 9AY8106 \ Plate, Hull Lift Support
    Plant 4 / Plant 4                                         P008        M                      20.00             5.47587                   LAST                  109.52
 Part : 9AY8108 \ End Cap, Hull Lift Support
    Plant 4 / Plant 4                                         P008        M                      20.00             3.10680                   LAST                   62.14
 Part : 9BN4641 \ Plate, Handle


                20-48744-mlo                 Doc 134-2          Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 19 of 123                  18
User:     jacobm2                                                            Lapeer Industries, Inc.                                                Page:              19
                                                                              Stock Status Report                                                   Date:        9/9/2020
                                                             ( By: Class / Part / Warehouse, As of :8/31/2020 )                                      Time:    11:27:45AM
                                                   ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                              Part Class   Type             OnHand Qty           Unit Cost       Matl. Burden   Mth             Extended Cost

Class : P008 \ INV WIP Components Textron
    Plant 4 / Plant 4                                        P008        M                       7.00             0.35881                    LAST                     2.51

                                                                                                                        Part Class P008 Subtotal :               10,397.79


Class : P009 \ INV WIP Components Raytheon

 Part : 13620520-96 \ BAND PIN, COMPLETE RING
    Plant 4 / Plant 4                                        P009        M                    124.00              5.17466                    AVG                    641.66
 Part : 13620520-97-SUB \ Locator Ring Sub-Assembly
    Plant 4 / Plant 4                                        P009        M                      39.00         20.53326                       AVG                    800.80
 Part : 13620520-99-ASM \ Band Clamp Assembly (C310XX0-63-678-B) with (10224958 & 10224959) Barrels
    Plant 4 / Plant 4                                        P009        M                   1,893.00          11.11000                      AVG                 21,031.23
 Part : 19-24-12391-56305-30 \ Seal, Static Face
    Plant 4 / Plant 4                                        P009        P                    992.66              8.50000                    LAST                 8,437.61
 Part : 3225879-4A \ Mounting Pad
    Plant 4 / Plant 4                                        P009        M                    165.00              0.10819                    LAST                    17.85
 Part : 3225879-4B \ Mounting Pad
    Plant 4 / Plant 4                                        P009        M                      55.00             5.22300                    LAST                   287.27
 Part : 3225879-5 \ TAB
    Plant 4 / Plant 4                                        P009        M                      60.00             6.27050                    LAST                   376.23
 Part : 3225879-7 \ TAB (FOR WIRING)
    Plant 4 / Plant 4                                        P009        M                      60.00             2.52133                    LAST                   151.28
 Part : 3225891-1 \ Base Plate
    Plant 4 / Plant 4                                        P009        M                      21.00        178.93529                       LAST                 3,757.64
 Part : 3225891-10 \ Gussett
    Plant 4 / Plant 4                                        P009        M                      42.00             6.12767                    LAST                   257.36
 Part : 3225891-11 \ Plate
    Plant 4 / Plant 4                                        P009        M                       3.00         59.77278                       LAST                   179.32
 Part : 3225891-12 \ Gusset
    Plant 4 / Plant 4                                        P009        M                       2.00             7.00177                    LAST                    14.00
 Part : 3225891-13B-002 \ Block RH
    Plant 4 / Plant 4                                        P009        M                      16.00         17.93000                       LAST                   286.88
 Part : 3225891-14 \ Gussett
    Plant 4 / Plant 4                                        P009        M                       5.00             9.34876                    LAST                    46.74
 Part : 3225891-15A \ Gusset
    Plant 4 / Plant 4                                        P009        M                      10.00          11.05633                      LAST                   110.56
 Part : 3225891-15B-LH \ Gusset,LH
    Plant 4 / Plant 4                                        P009        M                       5.00         12.87733                       LAST                    64.39
 Part : 3225891-15B-RH \ Gusset,RH
    Plant 4 / Plant 4                                        P009        M                       4.00             9.51598                    LAST                    38.06
 Part : 3225891-17B \ Side Plate
    Plant 4 / Plant 4                                        P009        M                      47.00         32.90146                       AVG                  1,546.37
 Part : 3225891-2 \ Top Plate
    Plant 4 / Plant 4                                        P009        M                       1.00         95.63810                       LAST                    95.64
 Part : 3225891-3 \ Gussett
    Plant 4 / Plant 4                                        P009        M                      42.00             5.25244                    LAST                   220.60
 Part : 3225891-4 \ Rib, Side
    Plant 4 / Plant 4                                        P009        M                       9.00             4.51263                    LAST                    40.61
 Part : 3225891-5 \ Rib Inner
    Plant 4 / Plant 4                                        P009        M                      22.00         15.59439                       LAST                   343.08
 Part : 3225891-7 \ Plate Inner
    Plant 4 / Plant 4                                        P009        M                      22.00          11.09250                      LAST                   244.04
 Part : 3225891-9 \ Gussett
    Plant 4 / Plant 4                                        P009        M                      42.00         21.64000                       LAST                   908.88


                20-48744-mlo             Doc 134-2             Filed 09/11/20             Entered 09/11/20 10:06:36                   Page 20 of 123                   19
User:     jacobm2                                                            Lapeer Industries, Inc.                                                Page:              20
                                                                              Stock Status Report                                                   Date:        9/9/2020
                                                             ( By: Class / Part / Warehouse, As of :8/31/2020 )                                      Time:    11:27:45AM
                                                   ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                              Part Class   Type             OnHand Qty           Unit Cost       Matl. Burden   Mth             Extended Cost

Class : P009 \ INV WIP Components Raytheon

 Part : 3225891B \ Yoke Weak Arm
    Plant 4 / Plant 4                                         P009       M                       8.00        380.67134                       LAST                 3,045.37
 Part : 3225891B.003 \ Yoke Weak Arm
    Plant 4 / Plant 4                                         P009       M                       2.00        365.46501                       LAST                   730.93
 Part : 3225891C \ Yoke Stong Arm
    Plant 4 / Plant 4                                         P009       M                       8.00        921.24000                       LAST                 7,369.92
 Part : 3225891C-001 \ Yoke Stong Arm
    Plant 4 / Plant 4                                         P009       M                       2.00             0.00000                    LAST                     0.00
 Part : 3225892-1 \ Motor Arm Cover Handle
    Plant 4 / Plant 4                                         P009       M                      47.00             4.17914                    LAST                   196.42

                                                                                                                        Part Class P009 Subtotal :               51,240.74


Class : P010 \ INV WIP Components Gen Dyn

 Part : 021064890-8.0 \ Hinge With 8.0mm bore and Straight Holes
    Plant 4 / Plant 4                                         P010       M                       5.00         62.29567                       AVG                    311.48
 Part : 12311415 \ Support
    Plant 4 / Plant 4                                         P010       M                       5.00          11.93979                      AVG                     59.70
 Part : 12311422 \ Support
    Plant 4 / Plant 4                                         P010       M                       5.00         10.76962                       AVG                     53.85
 Part : 12311993 \ Support
    Plant 4 / Plant 4                                         P010       M                       8.00             9.43238                    AVG                     75.46
 Part : 12366278-1 \ Bar
    Plant 4 / Plant 4                                         P010       M                       6.00             0.00000                    LAST                     0.00
 Part : 12366278-2 \ Bar
    Plant 4 / Plant 4                                         P010       M                       6.00             1.47000                    LAST                     8.82
 Part : 12569099-1 \ PLATE
    Plant 4 / Plant 4                                         P010       M                       8.00        165.61438                       AVG                  1,324.92
 Part : 12569100-2 \ PLATE
    Plant 4 / Plant 4                                         P010       M                       2.00        137.54664                       AVG                    275.09
 Part : 12976753-1 \ Plate, Armor
    Plant 4 / Plant 4                                         P010       M                       1.00        255.65221                       AVG                    255.65
 Part : 20020302471 \ Support Tank Fuel Engine
    Plant 4 / Plant 4                                         P010       M                    141.00              8.58071                    AVG                  1,209.88
 Part : 20322100627 \ CABLE ASSEMBLY
    Plant 4 / Plant 4                                         P010       M                      64.00             4.70000                    LAST                   300.80
 Part : 20341450116 \ Reinforcement
    Plant 4 / Plant 4                                         P010       M                      12.00             8.89145                    AVG                    106.70
 Part : 20441450613 \ Top Bracket
    Plant 4 / Plant 4                                         P010       M                       5.00         16.22070                       AVG                     81.10
 Part : 20441450614 \ Triangular Reinforcment
    Plant 4 / Plant 4                                         P010       M                      16.00             7.50222                    LAST                   120.04
 Part : 20441450644 \ Handle - Pumps Cover
    Plant 4 / Plant 4                                         P010       M                      10.00             3.17000                    AVG                     31.70
 Part : 20441450657 \ Identification Sign Base
    Plant 4 / Plant 4                                         P010       M                      19.00         17.92385                       AVG                    340.55
 Part : 20441450660 \ Fuel Tank Bracket Bushing
    Plant 1 / Plant 1                                         P010       M                      87.00         13.79432                       AVG                  1,200.11
    Plant 4 / Plant 4                                         P010       M                       6.00         13.79432                       AVG                     82.77
                                                 Part 20441450660 Subtotal :                    93.00                                                             1,282.88


 Part : 20441450661 \ Base Upper Catch - Weld
    Plant 4 / Plant 4                                         P010       M                     117.00         35.28589                       AVG                  4,128.45


                20-48744-mlo             Doc 134-2             Filed 09/11/20             Entered 09/11/20 10:06:36                   Page 21 of 123                   20
User:     jacobm2                                                            Lapeer Industries, Inc.                                              Page:             21
                                                                              Stock Status Report                                                 Date:       9/9/2020
                                                             ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                                 ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                              Part Class   Type             OnHand Qty           Unit Cost     Matl. Burden   Mth            Extended Cost

Class : P010 \ INV WIP Components Gen Dyn

 Part : 20441450674 \ Rubber Damper-Vulcanization
    Plant 4 / Plant 4                                        P010        M                    362.00          19.60000                     AVG                 7,095.20
 Part : 20441450677 \ Nut Weld Plate
    Plant 4 / Plant 4                                        P010        M                     -71.00             7.93819                  LAST                 -563.61
 Part : 20641451027 \ Router Catch
    Plant 4 / Plant 4                                        P010        M                       1.00         47.85850                     AVG                    47.86
 Part : 20641451041 \ Cover - Pumps
    Plant 4 / Plant 4                                        P010        M                      60.00             7.99250                  LAST                  479.55
 Part : 20641451042 \ Pumps Post
    Plant 4 / Plant 4                                        P010        M                      61.00             9.93900                  LAST                  606.28
 Part : 20641451045 \ Catch
    Plant 4 / Plant 4                                        P010        M                      11.00         28.91579                     AVG                   318.07
 Part : 20641451046 \ Catch
    Plant 4 / Plant 4                                        P010        M                      25.00        114.10874                     AVG                 2,852.72
 Part : 20641451047 \ Catch
    Plant 4 / Plant 4                                        P010        M                       1.00         25.01458                     AVG                    25.01
 Part : 20641451048 \ Catch
    Plant 1 / Plant 1                                        P010        M                       7.00         20.10903                     AVG                   140.76
 Part : 20641451049 \ Catch
    Plant 4 / Plant 4                                        P010        M                       6.00         22.89740                     AVG                   137.38
 Part : 20641451051 \ Catch Top
    Plant 4 / Plant 4                                        P010        M                       3.00         24.02815                     AVG                    72.08
 Part : 20641451052 \ Post - Pumps
    Plant 4 / Plant 4                                        P010        M                      63.00         14.37857                     LAST                  905.85
 Part : 20641451053 \ Clamp Routing
    Plant 4 / Plant 4                                        P010        M                       4.00         34.88425                     AVG                   139.54
 Part : 20641451315 \ Pipe Right Transfer To Right Tank
    Plant 4 / Plant 4                                        P010        M                       4.00             0.00000                  LAST                    0.00
 Part : 20641451415 \ Pipe Transit Left - Tank Fuel Left
    Plant 4 / Plant 4                                        P010        M                       7.00             0.00000                  LAST                    0.00
 Part : 20641451416 \ Pipe For Nipple Internal
    Plant 4 / Plant 4                                        P010        M                       4.00         12.51532                     AVG                    50.06
 Part : 20641451704 \ Cover Upper Left
    Plant 4 / Plant 4                                        P010        M                       1.00        151.83951                     AVG                   151.84
 Part : 20641451705 \ Cover Upper Right
    Plant 4 / Plant 4                                        P010        M                       1.00         50.88262                     AVG                    50.88
 Part : 20641451706 \ Cover Middle
    Plant 4 / Plant 4                                        P010        M                       2.00         45.11625                     AVG                    90.23
 Part : 20641451707 \ Wall Front
    Plant 4 / Plant 4                                        P010        M                       5.00         35.06193                     AVG                   175.31
 Part : 20641451708 \ Triangle AFT
    Plant 4 / Plant 4                                        P010        M                       2.00         16.57925                     LAST                   33.16
 Part : 20641451709 \ Triangle Corner
    Plant 4 / Plant 4                                        P010        M                       2.00         16.62125                     LAST                   33.24
 Part : 20641451713 \ Reinforcement Inner
    Plant 4 / Plant 4                                        P010        M                       5.00             8.94749                  AVG                    44.74
 Part : 20641451716 \ Reinforcement Inner
    Plant 4 / Plant 4                                        P010        M                       4.00         31.74563                     AVG                   126.98
 Part : 20641451719 \ Angle Connecting
    Plant 4 / Plant 4                                        P010        M                       3.00             5.54587                  AVG                    16.64
 Part : 20641451721 \ Partition Aft
    Plant 4 / Plant 4                                        P010        M                       6.00         31.27169                     AVG                   187.63


                20-48744-mlo              Doc 134-2            Filed 09/11/20             Entered 09/11/20 10:06:36                 Page 22 of 123                  21
User:     jacobm2                                                           Lapeer Industries, Inc.                                               Page:             22
                                                                             Stock Status Report                                                  Date:       9/9/2020
                                                            ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                                  ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                             Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P010 \ INV WIP Components Gen Dyn

 Part : 20641451722 \ Partition Middle
    Plant 4 / Plant 4                                        P010       M                       2.00         22.91675                      AVG                    45.83
 Part : 20641451723 \ Partition Front
    Plant 4 / Plant 4                                        P010       M                       2.00         25.35425                      AVG                    50.71
 Part : 20641451730 \ Screw Double Tank Catch
    Plant 4 / Plant 4                                        P010       M                    143.00          14.76645                      LAST                2,111.60
 Part : 20641451731 \ Tab Screw Double
    Plant 4 / Plant 4                                        P010       M                      15.00             9.81913                   AVG                   147.29
 Part : 20641451778 \ Plate Front Neck Filling Fuel
    Plant 4 / Plant 4                                        P010       M                       4.00        107.38292                      AVG                   429.53
 Part : 20641451781 \ Plate Top Neck Filling Fuel
    Plant 4 / Plant 4                                        P010       M                       3.00         23.36475                      LAST                   70.09
 Part : 20641451784 \ Angle Neck Filling Fuel
    Plant 4 / Plant 4                                        P010       M                       8.00         18.28028                      AVG                   146.24
 Part : 20641451786 \ Angle Neck Filling Fuel
    Plant 4 / Plant 4                                        P010       M                       9.00         20.30544                      AVG                   182.75
 Part : 20641451801 \ Wall Right Bottom
    Plant 4 / Plant 4                                        P010       M                       5.00         81.78709                      AVG                   408.94
 Part : 20641451802 \ Connection Gate Center
    Plant 4 / Plant 4                                        P010       M                       5.00         43.36000                      LAST                  216.80
 Part : 20641451803 \ Connection Gate Side
    Plant 4 / Plant 4                                        P010       M                       9.00         22.37207                      LAST                  201.35
 Part : 20641451804 \ Triangle Side
    Plant 4 / Plant 4                                        P010       M                      11.00         18.98956                      LAST                  208.89
 Part : 20641451806 \ Wall Aft
    Plant 4 / Plant 4                                        P010       M                      19.00         45.37964                      AVG                   862.21
 Part : 20641451807 \ Triangle Corner
    Plant 4 / Plant 4                                        P010       M                      11.00         18.29888                      LAST                  201.29
 Part : 20641451808 \ Wall Center Front
    Plant 4 / Plant 4                                        P010       M                       5.00         43.81599                      AVG                   219.08
 Part : 20641451809 \ Wall Left Top
    Plant 4 / Plant 4                                        P010       M                       4.00         46.57483                      AVG                   186.30
 Part : 20641451811 \ Wall Top Front
    Plant 4 / Plant 4                                        P010       M                       5.00        101.06886                      AVG                   505.34
 Part : 20641451812 \ Plate
    Plant 4 / Plant 4                                        P010       M                       9.00         17.89657                      LAST                  161.07
 Part : 20641451813 \ Wall Left Front
    Plant 4 / Plant 4                                        P010       M                       5.00         37.97514                      AVG                   189.88
 Part : 20641451816 \ Angle Connection
    Plant 4 / Plant 4                                        P010       M                       9.00         10.77950                      AVG                    97.02
 Part : 20641451817 \ Support Tank Fuel Engine
    Plant 4 / Plant 4                                        P010       M                       4.00         17.21467                      AVG                    68.86
 Part : 20641451818 \ Plate Catch Top
    Plant 4 / Plant 4                                        P010       M                       8.00         17.69606                      LAST                  141.57
 Part : 20641451819 \ Reinforcement
    Plant 1 / Plant 1                                        P010       M                       3.00         13.03925                      LAST                   39.12
    Plant 4 / Plant 4                                        P010       M                       1.00         13.03925                      LAST                   13.04
                                                Part 20641451819 Subtotal :                     4.00                                                              52.16


 Part : 20641451822 \ Reinforcement Inner
    Plant 4 / Plant 4                                        P010       M                       3.00         36.63475                      AVG                   109.90
 Part : 20641451823 \ Reinforcement Inner


                20-48744-mlo              Doc 134-2           Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 23 of 123                  22
User:     jacobm2                                                          Lapeer Industries, Inc.                                               Page:             23
                                                                            Stock Status Report                                                  Date:       9/9/2020
                                                           ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                                 ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                            Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P010 \ INV WIP Components Gen Dyn
    Plant 4 / Plant 4                                      P010        M                      34.00         14.26968                      AVG                   485.17
 Part : 20641451824 \ Reinforcement Inner
    Plant 4 / Plant 4                                      P010        M                       4.00         10.62314                      AVG                    42.49
 Part : 20641451825 \ Reinforcement Inner
    Plant 4 / Plant 4                                      P010        M                       8.00             6.38406                   AVG                    51.07
 Part : 20641451828 \ Partition Center
    Plant 4 / Plant 4                                      P010        M                       9.00         14.91416                      AVG                   134.23
 Part : 20641451829 \ Partition Center
    Plant 4 / Plant 4                                      P010        M                      10.00         20.47355                      AVG                   204.74
 Part : 20641451831 \ Reinforcement
    Plant 4 / Plant 4                                      P010        M                       2.00         16.62925                      AVG                    33.26
 Part : 20641451871 \ Leg Sensor
    Plant 4 / Plant 4                                      P010        M                       3.00         47.15982                      AVG                   141.48
 Part : 20641451872 \ Plate leg
    Plant 4 / Plant 4                                      P010        M                       9.00         15.48208                      AVG                   139.34
 Part : 20641451873 \ Reinforcement Let
    Plant 4 / Plant 4                                      P010        M                       8.00         17.69606                      LAST                  141.57
 Part : 20641551102 \ Tab Bent - For Tank Attachment
    Plant 4 / Plant 4                                      P010        M                      33.00         22.09484                      AVG                   729.13
 Part : 20641551120 \ Support Upper
    Plant 4 / Plant 4                                      P010        M                       7.00         27.51319                      AVG                   192.59
 Part : 20641551121 \ Tab for Upper Support
    Plant 1 / Plant 1                                      P010        M                     110.00             2.37989                   AVG                   261.79
    Plant 4 / Plant 4                                      P010        M                      30.00             2.37989                   AVG                    71.40
                                               Part 20641551121 Subtotal :                   140.00                                                             333.19


 Part : 20641551213 \ Support Upper Housing
    Plant 4 / Plant 4                                      P010        M                      26.00         14.26271                      AVG                   370.83
 Part : 20641551216 \ Wall Front - Tank Left
    Plant 4 / Plant 4                                      P010        M                       9.00         66.08382                      AVG                   594.75
 Part : 20641551218 \ Wall Front - Tank Left
    Plant 4 / Plant 4                                      P010        M                       5.00        194.29857                      AVG                   971.49
 Part : 20641551219 \ Support Left - Flange Lower
    Plant 4 / Plant 4                                      P010        M                       3.00         12.92477                      AVG                    38.77
 Part : 20641551222 \ Partition - Tank Left
    Plant 4 / Plant 4                                      P010        M                       7.00         50.55918                      AVG                   353.91
 Part : 20641551224 \ Tab - Support Upper
    Plant 4 / Plant 4                                      P010        M                      23.00             8.77744                   AVG                   201.88
 Part : 20641551226 \ Support Tank Fuel Front
    Plant 4 / Plant 4                                      P010        M                      11.00          11.57000                     LAST                  127.27
 Part : 20641551227 \ Reinforcement
    Plant 4 / Plant 4                                      P010        M                      12.00             4.59089                   AVG                    55.09
 Part : 20641551228 \ Support Damper
    Plant 4 / Plant 4                                      P010        M                      17.00             6.50522                   AVG                   110.59
 Part : 20641551317 \ Partition Tank Center
    Plant 4 / Plant 4                                      P010        M                       5.00         73.20744                      AVG                   366.04
 Part : 20641551323 \ Flange Vent
    Plant 4 / Plant 4                                      P010        M                       4.00        107.03667                      AVG                   428.15
 Part : 20641551337 \ Middle Tank Partition
    Plant 4 / Plant 4                                      P010        M                       6.00         20.07719                      AVG                   120.46
 Part : 20641551351 \ Support Tank Fuel Front
    Plant 4 / Plant 4                                      P010        M                       1.00         12.43955                      LAST                   12.44


                20-48744-mlo              Doc 134-2          Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 24 of 123                  23
User:     jacobm2                                                           Lapeer Industries, Inc.                                                  Page:             24
                                                                             Stock Status Report                                                     Date:       9/9/2020
                                                            ( By: Class / Part / Warehouse, As of :8/31/2020 )                                       Time:    11:27:45AM
                                                  ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                             Part Class   Type             OnHand Qty           Unit Cost       Matl. Burden    Mth             Extended Cost

Class : P010 \ INV WIP Components Gen Dyn

 Part : 20641551416 \ Wall Aft Tank Center
    Plant 4 / Plant 4                                       P010        M                       5.00        164.93351                       AVG                     824.67
 Part : 20641551417 \ Wall Front Tank Right
    Plant 4 / Plant 4                                       P010        M                       1.00         25.94268                       AVG                      25.94
 Part : 20641551418 \ Support Right Flange Lower
    Plant 4 / Plant 4                                       P010        M                       5.00          29.62611                      AVG                     148.13
 Part : 20641551422 \ Right Fuel Tank Partition
    Plant 4 / Plant 4                                       P010        M                       4.00        141.85827                       AVG                     567.43
    Plant 1 / Plant 1                                       P010        M                      15.00        979.24000                       LAST                 14,688.60
    TRUCK / Parts on Trucks                                 P010        M                     -15.00        979.24000                       LAST                -14,688.60
 Part : 20693058033 \ Standard gap 5/16"-24UNFx10
    Plant 4 / Plant 4                                       P010        P                      40.00             4.30538                    AVG                     172.22
 Part : 20693058043-15 \ Spacer 3/8" - UNF - 15MM- CATALOG # 011143695
    Plant 4 / Plant 4                                       P010        M                    309.00              0.00000                    AVG                       0.00
 Part : 20693058043-20 \ Spacer 3/8" - UNF - 20MM- CATALOG # 011143709
    Plant 4 / Plant 4                                       P010        M                      71.00             0.00000                    AVG                       0.00

                                                                                                                       Part Class P010 Subtotal :                53,569.70

                                                                                                                      Negative Balances Subtotal :              -15,252.21
                                                                                                                              Net Value Subtotal :               38,317.49



Class : P011 \ INV WIP Components Mitsubish

Class : P012 \ INV WIP Components Manitowoc

Class : P013 \ INV WIP Components EMD

 Part : 103880 \ PLUG - 1/2PT
    Plant 4 / Plant 4                                       P013        M                      25.00             1.87000                    AVG                      46.75
 Part : 10636806 \ Bar
    Plant 4 / Plant 4                                       P013        M                       1.00         47.09250                       LAST                     47.09
 Part : 10647429 \ Bracket
    Plant 4 / Plant 4                                       P013        M                      43.00         33.49319                       LAST                  1,440.21
 Part : 106642 \ PLUG - 1 1/4PT
    Plant 4 / Plant 4                                       P013        M                      10.00             5.54000                    AVG                      55.40
 Part : 187397 \ PLUG-1/2PT
    Plant 4 / Plant 4                                       P013        P                       3.00             6.01000                    AVG                      18.03
 Part : 40001227 \ Block
    Plant 4 / Plant 4                                       P013        M                       2.00         32.64933                       AVG                      65.30
 Part : 40001228 \ Block
    Plant 4 / Plant 4                                       P013        M                       4.00         46.01296                       AVG                     184.05
 Part : 40001233 \ Block
    Plant 4 / Plant 4                                       P013        M                       1.00         94.94575                       AVG                      94.95
 Part : 40045967 \ Angle
    Plant 4 / Plant 4                                       P013        M                       4.00             7.49000                    LAST                     29.96
 Part : 40046797 \ Angle
    Plant 4 / Plant 4                                       P013        M                      50.00             1.84020                    LAST                     92.01
 Part : 40046799 \ Knuckle Brkt ASM
    Plant 4 / Plant 4                                       P013        M                       1.00        116.57500                       LAST                    116.58
 Part : 40046800 \ Knuckle Brkt ASM
    Plant 4 / Plant 4                                       P013        M                       1.00        108.57300                       LAST                    108.57
 Part : 40054719 \ PLATE
    Plant 4 / Plant 4                                       P013        M                      36.00             6.23611                    AVG                     224.50
 Part : 40063573 \ Pad
    Plant 4 / Plant 4                                       P013        M                    325.00              2.00524                    LAST                    651.70


                20-48744-mlo             Doc 134-2            Filed 09/11/20             Entered 09/11/20 10:06:36                    Page 25 of 123                   24
User:    jacobm2                                                        Lapeer Industries, Inc.                                               Page:             25
                                                                         Stock Status Report                                                  Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

   Warehouse                                          Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P013 \ INV WIP Components EMD

 Part : 40087362 \ BOX SUCTION
   Plant 4 / Plant 4                                    P013        M                       3.00         71.12167                      AVG                   213.37
 Part : 40097290 \ Bracket
   Plant 4 / Plant 4                                    P013        M                       2.00         41.48750                      LAST                   82.98
 Part : 40099034 \ Plate
   Plant 4 / Plant 4                                    P013        M                       1.00         58.42625                      LAST                   58.43
 Part : 40122487 \ Plate
   Plant 4 / Plant 4                                    P013        M                       8.00         21.05524                      LAST                  168.44
 Part : 40122953 \ Plate-Tread
   Plant 4 / Plant 4                                    P013        M                       2.00        117.18000                      AVG                   234.36
 Part : 40151115 \ PAD - TAPPING
   Plant 4 / Plant 4                                    P013        M                       9.00         75.20222                      AVG                   676.82
 Part : 40152377 \ Plate
   Plant 4 / Plant 4                                    P013        M                       7.00        118.70958                      AVG                   830.97
 Part : 40152387 \ Plate
   Plant 4 / Plant 4                                    P013        M                       1.00         68.83062                      AVG                    68.83
 Part : 40176544 \ STUD - 3/8-16 WELD - INT
   Plant 4 / Plant 4                                    P013        M                      78.00          11.24108                     AVG                   876.80
 Part : 40182497 \ Plate
   Plant 4 / Plant 4                                    P013        M                       2.00        162.40600                      LAST                  324.81
 Part : 40182498 \ Plate ASM
   Plant 4 / Plant 4                                    P013        M                       2.00        395.50095                      LAST                  791.00
 Part : 40182500 \ Plate
   Plant 4 / Plant 4                                    P013        M                       1.00         43.13773                      LAST                   43.14
 Part : 40182501 \ Block
   Plant 4 / Plant 4                                    P013        M                       2.00         16.01616                      LAST                   32.03
 Part : 40182502 \ Block
   Plant 4 / Plant 4                                    P013        M                      30.00        189.50000                      LAST                5,685.00
 Part : 40182503 \ Block
   Plant 4 / Plant 4                                    P013        M                       1.00        601.97000                      LAST                  601.97
 Part : 40205895 \ Gusset
   Plant 4 / Plant 4                                    P013        M                       3.00         16.12200                      AVG                    48.37
 Part : 40211111 \ BAR
   Plant 4 / Plant 4                                    P013        M                      37.00         26.28164                      AVG                   972.42
 Part : 40237064 \ PAD TAPPING
   Plant 4 / Plant 4                                    P013        M                    106.00              3.05000                   LAST                  323.30
 Part : 40242771.003 \ BAR ASM
   Plant 4 / Plant 4                                    P013        M                       1.00             0.00000                   LAST                    0.00
 Part : 40242773 \ SHEET
   Plant 4 / Plant 4                                    P013        M                       7.00         35.85250                      LAST                  250.97
 Part : 40242776 \ PLATE
   Plant 4 / Plant 4                                    P013        M                       5.00        235.46279                      LAST                1,177.31
 Part : 40242778 \ SHEET
   Plant 4 / Plant 4                                    P013        M                       7.00         64.30334                      LAST                  450.12
 Part : 40242780 \ SHEET
   Plant 4 / Plant 4                                    P013        M                      12.00        428.33388                      LAST                5,140.01
 Part : 40242781 \ SHEET
   Plant 4 / Plant 4                                    P013        M                      25.00             2.73706                   LAST                   68.43
 Part : 40242787 \ SHEET
   Plant 4 / Plant 4                                    P013        M                       5.00             6.16000                   LAST                   30.80
 Part : 40242789 \ Strip, .187-100XF
   Plant 4 / Plant 4                                    P013        M                      47.00             3.73278                   LAST                  175.44


               20-48744-mlo             Doc 134-2         Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 26 of 123                  25
User:    jacobm2                                                      Lapeer Industries, Inc.                                               Page:             26
                                                                       Stock Status Report                                                  Date:       9/9/2020
                                                      ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

   Warehouse                                        Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P013 \ INV WIP Components EMD

 Part : 40242791 \ SHEET
   Plant 4 / Plant 4                                  P013        M                       6.00         95.54375                      LAST                  573.26
 Part : 40242793 \ SHEET
   Plant 4 / Plant 4                                  P013        M                       6.00         10.16333                      LAST                   60.98
 Part : 40242795 \ BAR
   Plant 4 / Plant 4                                  P013        M                      25.00         55.02037                      LAST                1,375.51
 Part : 40242798 \ SHEET
   Plant 4 / Plant 4                                  P013        M                      20.00         83.73000                      LAST                1,674.60
 Part : 40242799 \ SHEET
   Plant 4 / Plant 4                                  P013        M                      21.00             6.71502                   LAST                  141.02
 Part : 40242802 \ SHEET
   Plant 4 / Plant 4                                  P013        M                      13.00         15.95291                      LAST                  207.39
 Part : 40242804 \ SHEET
   Plant 4 / Plant 4                                  P013        M                       4.00             6.23929                   LAST                   24.96
 Part : 40242807 \ SHEET
   Plant 4 / Plant 4                                  P013        M                       1.00         70.45948                      LAST                   70.46
 Part : 40242810 \ SHEET
   Plant 4 / Plant 4                                  P013        M                       6.00         22.82363                      LAST                  136.94
 Part : 40242811 \ SHEET
   Plant 4 / Plant 4                                  P013        M                       6.00         41.49778                      LAST                  248.99
 Part : 40242813 \ PLATE
   Plant 4 / Plant 4                                  P013        M                      12.00             3.76600                   LAST                   45.19
 Part : 40242816 \ SHEET
   Plant 4 / Plant 4                                  P013        M                       6.00        174.98500                      LAST                1,049.91
 Part : 40242821 \ FLANGE
   Plant 4 / Plant 4                                  P013        M                      15.00         14.77500                      LAST                  221.63
 Part : 40242827 \ SHEET
   Plant 4 / Plant 4                                  P013        M                      35.00         15.12769                      LAST                  529.47
 Part : 40242828 \ SHEET
   Plant 4 / Plant 4                                  P013        M                      14.00         14.15167                      LAST                  198.12
 Part : 40242829 \ SHEET
   Plant 4 / Plant 4                                  P013        M                      11.00         24.45125                      LAST                  268.96
 Part : 40242830 \ SHEET
   Plant 4 / Plant 4                                  P013        M                       5.00         88.72200                      LAST                  443.61
 Part : 40242840 \ BAR, A36
   Plant 4 / Plant 4                                  P013        M                      11.00         19.10177                      LAST                  210.12
 Part : 40242841 \ BAR
   Plant 4 / Plant 4                                  P013        M                      27.00         40.84530                      LAST                1,102.82
 Part : 40242844 \ PAD TAPPING
   Plant 4 / Plant 4                                  P013        M                      15.00         17.46800                      LAST                  262.02
 Part : 40242845 \ SHEET
   Plant 4 / Plant 4                                  P013        M                       6.00             8.91000                   LAST                   53.46
 Part : 40242846 \ SHEET
   Plant 4 / Plant 4                                  P013        M                       6.00         30.62857                      LAST                  183.77
 Part : 40242848 \ FRAME
   Plant 4 / Plant 4                                  P013        M                      24.00        636.60390                      LAST               15,278.49
 Part : 40242851 \ PLATE
   Plant 4 / Plant 4                                  P013        M                       6.00         60.22272                      LAST                  361.34
 Part : 40242852 \ PLATE
   Plant 4 / Plant 4                                  P013        M                       6.00         49.68183                      LAST                  298.09
 Part : 40242853 \ SHEET
   Plant 4 / Plant 4                                  P013        M                      10.00             6.76000                   LAST                   67.60


               20-48744-mlo             Doc 134-2       Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 27 of 123                  26
User:    jacobm2                                                         Lapeer Industries, Inc.                                               Page:             27
                                                                          Stock Status Report                                                  Date:       9/9/2020
                                                         ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                               ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

   Warehouse                                           Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P013 \ INV WIP Components EMD

 Part : 40242854 \ SHEET
   Plant 4 / Plant 4                                     P013        M                       7.00         14.91778                      LAST                  104.42
 Part : 40242857 \ Block, .250-100XF
   Plant 4 / Plant 4                                     P013        M                      73.00             2.24000                   LAST                  163.52
 Part : 40242976 \ INLET-MACH
   Plant 4 / Plant 4                                     P013        M                       4.00             5.47000                   LAST                   21.88
 Part : 40242977 \ INLET-CSTG
   Plant 4 / Plant 4                                     P013        P                      11.00        852.03667                      LAST                9,372.40
 Part : 40243743 \ SHEET
   Plant 4 / Plant 4                                     P013        M                       6.00         42.24000                      LAST                  253.44
 Part : 40243979 \ SHEET
   Plant 4 / Plant 4                                     P013        M                      12.00         17.78910                      LAST                  213.47
 Part : 40243980 \ SHEET
   Plant 4 / Plant 4                                     P013        M                       8.00          11.18643                     LAST                   89.49
 Part : 40244009 \ SHEET
   Plant 4 / Plant 4                                     P013        M                      26.00             6.47893                   LAST                  168.45
 Part : 40244012 \ SHEET
   Plant 4 / Plant 4                                     P013        M                      36.00             7.90414                   LAST                  284.55
 Part : 40244013 \ SHEET
   Plant 4 / Plant 4                                     P013        M                      23.00             8.10456                   LAST                  186.40
 Part : 40244014 \ SHEET
   Plant 4 / Plant 4                                     P013        M                      20.00         47.62483                      LAST                  952.50
 Part : 40244016 \ PLATE
   Plant 4 / Plant 4                                     P013        M                       6.00         39.91600                      LAST                  239.50
 Part : 40244017 \ SHEET
   Plant 4 / Plant 4                                     P013        M                      14.00         22.71090                      LAST                  317.95
 Part : 40244018 \ SHEET
   Plant 4 / Plant 4                                     P013        M                      14.00         16.56400                      LAST                  231.90
 Part : 40244019 \ SHEET
   Plant 4 / Plant 4                                     P013        M                       5.00         28.04889                      LAST                  140.24
 Part : 40244821 \ Plate Tread
   Plant 4 / Plant 4                                     P013        M                       1.00        103.87000                      LAST                  103.87
 Part : 40246088 \ SHEET
   Plant 4 / Plant 4                                     P013        M                      88.00         31.86000                      LAST                2,803.68
 Part : 40246586 \ Plate
   Plant 4 / Plant 4                                     P013        M                       5.00         14.24550                      LAST                   71.23
 Part : 40247599 \ SHEET
   Plant 4 / Plant 4                                     P013        M                       6.00         21.06600                      LAST                  126.40
 Part : 40247819 \ PAD TAPING
   Plant 4 / Plant 4                                     P013        M                      18.00         14.50000                      LAST                  261.00
 Part : 40248200 \ SPACER
   Plant 4 / Plant 4                                     P013        M                      28.00             8.05000                   LAST                  225.40
 Part : 40249965 \ BAR
   Plant 4 / Plant 4                                     P013        M                       9.00         93.92455                      LAST                  845.32
 Part : 40262528 \ Angle
   Plant 4 / Plant 4                                     P013        M                      14.00         32.78348                      LAST                  458.97
 Part : 40262529 \ Angle
   Plant 4 / Plant 4                                     P013        M                       9.00         89.33001                      LAST                  803.97
 Part : 40262530 \ Bar, 1.02x1.18x40.67
   Plant 4 / Plant 4                                     P013        M                      16.00         70.27392                      LAST                1,124.38
 Part : 40262536 \ Bar, 1.04x11.18x41.97
   Plant 4 / Plant 4                                     P013        M                       6.00         75.38287                      LAST                  452.30


               20-48744-mlo                Doc 134-2       Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 28 of 123                  27
User:    jacobm2                                                       Lapeer Industries, Inc.                                               Page:             28
                                                                        Stock Status Report                                                  Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                             ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

   Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P013 \ INV WIP Components EMD

 Part : 40264627 \ PLATE
   Plant 4 / Plant 4                                   P013        M                      16.00        172.03722                      AVG                 2,752.60
 Part : 40274750 \ TUBE-RECT
   Plant 4 / Plant 4                                   P013        P                       8.00         69.58834                      LAST                  556.71
 Part : 40274751 \ PLATE
   Plant 4 / Plant 4                                   P013        M                      22.00             0.00000                   LAST                    0.00
 Part : 40274761 \ BAR
   Plant 4 / Plant 4                                   P013        P                      26.00         12.12000                      LAST                  315.12
 Part : 40274765 \ BAR
   Plant 4 / Plant 4                                   P013        M                      15.00             5.98000                   LAST                   89.70
 Part : 40274766 \ SHEET
   Plant 4 / Plant 4                                   P013        M                       3.00         24.68822                      AVG                    74.06
 Part : 40274769 \ PAD-TAPPING
   Plant 4 / Plant 4                                   P013        M                      24.00             9.58000                   LAST                  229.92
 Part : 40283653 \ PAD
   Plant 4 / Plant 4                                   P013        M                      13.00             8.16000                   LAST                  106.08
 Part : 40285213 \ PAD-TAPPING
   Plant 4 / Plant 4                                   P013        M                      18.00          11.55556                     AVG                   208.00
 Part : 40291488 \ PLATE
   Plant 4 / Plant 4                                   P013        M                       1.00             7.12727                   AVG                     7.13
 Part : 40298049 \ PLATE ASM
   Plant 4 / Plant 4                                   P013        M                      41.00             0.00000                   AVG                     0.00
 Part : 40310326 \ Sheet
   Plant 4 / Plant 4                                   P013        M                      52.00         10.52863                      AVG                   547.49
 Part : 8158958 \ PLATE
   Plant 4 / Plant 4                                   P013        M                      36.00         57.97135                      AVG                 2,086.97
 Part : 8173319 \ PLUG - 1 PT
   Plant 4 / Plant 4                                   P013        P                       1.00             3.76000                   AVG                     3.76
 Part : 8177679 \ GUSSET - OUTER
   Plant 4 / Plant 4                                   P013        M                      36.00             3.57250                   AVG                   128.61
 Part : 8177903 \ ANGLE
   Plant 4 / Plant 4                                   P013        M                      12.00             2.91211                   AVG                    34.95
 Part : 8192615 \ PLATE - CLOSURE
   Plant 4 / Plant 4                                   P013        M                       9.00         50.53778                      AVG                   454.84
 Part : 8200938-1 \ PLATE - BODY LEFT
   Plant 4 / Plant 4                                   P013        M                       5.00             0.00000                   AVG                     0.00
 Part : 8200938-2 \ PLATE - BODY RIGHT
   Plant 4 / Plant 4                                   P013        M                       6.00        209.95611                      AVG                 1,259.74
 Part : 8259585 \ Plate
   Plant 4 / Plant 4                                   P013        M                       4.00         13.09838                      AVG                    52.39
 Part : 8348620 \ PLUG - 1/2PT
   Plant 4 / Plant 4                                   P013        P                       3.00             1.54000                   AVG                     4.62
 Part : 8356143 \ PLATE - CAMSHAFT END
   Plant 4 / Plant 4                                   P013        M                      13.00        256.13782                      AVG                 3,329.79
 Part : 8356144 \ PLATE - ACCESSORY END
   Plant 4 / Plant 4                                   P013        M                       4.00        260.02250                      AVG                 1,040.09
 Part : 8380526 \ BRACKET, .188" A588
   Plant 4 / Plant 4                                   P013        M                       2.00         53.45000                      AVG                   106.90
 Part : 8412148 \ PAD - TAPPING, .500" A36
   Plant 4 / Plant 4                                   P013        M                      10.00         116.45110                     AVG                 1,164.51
 Part : 8445673 \ TUBE - 2.500RDx.125W A513-T5
   Plant 1 / Plant 1                                   P013        M                       4.00         75.00000                      AVG                   300.00


               20-48744-mlo              Doc 134-2       Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 29 of 123                  28
User:     jacobm2                                                       Lapeer Industries, Inc.                                                Page:              29
                                                                         Stock Status Report                                                   Date:        9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                      Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost       Matl. Burden   Mth             Extended Cost

Class : P013 \ INV WIP Components EMD

 Part : 8488713 \ TUBING - 4
    Plant 4 / Plant 4                                   P013        M                       2.00        197.50861                       AVG                    395.02
 Part : 9330430 \ PAD
    Plant 4 / Plant 4                                   P013        M                       3.00             1.48455                    LAST                     4.45
 Part : 9330431 \ ANGLE
    Plant 4 / Plant 4                                   P013        M                       6.00             1.04372                    LAST                     6.26
 Part : 9511737 \ Pad
    Plant 4 / Plant 4                                   P013        M                       1.00             3.97724                    LAST                     3.98
 Part : M803697-SUB1 \ DR GR PKT ASM SUB 1
    Plant 4 / Plant 4                                   P013        M                       2.00             0.00000                    AVG                      0.00
 Part : M803697-SUB2 \ DR GR PKT ASM SUB 2
    Plant 4 / Plant 4                                   P013        M                       2.00        833.66000                       AVG                  1,667.32

                                                                                                                   Part Class P013 Subtotal :               84,537.57


Class : P014 \ INV WIP Components Durr

 Part : 2204862D44B-D \ Gusset
    Plant 4 / Plant 4                                   P014        M                       3.00         14.06288                       AVG                     42.19

                                                                                                                   Part Class P014 Subtotal :                   42.19


Class : P015 \ INV WIP Components BAE

 Part : 10862699 \ Hinge, Leaf
    Plant 4 / Plant 4                                   P015        M                       5.00         10.14200                       AVG                     50.71
 Part : 10862736 \ Rail, Hand
    Plant 4 / Plant 4                                   P015        M                       2.00         20.03941                       AVG                     40.08
 Part : 10862739 \ Pad, Tapping
    Plant 4 / Plant 4                                   P015        M                       1.00         66.63000                       LAST                    66.63
 Part : 10862945-2 \ PAD EYE PERSONNEL DOOR
    Plant 4 / Plant 4                                   P015        M                      13.00             8.59518                    AVG                    111.74
 Part : 10953907 \ Spring, Helical, Torsion
    Plant 1 / Plant 1                                   P015        P                      21.00         17.93156                       AVG                    376.56
 Part : 1120A433 \ Rubber Seal, Side Bulb
    Plant 1 / Plant 1                                   P015        P                       2.00         21.27341                       AVG                     42.55
 Part : 11580766 \ MALE END PIN
    Plant 1 / Plant 1                                   P015        M                      43.00         13.20031                       LAST                   567.61
 Part : 11580770 \ LARGE PIN
    Plant 1 / Plant 1                                   P015        M                      46.00         13.20000                       LAST                   607.20
 Part : 11580771 \ SMALL PIN
    Plant 1 / Plant 1                                   P015        M                      22.00         14.37000                       LAST                   316.14
 Part : 11580774 \ WELDMENT
    Plant 4 / Plant 4                                   P015        M                       4.00       1,407.74600                      LAST                 5,630.98
 Part : 11671708-2 \ BOSS
    Plant 4 / Plant 4                                   P015        M                       8.00             3.25000                    AVG                     26.00
 Part : 12365072 \ Wire rope assy
    Plant 4 / Plant 4                                   P015        M                       1.00         74.05000                       LAST                    74.05
 Part : 12365402 \ Pad, Tapping
    Plant 4 / Plant 4                                   P015        M                       8.00         14.63471                       AVG                    117.08
 Part : 12365403 \ Pad, Tapping
    Plant 4 / Plant 4                                   P015        M                       3.00          31.91156                      AVG                     95.73
 Part : 12365490 \ HINGE
    Plant 4 / Plant 4                                   P015        M                       4.00         16.33920                       AVG                     65.36
 Part : 12366308 \ Weld Pad



                20-48744-mlo              Doc 134-2       Filed 09/11/20             Entered 09/11/20 10:06:36                   Page 30 of 123                   29
User:    jacobm2                                                            Lapeer Industries, Inc.                                               Page:             30
                                                                             Stock Status Report                                                  Date:       9/9/2020
                                                            ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                                  ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

   Warehouse                                              Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P015 \ INV WIP Components BAE
   Plant 4 / Plant 4                                        P015        M                       3.00         26.31666                      LAST                   78.95
 Part : 12366323 \ Pad, Mounting, Latch Bracket
   Plant 4 / Plant 4                                        P015        M                       5.00         27.33000                      AVG                   136.65
 Part : 12366340 \ BRACKET, SHIELD, WIRE ROPE-UPPER WELDED
   Plant 4 / Plant 4                                        P015        M                       1.00         15.80822                      AVG                    15.81
 Part : 12366409 \ Plate
   Plant 4 / Plant 4                                        P015        M                       7.00         32.51538                      LAST                  227.61
 Part : 12366411 \ Plate
   Plant 4 / Plant 4                                        P015        M                       9.00         42.46800                      LAST                  382.21
 Part : 12366457 \ Catch, Door
   Plant 4 / Plant 4                                        P015        M                       6.00        106.87000                      AVG                   641.22
 Part : 12366599 \ PLATE
   Plant 4 / Plant 4                                        P015        M                       1.00             4.35743                   AVG                     4.36
 Part : 12366600 \ TUBE, AUXILIARY BOOM
   Plant 4 / Plant 4                                        P015        M                       3.00         88.75000                      AVG                   266.25
 Part : 12475151 \ Hinge (AA55595-11-A)
   Plant 4 / Plant 4                                        P015        M                       6.00         27.20000                      AVG                   163.20
 Part : 12477861 \ Block
   Plant 4 / Plant 4                                        P015        M                       1.00         57.28600                      LAST                   57.29
 Part : 12477862 \ Plate
   Plant 4 / Plant 4                                        P015        M                       8.00        208.49400                      LAST                1,667.95
 Part : 12478152-1 \ Bracket, Angle, Fuel Stowage and personnel Doors
   Plant 4 / Plant 4                                        P015        M                      26.00         77.23000                      LAST                2,007.98
 Part : 12478153 \ Shim, Male Hinge, Stowage Door
   Plant 4 / Plant 4                                        P015        M                       8.00             4.12875                   LAST                   33.03
 Part : 12492086 \ Locking Latch, Rear Door
   Plant 1 / Plant 1                                        P015        M                       3.00          31.41102                     AVG                    94.23
 Part : 12492086-1 \ Locking Latch, Rear Door
   Plant 4 / Plant 4                                        P015        M                      21.00             3.68579                   AVG                    77.40
 Part : 12492090 \ Pin
   Plant 1 / Plant 1                                        P015        P                      46.00         13.50000                      AVG                   621.00
 Part : 12510246 \ LUG
   Plant 4 / Plant 4                                        P015        M                       1.00         16.73600                      AVG                    16.74
 Part : 12553404-1 \ PLATE
   Plant 4 / Plant 4                                        P015        M                       4.00             8.69057                   AVG                    34.76
 Part : 12553404-2 \ PLATE
   Plant 4 / Plant 4                                        P015        M                       1.00        113.04616                      AVG                   113.05
 Part : 12553404-3 \ BOSS
   Plant 4 / Plant 4                                        P015        M                       1.00         54.19643                      AVG                    54.20
 Part : 12553404-4 \ TAB
   Plant 4 / Plant 4                                        P015        M                       1.00         26.13737                      AVG                    26.14
 Part : 12578188-4 \ ARMOR FENCE
   Plant 4 / Plant 4                                        P015        M                       1.00         21.75266                      AVG                    21.75
 Part : 12578338-3 \ STRIP, BOTTOM OUTER GUARD
   Plant 4 / Plant 4                                        P015        M                       1.00        113.41000                      AVG                   113.41
 Part : 12578391 \ Locking Latch, Rear Door
   Plant 1 / Plant 1                                        P015        M                       4.00        106.55867                      AVG                   426.23
 Part : 12578391-1 \ BASE, LOCKING LATCH
   Plant 4 / Plant 4                                        P015        M                       3.00         65.06821                      AVG                   195.20
 Part : 12578393 \ Stop, Rear Door, Right
   Plant 4 / Plant 4                                        P015        M                       1.00        421.67426                      AVG                   421.67
 Part : 12580564 \ CATCH, REAR DOOR


               20-48744-mlo               Doc 134-2           Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 31 of 123                  30
User:    jacobm2                                                           Lapeer Industries, Inc.                                              Page:             31
                                                                            Stock Status Report                                                 Date:       9/9/2020
                                                           ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                                ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

   Warehouse                                             Part Class   Type             OnHand Qty           Unit Cost     Matl. Burden   Mth            Extended Cost

Class : P015 \ INV WIP Components BAE
   Plant 4 / Plant 4                                       P015        M                       1.00        361.99316                     AVG                   361.99
 Part : 12580564-1 \ PLATE, CATCH, REAR DOOR
   Plant 4 / Plant 4                                       P015        M                       2.00         48.32737                     AVG                    96.65
 Part : 12580564-3 \ SHIM, DOOR CATCH
   Plant 4 / Plant 4                                       P015        M                       6.00             4.31760                  AVG                    25.91
 Part : 12594589-4 \ Plate
   Plant 4 / Plant 4                                       P015        M                       2.00             1.86837                  AVG                     3.74
 Part : 13015167-Reset \ Shield, Periscope Commander's Right- Reset
   Plant 1 / Plant 1                                       P015        M                       2.00             5.29600                  LAST                   10.59
 Part : 13015168-Reset \ Support-Reset
   Plant 1 / Plant 1                                       P015        M                       2.00             9.05000                  LAST                   18.10
 Part : 13015169-Reset \ Support-Reset
   Plant 1 / Plant 1                                       P015        M                       2.00             5.41400                  LAST                   10.83
 Part : 13015173-Reset \ Retainer, Debris Shield-Reset
   Plant 1 / Plant 1                                       P015        M                      10.00             2.10857                  LAST                   21.09
 Part : 13015174-Reset \ Armor Support-Reset
   Plant 1 / Plant 1                                       P015        M                       1.00             7.57600                  LAST                    7.58
 Part : 13015176-Reset \ Armor Plate-Reset
   Plant 1 / Plant 1                                       P015        M                       2.00         15.97000                     LAST                   31.94
 Part : 13020221-Reset \ Armor Plate-Reset
   Plant 1 / Plant 1                                       P015        M                       2.00             7.20000                  LAST                   14.40
 Part : 13035114-2 \ SCREEN
   Plant 4 / Plant 4                                       P015        M                      10.00             5.46104                  LAST                   54.61
 Part : 13055018-4 \ PLATE, TOP
   Plant 4 / Plant 4                                       P015        M                       1.00        414.87250                     AVG                   414.87
 Part : 19207-5376967 \ GRIP, LOUVER LATCH
   Plant 4 / Plant 4                                       P015        M                       4.00             0.00000                  AVG                     0.00
 Part : 2.000ODx.250Wx108-A513-T5 \ A513-T5 DOM TUBE
   Plant 4 / Plant 4                                       P015        P                       1.00         98.85000                     AVG                    98.85
 Part : 2.500x2.50x.25Wx72-5083-H111 \ Aluminum Angle, 5083-H111
   Plant 4 / Plant 4                                       P015        P                       1.00             0.00000                  LAST                    0.00
 Part : 2584049 \ SHAFT
   Plant 4 / Plant 4                                       P015        M                      11.00        115.00000                     AVG                 1,265.00
 Part : 2584452-5083-288 \ Louver, Extrusion, 5083, Class 1 Armor, 288" Length
   Plant 4 / Plant 4                                       P015        P                       4.36        265.94000                     LAST                1,159.50
 Part : 2585062-5 \ BOSS
   Plant 4 / Plant 4                                       P015        M                       2.00             3.09643                  AVG                     6.19
 Part : 2585062-6 \ BAR
   Plant 4 / Plant 4                                       P015        M                       3.00         27.04929                     AVG                    81.15
 Part : 2585062-7 \ BAR
   Plant 4 / Plant 4                                       P015        M                       4.00         24.10557                     AVG                    96.42
 Part : 2585518 \ Handle
   Plant 4 / Plant 4                                       P015        M                       3.00         27.79884                     AVG                    83.40
 Part : 2586202 \ Bracket, Panel
   Plant 4 / Plant 4                                       P015        M                       5.00         45.94100                     AVG                   229.71
 Part : 2586229-87 \ Bearing
   Plant 4 / Plant 4                                       P015        M                      15.00             0.77652                  AVG                    11.65
 Part : 2586458-1 \ BRACKET, GUARD, SAFETY EXHAUST
   Plant 1 / Plant 1                                       P015        M                       8.00             6.39654                  AVG                    51.17
 Part : 2586458-2 \ BRACKET, GUARD, SAFETY EXHAUST
   Plant 1 / Plant 1                                       P015        M                      12.00         10.67879                     AVG                   128.15
 Part : 2586458-3 \ GRILL, GUARD, SAFETY EXHAUST


               20-48744-mlo              Doc 134-2           Filed 09/11/20             Entered 09/11/20 10:06:36                 Page 32 of 123                  31
User:    jacobm2                                                            Lapeer Industries, Inc.                                              Page:             32
                                                                             Stock Status Report                                                 Date:       9/9/2020
                                                            ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                                  ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

   Warehouse                                              Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P015 \ INV WIP Components BAE
   Plant 1 / Plant 1                                        P015        M                       5.00         35.81675                      AVG                  179.08
 Part : 2587943 \ PLATE
   Plant 4 / Plant 4                                        P015        M                      22.00             4.93528                   AVG                  108.58
 Part : 2587944 \ PLATE
   Plant 4 / Plant 4                                        P015        M                       4.00             0.00000                   AVG                    0.00
 Part : 2589642-1 \ ANGLE
   Plant 1 / Plant 1                                        P015        M                       1.00         66.70667                      AVG                   66.71
 Part : 2600181-1 \ Rod, Handle, Brake, Parking
   Plant 4 / Plant 4                                        P015        M                       2.00         12.86846                      AVG                   25.74
 Part : 2600181-3 \ Washer, Handle, Brake, Parking
   Plant 4 / Plant 4                                        P015        M                       4.00             2.04801                   AVG                    8.19
 Part : 2600278-6 \ PLATE
   Plant 1 / Plant 1                                        P015        M                       9.00         90.00000                      AVG                  810.00
 Part : 2600395-2 \ PLATE
   Plant 4 / Plant 4                                        P015        M                       1.00        133.79000                      AVG                  133.79
 Part : 2600395-6 \ PLATE
   Plant 4 / Plant 4                                        P015        M                       6.00        112.64501                      AVG                  675.87
 Part : 2600395-8 \ PLATE
   Plant 4 / Plant 4                                        P015        M                       1.00       1,629.66428                     AVG                1,629.66
 Part : 2600396-1 \ PLATE
   Plant 4 / Plant 4                                        P015        M                       1.00        905.98267                      AVG                  905.98
 Part : 2600406-1 \ Lug
   Plant 4 / Plant 4                                        P015        M                      57.00          23.11381                     AVG                1,317.49
 Part : 2600415-5 \ Plate
   Plant 4 / Plant 4                                        P015        M                       1.00         37.14250                      AVG                   37.14
 Part : 2600416-10 \ PLATE
   Plant 4 / Plant 4                                        P015        M                       6.54         89.52324                      AVG                  585.48
 Part : 2600416-11 \ PLATE
   Plant 4 / Plant 4                                        P015        M                       2.00             4.94531                   AVG                    9.89
 Part : 2600416-12 \ PLATE
   Plant 4 / Plant 4                                        P015        M                       1.00             4.00000                   AVG                    4.00
 Part : 2600416-13 \ PLATE
   Plant 4 / Plant 4                                        P015        M                      30.00         39.37555                      AVG                1,181.27
 Part : 2600416-14 \ PLATE
   Plant 4 / Plant 4                                        P015        M                      14.00         96.50967                      AVG                1,351.14
 Part : 2600416-15 \ PLATE
   Plant 4 / Plant 4                                        P015        M                      14.00          11.35788                     AVG                  159.01
 Part : 2600416-16 \ BLOCK
   Plant 4 / Plant 4                                        P015        M                       3.00         41.34893                      AVG                  124.05
 Part : 2600416-17 \ PLATE
   Plant 4 / Plant 4                                        P015        M                      28.00         37.90556                      AVG                1,061.36
 Part : 2600416-19 \ PLATE
   Plant 4 / Plant 4                                        P015        M                      65.00         20.86098                      AVG                1,355.96
 Part : 2600416-20 \ PLATE
   Plant 4 / Plant 4                                        P015        M                       1.00             4.00000                   AVG                    4.00
 Part : 2600416-3 \ PLATE
   Plant 4 / Plant 4                                        P015        M                      13.00        262.29763                      AVG                3,409.87
 Part : 2600416-4 \ PLATE
   Plant 4 / Plant 4                                        P015        M                      24.00         40.00000                      AVG                  960.00
 Part : 2600416-5 \ PLATE
   Plant 4 / Plant 4                                        P015        M                       2.00         84.21500                      AVG                  168.43
 Part : 2600416-6 \ PLATE


               20-48744-mlo             Doc 134-2             Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 33 of 123                 32
User:    jacobm2                                                      Lapeer Industries, Inc.                                               Page:             33
                                                                       Stock Status Report                                                  Date:       9/9/2020
                                                      ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

   Warehouse                                        Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P015 \ INV WIP Components BAE
   Plant 4 / Plant 4                                  P015        M                      30.00         66.89474                      AVG                 2,006.84
 Part : 2600416-7 \ PLATE
   Plant 4 / Plant 4                                  P015        M                       2.00         77.57313                      AVG                   155.15
 Part : 2600416-9 \ PLATE
   Plant 4 / Plant 4                                  P015        M                       1.00             3.93750                   AVG                     3.94
 Part : 2600428-7 \ STIFFENER
   Plant 1 / Plant 1                                  P015        M                       2.00         42.60087                      AVG                    85.20
 Part : 2600431-4 \ PLATE
   Plant 1 / Plant 1                                  P015        M                       2.00         15.28600                      AVG                    30.57
 Part : 2600463-1 \ Plate
   Plant 4 / Plant 4                                  P015        M                       2.00         10.29546                      AVG                    20.59
 Part : 2600463-2 \ Plate
   Plant 4 / Plant 4                                  P015        M                       6.00             5.36453                   AVG                    32.19
 Part : 2600464 \ BRACKET
   Plant 4 / Plant 4                                  P015        M                       7.00         62.47027                      AVG                   437.29
 Part : 2600544 \ Lug
   Plant 4 / Plant 4                                  P015        M                       3.00         61.00000                      AVG                   183.00
 Part : 2600929 \ Support
   Plant 4 / Plant 4                                  P015        M                       1.00        486.02000                      AVG                   486.02
 Part : 2617529-2 \ SUPPORT
   Plant 1 / Plant 1                                  P015        M                       1.00         47.74500                      AVG                    47.75
 Part : 2619079-2 \ LEG
   Plant 1 / Plant 1                                  P015        M                       1.00        469.41000                      AVG                   469.41
 Part : 4288138-250C500A \ BOSS, THREADED
   Plant 4 / Plant 4                                  P015        M                      20.00         13.50000                      LAST                  270.00
 Part : 4309614 \ Hatch, Base Plate
   Plant 1 / Plant 1                                  P015        M                       1.00       1,229.85429                     LAST                1,229.85
 Part : 4315638 \ Spacer
   Plant 1 / Plant 1                                  P015        M                    220.00              0.02172                   AVG                     4.78
 Part : 4322669 \ Mount, Hatch
   Plant 1 / Plant 1                                  P015        M                    543.00          76.62782                      AVG                41,608.91
 Part : 4323977 \ Spacer
   Plant 1 / Plant 1                                  P015        M                      20.00             9.00000                   LAST                  180.00
 Part : 4323978 \ Latch Block
   Plant 1 / Plant 1                                  P015        M                    458.00          98.41967                      AVG                45,076.21
 Part : 4323979 \ Rod guide
   Plant 1 / Plant 1                                  P015        M                    270.00           62.91167                     AVG                16,986.15
 Part : 4323980 \ Handle, Latch
   Plant 1 / Plant 1                                  P015        M                      18.00             9.13250                   LAST                  164.39
 Part : 4323981-1 \ Pin
   Plant 1 / Plant 1                                  P015        M                      23.00         18.38594                      AVG                   422.88
 Part : 4323981-2 \ Pin
   Plant 1 / Plant 1                                  P015        M                      27.00         29.64000                      AVG                   800.28
 Part : 4323982 \ Shim
   Plant 1 / Plant 1                                  P015        M                   6,000.00             1.39997                   AVG                 8,399.82
 Part : 4323983 \ Ballistic Cover
   Plant 1 / Plant 1                                  P015        M                      14.00        110.36746                      AVG                 1,545.14
 Part : 4323987-2 \ End Bracket
   Plant 4 / Plant 4                                  P015        M                       1.00         55.20573                      AVG                    55.21
 Part : 4323987-4 \ Bar
   Plant 4 / Plant 4                                  P015        M                       5.00         45.08540                      AVG                   225.43
 Part : 4334613-1 \ BRACKET,SUPPORT


               20-48744-mlo             Doc 134-2       Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 34 of 123                  33
User:    jacobm2                                                            Lapeer Industries, Inc.                                               Page:             34
                                                                             Stock Status Report                                                  Date:       9/9/2020
                                                            ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                                  ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

   Warehouse                                              Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P015 \ INV WIP Components BAE
   Plant 4 / Plant 4                                        P015        M                       1.00         31.45750                      AVG                    31.46
 Part : 4354264 \ MOUNT, PLATE
   Plant 4 / Plant 4                                        P015        M                       1.00        110.49750                      AVG                   110.50
 Part : 5429049-2 \ 1.50 x1.50 x .190 x 11.350- 5083-H111 Angle
   Plant 4 / Plant 4                                        P015        M                      24.00         14.08681                      AVG                   338.08
 Part : 6289165 \ Spacer
   Plant 4 / Plant 4                                        P015        M                       1.00             0.25000                   LAST                    0.25
 Part : 6289433 \ Link Connecting
   Plant 4 / Plant 4                                        P015        M                       2.00             0.01000                   AVG                     0.02
 Part : 6289438-12_LAP \ Plate, Lifting Eye, .500 A36
   Plant 4 / Plant 4                                        P015        M                       1.00             0.76000                   LAST                    0.76
 Part : 6289438-14_LAP \ Plate, .500 12560 Cl2
   Plant 4 / Plant 4                                        P015        M                       1.00        131.58833                      LAST                  131.59
 Part : 6289438-15_LAP \ Plate, .500 12560 Cl2
   Plant 4 / Plant 4                                        P015        M                       1.00        133.27166                      LAST                  133.27
 Part : 6289438-16_LAP \ Plate, .500 12560 Cl2
   Plant 4 / Plant 4                                        P015        M                       1.00        196.90250                      LAST                  196.90
 Part : 6289438-17_LAP \ Plate, .500 12560 Cl2
   Plant 4 / Plant 4                                        P015        M                       1.00        147.87166                      LAST                  147.87
 Part : 6289438-19_LAP \ Bar, .375 SQ Stock
   Plant 4 / Plant 4                                        P015        M                       9.00         15.45138                      LAST                  139.06
 Part : 6289438-20_LAP \ Bar, .375 SQ Stock
   Plant 4 / Plant 4                                        P015        M                       2.00         15.12483                      LAST                   30.25
 Part : 6289438-21_LAP \ Bar, .375 SQ Stock
   Plant 4 / Plant 4                                        P015        M                       1.00         14.16965                      LAST                   14.17
 Part : 6289438-23_LAP \ .375 A36
   Plant 4 / Plant 4                                        P015        M                      13.00        139.94000                      LAST                1,819.22
 Part : 6289438-25_LAP \ Plate, .250 46100 Cl1
   Plant 4 / Plant 4                                        P015        M                       1.00         59.20800                      LAST                   59.21
 Part : 6289438-26_LAP \ Plate,.375 A36
   Plant 4 / Plant 4                                        P015        M                       1.00         71.81000                      LAST                   71.81
 Part : 6289438-29_LAP \ Plate, .250 46100 Cl1
   Plant 4 / Plant 4                                        P015        M                       1.00             2.92035                   LAST                    2.92
 Part : 6289438-35_LAP \ Plate, .250 A514, Grade B
   Plant 4 / Plant 4                                        P015        M                       2.00             2.04700                   AVG                     4.09
 Part : 6289438-37_LAP \ Plate, .438 46100 Cl1
   Plant 4 / Plant 4                                        P015        M                       1.00         19.29241                      LAST                   19.29
 Part : 6289438-39_LAP \ Bar, .500 A36
   Plant 4 / Plant 4                                        P015        M                       2.00         32.27000                      LAST                   64.54
 Part : 6289438-42_LAP \ Bar, .750 A36
   Plant 4 / Plant 4                                        P015        M                       2.00         62.34000                      LAST                  124.68
 Part : 6289438-45_LAP \ TUBING, .750 OD A513 Type 5 Gr 1026
   Plant 4 / Plant 4                                        P015        M                       5.00             2.97000                   LAST                   14.85
 Part : 6289438-47_LAP \ Plate, .250 A36
   Plant 4 / Plant 4                                        P015        M                       1.00          11.80800                     LAST                   11.81
 Part : 6289438-50_LAP \ Boss, .500 RD A36
   Plant 4 / Plant 4                                        P015        M                      40.00         13.28457                      LAST                  531.38
 Part : 6289438-51_LAP \ Bar, Tap Pad, .625 A36
   Plant 4 / Plant 4                                        P015        M                       1.00         51.18586                      LAST                   51.19
 Part : 6289438-52_LAP \ Bar, Tap Pad, .625 A36
   Plant 4 / Plant 4                                        P015        M                       1.00          11.35667                     LAST                   11.36
 Part : 6289438-53_LAP \ Bar, .500 A36


               20-48744-mlo                Doc 134-2          Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 35 of 123                  34
User:    jacobm2                                                                Lapeer Industries, Inc.                                              Page:             35
                                                                                 Stock Status Report                                                 Date:       9/9/2020
                                                                ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                                   ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

   Warehouse                                                  Part Class   Type             OnHand Qty           Unit Cost     Matl. Burden   Mth            Extended Cost

Class : P015 \ INV WIP Components BAE
   Plant 4 / Plant 4                                            P015        M                       3.00         84.55625                     LAST                  253.67
 Part : 6289438-65_LAP \ Bar, .750 RD A36
   Plant 4 / Plant 4                                            P015        M                      98.00             0.71180                  LAST                   69.76
 Part : 6289438-66_LAP \ Sheet, .125 A1011
   Plant 4 / Plant 4                                            P015        M                       1.00             0.35966                  LAST                    0.36
 Part : 6289438-67_LAP \ Sheet, .125 A1011
   Plant 4 / Plant 4                                            P015        M                       3.00         32.02333                     LAST                   96.07
 Part : 6289438-68_LAP \ Sheet, .125 A1011
   Plant 4 / Plant 4                                            P015        M                       2.00             0.40967                  LAST                    0.82
 Part : 6289438-69_LAP \ Sheet, .125 A1011
   Plant 4 / Plant 4                                            P015        M                       1.00             0.38576                  LAST                    0.39
 Part : 6289438-71_LAP \ Sheet, .125 A1011
   Plant 4 / Plant 4                                            P015        M                       1.00             1.56727                  LAST                    1.57
 Part : 6289438-72_LAP \ Sheet, .125 A1011
   Plant 4 / Plant 4                                            P015        M                       4.00         17.96334                     LAST                   71.85
 Part : 6289438-75_LAP \ .250 A36
   Plant 4 / Plant 4                                            P015        M                       1.00             5.16000                  LAST                    5.16
 Part : 6289438-76_LAP \ Bar, .250 A36
   Plant 4 / Plant 4                                            P015        M                       1.00             4.04300                  LAST                    4.04
 Part : 6289438-78_LAP \ Plate, .250 A36
   Plant 4 / Plant 4                                            P015        M                      13.00         24.77333                     LAST                  322.05
 Part : 6289438-80_LAP \ Sheet, .625
   Plant 4 / Plant 4                                            P015        M                       4.00             1.54533                  LAST                    6.18
 Part : 6289438-82_LAP \ Bar, 1.000 A36
   Plant 4 / Plant 4                                            P015        M                       1.00         75.48792                     LAST                   75.49
 Part : 6289438-85_LAP \ Plate ASTM A36
   Plant 4 / Plant 4                                            P015        M                       1.00             1.00233                  LAST                    1.00
 Part : 6289447-3 \ DETENT. PIN
   Plant 1 / Plant 1                                            P015        P                       7.00             8.70000                  LAST                   60.90
 Part : 6289466 \ ASSY PIN
   Plant 1 / Plant 1                                            P015        P                       7.00         25.55000                     LAST                  178.85
 Part : 6289471-1 \ Plate, Door, Exhaust
   Plant 4 / Plant 4                                            P015        M                       9.00         62.63346                     AVG                   563.70
 Part : 6289471-2 \ Tubing, .688 OD Stock, Door, Exhaust
   Plant 4 / Plant 4                                            P015        M                       1.00             0.00000                  AVG                     0.00
 Part : 6289471-3 \ PLate, .250 STK, Door, Exhaust
   Plant 4 / Plant 4                                            P015        M                      12.00             4.16580                  AVG                    49.99
 Part : 6289490 \ DECAL
   Plant 1 / Plant 1                                            P015        P                       8.00             3.42000                  LAST                   27.36
 Part : 6289496 \ DETENT. PIN
   Plant 1 / Plant 1                                            P015        P                      14.00             1.78000                  LAST                   24.92
 Part : 6289516 \ SWIVEL SCREW CLAMP
   Plant 4 / Plant 4                                            P015        P                      14.00             8.68000                  LAST                  121.52
 Part : 6289542 \ Mount, Front, 50 Cal
   Plant 4 / Plant 4                                            P015        M                       8.00        208.63875                     AVG                 1,669.11
 Part : 6289575 \ TURNBUTTON FASTENER
   Plant 1 / Plant 1                                            P015        P                      14.00             7.62000                  AVG                   106.68
 Part : 6289584-10 \ Plate, .500 Stk, Mantlet, 50 Cal
   Plant 4 / Plant 4                                            P015        M                       3.00             4.71333                  LAST                   14.14
 Part : 6289584-11 \ Bar, .750 Stk, Mantlet, 50 Cal
   Plant 4 / Plant 4                                            P015        M                       6.00        138.68834                     LAST                  832.13
 Part : 6289584-4 \ Plate or Bar, .250 Stk, Mantlet, 50 Cal


               20-48744-mlo                Doc 134-2              Filed 09/11/20             Entered 09/11/20 10:06:36                 Page 36 of 123                  35
User:    jacobm2                                                             Lapeer Industries, Inc.                                              Page:             36
                                                                              Stock Status Report                                                 Date:       9/9/2020
                                                             ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                                  ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

   Warehouse                                              Part Class   Type              OnHand Qty           Unit Cost     Matl. Burden   Mth            Extended Cost

Class : P015 \ INV WIP Components BAE
   Plant 4 / Plant 4                                         P015       M                        2.00             1.92500                  LAST                    3.85
 Part : 6289584-8 \ Bar, 1.250 Dia Stk, Mantlet, 50 Cal
   Plant 4 / Plant 4                                         P015       M                        3.00             5.04990                  AVG                    15.15
 Part : 6289585-11 \ ANGLE, 2.000 X 1.250 X .250 STK ASTM A36
   Plant 4 / Plant 4                                         P015       M                        4.00        111.11875                     AVG                   444.48
 Part : 6289585-14 \ PLATE .4375 STK 46100
   Plant 4 / Plant 4                                         P015       M                        1.00        100.17439                     AVG                   100.17
 Part : 6289585-4 \ PLATE, .375 A36
   Plant 4 / Plant 4                                         P015       M                        1.00         86.96888                     AVG                    86.97
 Part : 6289585-6 \ PLATE, .1875 ASTM A569 or ASTM A366
   Plant 4 / Plant 4                                         P015       M                        2.00             2.00515                  AVG                     4.01
 Part : 6289585-7 \ PLATE, .1875 ASTM A569 or ASTM A366
   Plant 4 / Plant 4                                         P015       M                        1.00             5.89565                  AVG                     5.90
 Part : 6289585-8 \ PLATE, .1875 ASTM A569 or ASTM A366
   Plant 4 / Plant 4                                         P015       M                        1.00             1.24734                  AVG                     1.25
 Part : 6289585-9 \ PLATE, .1875 ASTM A569 or ASTM A366
   Plant 4 / Plant 4                                         P015       M                        4.00             3.25055                  AVG                    13.00
 Part : 6289588-1 \ Tubing
   Plant 4 / Plant 4                                         P015       M                        1.00         77.00000                     LAST                   77.00
 Part : 6289597 \ 40MM SERVICE COVER SEAL
   Plant 4 / Plant 4                                         P015        P                       7.00         15.00000                     LAST                  105.00
 Part : 6289601 \ PIN, FRONT, 40 MM
   Plant 4 / Plant 4                                         P015       M                       14.00         80.00000                     LAST                1,120.00
 Part : 6289606 \ Screw, Verticle Adjustment
   Plant 4 / Plant 4                                         P015       M                       10.00         64.39655                     AVG                   643.97
 Part : 6289608 \ Screw Asimuth
   Plant 4 / Plant 4                                         P015       M                        6.00             8.01616                  AVG                    48.10
 Part : 6289609 \ Spacer Adjustment
   Plant 4 / Plant 4                                         P015       M                        5.00             0.25878                  AVG                     1.29
 Part : 6289611 \ Nut, Asimuth
   Plant 1 / Plant 1                                         P015       M                        5.00        146.00000                     AVG                   730.00
 Part : 6289672 \ 40MM REAR MOUNT PIN
   Plant 1 / Plant 1                                         P015        P                      28.00         14.00000                     LAST                  392.00
 Part : 6289675 \ Split Ring, 1.25" Tempered Nickle Plated
   Plant 1 / Plant 1                                         P015        P                      35.00             0.00000                  AVG                     0.00
 Part : 6289693-1 \ PLATE .625 A514 Grade B
   Plant 4 / Plant 4                                         P015       M                       16.00         28.53030                     AVG                   456.48
 Part : 6289693-10 \ SHEET .1189 (11GA) ASTM A1011
   Plant 4 / Plant 4                                         P015       M                       11.00         21.00851                     AVG                   231.09
 Part : 6289693-11 \ PLATE 1.750 304 Stainless Steel
   Plant 4 / Plant 4                                         P015       M                        5.00         59.01936                     AVG                   295.10
 Part : 6289693-13 \ PLATE .1875 A514 Grade B
   Plant 4 / Plant 4                                         P015       M                       42.00         18.05240                     AVG                   758.20
 Part : 6289693-15 \ SHEET .1189 (11GA) ASTM A1011
   Plant 4 / Plant 4                                         P015       M                       10.00             5.70968                  AVG                    57.10
 Part : 6289693-16 \ SHEET .1793 (7 GA) ASTM A1011
   Plant 4 / Plant 4                                         P015       M                       54.00             2.64774                  AVG                   142.98
 Part : 6289693-17 \ PLATE .250 A514 Grade B
   Plant 4 / Plant 4                                         P015       M                       10.00             2.96445                  AVG                    29.64
 Part : 6289693-20 \ BAR 1.250 Round ASTM A36
   Plant 4 / Plant 4                                         P015       M                       18.00             2.67097                  LAST                   48.08
 Part : 6289693-21 \ BAR 1.250 Round ASTM A36


               20-48744-mlo               Doc 134-2           Filed 09/11/20              Entered 09/11/20 10:06:36                 Page 37 of 123                  36
User:    jacobm2                                                          Lapeer Industries, Inc.                                              Page:             37
                                                                           Stock Status Report                                                 Date:       9/9/2020
                                                          ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                               ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

   Warehouse                                            Part Class   Type             OnHand Qty           Unit Cost     Matl. Burden   Mth            Extended Cost

Class : P015 \ INV WIP Components BAE
   Plant 4 / Plant 4                                      P015        M                      19.00             7.34742                  LAST                  139.60
 Part : 6289693-22 \ SHEET .1793 (7 GA) ASTM A1011
   Plant 4 / Plant 4                                      P015        M                      19.00             2.90071                  LAST                   55.11
 Part : 6289693-23 \ BAR .875 Round ASTM A36
   Plant 4 / Plant 4                                      P015        M                      19.00             5.10968                  LAST                   97.08
 Part : 6289693-24 \ SHEET .1793 (7 GA) ASTM A1011
   Plant 4 / Plant 4                                      P015        M                      19.00             1.78107                  LAST                   33.84
 Part : 6289693-4 \ PLATE .375 ASTM A36
   Plant 4 / Plant 4                                      P015        M                      19.00             5.07806                  AVG                    96.48
 Part : 6289693-6 \ BAR .500 Round ASTM A36
   Plant 4 / Plant 4                                      P015        M                      10.00             3.81822                  LAST                   38.18
 Part : 6289693-7 \ BAR .250 Round ASTM A36
   Plant 4 / Plant 4                                      P015        M                      17.00             3.93193                  AVG                    66.84
 Part : 6289693-SA3 \ Mantlet Drum, Sub Weldment 3
   Plant 1 / Plant 1                                      P015        M                      19.00        478.92036                     AVG                 9,099.49
 Part : 6289693-SA4 \ Mantlet Housing, Sub Weldment 4
   Plant 1 / Plant 1                                      P015        M                      15.00        225.13481                     AVG                 3,377.02
 Part : 6289694-1 \ Plate, .625 A514 Grade B
   Plant 4 / Plant 4                                      P015        M                       3.00             9.16709                  AVG                    27.50
 Part : 6289694-3 \ Plate, .188 A514 Grade B
   Plant 4 / Plant 4                                      P015        M                       4.00         14.44214                     LAST                   57.77
 Part : 6289694-5 \ SHEET .1189 (11GA) ASTM A1011
   Plant 4 / Plant 4                                      P015        M                       4.00        106.15000                     LAST                  424.60
 Part : 6289694-6 \ Plate, .188 A514 Grade B
   Plant 4 / Plant 4                                      P015        M                       3.00         10.45581                     AVG                    31.37
 Part : 6289694-7 \ TAB .250 ASTM A36
   Plant 4 / Plant 4                                      P015        M                       2.00             8.83667                  AVG                    17.67
 Part : 6289695 \ Cover. Extension, 40mm
   Plant 1 / Plant 1                                      P015        M                       6.00         62.92751                     AVG                   377.57
   Plant 4 / Plant 4                                      P015        M                      16.00         62.92751                     AVG                 1,006.84
                                                 Part 6289695 Subtotal :                     22.00                                                          1,384.41


 Part : 6289695-1 \ PLATE .1875 A514 Grade B
   Plant 4 / Plant 4                                      P015        M                      11.00             0.00000                  LAST                    0.00
 Part : 6289695-2 \ PLATE.125 A514 Grade B
   Plant 4 / Plant 4                                      P015        M                      11.00             9.36833                  LAST                  103.05
 Part : 6289695-3 \ PLATE.125 A514 Grade B
   Plant 4 / Plant 4                                      P015        M                      11.00         16.93000                     LAST                  186.23
 Part : 6289695-4 \ PLATE.125 A514 Grade B
   Plant 4 / Plant 4                                      P015        M                      30.00             6.45072                  LAST                  193.52
 Part : 6289696 \ Sevice Cover, 40mm
   Plant 4 / Plant 4                                      P015        M                       1.00         36.95913                     AVG                    36.96
 Part : 6289696-2 \ SHEET .1189 (11GA) ASTM A1011
   Plant 4 / Plant 4                                      P015        M                       7.00         15.50250                     LAST                  108.52
 Part : 6289696-3 \ SHEET .1189 (11GA) ASTM A1011
   Plant 4 / Plant 4                                      P015        M                       3.00         28.60929                     LAST                   85.83
 Part : 6289708-RAW \ Footman Loop (25 Loops Per Length)
   Plant 4 / Plant 4                                      P015        P                      19.00             9.50000                  AVG                   180.50
 Part : 6289750 \ FASTENER CLAMP
   Plant 4 / Plant 4                                      P015        P                       5.00         10.25000                     LAST                   51.25
 Part : 6289752 \ HOOK TYPE FASTENER CLAMP
   Plant 4 / Plant 4                                      P015        P                    180.00              0.00000                  LAST                    0.00


               20-48744-mlo              Doc 134-2          Filed 09/11/20             Entered 09/11/20 10:06:36                 Page 38 of 123                  37
User:    jacobm2                                                        Lapeer Industries, Inc.                                               Page:             38
                                                                         Stock Status Report                                                  Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

   Warehouse                                          Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P015 \ INV WIP Components BAE

 Part : 6289795-2 \ ANTI-RATTLE STRIP
   Plant 4 / Plant 4                                    P015        P                       0.18             0.00000                   LAST                    0.00
 Part : 6289801 \ SEAL
   Plant 4 / Plant 4                                    P015        P                       7.00         15.00000                      LAST                  105.00
 Part : 7004074 \ Spring
   Plant 4 / Plant 4                                    P015        M                       3.00          79.51186                     AVG                   238.54
 Part : 7004078 \ Arm Weldment
   Plant 1 / Plant 1                                    P015        M                       4.00        154.01072                      AVG                   616.04
 Part : 7004079 \ Plate, Arm Weldment
   Plant 4 / Plant 4                                    P015        M                       9.00         12.61000                      AVG                   113.49
 Part : 7004080 \ Clevis, Arm Weldment
   Plant 4 / Plant 4                                    P015        M                       1.00         30.57760                      AVG                    30.58
 Part : 7004081 \ Clip Handle, Arm Weldment
   Plant 4 / Plant 4                                    P015        M                      31.00         80.18271                      AVG                 2,485.66
 Part : 7004083 \ Cam Weldment
   Plant 4 / Plant 4                                    P015        M                       3.00        116.36744                      AVG                   349.10
 Part : 7004084 \ Chain
   Plant 4 / Plant 4                                    P015        M                       3.00         16.90000                      AVG                    50.70
 Part : 7004087 \ Piston, Weldment
   Plant 1 / Plant 1                                    P015        M                       1.00        174.76059                      AVG                   174.76
 Part : 7004090 \ Shaft
   Plant 4 / Plant 4                                    P015        M                      30.00         22.00000                      LAST                  660.00
 Part : 7004091 \ Spacer
   Plant 4 / Plant 4                                    P015        M                       9.00             5.10204                   AVG                    45.92
 Part : 7004093 \ Tab, Arm
   Plant 4 / Plant 4                                    P015        M                       3.00         14.25616                      AVG                    42.77
 Part : 7004094 \ Piston Slide
   Plant 1 / Plant 1                                    P015        M                       5.00        298.17971                      AVG                 1,490.90
 Part : 7004096 \ Tab, Upper
   Plant 4 / Plant 4                                    P015        M                       6.00         16.22638                      AVG                    97.36
 Part : 7004097 \ Drum, Spring
   Plant 1 / Plant 1                                    P015        M                      10.00         10.06260                      AVG                   100.63
 Part : 7004098 \ Tab, Lower
   Plant 4 / Plant 4                                    P015        M                       2.00             6.38762                   AVG                    12.78
 Part : 7004099 \ Tab, Chain
   Plant 4 / Plant 4                                    P015        M                      48.00         20.38254                      AVG                   978.36
 Part : 7004100 \ Cover Tab
   Plant 1 / Plant 1                                    P015        M                      47.00             9.75000                   LAST                  458.25
 Part : 7004102 \ Handle
   Plant 4 / Plant 4                                    P015        M                       1.00         20.76000                      AVG                    20.76
 Part : 7004105 \ Plate, Top
   Plant 4 / Plant 4                                    P015        P                       3.00             6.47000                   AVG                    19.41
 Part : 7004107 \ Plate, Side
   Plant 4 / Plant 4                                    P015        P                       3.00             6.47000                   AVG                    19.41
 Part : 7004108 \ End Cap
   Plant 4 / Plant 4                                    P015        M                       1.00             1.29205                   AVG                     1.29
 Part : 7004116 \ Stud Plate
   Plant 1 / Plant 1                                    P015        M                      42.00             9.34378                   AVG                   392.44
 Part : 7004117 \ Plate Assembly
   Plant 4 / Plant 4                                    P015        M                       1.00         58.62000                      AVG                    58.62
 Part : 7004119 \ Left Plate Assembly
   Plant 4 / Plant 4                                    P015        M                       2.00         69.52487                      AVG                   139.05


               20-48744-mlo              Doc 134-2        Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 39 of 123                  38
User:    jacobm2                                                            Lapeer Industries, Inc.                                             Page:             39
                                                                             Stock Status Report                                                Date:       9/9/2020
                                                           ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                                ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

   Warehouse                                             Part Class   Type                OnHand Qty        Unit Cost     Matl. Burden   Mth            Extended Cost

Class : P015 \ INV WIP Components BAE

 Part : 7010010-1 \ Expanded Metal
   Plant 4 / Plant 4                                       P015         M                       6.00       180.88000                     LAST                1,085.28
 Part : 7010010-10 \ .250 x 1.00 x 26.00 - 304L Stainless Steel Flat Bar ASTM A240/240M
   Plant 4 / Plant 4                                       P015         P                       1.00            9.70000                  LAST                    9.70
 Part : 7010010-3 \ End Strap
   Plant 4 / Plant 4                                       P015         M                       1.00       627.47000                     LAST                  627.47
 Part : 7010010-4 \ Bumper Strap
   Plant 4 / Plant 4                                       P015         M                       1.00       422.74000                     LAST                  422.74
 Part : 7010010-6 \ Rib
   Plant 4 / Plant 4                                       P015         M                       1.00       174.43000                     LAST                  174.43
 Part : 7010010-7 \ Rib
   Plant 4 / Plant 4                                       P015         M                       1.00        75.88000                     LAST                   75.88
 Part : 7010975-2 \ Thread, Metallic, Non-Skid, Cover, Lower, APU
   Plant 4 / Plant 4                                       P015         M                       8.00        46.50479                     AVG                   372.04
 Part : 7019307 \ PIN, STRAIGHT, HEADED, MODIFIED
   Plant 4 / Plant 4                                       P015         M                       3.00        29.62200                     AVG                    88.87
 Part : 7019421 \ MOUNT, ELASTOMERIC
   Plant 4 / Plant 4                                       P015         M                      24.00       135.75000                     AVG                 3,258.00
 Part : 7019511-SUB1 \ 7019511-SUB1
   Plant 4 / Plant 4                                       P015         M                       4.00       217.80000                     AVG                   871.20
 Part : 7019530-01 \ PAD, RUBBER, ISOLATOR
   Plant 4 / Plant 4                                       P015         M                       3.00            2.00000                  AVG                     6.00
 Part : 7019530-02 \ PAD, RUBBER, ISOLATOR
   Plant 4 / Plant 4                                       P015         M                       3.00            2.20000                  AVG                     6.60
 Part : 7019530-03 \ PAD, RUBBER, ISOLATOR
   Plant 4 / Plant 4                                       P015         M                       3.00            3.20000                  AVG                     9.60
 Part : 7019555 \ MOUNT, MAIN, UPS
   Plant 4 / Plant 4                                       P015         M                       1.00     3,196.44000                     AVG                 3,196.44
 Part : 7019555-1 \ SUPPORT, BOTTOM, MOUNT
   Plant 4 / Plant 4                                       P015         M                       5.00        53.14680                     AVG                   265.73
 Part : 7019555-10 \ PLATE, VERTICAL, RIGHT, MOUNT
   Plant 4 / Plant 4                                       P015         M                       2.00        25.00000                     AVG                    50.00
 Part : 7019555-11 \ PLATE, COVER, LEFT, MOUNT
   Plant 4 / Plant 4                                       P015         M                       2.00        35.99750                     AVG                    72.00
 Part : 7019555-12 \ HINGE, BAR, CLAMP
   Plant 4 / Plant 4                                       P015         M                       2.00       173.33167                     AVG                   346.66
 Part : 7019555-13 \ SUPPORT, MIDDLE, RIGHT, MOUNT
   Plant 4 / Plant 4                                       P015         M                       1.00        96.36000                     AVG                    96.36
 Part : 7019555-14 \ SUPPORT, LOWER, RIGHT, MOUNT
   Plant 4 / Plant 4                                       P015         M                       1.00       130.00000                     AVG                   130.00
 Part : 7019555-15 \ BLOCK, LOCATOR, MOUNT
   Plant 4 / Plant 4                                       P015         M                       8.00            0.00000                  AVG                     0.00
 Part : 7019555-16 \ PLATE, MAIN, MOUNT
   Plant 4 / Plant 4                                       P015         M                       2.00        87.16083                     AVG                   174.32
 Part : 7019555-17 \ BOSS, MOUNT
   Plant 4 / Plant 4                                       P015         M                       4.00            5.48250                  AVG                    21.93
 Part : 7019555-2 \ PLATE, TOP, MOUNT
   Plant 4 / Plant 4                                       P015         M                       2.00        25.00000                     AVG                    50.00
 Part : 7019555-3 \ PLATE, COVER, RIGHT, MOUNT
   Plant 4 / Plant 4                                       P015         M                       3.00        58.46911                     AVG                   175.41
 Part : 7019555-4 \ SUPPORT, BOTTOM, RIGHT, MOUNT
   Plant 4 / Plant 4                                       P015         M                       1.00        55.06000                     AVG                    55.06


               20-48744-mlo             Doc 134-2            Filed 09/11/20               Entered 09/11/20 10:06:36               Page 40 of 123                  39
User:    jacobm2                                                         Lapeer Industries, Inc.                                               Page:             40
                                                                          Stock Status Report                                                  Date:       9/9/2020
                                                         ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                               ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

   Warehouse                                           Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P015 \ INV WIP Components BAE

 Part : 7019555-5 \ PLATE, SUPPORT, VERTICAL, LEFT, MOUNT
   Plant 4 / Plant 4                                     P015        M                       2.00          68.41167                     AVG                   136.82
 Part : 7019555-7 \ PLATE, SUPPORT, VERTICAL, RIGHT, MOUNT
   Plant 4 / Plant 4                                     P015        M                       2.00         87.70001                      AVG                   175.40
 Part : 7019555-8 \ PLATE, SUPPORT, REAR, MOUNT
   Plant 4 / Plant 4                                     P015        M                       5.00         26.13591                      AVG                   130.68
 Part : 7019555-9 \ PLATE, VERTICAL, LEFT, MOUNT
   Plant 4 / Plant 4                                     P015        M                       2.00         40.00750                      AVG                    80.02
 Part : 7019562-1 \ PLATE, ISOLATOR
   Plant 4 / Plant 4                                     P015        M                       2.00        156.14834                      AVG                   312.30
 Part : 7019562-2 \ HINGE, ISOLATOR
   Plant 4 / Plant 4                                     P015        M                       5.00        130.00000                      AVG                   650.00
 Part : 7019563 \ BAR, MOUNT, LOCK
   Plant 4 / Plant 4                                     P015        M                       3.00         99.06500                      AVG                   297.20
 Part : 7019572 \ PAD, CENTER, ISOLATOR
   Plant 4 / Plant 4                                     P015        M                       3.00         23.80000                      AVG                    71.40
 Part : 7019589 \ STRIKE, OUTLET AIR
   Plant 4 / Plant 4                                     P015        M                       2.00         17.12100                      AVG                    34.24
 Part : 7019589-BAR \ .1875 x .750 x 96 SAE 1008 Spec QQ-S-698
   Plant 4 / Plant 4                                     P015        M                      13.28         43.64280                      AVG                   579.58
 Part : 7019591-3 \ EAR, OUTLET AIR
   Plant 4 / Plant 4                                     P015        M                       4.00        219.01375                      AVG                   876.06
 Part : 7099128 \ STRAP
   Plant 4 / Plant 4                                     P015        M                      18.00             3.29384                   AVG                    59.29
 Part : 7525284 \ Strap
   Plant 4 / Plant 4                                     P015        P                       5.00         35.00000                      AVG                   175.00
 Part : 8684296 \ STUD
   Plant 4 / Plant 4                                     P015        M                       6.00             3.50000                   AVG                    21.00
 Part : 949AQ-1400 \ Isolator Strap
   Plant 4 / Plant 4                                     P015        P                       5.00         54.83333                      AVG                   274.17
 Part : APIM08052 \ BLOCK, REAR DOOR
   Plant 4 / Plant 4                                     P015        M                       1.00        294.23685                      AVG                   294.24
 Part : APIM14063 \ Adapter, 1/2" Tube-Fuel Transfer
   Plant 4 / Plant 4                                     P015        M                       1.00         91.99000                      AVG                    91.99
 Part : APIM72039 \ SHIM, LOCKING BRACKET
   Plant 4 / Plant 4                                     P015        M                       7.00             7.27428                   AVG                    50.92
 Part : M12133/2-125 \ SPRING TENSION WASHER
   Plant 1 / Plant 1                                     P015        P                      48.00             1.05000                   LAST                   50.40
 Part : PPIM02503 \ PLATE, SUPPORT, TRAVEL LOCK, VERTICAL
   Plant 1 / Plant 1                                     P015        M                       8.00         61.20332                      AVG                   489.63
 Part : PPIM02593 \ PLATE, SUPPORT, TRAVEL LOCK, HORIZONTAL
   Plant 1 / Plant 1                                     P015        M                       5.00        115.15380                      AVG                   575.77
 Part : PPIM75099 \ SPACER
   Plant 4 / Plant 4                                     P015        M                       4.00             9.24774                   AVG                    36.99
 Part : RVX00278 \ Shear Plate
   Plant 4 / Plant 4                                     P015        M                       3.00         14.12944                      AVG                    42.39
 Part : RVX00279 \ Gusset
   Plant 4 / Plant 4                                     P015        M                       4.00             4.98125                   AVG                    19.93
 Part : RVX00280-1 \ Gusset
   Plant 4 / Plant 4                                     P015        M                       4.00         14.66290                      AVG                    58.65
 Part : RVX00280-3 \ Gusset
   Plant 4 / Plant 4                                     P015        M                       5.00          11.48333                     AVG                    57.42


               20-48744-mlo             Doc 134-2          Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 41 of 123                  40
User:     jacobm2                                                          Lapeer Industries, Inc.                                                Page:              41
                                                                            Stock Status Report                                                   Date:        9/9/2020
                                                           ( By: Class / Part / Warehouse, As of :8/31/2020 )                                      Time:    11:27:45AM
                                                 ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                            Part Class   Type             OnHand Qty           Unit Cost       Matl. Burden   Mth             Extended Cost

Class : P015 \ INV WIP Components BAE

 Part : RVX00281 \ Plate
    Plant 4 / Plant 4                                      P015        M                       3.00         73.62672                       AVG                    220.88
 Part : RVX00286 \ Gusset
    Plant 4 / Plant 4                                      P015        M                       2.00             5.24551                    LAST                    10.49
 Part : RVX00287 \ Block
    Plant 4 / Plant 4                                      P015        M                      10.00         78.44305                       LAST                   784.43
 Part : RVX00289 \ Gusset
    Plant 4 / Plant 4                                      P015        M                      23.00             7.52759                    AVG                    173.13
 Part : RVX00577-1 \ BAR
    Plant 4 / Plant 4                                      P015        P                      13.00         26.81000                       LAST                   348.53
 Part : RVX00577-3 \ BAR
    Plant 4 / Plant 4                                      P015        P                      39.00             3.23095                    AVG                    126.01
 Part : RVX00594-1 \ PLATE
    Plant 4 / Plant 4                                      P015        P                       2.00             0.01000                    AVG                      0.02
 Part : RVX04020 \ Rear support, Winch support
    Plant 4 / Plant 4                                      P015        M                       7.00        115.77400                       LAST                   810.42
 Part : RVX10001-2 \ PLATE, APPLIQUE ARMOR
    Plant 4 / Plant 4                                      P015        M                       1.00        413.72416                       AVG                    413.72
 Part : RVX10009 \ Plate, Applique Armor-Right Hand Side
    Plant 4 / Plant 4                                      P015        M                       2.00        582.85500                       AVG                  1,165.71
 Part : RVX10013-12 \ Strip, MTG, Applique Armor
    Plant 4 / Plant 4                                      P015        P                       1.00             1.96000                    LAST                     1.96
 Part : RVX10013-15 \ Strip, MTG, Applique Armor
    Plant 4 / Plant 4                                      P015        P                       8.00             0.22250                    LAST                     1.78
 Part : RVX10013-16 \ Strip, MTG, Applique Armor
    Plant 4 / Plant 4                                      P015        P                      12.00             1.70000                    LAST                    20.40
 Part : RVX10013-2 \ Strip, MTG, Applique Armor
    Plant 4 / Plant 4                                      P015        P                       8.00             0.44500                    AVG                      3.56
 Part : RVX10013-22 \ STRIP
    Plant 4 / Plant 4                                      P015        P                      47.00             1.96000                    AVG                     92.12
 Part : RVX10013-4 \ Strip, MTG, Applique Armor
    Plant 4 / Plant 4                                      P015        P                       1.00             3.08000                    LAST                     3.08
 Part : RVX10013-6 \ Strip, MTG, Applique Armor
    Plant 4 / Plant 4                                      P015        P                      10.00             6.18000                    LAST                    61.80
 Part : RVX10013-8 \ STRIP
    Plant 4 / Plant 4                                      P015        P                       2.00         21.37000                       LAST                    42.74
 Part : RVX10013-9 \ STRIP
    Plant 4 / Plant 4                                      P015        M                       9.00             4.15000                    LAST                    37.35
 Part : RVX10077 \ PLATE
    Plant 4 / Plant 4                                      P015        M                      11.00        154.29875                       LAST                 1,697.29

                                                                                                                      Part Class P015 Subtotal :              219,892.21


Class : P016 \ INV WIP Components Arconic

Class : P017 \ INV WIP Components Caterpillar

Class : p019 \ INV WIP Components Kuka

Class : P020 \ INV WIP Components IMOD
 Part : 20020302665 \ SEAL PISTON FOR COVER
    Plant 4 / Plant 4                                      P020        M                    193.00          10.31514                       AVG                  1,990.82
 Part : 20021801447 \ LIFTING RING
    Plant 4 / Plant 4                                      P020        P                    263.00              8.75000                    AVG                  2,301.25
 Part : 20021801448 \ CAP FOR LIFTING RING


                20-48744-mlo             Doc 134-2           Filed 09/11/20             Entered 09/11/20 10:06:36                   Page 42 of 123                   41
User:     jacobm2                                                           Lapeer Industries, Inc.                                               Page:             42
                                                                             Stock Status Report                                                  Date:       9/9/2020
                                                            ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                                  ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                             Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P020 \ INV WIP Components IMOD
    Plant 4 / Plant 4                                        P020       M                    263.00              2.67000                   AVG                   702.21
 Part : 20221819695 \ WING COMPARTMENT LATCH
    Plant 4 / Plant 4                                        P020       P                   1,191.00             8.00000                   AVG                 9,528.00
 Part : 20320300518 \ TUBE CLAMP 2
    Plant 4 / Plant 4                                        P020       M                   2,780.00             1.76891                   AVG                 4,917.57
 Part : 20340650004 \ SEAL COVER FOR REFILLING CAP
    Plant 4 / Plant 4                                        P020       M                    206.00          30.93199                      AVG                 6,371.99
 Part : 20340650107 \ SPRING TO UNLOAD PRESSURE
    Plant 4 / Plant 4                                        P020       M                    501.00              1.65000                   AVG                   826.65
 Part : 20340650108 \ PRESSURE RELIEF PISTON
    Plant 4 / Plant 4                                        P020       M                    170.00          18.23280                      AVG                 3,099.58
 Part : 20343335336 \ OIL CAP M27X2
    Plant 4 / Plant 4                                        P020       M                      98.00         43.20854                      AVG                 4,234.44
 Part : 20343335337 \ SEALING DISK
    Plant 4 / Plant 4                                        P020       M                    106.00              1.25000                   AVG                   132.50
 Part : 20440651340 \ CAP FOR REFILLING REAR
    Plant 4 / Plant 4                                        P020       M                      12.00        564.07906                      AVG                 6,768.95
 Part : 20440651341 \ BODY CAP
    Plant 4 / Plant 4                                        P020       M                      16.00        268.00000                      AVG                 4,288.00
 Part : 20440651343 \ HANDLE FOR CAP
    Plant 4 / Plant 4                                        P020       M                    270.00          46.68090                      AVG                12,603.84
 Part : 20440651344 \ UPPER SEAL FOR CAP
    Plant 4 / Plant 4                                        P020       M                    212.00          25.74645                      AVG                 5,458.25
 Part : 20441450607 \ Fuel Tank Bracket Base
    Plant 4 / Plant 4                                        P020       M                    167.00          18.58735                      AVG                 3,104.09
 Part : 20441450617 \ Flange - Pipe Outlet
    Plant 4 / Plant 4                                        P020       M                       8.00         42.17250                      AVG                   337.38
 Part : 20441450618 \ Flange - Pump
    Plant 4 / Plant 4                                        P020       M                      -2.00       1,117.18250                     LAST               -2,234.37
 Part : 20441450620 \ Fitting 1/2" NPTF
    Plant 4 / Plant 4                                        P020       M                      43.00         12.54348                      AVG                   539.37
 Part : 20441450630 \ Drainage Outlet Fitting
    Plant 4 / Plant 4                                        P020       M                      63.00         35.50000                      LAST                2,236.50
 Part : 20441450633 \ Spacer - Main Harness
    Plant 4 / Plant 4                                        P020       M                    458.00              7.40155                   AVG                 3,389.91
 Part : 20441450635 \ Flange Sensor Fuel
    Plant 4 / Plant 4                                        P020       M                       2.00        251.31241                      AVG                   502.62
 Part : 20441450669 \ Spacer - Grounding Wire
    Plant 4 / Plant 4                                        P020       M                      35.00             8.70345                   AVG                   304.62
 Part : 20441450675 \ Bushing For Rubber Damper
    Plant 1 / Plant 1                                        P020       M                   4,319.00             8.44709                   AVG                36,482.98
    Plant 4 / Plant 4                                        P020       M                    518.00              8.44709                   AVG                 4,375.59
                                                Part 20441450675 Subtotal :                 4,837.00                                                          40,858.57


 Part : 20441450678 \ Fuel Pump Flexible Hose
    Plant 1 / Plant 1                                        P020       M                      13.00         30.66254                      AVG                   398.61
 Part : 20441450694 \ Clamp,Welded
    Plant 4 / Plant 4                                        P020       M                       5.00         40.00000                      AVG                   200.00
 Part : 20455860152 \ LATCH SPRING CATCH
    Plant 4 / Plant 4                                        P020       M                    521.00              3.67000                   AVG                 1,912.07
 Part : 20608051608 \ HINGE 840 3"
    Plant 4 / Plant 4                                        P020       M                      67.00             6.27000                   AVG                   420.09


                20-48744-mlo              Doc 134-2           Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 43 of 123                  42
User:     jacobm2                                                     Lapeer Industries, Inc.                                              Page:             43
                                                                       Stock Status Report                                                 Date:       9/9/2020
                                                      ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                       Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P020 \ INV WIP Components IMOD

 Part : 20618851002 \ ID TAG
    Plant 4 / Plant 4                                 P020        P                    132.00              2.67000                   AVG                  352.44
 Part : 20618851010 \ ROOF BASKET ASSEMBLY- HARNESS DOORS
    Plant 4 / Plant 4                                 P020        M                      -3.00             0.00000                   AVG                    0.00
 Part : 20618851025 \ BODY- WELDING
    Plant 4 / Plant 4                                 P020        M                      -3.00             0.00000                   AVG                    0.00
 Part : 20618851026 \ HOME 1
    Plant 4 / Plant 4                                 P020        M                       3.00         17.45201                      AVG                   52.36
 Part : 20618851027 \ HOME 2
    Plant 1 / Plant 1                                 P020        M                       6.00             8.09375                   AVG                   48.56
 Part : 20618851100 \ REAR RIGHT DOOR
    Plant 4 / Plant 4                                 P020        M                      -3.00             0.00000                   AVG                    0.00
 Part : 20618851120 \ FRONT LEFT DOOR
    Plant 4 / Plant 4                                 P020        M                      -3.00             0.00000                   AVG                    0.00
 Part : 20618851121 \ WELDING- RIGHT DOOR
    Plant 4 / Plant 4                                 P020        M                       1.00        416.20334                      AVG                  416.20
 Part : 20618851130 \ REAR RIGHT DOOR
    Plant 4 / Plant 4                                 P020        M                      -3.00             0.00000                   AVG                    0.00
 Part : 20618851131 \ WELDING- REAR DOOR
    Plant 4 / Plant 4                                 P020        M                       1.00        134.19999                      AVG                  134.20
 Part : 20618851140 \ FRONT RIGHT DOOR
    Plant 4 / Plant 4                                 P020        M                      -3.00             0.00000                   AVG                    0.00
 Part : 20618851141 \ WELDING- RIGHT DOOR
    Plant 4 / Plant 4                                 P020        M                       1.00         51.48667                      AVG                   51.49
 Part : 20618851145 \ SERVICE DOOR
    Plant 4 / Plant 4                                 P020        M                      -3.00             0.00000                   AVG                    0.00
 Part : 20618851147 \ PLATE FOR SCREW
    Plant 4 / Plant 4                                 P020        M                       2.00             3.38200                   AVG                    6.76
 Part : 20618851150 \ FRONT RIGHT DOOR FOR HARNESS
    Plant 4 / Plant 4                                 P020        M                      -3.00             0.00000                   AVG                    0.00
 Part : 20618851151 \ WELDING- FRONT LEFT COVER
    Plant 4 / Plant 4                                 P020        M                       1.00         71.67000                      AVG                   71.67
 Part : 20618851152 \ UPPER PLATE
    Plant 4 / Plant 4                                 P020        M                       1.00             2.58571                   AVG                    2.59
 Part : 20618851160 \ FRONT RIGHT HARNESS DOOR
    Plant 4 / Plant 4                                 P020        M                      -3.00             0.00000                   AVG                    0.00
 Part : 20618851161 \ WELDING- FRONT RIGHT COVER
    Plant 4 / Plant 4                                 P020        M                       1.00        267.35334                      AVG                  267.35
 Part : 20618851170 \ MIDDLE LEFT DOOR FOR HARNESS 1
    Plant 4 / Plant 4                                 P020        M                      -3.00             0.00000                   AVG                    0.00
 Part : 20618851180 \ MIDDLE RIGHT DOOR FOR HARNESS
    Plant 4 / Plant 4                                 P020        M                      -3.00             0.00000                   AVG                    0.00
 Part : 20618851190 \ MIDDLE LEFT DOOR FOR HARNESS 2
    Plant 4 / Plant 4                                 P020        M                      -3.00             0.00000                   AVG                    0.00
 Part : 20618851191 \ WELDING- LEFT HARNESS COVER
    Plant 4 / Plant 4                                 P020        M                       1.00        561.82000                      AVG                  561.82
 Part : 20618851193 \ SUPPORT
    Plant 4 / Plant 4                                 P020        M                       8.00         15.91850                      AVG                  127.35
 Part : 20618851194 \ FILLING PLATE
    Plant 4 / Plant 4                                 P020        M                       4.00         12.41714                      AVG                   49.67
 Part : 20618851200 \ MIDDLE RIGHT HARNESS DOOR
    Plant 4 / Plant 4                                 P020        M                      -3.00             0.00000                   AVG                    0.00


                20-48744-mlo          Doc 134-2         Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 44 of 123                 43
User:     jacobm2                                                       Lapeer Industries, Inc.                                             Page:             44
                                                                         Stock Status Report                                                Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                           ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P020 \ INV WIP Components IMOD

 Part : 20618851201 \ WELDING- RIGHT HARNESS COVER
    Plant 4 / Plant 4                                   P020        M                       1.00        520.89667                     AVG                  520.90
 Part : 20618851203 \ FILLING PLATE
    Plant 4 / Plant 4                                   P020        M                       3.00             7.57167                  AVG                   22.72
 Part : 20618851210 \ REAR RIGHT HARNESS DOOR
    Plant 4 / Plant 4                                   P020        M                      -3.00             0.00000                  AVG                    0.00
 Part : 20618851211 \ REAR COVER PLATE
    Plant 4 / Plant 4                                   P020        M                       1.00             2.42428                  AVG                    2.42
 Part : 20618851220 \ REAR LEFT HARNESS DOOR
    Plant 4 / Plant 4                                   P020        M                      -3.00             0.00000                  AVG                    0.00
 Part : 20618851240 \ BARS LOCK PIN
    Plant 4 / Plant 4                                   P020        M                       2.00         49.06166                     AVG                   98.12
 Part : 20618851243 \ INSERT
    Plant 4 / Plant 4                                   P020        M                       4.00         17.51100                     AVG                   70.04
 Part : 20618851250 \ REAR RIGHT BAR
    Plant 4 / Plant 4                                   P020        M                      -6.00             0.00000                  AVG                    0.00
 Part : 20618851251 \ WELDING- SIDE BAR
    Plant 4 / Plant 4                                   P020        M                       2.00        246.85500                     AVG                  493.71
 Part : 20618851255 \ ROD FOR SCREWS
    Plant 4 / Plant 4                                   P020        M                    264.00          22.38759                     AVG                5,910.32
 Part : 20618851270 \ REAR MIDDLE BARS
    Plant 4 / Plant 4                                   P020        M                      -3.00             0.00000                  AVG                    0.00
 Part : 20618851272 \ ROD 3
    Plant 4 / Plant 4                                   P020        M                      20.00             8.68032                  AVG                  173.61
 Part : 20618851273 \ MOUNTING BRACKET
    Plant 4 / Plant 4                                   P020        M                       1.00             0.36354                  AVG                    0.36
 Part : 20618851280 \ FRONT BARS
    Plant 4 / Plant 4                                   P020        M                      -3.00             0.00000                  AVG                    0.00
 Part : 20618851283 \ ROD 2
    Plant 4 / Plant 4                                   P020        M                       1.00         14.82563                     AVG                   14.83
 Part : 20618851400 \ ROOF BASKET COVER
    Plant 4 / Plant 4                                   P020        P                      64.00        281.00000                     AVG               17,984.00
 Part : 20640651001 \ ID TAG
    Plant 1 / Plant 1                                   P020        P                    271.00              2.04000                  AVG                  552.84
 Part : 20640651002 \ ID TAG
    Plant 1 / Plant 1                                   P020        P                    269.00              2.04000                  AVG                  548.76
 Part : 20640651003 \ ID TAG
    Plant 1 / Plant 1                                   P020        P                    266.00              1.19260                  AVG                  317.23
 Part : 20640651004 \ ID TAG
    Plant 1 / Plant 1                                   P020        P                    271.00              2.04000                  AVG                  552.84
 Part : 20640651005 \ ID TAG
    Plant 1 / Plant 1                                   P020        P                    272.00              2.04000                  AVG                  554.88
 Part : 20640651006 \ ID TAG
    Plant 1 / Plant 1                                   P020        P                    271.00              2.04000                  AVG                  552.84
 Part : 20640651007 \ ID TAG
    Plant 1 / Plant 1                                   P020        P                    266.00              1.18426                  AVG                  315.01
 Part : 20640651012 \ CAN PROTECTION
    Plant 4 / Plant 4                                   P020        M                      30.00             2.52309                  AVG                   75.69
 Part : 20640651110 \ REAR FUEL TANK - WELDING - LH
    Plant 1 / Plant 1                                   P020        M                       1.00     10,183.78000                     AVG               10,183.78
 Part : 20640651112 \ PLATE 1 - LH
    Plant 1 / Plant 1                                   P020        M                       1.00        187.36446                     AVG                  187.36


                20-48744-mlo           Doc 134-2          Filed 09/11/20             Entered 09/11/20 10:06:36                 Page 45 of 123                 44
User:     jacobm2                                                       Lapeer Industries, Inc.                                              Page:             45
                                                                         Stock Status Report                                                 Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P020 \ INV WIP Components IMOD

 Part : 20640651112 \ PLATE 1 - LH
    Plant 4 / Plant 4                                   P020        M                      19.00        187.36446                      AVG                3,559.92
                                           Part 20640651112 Subtotal :                     20.00                                                          3,747.28


 Part : 20640651113 \ PLATE 2 - LH
    Plant 4 / Plant 4                                   P020        M                      13.00        294.40691                      AVG                3,827.29
 Part : 20640651114 \ PLATE 3 - LH
    Plant 4 / Plant 4                                   P020        M                      21.00        595.56584                      AVG               12,506.88
 Part : 20640651117 \ DRAIN PORT BUSHING
    Plant 4 / Plant 4                                   P020        P                      43.00         42.53249                      AVG                1,828.90
 Part : 20640651118 \ PLATE 4 - LH
    Plant 4 / Plant 4                                   P020        M                       4.00        365.40185                      AVG                1,461.61
 Part : 20640651119 \ BASE FOR SUPPORT BAZO
    Plant 4 / Plant 4                                   P020        M                      17.00        273.91201                      AVG                4,656.50
 Part : 20640651120 \ BASE FOR SUPPORT BAZOOKA PLATE - LH
    Plant 1 / Plant 1                                   P020        M                       9.00        496.54500                      AVG                4,468.91
 Part : 20640651122 \ COMPLEMENTARY PLATE
    Plant 4 / Plant 4                                   P020        M                      29.00         24.91628                      AVG                  722.57
 Part : 20640651123 \ REAR BASE FOR REAR FUEL TANK - WELDING - LH
    Plant 1 / Plant 1                                   P020        M                       2.00        820.59786                      AVG                1,641.20
    Plant 4 / Plant 4                                   P020        M                       8.00        820.59786                      AVG                6,564.78
                                           Part 20640651123 Subtotal :                     10.00                                                          8,205.98


 Part : 20640651124 \ REAR BASE FOR REAR FUEL
    Plant 1 / Plant 1                                   P020        M                       5.00        505.75800                      AVG                2,528.79
 Part : 20640651125 \ PLATE 5 - LH
    Plant 4 / Plant 4                                   P020        M                       1.00        347.81904                      AVG                  347.82
 Part : 20640651126 \ PLATE 6 - LH
    Plant 1 / Plant 1                                   P020        M                       4.00        292.50656                      AVG                1,170.03
    Plant 4 / Plant 4                                   P020        M                      12.00        292.50656                      AVG                3,510.08
                                           Part 20640651126 Subtotal :                     16.00                                                          4,680.11


 Part : 20640651127 \ PLATE 7 - LH
    Plant 4 / Plant 4                                   P020        M                      18.00        189.81542                      AVG                3,416.68
 Part : 20640651128 \ BASE FOR LEFT REAR WINGS
    Plant 4 / Plant 4                                   P020        M                      84.00          11.04636                     AVG                  927.89
 Part : 20640651131 \ REAR PLATE
    Plant 4 / Plant 4                                   P020        M                      16.00        334.79173                      AVG                5,356.67
 Part : 20640651133 \ BUSH TANK FOR APU
    Plant 1 / Plant 1                                   P020        M                      38.00         39.56000                      AVG                1,503.28
 Part : 20640651135 \ FLANGE FOR VALVE
    Plant 4 / Plant 4                                   P020        M                      41.00         53.23525                      AVG                2,182.65
 Part : 20640651137 \ FRONT TANK COVER - CORNER -LH
    Plant 4 / Plant 4                                   P020        M                      42.00          32.51108                     AVG                1,365.47
 Part : 20640651138 \ FRONT TANK COVER - LH
    Plant 4 / Plant 4                                   P020        M                      38.00         17.88000                      AVG                  679.44
 Part : 20640651139 \ TANK COVER RIGHT AND LEFT
    Plant 4 / Plant 4                                   P020        M                      31.00          11.37481                     AVG                  352.62
 Part : 20640651140 \ TOP PLATE - WELDING - LH
    Plant 4 / Plant 4                                   P020        M                      46.00        506.75001                      AVG               23,310.50
 Part : 20640651141 \ TOP PLATE - LH
    Plant 4 / Plant 4                                   P020        M                      35.00        388.93750                      AVG               13,612.81


                20-48744-mlo           Doc 134-2          Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 46 of 123                 45
User:     jacobm2                                                        Lapeer Industries, Inc.                                            Page:             46
                                                                          Stock Status Report                                               Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                             ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class    Type              OnHand Qty         Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P020 \ INV WIP Components IMOD

 Part : 20640651142 \ UPPER REAR FLANGE - LH
    Plant 4 / Plant 4                                   P020        M                        3.00      123.27336                      AVG                  369.82
 Part : 20640651143 \ UPPER FRONT FLANGE - LH
    Plant 4 / Plant 4                                   P020        M                       41.00      221.07479                      AVG                9,064.07
 Part : 20640651144 \ ELEVATION BUSH
    Plant 4 / Plant 4                                   P020        M                     167.00        17.60000                      AVG                2,939.20
 Part : 20640651145 \ SECURING PAWL FOR STRIN
    Plant 4 / Plant 4                                   P020        M                       38.00      136.91467                      AVG                5,202.76
 Part : 20640651146 \ TIN FOR PAWL SIREN
    Plant 4 / Plant 4                                   P020        M                        6.00       34.43700                      AVG                  206.62
 Part : 20640651148 \ PIN FOR TACTIC SIGNPOST
    Plant 4 / Plant 4                                   P020         P                      45.00       13.00000                      AVG                  585.00
 Part : 20640651149 \ SEAL FOR FRONT SYSTEM
    Plant 4 / Plant 4                                   P020        M                     217.00        62.08847                      AVG               13,473.20
 Part : 20640651153 \ REAR COVER FOR REAR TANK - LH
    Plant 4 / Plant 4                                   P020        M                       50.00       44.80550                      AVG                2,240.28
 Part : 20640651155 \ CONNECTOR HOUSING FOR FUEL PUMP
    Plant 4 / Plant 4                                   P020        M                       92.00       23.75441                      AVG                2,185.41
 Part : 20640651156 \ SPACER
    Plant 4 / Plant 4                                   P020        M                      110.00           7.87791                   AVG                  866.57
 Part : 20640651157 \ SPACER
    Plant 4 / Plant 4                                   P020        M                       44.00        11.54129                     AVG                  507.82
 Part : 20640651159 \ SEAL FOR REAR SYSTEM
    Plant 4 / Plant 4                                   P020        M                     224.00        43.15078                      AVG                9,665.77
 Part : 20640651162 \ STAND FOR FUEL SYSTEM - WELDING - LH
    Plant 1 / Plant 1                                   P020        M                        4.00      748.17857                      AVG                2,992.71
 Part : 20640651163 \ FRONT COVER FOR REAR TANK - LH
    Plant 4 / Plant 4                                   P020        M                       50.00       40.43260                      AVG                2,021.63
 Part : 20640651164 \ THREADED FLANGE
    Plant 4 / Plant 4                                   P020        M                     100.00       190.93554                      AVG               19,093.55
 Part : 20640651167 \ STAND FOR PUMPS
    Plant 4 / Plant 4                                   P020        M                     192.00        32.71030                      AVG                6,280.38
 Part : 20640651168 \ STRENGTHEN FOR STAND
    Plant 4 / Plant 4                                   P020        M                       83.00       14.46584                      AVG                1,200.66
 Part : 20640651169 \ LIFTING HANDLE
    Plant 1 / Plant 1                                   P020        M                     156.00            2.80339                   AVG                  437.33
    Plant 4 / Plant 4                                   P020        M                       -7.00           2.80339                   AVG                  -19.62
                                           Part 20640651169 Subtotal :                     156.00                                                          437.33
                                           Negative Balances Subtotal :                     -7.00                                                          -19.62
                                                    Net Value Subtotal :                  149.00                                                           417.71


 Part : 20640651170 \ WELDED PUMP HOLDER
    Plant 1 / Plant 1                                   P020        M                        2.00      102.32500                      AVG                  204.65
    Plant 4 / Plant 4                                   P020        M                       -4.00      102.32500                      AVG                 -409.30
                                           Part 20640651170 Subtotal :                       2.00                                                          204.65
                                           Negative Balances Subtotal :                     -4.00                                                         -409.30
                                                    Net Value Subtotal :                    -2.00                                                         -204.65


 Part : 20640651171 \ FUEL PUMP BRACE
    Plant 4 / Plant 4                                   P020        M                       99.00           2.38458                   AVG                  236.07
 Part : 20640651172 \ WELDED BRACE
    Plant 1 / Plant 1                                   P020        M                        7.00       36.62000                      AVG                  256.34


                20-48744-mlo           Doc 134-2         Filed 09/11/20               Entered 09/11/20 10:06:36                Page 47 of 123                 46
User:     jacobm2                                                      Lapeer Industries, Inc.                                              Page:             47
                                                                        Stock Status Report                                                 Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                             ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P020 \ INV WIP Components IMOD

 Part : 20640651173 \ PLATE
    Plant 4 / Plant 4                                  P020        M                      99.00             0.80763                   AVG                   79.96
 Part : 20640651175 \ STRENGHTEN FLANK
    Plant 4 / Plant 4                                  P020        M                      96.00             1.52000                   AVG                  145.92
 Part : 20640651176 \ FLANGE FOR BREATHER MECHANISM 1
    Plant 4 / Plant 4                                  P020        M                      40.00        123.56439                      AVG                4,942.58
 Part : 20640651177 \ SEAL 1
    Plant 4 / Plant 4                                  P020        M                    210.00          21.10595                      AVG                4,432.25
 Part : 20640651179 \ FORTIFY ENGLE
    Plant 4 / Plant 4                                  P020        M                    384.00              2.80515                   AVG                1,077.18
 Part : 20640651181 \ HOSE 1/2" (RH-1)
    Plant 4 / Plant 4                                  P020        M                      43.00         79.66000                      AVG                3,425.38
 Part : 20640651182 \ HOSE 1/2" (RH-2)
    Plant 4 / Plant 4                                  P020        M                      44.00         69.49524                      AVG                3,057.79
 Part : 20640651183 \ HOSE 1/2" (LH-1)
    Plant 4 / Plant 4                                  P020        M                      46.00         35.92000                      AVG                1,652.32
 Part : 20640651184 \ HOSE 1/2" (LH-2)
    Plant 4 / Plant 4                                  P020        M                      46.00         48.71000                      AVG                2,240.66
 Part : 20640651185 \ HOSE 1/2" (RH-3)
    Plant 4 / Plant 4                                  P020        M                      45.00         95.44000                      AVG                4,294.80
 Part : 20640651191 \ FLANGE FOR BREATHER MECHANISM
    Plant 4 / Plant 4                                  P020        M                       2.00        425.00000                      AVG                  850.00
 Part : 20640651192 \ SEAL FOR BREATHER MECHANISM
    Plant 4 / Plant 4                                  P020        M                    226.00          19.83536                      AVG                4,482.79
 Part : 20640651193 \ EXTERNAL CONNECTION NIPPLE FOR BREATHER MOUNT
    Plant 4 / Plant 4                                  P020        M                    102.00          43.00000                      AVG                4,386.00
 Part : 20640651194 \ HOSE FOR BREATHER MECHANISM
    Plant 4 / Plant 4                                  P020        M                      93.00         27.00000                      AVG                2,511.00
 Part : 20640651222 \ SLIDING SLEEVE
    Plant 4 / Plant 4                                  P020        P                       1.00         42.21000                      AVG                   42.21
 Part : 20640651223 \ SPINDLE FOR LOCKING MECHANISM
    Plant 4 / Plant 4                                  P020        P                       4.00        230.00000                      AVG                  920.00
 Part : 20640651224 \ LOCKING HANDLE - ASSEMBLY
    Plant 1 / Plant 1                                  P020        M                       2.00        283.80785                      AVG                  567.62
 Part : 20640651227 \ LOCKING HANDLE
    Plant 4 / Plant 4                                  P020        P                       4.00         50.00000                      AVG                  200.00
 Part : 20640651229 \ LOCKING PIN CATCH
    Plant 4 / Plant 4                                  P020        M                      91.00        144.68700                      AVG               13,166.52
 Part : 20640651261 \ REAR COVER - LH
    Plant 4 / Plant 4                                  P020        M                      12.00         35.70103                      AVG                  428.41
 Part : 20640651264 \ COVER UP 2 - LH
    Plant 4 / Plant 4                                  P020        M                      22.00             3.99935                   AVG                   87.99
 Part : 20640651265 \ BEAM LH
    Plant 4 / Plant 4                                  P020        M                      43.00        199.11363                      AVG                8,561.89
 Part : 20640651266 \ COVER UP 1 - LH
    Plant 4 / Plant 4                                  P020        M                      13.00             3.02960                   AVG                   39.38
 Part : 20640651267 \ SOCKET FOR SEAL - LH
    Plant 4 / Plant 4                                  P020        M                      13.00         19.35437                      AVG                  251.61
 Part : 20640651268 \ CABLE PROTECTOR - 2
    Plant 4 / Plant 4                                  P020        M                    106.00              7.56635                   AVG                  802.03
 Part : 20640651270 \ SMALL DOOR - LH
    Plant 1 / Plant 1                                  P020        M                       5.00        474.62725                      AVG                2,373.14


                20-48744-mlo             Doc 134-2       Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 48 of 123                 47
User:     jacobm2                                                       Lapeer Industries, Inc.                                              Page:             48
                                                                         Stock Status Report                                                 Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P020 \ INV WIP Components IMOD

 Part : 20640651271 \ SPRING PROTECTOR
    Plant 4 / Plant 4                                   P020        P                      83.00             5.60027                   AVG                  464.82
 Part : 20640651273 \ THREADED BASE
    Plant 4 / Plant 4                                   P020        M                    405.00          34.36587                      AVG               13,918.18
 Part : 20640651274 \ SMALL DOOR - ASSEMBLY - LH
    Plant 4 / Plant 4                                   P020        M                      17.00        409.12999                      AVG                6,955.21
 Part : 20640651275 \ SMALL DOOR - WELDED- LH
    Plant 1 / Plant 1                                   P020        M                      10.00        293.26834                      AVG                2,932.68
 Part : 20640651276 \ NETHER PLATE - SMALL DOOR
    Plant 4 / Plant 4                                   P020        M                      83.00          11.32114                     AVG                  939.65
 Part : 20640651277 \ UPPER PLATE - SMALL DOOR
    Plant 4 / Plant 4                                   P020        M                      78.00             5.10976                   AVG                  398.56
 Part : 20640651278 \ COVER PLATE - SHORT
    Plant 4 / Plant 4                                   P020        M                      60.00          11.94852                     AVG                  716.91
 Part : 20640651279 \ COVER PLATE - LONG
    Plant 4 / Plant 4                                   P020        M                      75.00             1.86765                   AVG                  140.07
 Part : 20640651280 \ BIG DOOR - LH
    Plant 4 / Plant 4                                   P020        M                       6.00        107.42099                      AVG                  644.53
 Part : 20640651281 \ SHIELD PLATE
    Plant 4 / Plant 4                                   P020        M                    102.00              4.05416                   AVG                  413.52
 Part : 20640651282 \ NETHER PLATE - SMALL DOOR
    Plant 4 / Plant 4                                   P020        M                       8.00         18.08655                      AVG                  144.69
 Part : 20640651284 \ UPPER PLATE - BIG DOOR
    Plant 4 / Plant 4                                   P020        M                      38.00             6.80477                   AVG                  258.58
 Part : 20640651288 \ FIXING PLATE
    Plant 4 / Plant 4                                   P020        M                    210.00              0.75594                   AVG                  158.75
 Part : 20640651292 \ SPACER
    Plant 4 / Plant 4                                   P020        M                       8.00             8.59416                   AVG                   68.75
 Part : 20640651293 \ SPACER
    Plant 4 / Plant 4                                   P020        M                       7.00             6.96944                   AVG                   48.79
 Part : 20640651300 \ TUBES BASE - WELDING
    Plant 1 / Plant 1                                   P020        M                      16.00        511.39008                      AVG                8,182.24
 Part : 20640651301 \ BASE FOR TUBES
    Plant 4 / Plant 4                                   P020        M                       4.00        368.45844                      AVG                1,473.83
 Part : 20640651301_RAW \ 1.250X2.500X8.500 304/304L Stainless Steel Bar
    Plant 4 / Plant 4                                   P020        P                       1.00         34.67000                      AVG                   34.67
 Part : 20640651302 \ TUBE FOR TRANSFERRING AMONG TANKS
    Plant 4 / Plant 4                                   P020        M                      43.00         41.90000                      AVG                1,801.70
 Part : 20640651303 \ TUBE FOR FEEDING
    Plant 4 / Plant 4                                   P020        M                      52.00         42.08318                      AVG                2,188.33
 Part : 20640651304 \ TUBE FOR FUEL SURPLUS
    Plant 4 / Plant 4                                   P020        M                    166.00              2.46581                   AVG                  409.32
 Part : 20640651305 \ FLANGE FOR TUBES
    Plant 4 / Plant 4                                   P020        M                      43.00        122.55643                      AVG                5,269.93
 Part : 20640651306 \ PROCESSED CLAMP
    Plant 4 / Plant 4                                   P020        M                      47.00         80.18500                      AVG                3,768.70
 Part : 20640651510 \ REAR FUEL TANK - WELDING - RH
    Plant 1 / Plant 1                                   P020        M                       1.00       7,740.95000                     AVG                7,740.95
 Part : 20640651512 \ PLATE 1 - RH
    Plant 4 / Plant 4                                   P020        M                      38.00        156.23697                      AVG                5,937.00
 Part : 20640651513 \ PLATE 2 - RH
    Plant 4 / Plant 4                                   P020        M                      24.00        423.93687                      AVG               10,174.48


                20-48744-mlo           Doc 134-2          Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 49 of 123                 48
User:     jacobm2                                                       Lapeer Industries, Inc.                                              Page:             49
                                                                         Stock Status Report                                                 Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P020 \ INV WIP Components IMOD

 Part : 20640651514 \ PLATE 3 - RH
    Plant 4 / Plant 4                                   P020        M                       2.00        282.79131                      AVG                  565.58
 Part : 20640651516 \ FLOOR PLATE - RH
    Plant 4 / Plant 4                                   P020        M                       3.00        383.35876                      AVG                1,150.08
 Part : 20640651517 \ FUEL SENSOR CENTRALIZATION BUSHING
    Plant 4 / Plant 4                                   P020        P                      43.00         89.44702                      AVG                3,846.22
 Part : 20640651518 \ PLATE 7 - RH
    Plant 4 / Plant 4                                   P020        M                       9.00        583.61107                      AVG                5,252.50
 Part : 20640651519 \ BASE FOR SUPPORT BAZOOKA PLATE - RH
    Plant 4 / Plant 4                                   P020        M                       2.00        179.84610                      AVG                  359.69
 Part : 20640651520 \ NETHER FRONT BASE - WELDING -RH
    Plant 4 / Plant 4                                   P020        M                       1.00        817.91700                      AVG                  817.92
 Part : 20640651521 \ FRONT BASE FOR REAR FUAR TANK - RH
    Plant 4 / Plant 4                                   P020        M                       6.00        767.27624                      AVG                4,603.66
 Part : 20640651523 \ NETHER REAR BASE - WELDING - RH
    Plant 4 / Plant 4                                   P020        M                       4.00        492.92333                      AVG                1,971.69
 Part : 20640651526 \ PLATE 6 -RH
    Plant 4 / Plant 4                                   P020        M                       7.00        225.50797                      AVG                1,578.56
 Part : 20640651527 \ SOCKET FOR FITTING IN REAR TANK - RH
    Plant 4 / Plant 4                                   P020        M                      17.00        598.88568                      AVG               10,181.06
 Part : 20640651528 \ BASE FOR REAR WINGS- R
    Plant 4 / Plant 4                                   P020        M                    131.00           11.54386                     AVG                1,512.25
 Part : 20640651538 \ FRONT TANK COVER - RH
    Plant 4 / Plant 4                                   P020        M                      35.00             6.00000                   AVG                  210.00
 Part : 20640651541 \ UPPER PLATE - RH
    Plant 4 / Plant 4                                   P020        M                      24.00        380.41522                      AVG                9,129.97
 Part : 20640651542 \ UPPER REAR FLANGE - RH
    Plant 4 / Plant 4                                   P020        M                      36.00        139.34329                      AVG                5,016.36
 Part : 20640651543 \ UPPER FRONT FLANGE - RH
    Plant 4 / Plant 4                                   P020        M                      50.00        206.32101                      AVG               10,316.05
 Part : 20640651545 \ STRAP'S CLIP
    Plant 4 / Plant 4                                   P020        M                    212.00              6.50000                   AVG                1,378.00
 Part : 20640651553 \ REAR COVER FOR REAR TANK - RH
    Plant 4 / Plant 4                                   P020        M                      71.00         48.56762                      AVG                3,448.30
 Part : 20640651563 \ FRNT COVER FOR REAR FUEL TANK - RH
    Plant 4 / Plant 4                                   P020        M                      60.00         44.85354                      AVG                2,691.21
 Part : 20640651571 \ SEAT FOR FILTER
    Plant 4 / Plant 4                                   P020        M                      32.00         10.18632                      AVG                  325.96
 Part : 20640651573 \ ID TAG
    Plant 1 / Plant 1                                   P020        M                    273.00              2.04000                   AVG                  556.92
 Part : 20640651574 \ TUBE FOR FEEDING AND LEVELING PRESSURE
    Plant 4 / Plant 4                                   P020        M                    142.00          46.05399                      AVG                6,539.67
 Part : 20640651575 \ HOSE 1/2" FOR FILTER
    Plant 1 / Plant 1                                   P020        M                      68.00             0.00000                   AVG                    0.00
 Part : 20640651576 \ TUBE FOR LEVELING PRESSURE
    Plant 4 / Plant 4                                   P020        M                      95.00         49.39695                      AVG                4,692.71
 Part : 20640651577 \ HOSE WITH "DONALDSON" FILTER
    Plant 4 / Plant 4                                   P020        M                      45.00        133.00000                      AVG                5,985.00
 Part : 20640651578 \ FITTING
    Plant 4 / Plant 4                                   P020        M                      57.00         33.84000                      AVG                1,928.88
 Part : 20640651622 \ WELD BUSH
    Plant 4 / Plant 4                                   P020        P                      14.00         17.02369                      AVG                  238.33


                20-48744-mlo            Doc 134-2         Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 50 of 123                 49
User:     jacobm2                                                             Lapeer Industries, Inc.                                               Page:             50
                                                                               Stock Status Report                                                  Date:       9/9/2020
                                                              ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                                    ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                               Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P020 \ INV WIP Components IMOD

 Part : 20640651661 \ REAR COVER - RH
    Plant 4 / Plant 4                                         P020        M                      13.00         32.76465                      AVG                   425.94
 Part : 20640651664 \ COVER UP 2 - RH
    Plant 4 / Plant 4                                         P020        M                      14.00             4.93317                   AVG                    69.06
 Part : 20640651665 \ GIRDER - RH
    Plant 4 / Plant 4                                         P020        M                      52.00         75.72686                      AVG                 3,937.80
 Part : 20640651666 \ COVER UP 1 - RH
    Plant 4 / Plant 4                                         P020        M                      12.00             2.79000                   AVG                    33.48
 Part : 20640651667 \ SOCKET FOR SEAL - RH
    Plant 4 / Plant 4                                         P020        M                      14.00         19.51310                      AVG                   273.18
 Part : 20640651668 \ CABLE PROTECTOR - 1
    Plant 4 / Plant 4                                         P020        M                      85.00             7.25012                   AVG                   616.26
 Part : 20640651670 \ SMALL DOOR - RH
    Plant 1 / Plant 1                                         P020        M                       4.00        430.50717                      AVG                 1,722.03
 Part : 20640651674 \ SMALL DOOR - ASSEMBLY - RH
    Plant 1 / Plant 1                                         P020        M                       7.00         80.83450                      AVG                   565.84
 Part : 20640651675 \ SMALL DOOR - WELDING - RH
    Plant 4 / Plant 4                                         P020        M                       8.00        163.95058                      AVG                 1,311.60
 Part : 20640651680 \ BIG DOOR - RH
    Plant 4 / Plant 4                                         P020        M                      25.00        160.52861                      AVG                 4,013.22
 Part : 20640651701 \ PACKAGE FOR REAR FUEL TANKS KIT (6406 KIT)
    Plant 4 / Plant 4                                         P020        M                      13.00        320.00000                      AVG                 4,160.00
 Part : 20641450676 \ Flexible Fuel Pump Hose 3
    Plant 1 / Plant 1                                         P020        M                      38.00         16.00000                      LAST                  608.00
 Part : 20641450677 \ Flexible Fuel Pump Hose 2
    Plant 1 / Plant 1                                         P020        M                       8.00         17.91000                      LAST                  143.28
 Part : 20641451044 \ Support Engine Fuel Tank
    Plant 4 / Plant 4                                         P020        M                       2.00         58.66400                      AVG                   117.33
 Part : 20641451316 \ Transfer Pipe 1 - Right Tank
    Plant 4 / Plant 4                                         P020        M                       2.00         17.27089                      LAST                   34.54
 Part : 20641451317 \ Transfer Pipe 2 - Right Tank
    Plant 4 / Plant 4                                         P020        M                       2.00          23.11479                     LAST                   46.23
 Part : 20641451318 \ Transfer Pipe 3 - Right Tank
    Plant 4 / Plant 4                                         P020        M                       2.00         36.30313                      LAST                   72.61
 Part : 20641451403 \ Transfer Pipe 1 - Left Tank
    Plant 4 / Plant 4                                         P020        M                       2.00         12.03417                      LAST                   24.07
 Part : 20641451404 \ Transfer Pipe 2 - Left Tank
    Plant 4 / Plant 4                                         P020        M                       2.00         42.35442                      LAST                   84.71
 Part : 20641451405 \ Transfer Pipe 3 - Left Tank
    Plant 4 / Plant 4                                         P020        M                       2.00         32.08700                      LAST                   64.17
 Part : 20641451411 \ Nipple - Inner - NPTF 1/2" - 14
    Plant 4 / Plant 4                                         P020        M                      19.00         34.55193                      AVG                   656.49
 Part : 20641451412 \ Nipple - Inner - NPTF 1/2
    Plant 4 / Plant 4                                         P020        M                      53.00         48.27273                      AVG                 2,558.45
 Part : 20641451414 \ Pipe For Nipple Internal
    Plant 4 / Plant 4                                         P020        M                      19.00         24.03865                      AVG                   456.73
 Part : 20641451702 \ Partition Aft
    Plant 4 / Plant 4                                         P020        M                       1.00         88.60284                      AVG                    88.60
 Part : 20641451711 \ Reinforcement Inner
    Plant 4 / Plant 4                                         P020        M                      27.00         21.96667                      AVG                   593.10
 Part : 20641451712 \ Reinforcement Inner
    Plant 4 / Plant 4                                         P020        M                       5.00             3.85000                   LAST                   19.25


                20-48744-mlo              Doc 134-2             Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 51 of 123                  50
User:     jacobm2                                                          Lapeer Industries, Inc.                                               Page:             51
                                                                            Stock Status Report                                                  Date:       9/9/2020
                                                           ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                                 ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                            Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P020 \ INV WIP Components IMOD

 Part : 20641451714 \ Reinforcement Inner
    Plant 4 / Plant 4                                      P020        M                      79.00             8.59938                   AVG                   679.35
 Part : 20641451717 \ Reinforcement Inner
    Plant 4 / Plant 4                                      P020        M                      33.00         13.67468                      AVG                   451.26
 Part : 20641451724 \ Connector 3/8 NPT
    Plant 4 / Plant 4                                      P020        M                      13.00         28.88702                      AVG                   375.53
 Part : 20641451727 \ Spacer
    Plant 4 / Plant 4                                      P020        M                    245.00              6.16877                   AVG                 1,511.35
 Part : 20641451755 \ Connector Neck Filling Fuel
    Plant 4 / Plant 4                                      P020        M                      45.00        542.66667                      AVG                24,420.00
 Part : 20641451776 \ Flange Bottom Neck Filling Fuel
    Plant 4 / Plant 4                                      P020        M                      14.00        170.60772                      AVG                 2,388.51
 Part : 20641451779 \ Plate Bottom Neck Filling Fuel
    Plant 4 / Plant 4                                      P020        M                       2.00         24.15209                      AVG                    48.30
 Part : 20641451783 \ Flange Top Neck Filling Fuel
    Plant 4 / Plant 4                                      P020        M                       6.00        145.00000                      AVG                   870.00
 Part : 20641451792 \ Flange Thread For Cover
    Plant 4 / Plant 4                                      P020        M                      13.00        223.69944                      AVG                 2,908.09
 Part : 20641451793 \ Flange Neck Filling
    Plant 4 / Plant 4                                      P020        M                       8.00             6.90000                   AVG                    55.20
 Part : 20641451814 \ Flange Pipe Filling
    Plant 4 / Plant 4                                      P020        M                      17.00        461.84098                      AVG                 7,851.30
 Part : 20641451821 \ Plate Bottom For Tower
    Plant 4 / Plant 4                                      P020        M                       5.00         35.39705                      AVG                   176.99
 Part : 20641451833 \ Spacer Catch Capacitor
    Plant 4 / Plant 4                                      P020        M                      28.00         12.40515                      AVG                   347.34
 Part : 20641551114 \ Flange Lower Left
    Plant 4 / Plant 4                                      P020        M                      19.00         13.65000                      AVG                   259.35
 Part : 20641551116 \ Flange Lower Right
    Plant 4 / Plant 4                                      P020        M                      20.00         13.65000                      AVG                   273.00
 Part : 20641551118 \ Screw Plate Right
    Plant 4 / Plant 4                                      P020        M                       3.00         58.00000                      LAST                  174.00
 Part : 20641551118-RAW \ .500x2.50x144-304/304L-SS
    Plant 4 / Plant 4                                      P020        P                       1.86         111.18000                     AVG                   206.79
 Part : 20641551122 \ Flange For Tanks Attachment
    Plant 4 / Plant 4                                      P020        M                       4.00         90.00000                      AVG                   360.00
 Part : 20641551132 \ Clip Catch
    Plant 1 / Plant 1                                      P020        M                      46.00             3.85993                   AVG                   177.56
    Plant 4 / Plant 4                                      P020        M                       8.00             3.85993                   AVG                    30.88
                                               Part 20641551132 Subtotal :                    54.00                                                             208.44


 Part : 20641551133 \ Cover Vent
    Plant 4 / Plant 4                                      P020        M                       7.00        187.69252                      AVG                 1,313.85
 Part : 20641551136 \ Connector NPT 3/8
    Plant 4 / Plant 4                                      P020        M                      38.00         22.75000                      AVG                   864.50
 Part : 20641551137 \ Connector NPT 3/8
    Plant 4 / Plant 4                                      P020        M                      20.00         13.75000                      AVG                   275.00
 Part : 20641551202 \ Brass Nut 5/8 UNF
    Plant 4 / Plant 4                                      P020        M                      16.00         23.38931                      AVG                   374.23
 Part : 20641551211 \ Connector 3/8 NPT
    Plant 4 / Plant 4                                      P020        M                      21.00         17.63192                      AVG                   370.27
 Part : 20641551214 \ Support Upper


                20-48744-mlo                Doc 134-2        Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 52 of 123                  51
User:     jacobm2                                                           Lapeer Industries, Inc.                                               Page:             52
                                                                             Stock Status Report                                                  Date:       9/9/2020
                                                            ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                                  ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                             Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P020 \ INV WIP Components IMOD
    Plant 4 / Plant 4                                       P020        M                       1.00        107.43084                      AVG                   107.43
 Part : 20641551217 \ Reinforcement Inner
    Plant 4 / Plant 4                                       P020        M                      25.00             8.62866                   AVG                   215.72
 Part : 20641551221 \ Wall Left - Tank Left
    Plant 4 / Plant 4                                       P020        M                       7.00        184.81879                      AVG                 1,293.73
 Part : 20641551229 \ Connection 3/8 NPT
    Plant 4 / Plant 4                                       P020        M                      41.00         36.33527                      AVG                 1,489.75
 Part : 20641551230 \ Connection Plate Left
    Plant 4 / Plant 4                                       P020        M                       8.00         55.36967                      LAST                  442.96
 Part : 20641551233 \ Screw Rod
    Plant 1 / Plant 1                                       P020        M                       3.00         14.05044                      AVG                    42.15
    Plant 4 / Plant 4                                       P020        M                      41.00         14.05044                      AVG                   576.07
                                               Part 20641551233 Subtotal :                     44.00                                                             618.22


 Part : 20641551237 \ Left Tank Partition
    Plant 4 / Plant 4                                       P020        M                      18.00         27.42630                      LAST                  493.67
 Part : 20641551240 \ Connection Plate Right
    Plant 4 / Plant 4                                       P020        M                      13.00         16.29353                      AVG                   211.82
 Part : 20641551319 \ Reinforcement Inner
    Plant 4 / Plant 4                                       P020        M                       4.00         56.18935                      AVG                   224.76
 Part : 20641551322 \ Flange Opening Maintenance
    Plant 4 / Plant 4                                       P020        M                      18.00        444.71344                      AVG                 8,004.84
 Part : 20641551324 \ Guard Vent, 4.000RD x .080Wall x 1.299 Long 304 Stainless Steel Tube
    Plant 4 / Plant 4                                       P020        P                      47.00         10.74000                      AVG                   504.78
 Part : 20641551326 \ Reinforcement Inner
    Plant 4 / Plant 4                                       P020        M                      10.00         27.29289                      AVG                   272.93
 Part : 20641551327 \ Reinforcement Inner
    Plant 4 / Plant 4                                       P020        M                      16.00         16.59371                      AVG                   265.50
 Part : 20641551328 \ Reinforcement Inner
    Plant 4 / Plant 4                                       P020        M                      12.00         19.66408                      AVG                   235.97
 Part : 20641551437 \ Right Fuel Tank Partition
    Plant 4 / Plant 4                                       P020        M                      18.00         26.77360                      LAST                  481.92
 Part : 20660150001 \ BUCKLE
    Plant 4 / Plant 4                                       P020        P                    410.00              3.57000                   AVG                 1,463.70
 Part : 20693055551 \ BUCKLE 2 LINES WITH EDGW 25MM
    Plant 4 / Plant 4                                       P020        P                    205.00              6.87000                   AVG                 1,408.35
 Part : 20693058043-10 \ Spacer 3/8" - UNF - 10MM- CATALOG # 011143687
    Plant 4 / Plant 4                                       P020        M                   1,321.00             0.00000                   AVG                     0.00
 Part : 20693058043-40 \ Spacer 3/8" - UNF - CATALOG#011143741
    Plant 4 / Plant 4                                       P020        P                      37.00         12.10000                      AVG                   447.70
 Part : 20693059001 \ Hinge with straight holes
    Plant 4 / Plant 4                                       P020        M                       6.00         41.59651                      AVG                   249.58
 Part : 36000067221 \ PUSH CLIPS
    Plant 4 / Plant 4                                       P020        M                    500.00              7.83000                   AVG                 3,915.00
 Part : 36000143701 \ WELDING HANDLE
    Plant 4 / Plant 4                                       P020        M                    263.00          13.87000                      AVG                 3,647.81
 Part : 36003091921 \ Spring Ring
    Plant 4 / Plant 4                                       P020        P                    141.00              0.23300                   LAST                   32.85
 Part : 6414-CRATE \ PACKAGE FOR STRAIGHT AND L STAINLESS TANKS
    Plant 4 / Plant 4                                       P020        M                       8.00        247.00000                      AVG                 1,976.00
 Part : 6415-CRATE \ PACKAGE FOR 3PC STAINLESS TANK KIT
    Plant 4 / Plant 4                                       P020        M                       8.00        239.75000                      AVG                 1,918.00


                20-48744-mlo                Doc 134-2         Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 53 of 123                  52
User:     jacobm2                                                            Lapeer Industries, Inc.                                                  Page:             53
                                                                              Stock Status Report                                                     Date:       9/9/2020
                                                             ( By: Class / Part / Warehouse, As of :8/31/2020 )                                       Time:    11:27:45AM
                                               ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                              Part Class   Type             OnHand Qty           Unit Cost       Matl. Burden    Mth             Extended Cost

Class : P020 \ INV WIP Components IMOD

 Part : IMOD-1119/1519-BLANK \ (2.00x6.50x7.50) 4130 Blank
    Plant 4 / Plant 4                                        P020        P                    137.00          69.52643                       AVG                   9,525.12
 Part : IMOD-1121/1521-BLANK \ (2.750x6.75x9.50) 4130 Blank
    Plant 4 / Plant 4                                        P020        P                      50.00        142.50000                       AVG                   7,125.00
 Part : IMOD-1124/1524-BLANK \ (2.750 x 6.75 x 8.75) 4130 Blank
    Plant 4 / Plant 4                                        P020        P                      50.00        132.50000                       AVG                   6,625.00
 Part : IMOD-1261/1661-BLANK \ REAR COVER - LH/RH (BLANK)
    Plant 4 / Plant 4                                        P020        M                       4.00             0.00000                    AVG                       0.00
 Part : MS35206-263 \ MACH. PAN SCREW #10-24 UNC-2AX1/2
    Plant 4 / Plant 4                                        P020        P                    140.00              0.26500                    AVG                      37.10

                                                                                                                        Part Class P020 Subtotal :               687,430.40

                                                                                                                       Negative Balances Subtotal :               -2,663.29
                                                                                                                               Net Value Subtotal :              684,767.11



Class : P021 \ INV WIP Components ADI

Class : P023 \ INV WIP Components Tesmec

Class : P024 \ INV WIP Components Ford

Class : P025 \ INV WIP Components TAG
 Part : 050-01012-2060160 \ Blt AC Yzp M6x16 F 12.9
    Plant 4 / Plant 4                                        P025        P                     -16.00             0.00000                    AVG                       0.00
 Part : 050-01012-2120250 \ Blt AC Yzp M12x25 F 12.9
    Plant 4 / Plant 4                                        P025        P                      70.00             0.46530                    AVG                      32.57
 Part : 050-01122-0810012 \ BLT SHOULDER M8x10x12
    Plant 4 / Plant 4                                        P025        P                     -16.00             0.00000                    AVG                       0.00
 Part : 050-01131-1050100 \ Blt Bttn-Hd Szp M5x10 F 10.9
    Plant 4 / Plant 4                                        P025        P                     -48.00             0.00000                    AVG                       0.00
 Part : 050-01151-1080200 \ Blt Csk AC Szp M8x20 F 10.9
    Plant 4 / Plant 4                                        P025        P                      24.00             0.22979                    AVG                       5.51
 Part : 050-01151-2060200 \ Blt Csk AC Yzp M6X20 F 10.9
    Plant 4 / Plant 4                                        P025        P                       8.00             0.14000                    AVG                       1.12
 Part : 050-01151-2080450 \ Blt Csk AC Yzp M8x40 F 10.9
    Plant 4 / Plant 4                                        P025        P                    172.00              0.26800                    AVG                      46.10
 Part : 050-01151-4120450 \ Blt Csk AC Gzp M12x45 F 10.9
    Plant 4 / Plant 4                                        P025        P                     -40.00             0.00000                    AVG                       0.00
 Part : 050-01800-2060160 \ Blt Hx Yzp M6x16 F 8.8
    Plant 1 / Plant 1                                        P025        P                    258.00              0.03750                    AVG                       9.68
 Part : 050-01800-2080200 \ Blt Hx Yzp M8x20 F 8.8
    Plant 1 / Plant 1                                        P025        P                     -31.00             0.06000                    AVG                      -1.86
 Part : 050-01800-2120200 \ Blt Hx Yzp M12x20 F 8.8
    Plant 4 / Plant 4                                        P025        P                      25.00             0.85200                    AVG                      21.30
 Part : 050-01800-2201101 \ Bolt Hx Yzp M20x110 H 8.8
    Plant 4 / Plant 4                                        P025        P                      -4.00             0.00000                    AVG                       0.00
 Part : 050-01800-4080600 \ Blt Hx Gzp M8x60 F 8.8
    Plant 4 / Plant 4                                        P025        P                      16.00             0.50950                    AVG                       8.15
 Part : 050-01801-2120450 \ Bolt Hx Yzp M12x45 F 10.9
    Plant 1 / Plant 1                                        P025        P                      -8.00             0.00000                    AVG                       0.00
 Part : 050-01801-2140751 \ Bolt Hx Yzp M14x75 H 10.9
    Plant 1 / Plant 1                                        P025        P                     -16.00             0.00000                    AVG                       0.00
 Part : 050-01811-2120450 \ Blt Hx Flngd Yzp M12x45 F 10.9
    Plant 4 / Plant 4                                        P025        P                      10.00             0.88000                    AVG                       8.80



                20-48744-mlo             Doc 134-2             Filed 09/11/20             Entered 09/11/20 10:06:36                    Page 54 of 123                   53
User:     jacobm2                                                            Lapeer Industries, Inc.                                             Page:             54
                                                                              Stock Status Report                                                Date:       9/9/2020
                                                             ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                                 ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                              Part Class   Type             OnHand Qty           Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : 050-18050-0005050 \ Roll Pin 5x50
    Plant 4 / Plant 4                                        P025        P                    132.00              0.25803                  AVG                   34.06
 Part : 050-19012-0400908 \ Washer Flat Yzp M4x9x0.8
    Plant 4 / Plant 4                                        P025        P                     -60.00             0.00000                  AVG                    0.00
 Part : 050-19012-0601216 \ Washer Flat Yzp M6x12x1.6
    Plant 1 / Plant 1                                        P025        P                    620.00              0.01900                  AVG                   11.78
 Part : 050-19014-0801610 \ Washer Flat Gzp M8x16x1.6
    Plant 1 / Plant 1                                        P025        P                    231.00              0.02200                  AVG                    5.08
    Plant 4 / Plant 4                                        P025        P                       8.00             0.02200                  AVG                    0.18
                                        Part 050-19014-0801610 Subtotal :                      239.00                                                             5.26


 Part : 050-19051-1202412 \ Washer Waved Spring Blk M12
    Plant 4 / Plant 4                                        P025        P                     -32.00             0.00000                  AVG                    0.00
 Part : 050-20014-0160000 \ Nut Hx Blk M16 Gr8
    Plant 1 / Plant 1                                        P025        P                       7.00             0.26262                  AVG                    1.84
    Plant 4 / Plant 4                                        P025        P                     -10.00             0.26262                  AVG                   -2.63
                                        Part 050-20014-0160000 Subtotal :                        7.00                                                             1.84
                                              Negative Balances Subtotal :                     -10.00                                                            -2.63
                                                        Net Value Subtotal :                    -3.00                                                            -0.79


 Part : 050-20014-0220000 \ Nut Hx Blk M22 Gr8
    Plant 4 / Plant 4                                        P025        P                      23.00             2.42636                  AVG                   55.81
 Part : 050-20064-2060000 \ Nut Nyloc Yzp M6 Gr10
    Plant 1 / Plant 1                                        P025        P                    100.00              0.05400                  AVG                    5.40
 Part : 050-20065-1100000 \ Nut Nyloc Szp M10 Gr10
    Plant 4 / Plant 4                                        P025        P                      24.00             0.00000                  AVG                    0.00
 Part : 050-20065-1120000 \ Nut Nyloc Szp M12 Gr10
    Plant 1 / Plant 1                                        P025        P                     -16.00             0.00000                  AVG                    0.00
 Part : 050-20065-1160000 \ Nut Nyloc Szp M16 Gr10
    Plant 1 / Plant 1                                        P025        P                     -24.00             0.00000                  AVG                    0.00
 Part : 050-20065-1240000 \ Nut Nyloc Szp M24 Gr10
    Plant 1 / Plant 1                                        P025        P                       3.00             0.00000                  AVG                    0.00
 Part : 050-20065-2120000 \ Nut Nyloc Yzp M12 Gr10
    Plant 1 / Plant 1                                        P025        P                     -24.00             0.00000                  AVG                    0.00
 Part : 050-20104-0160000 \ Nut Hx Flngd Blk M16 Gr8
    Plant 4 / Plant 4                                        P025        P                      50.00             1.19022                  AVG                   59.51
 Part : 051-01801-2140300 \ Blt Hx Yzp M14x1.5x30 F 10.9
    Plant 4 / Plant 4                                        P025        P                      52.00             0.82500                  AVG                   42.90
 Part : 051-01811-2140400 \ Blt Hx Flngd Yzp M14x40 F 10.9
    Plant 4 / Plant 4                                        P025        P                      50.00             0.64996                  AVG                   32.50
 Part : 051-20095-2120000 \ Nut (Stover) Yzp M12x1.5 Gr10
    Plant 1 / Plant 1                                        P025        P                      -8.00             0.00000                  AVG                    0.00
 Part : 052-01800-2220650 \ Blt Hx Yzp M22x1.5x65 F 8.8
    Plant 4 / Plant 4                                        P025        P                      52.00             5.50632                  AVG                  286.33
 Part : 052-20014-0240000 \ Nut Hx Blk M24x1.5 Gr10
    Plant 4 / Plant 4                                        P025        P                      20.00             3.35848                  AVG                   67.17
 Part : 059-21070-0480105 \ POP RIVET Ø4.8x10.5 ULTRA-GRIP
    Plant 4 / Plant 4                                        P025        P                      50.00             0.51962                  AVG                   25.98
 Part : 080-00486-264415 \ THRUST WASHER 26 X 44 X 1.5
    Plant 4 / Plant 4                                        P025        P                      64.00             6.47000                  AVG                  414.08
 Part : 090-04010-0007035 \ CATCH
    Plant 1 / Plant 1                                        P025        P                     -21.00             0.00000                  AVG                    0.00


                20-48744-mlo            Doc 134-2              Filed 09/11/20             Entered 09/11/20 10:06:36                 Page 55 of 123                 54
User:     jacobm2                                                           Lapeer Industries, Inc.                                             Page:             55
                                                                             Stock Status Report                                                Date:       9/9/2020
                                                          ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                                ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                           Part Class    Type              OnHand Qty         Unit Cost      Matl. Burden   Mth            Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : 090-04010-0007035 \ CATCH
    Plant 4 / Plant 4                                      P025         P                     -10.00           0.00000                   AVG                     0.00
                                        Part 090-04010-0007035 Subtotal :                       0.00                                                             0.00
                                              Negative Balances Subtotal :                    -31.00                                                             0.00
                                                       Net Value Subtotal :                   -31.00                                                             0.00


 Part : 090-04047-0000010 \ SPRING BOLT 837
    Plant 4 / Plant 4                                      P025         P                      -2.00           0.00000                   AVG                     0.00
 Part : 1000183533-10 \ PLATE
    Plant 4 / Plant 4                                      P025        M                        4.00       21.82750                      LAST                   87.31
 Part : 110-27060-9008125 \ GREASE NIPPLE M8 90 DEG
    Plant 4 / Plant 4                                      P025         P                      32.00           0.73770                   AVG                    23.61
 Part : ALL-63CR0JUY \ TCM for 3000SP 6-Speed
    Plant 1 / Plant 1                                      P025        M                       -9.00           0.00000                   AVG                     0.00
 Part : AL-MPVL2-60004-03 \ BIN TANK ASSY
    Plant 1 / Plant 1                                      P025        M                        4.00      308.88250                      AVG                 1,235.53
 Part : AL-MPVL3-60026-00 \ LHS/ RHS AIRCON SIDE TRUNKING
    Plant 1 / Plant 1                                      P025        M                        4.00      665.13000                      AVG                 2,660.52
 Part : AL-MPVL6-40006-01 \ M36 TRIMMINGS WITH 2ND SPARE WHEEL
    Plant 1 / Plant 1                                      P025        M                        4.00           0.00000                   AVG                     0.00
 Part : AL-MPVL6-40010-00 \ WHEEL ASSEMBLY - 14.00R20 TYPE WITH 3-PIECE RIM
    Plant 4 / Plant 4                                      P025        M                       24.00       40.00000                      AVG                   960.00
 Part : AL-MPVL6-80070-01 \ AXLETECH TRANSFER BOX INSTALLATION
    Plant 1 / Plant 1                                      P025        M                       -4.00           0.00000                   AVG                     0.00
 Part : AL-MPVL6-F0210-01 \ ET LOOM COVER LG ASSY
    Plant 1 / Plant 1                                      P025        M                        2.00       47.30750                      AVG                    94.62
 Part : AL-MPVL6-F0212-01 \ ET LOOM COVER RH ASSY
    Plant 1 / Plant 1                                      P025        M                        2.00       53.04750                      AVG                   106.10
 Part : AL-MPVL6-F0414-00 \ STEERING RESERVOIR AND BRACKET
    Plant 4 / Plant 4                                      P025        M                        4.00       54.38500                      AVG                   217.54
 Part : AL-MPVL6-F0424-00 \ ACCUMULATOR AND SPACER MOUNT BRACKET
    Plant 1 / Plant 1                                      P025        M                       -4.00           0.00000                   AVG                     0.00
 Part : AL-MPVL6-F0440-00 \ EXPANSION TANK BRACKET ASSY
    Plant 1 / Plant 1                                      P025        M                        4.00           0.00000                   AVG                     0.00
 Part : AL-MPVL6-F0472-00 \ TRW LHD STEERING BOX COVER INSTALLATION
    Plant 4 / Plant 4                                      P025        M                        4.00      327.10500                      AVG                 1,308.42
 Part : AL-MPVL6-F0480-02 \ TRW STEERING BOX BRACKET_LHD INST
    Plant 1 / Plant 1                                      P025        M                        1.00      416.84000                      AVG                   416.84
 Part : AL-MPVL6-F0604-01 \ COOLPACK SEAL OFF BOX
    Plant 1 / Plant 1                                      P025        M                        4.00      427.68000                      AVG                 1,710.72
 Part : AL-MPVL6-F0635-01 \ FOOTBRAKE PEDAL AND VALVE ASSY
    Plant 1 / Plant 1                                      P025        M                        4.00           1.45250                   AVG                     5.81
 Part : AL-MPVL6-G0001-02 \ HEAD LIGHT BOX RHS INSTALLATION
    Plant 1 / Plant 1                                      P025        M                       -4.00           0.00000                   AVG                     0.00
 Part : AL-MPVL6-G0011-00 \ JUMP POINT POSITIVE ASSY
    Plant 4 / Plant 4                                      P025        M                       -5.00       53.01500                      AVG                  -265.08
 Part : AL-MPVL6-G0012-00 \ JUMP POINT NEGATIVE ASSY
    Plant 1 / Plant 1                                      P025        M                       -1.00       21.25000                      AVG                   -21.25
    Plant 4 / Plant 4                                      P025        M                       -5.00       21.25000                      AVG                  -106.25




                20-48744-mlo            Doc 134-2           Filed 09/11/20               Entered 09/11/20 10:06:36                Page 56 of 123                  55
User:     jacobm2                                                         Lapeer Industries, Inc.                                            Page:             56
                                                                           Stock Status Report                                               Date:       9/9/2020
                                                         ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                          Part Class    Type             OnHand Qty          Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
                                   Part AL-MPVL6-G0012-00 Subtotal :                          0.00                                                            0.00
                                             Negative Balances Subtotal :                    -6.00                                                         -127.50
                                                      Net Value Subtotal :                   -6.00                                                         -127.50


 Part : AL-MPVL6-K0007-01 \ ELECTRICAL COMPONENTS COVER ASSY
    Plant 1 / Plant 1                                     P025        M                       4.00        54.04500                     AVG                  216.18
 Part : AL-MPVL6-K0014-00 \ GLOVEBOX ASSY
    Plant 1 / Plant 1                                     P025        M                       4.00            0.64500                  AVG                    2.58
 Part : AL-MPVL6-K0016-00 \ FLOOR ASSY
    Plant 1 / Plant 1                                     P025        M                       4.00       682.87000                     AVG                2,731.48
 Part : AL-MPVL6-K0017-00 \ GEAR LEVER ASSY
    Plant 1 / Plant 1                                     P025        M                       4.00       403.16750                     AVG                1,612.67
 Part : AL-MPVL6-S0003-00 \ PNEUMATIC SYSTEM AUXILIARIES
    Plant 4 / Plant 4                                     P025        M                       4.00       261.40750                     AVG                1,045.63
 Part : AL-MPVL6-S0004-00 \ PARK BRAKE RESERVOIR 20L ASSY
    Plant 1 / Plant 1                                     P025        M                       4.00       230.37250                     AVG                  921.49
 Part : AL-MPVL6-S0006-00 \ FRONT ANTI COMPOUND RELAY VALVE ASSY
    Plant 4 / Plant 4                                     P025        M                       4.00            0.53000                  AVG                    2.12
 Part : AL-MPVL6-S0012-00 \ BRACKET REAR AXLE BRAKE PIPES #1
    Plant 1 / Plant 1                                     P025        M                       4.00        25.23000                     AVG                  100.92
 Part : AL-MPVL6-S0017-01 \ CIRCUIT 1 RESERVOIR 30LT ASSY
    Plant 1 / Plant 1                                     P025        M                       4.00            0.21750                  AVG                    0.87
 Part : AL-MPVL6-S0018-01 \ CIRCUIT 2 RESERVOIR 30LT ASSY
    Plant 1 / Plant 1                                     P025        M                       4.00            0.17000                  AVG                    0.68
 Part : AL-MPVL6-S0023-00 \ HAND BRAKE ASSEMBLY
    Plant 4 / Plant 4                                     P025        M                       4.00            0.56500                  AVG                    2.26
 Part : AL-MPVL6-S0037-00 \ COMPRESSOR HOSE BULKHEAD BRACKET
    Plant 1 / Plant 1                                     P025        M                      -4.00            0.00000                  AVG                    0.00
 Part : AL-MPVL6-S0046-00 \ FUEL LINE B/H BRACKET ASSY
    Plant 4 / Plant 4                                     P025        M                       4.00            6.40250                  AVG                   25.61
 Part : AL-MPVL6-S0047-00 \ FUEL LINE P CLAMP BRACKET ASSY
    Plant 4 / Plant 4                                     P025        M                       4.00        17.05250                     AVG                   68.21
 Part : AL-MPVL7-K0022-00 \ WIPER SYSTEM ASSY
    Plant 1 / Plant 1                                     P025        M                      -5.00            0.00000                  AVG                    0.00
 Part : AL-MPVR1-60070-03 \ MUD FLAP FRONT L
    Plant 1 / Plant 1                                     P025        M                       4.00        78.71250                     AVG                  314.85
 Part : AL-MPVR2-50015-00 \ DOOR CYL INST
    Plant 1 / Plant 1                                     P025        M                       8.00            0.73000                  AVG                    5.84
 Part : AL-MPVR2-60002-02 \ BIN ADDITIONAL
    Plant 1 / Plant 1                                     P025        M                       4.00       383.19000                     AVG                1,532.76
 Part : AL-MPVR2-60007-02 \ BIN SIDE
    Plant 1 / Plant 1                                     P025        M                       4.00       222.81500                     AVG                  891.26
 Part : AL-MPVR5-F0766-00 \ STEP SIDE FRONT
    Plant 1 / Plant 1                                     P025        M                      -8.00            0.00000                  AVG                    0.00
 Part : AL-MRECB-50013-00 \ GRAB HANDLE INST
    Plant 4 / Plant 4                                     P025        M                       8.00        52.57750                     AVG                  420.62
 Part : AL-MRECB-50018-00 \ CROSS MEMBER INST
    Plant 4 / Plant 4                                     P025        M                      -1.00            0.00000                  AVG                    0.00
 Part : AL-MRECL-80152-00 \ PIPE CLAMP 2 ASSEMBLY
    Plant 1 / Plant 1                                     P025        M                      -4.00            0.00000                  AVG                    0.00
 Part : AL-MRECL-80153-00 \ PIPE CLAMP 3 ASSEMBLY
    Plant 1 / Plant 1                                     P025        M                       4.00            0.00500                  AVG                    0.02


                20-48744-mlo            Doc 134-2          Filed 09/11/20              Entered 09/11/20 10:06:36                Page 57 of 123                 56
User:     jacobm2                                                       Lapeer Industries, Inc.                                            Page:             57
                                                                         Stock Status Report                                               Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class    Type             OnHand Qty          Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : AL-MRECL-80154-00 \ PIPE CLAMP 4 ASSEMBLY
    Plant 1 / Plant 1                                   P025        M                       8.00            0.00000                  AVG                    0.00
 Part : AL-MRECL-80155-00 \ PIPE CLAMP 5 ASSEMBLY
    Plant 1 / Plant 1                                   P025        M                       8.00            0.00000                  AVG                    0.00
 Part : AW-MAVX2-60019-00 \ STUD BASE
    Plant 4 / Plant 4                                   P025        M                      16.00            8.81630                  AVG                  141.06
 Part : AW-MPLL2-K0006-00 \ BRACKET TPS FINAL
    Plant 1 / Plant 1                                   P025        M                      -4.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                   P025        M                      -4.00            0.00000                  AVG                    0.00
                                   Part AW-MPLL2-K0006-00 Subtotal :                        0.00                                                            0.00
                                           Negative Balances Subtotal :                    -8.00                                                            0.00
                                                    Net Value Subtotal :                   -8.00                                                            0.00


 Part : AW-MPLL2-N0018-00 \ COWLING
    Plant 4 / Plant 4                                   P025        M                       3.00        54.98668                     AVG                  164.96
 Part : AW-MPVA2-80125-01 \ REAR SHORT BIN ASSEMBLY
    Plant 4 / Plant 4                                   P025        M                       4.00       262.07750                     AVG                1,048.31
 Part : AW-MPVA2-80130-00 \ REAR MUDGUARD STAY ASSEMBLY
    Plant 4 / Plant 4                                   P025        M                       4.00        79.77750                     AVG                  319.11
 Part : AW-MPVA3-80110-00 \ ROTATING BEACON PROTECTION
    Plant 4 / Plant 4                                   P025        M                       4.00        64.35250                     AVG                  257.41
 Part : AW-MPVA6-80017-00 \ BIN LEG RH WELD
    Plant 4 / Plant 4                                   P025        M                       2.00        93.73000                     AVG                  187.46
 Part : AW-MPVL2-60017-00 \ GUSSET
    Plant 4 / Plant 4                                   P025        M                      -1.00            0.00000                  AVG                    0.00
    Plant 1 / Plant 1                                   P025        M                      -4.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                   P025        M                       4.00            0.00000                  AVG                    0.00
 Part : AW-MPVL3-50025-00 \ AUX BATTERY CLAMP WELD
    Plant 4 / Plant 4                                   P025        M                       1.00       149.82000                     AVG                  149.82
 Part : AW-MPVL3-60029-00 \ BRACKET FIRE EXTINGUISHER 2.5kg
    Plant 4 / Plant 4                                   P025        M                      10.00       146.95800                     AVG                1,469.58
 Part : AW-MPVL3-60031-00 \ LHS / RHS TRUNKING COVER
    Plant 4 / Plant 4                                   P025        M                       2.00        42.32500                     AVG                   84.65
 Part : AW-MPVL3-60044-00 \ BATTERY BASEPLATE
    Plant 4 / Plant 4                                   P025        M                       1.00       282.47000                     AVG                  282.47
 Part : AW-MPVL3-A0007-01 \ BATTERY CLAMP WELD
    Plant 4 / Plant 4                                   P025        M                       3.00        48.64333                     AVG                  145.93
 Part : AW-MPVL4-50008-03 \ OVERLAP LH WELD
    Plant 4 / Plant 4                                   P025        M                      10.00        77.21400                     AVG                  772.14
 Part : AW-MPVL4-50009-03 \ OVERLAP WELD
    Plant 4 / Plant 4                                   P025        M                       9.00        79.79222                     AVG                  718.13
 Part : AW-MPVL4-80010-02 \ SEAT BEAM WELD
    Plant 4 / Plant 4                                   P025        M                       5.00       214.82200                     AVG                1,074.11
 Part : AW-MPVL4-80021-05 \ HANDLE OUTER
    Plant 4 / Plant 4                                   P025        M                      10.00        60.95182                     AVG                  609.52
 Part : AW-MPVL4-80022-01 \ TONGUE GUIDE WELD
    Plant 4 / Plant 4                                   P025        M                      10.00        63.81400                     AVG                  638.14
 Part : AW-MPVL4-E0019-00 \ TAPPING PAD
    Plant 4 / Plant 4                                   P025        M                     -22.00            0.00000                  AVG                    0.00
 Part : AW-MPVL4-F0020-03 \ BAR SLIDE BLAST LOCK RHS WASSY
    Plant 4 / Plant 4                                   P025        M                       5.00       128.91800                     AVG                  644.59
 Part : AW-MPVL4-F0021-03 \ BAR SLIDE BLAST LOCK LHS WASSY


                20-48744-mlo            Doc 134-2        Filed 09/11/20              Entered 09/11/20 10:06:36                Page 58 of 123                 57
User:     jacobm2                                                     Lapeer Industries, Inc.                                              Page:             58
                                                                       Stock Status Report                                                 Date:       9/9/2020
                                                      ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                       Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                 P025        M                       5.00         76.03800                      AVG                  380.19
 Part : AW-MPVL4-F0023-05 \ INNER DOOR HANDLE FRONT RHS
    Plant 4 / Plant 4                                 P025        M                       5.00        116.61692                      AVG                  583.08
 Part : AW-MPVL4-F0024-05 \ INNER DOOR HANDLE FRONT LHS
    Plant 4 / Plant 4                                 P025        M                       5.00        126.28999                      AVG                  631.45
 Part : AW-MPVL4-F0033-01 \ GUNPORT OUTER FRAME
    Plant 4 / Plant 4                                 P025        M                      30.00         73.16430                      AVG                2,194.93
 Part : AW-MPVL4-F0034-00 \ GRAB HANDLE
    Plant 4 / Plant 4                                 P025        M                      10.00         83.21000                      AVG                  832.10
 Part : AW-MPVL4-F0035-00 \ BOTTOM RECEIVING END
    Plant 4 / Plant 4                                 P025        M                      10.00         32.91680                      AVG                  329.17
 Part : AW-MPVL4-F0502-00 \ DRIVER AND CO-DRIVER FLOOR PLATE
    Plant 4 / Plant 4                                 P025        M                      -8.00         75.20400                      AVG                 -601.63
 Part : AW-MPVL4-F0515-00 \ DOOR OVERLAP CENTRE WASSY
    Plant 4 / Plant 4                                 P025        M                       5.00         96.62600                      AVG                  483.13
 Part : AW-MPVL4-F0521-00 \ GRAB HANDLE FRONT DOOR
    Plant 4 / Plant 4                                 P025        M                      10.00         36.90278                      AVG                  369.03
 Part : AW-MPVL4-F0522-00 \ GRAB HANDLE WINDSCREEN CORNER
    Plant 4 / Plant 4                                 P025        M                      10.00         25.16035                      AVG                  251.60
 Part : AW-MPVL4-F0539-00 \ ACC PEDAL HINGE BRACKT
    Plant 4 / Plant 4                                 P025        M                       5.00         75.69000                      AVG                  378.45
    Plant 1 / Plant 1                                 P025        M                      -1.00             0.00000                   AVG                    0.00
    Plant 4 / Plant 4                                 P025        M                       1.00             0.00000                   AVG                    0.00
    Plant 1 / Plant 1                                 P025        M                      -1.00             0.00000                   AVG                    0.00
    Plant 4 / Plant 4                                 P025        M                       1.00             0.00000                   AVG                    0.00
 Part : AW-MPVL4-F0631-00 \ SIDE SHORT WINDOW FLANGE
    Plant 4 / Plant 4                                 P025        M                     -20.00             0.00000                   AVG                    0.00
 Part : AW-MPVL4-F0666-01 \ SEATBASE WELD
    Plant 4 / Plant 4                                 P025        M                      10.00         89.85900                      AVG                  898.59
 Part : AW-MPVL4-G0004-01 \ SEAT BEAM REAR WELD
    Plant 4 / Plant 4                                 P025        M                       5.00        249.45400                      AVG                1,247.27
 Part : AW-MPVL4-G0006-00 \ SEAT REAR COVER W/ASSY
    Plant 4 / Plant 4                                 P025        M                       9.00        126.33667                      AVG                1,137.03
 Part : AW-MPVL4-G0009-07 \ HULL FRONT WELDED
    Plant 4 / Plant 4                                 P025        M                       4.00        515.83600                      AVG                2,063.34
 Part : AW-MPVL4-G0011-00 \ WINDSCREEN ASSY
    Plant 4 / Plant 4                                 P025        M                      20.00        434.22352                      AVG                8,684.47
 Part : AW-MPVL4-G0020-01 \ HOUSING LOCKING TONGUE W/ASSY
    Plant 4 / Plant 4                                 P025        M                      10.00          75.71100                     AVG                  757.11
 Part : AW-MPVL4-G0021-01 \ LOCKING TONGUE MACHINED
    Plant 4 / Plant 4                                 P025        M                       5.00         14.94000                      AVG                   74.70
 Part : AW-MPVL4-G0021-02 \ LOCKING TONGUE MACHINED
    Plant 4 / Plant 4                                 P025        M                      -8.00             0.00000                   AVG                    0.00
 Part : AW-MPVL4-G0024-01 \ GRAB HANDLE HATCH ROOF W/ASSY
    Plant 4 / Plant 4                                 P025        M                       5.00         53.97000                      AVG                  269.85
 Part : AW-MPVL4-G0025-01 \ HANDLE ROOF HATCH
    Plant 4 / Plant 4                                 P025        M                       5.00        210.84556                      AVG                1,054.23
 Part : AW-MPVL4-G0031-01 \ PAD LH HINGE ROOF HATCH W/ASSY
    Plant 4 / Plant 4                                 P025        M                       5.00        106.86445                      AVG                  534.32
 Part : AW-MPVL4-G0034-01 \ PAD LH HINGE ROOF HATCH W/ASSY
    Plant 4 / Plant 4                                 P025        M                      10.00        134.76389                      AVG                1,347.64
 Part : AW-MPVL4-G0036-01 \ PLATE HOLDER SPRING HATCH ROOF MACHINED



                20-48744-mlo            Doc 134-2       Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 59 of 123                 58
User:     jacobm2                                                          Lapeer Industries, Inc.                                            Page:             59
                                                                            Stock Status Report                                               Date:       9/9/2020
                                                          ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                               ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                           Part Class    Type             OnHand Qty          Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                      P025        M                      18.00        15.81564                     AVG                  284.68
    Plant 1 / Plant 1                                      P025        M                      -4.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                      P025        M                       4.00            0.00000                  AVG                    0.00
 Part : AW-MPVL4-N0008-00 \ ROLLER SHAFT WELD
    Plant 1 / Plant 1                                      P025        M                      -4.00        26.13875                     AVG                 -104.56
    Plant 4 / Plant 4                                      P025        M                       8.00        26.13875                     AVG                  209.11
                                      Part AW-MPVL4-N0008-00 Subtotal :                        8.00                                                          209.11
                                              Negative Balances Subtotal :                    -4.00                                                         -104.56
                                                       Net Value Subtotal :                    4.00                                                          104.55


 Part : AW-MPVL6-40001-00 \ REAR MUDGUARD WELDED
    Plant 4 / Plant 4                                      P025        M                       4.00       166.63250                     AVG                  666.53
 Part : AW-MPVL6-40002-05 \ Hull Assembly
    Plant 4 / Plant 4                                      P025        M                       1.00    23,778.97500                     AVG               23,778.98
 Part : AW-MPVL6-40008-01 \ NOSE PLATE ASSY L/H VICTORY
    Plant 4 / Plant 4                                      P025        M                       5.00     1,813.22440                     AVG                9,066.12
 Part : AW-MPVL6-40009-01 \ NOSE PLATE ASSY R/H VICTORY
    Plant 4 / Plant 4                                      P025        M                       5.00     2,035.67980                     AVG               10,178.40
 Part : AW-MPVL6-50017-00 \ TOP PLATE WELD
    Plant 4 / Plant 4                                      P025        M                       8.00       142.60625                     AVG                1,140.85
 Part : AW-MPVL6-50018-00 \ WIDE PILLAR WELD
    Plant 4 / Plant 4                                      P025        M                      13.00       139.26769                     AVG                1,810.48
 Part : AW-MPVL6-50019-00 \ NARROW PILLAR WELD
    Plant 4 / Plant 4                                      P025        M                      16.00        89.01375                     AVG                1,424.22
 Part : AW-MPVL6-50020-01 \ BASE PLATE WELD
    Plant 4 / Plant 4                                      P025        M                       8.00       204.11000                     AVG                1,632.88
 Part : AW-MPVL6-50021-00 \ SLIDE PILLAR WELD LH
    Plant 1 / Plant 1                                      P025        M                       7.00       277.23750                     AVG                1,940.66
    Plant 4 / Plant 4                                      P025        M                       1.00       277.23750                     AVG                  277.24
                                      Part AW-MPVL6-50021-00 Subtotal :                        8.00                                                        2,217.90


 Part : AW-MPVL6-50022-00 \ SLIDE PILLAR WELD RH
    Plant 1 / Plant 1                                      P025        M                       7.00       261.38500                     AVG                1,829.70
    Plant 4 / Plant 4                                      P025        M                       1.00       261.38500                     AVG                  261.39
                                      Part AW-MPVL6-50022-00 Subtotal :                        8.00                                                        2,091.09


 Part : AW-MPVL6-60002-00 \ CUP HOLDER ALLISON
    Plant 4 / Plant 4                                      P025        M                       5.00       118.93200                     AVG                  594.66
 Part : AW-MPVL6-60003-00 \ BIN BIG
    Plant 4 / Plant 4                                      P025        M                       4.00       666.58365                     AVG                2,666.33
 Part : AW-MPVL6-60004-01 \ STEP R
    Plant 4 / Plant 4                                      P025        M                      14.00       168.09857                     AVG                2,353.38
 Part : AW-MPVL6-60007-01 \ FRONT R TOP BRACKET 2
    Plant 4 / Plant 4                                      P025        M                       5.00        41.50600                     AVG                  207.53
 Part : AW-MPVL6-60018-00 \ FUEL TANK TOP W/ASSY
    Plant 1 / Plant 1                                      P025        M                      -3.00       401.82500                     AVG               -1,205.48
 Part : AW-MPVL6-60018-02 \ FUEL TANK TOP W/ASSY
    Plant 4 / Plant 4                                      P025        M                      -6.00            0.00000                  AVG                    0.00
 Part : AW-MPVL6-60019-00 \ ENGINE BAY INTERFACE PLATE
    Plant 4 / Plant 4                                      P025        M                       4.00        91.93778                     AVG                  367.75
 Part : AW-MPVL6-60020-00 \ BRACKET AIR DRYER
    Plant 4 / Plant 4                                      P025        M                       5.00        94.89200                     AVG                  474.46



                20-48744-mlo            Doc 134-2           Filed 09/11/20              Entered 09/11/20 10:06:36                Page 60 of 123                 59
User:     jacobm2                                                     Lapeer Industries, Inc.                                              Page:             60
                                                                       Stock Status Report                                                 Date:       9/9/2020
                                                      ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                       Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : AW-MPVL6-60022-00 \ RADIO RACK WELD ASSY.
    Plant 4 / Plant 4                                 P025        M                       3.00        477.15667                      AVG                1,431.47
 Part : AW-MPVL6-60023-00 \ CABLE GUIDE RAIL
    Plant 4 / Plant 4                                 P025        M                       2.00         99.68500                      AVG                  199.37
 Part : AW-MPVL6-80005-00 \ TOWBAR HANGER REAR
    Plant 4 / Plant 4                                 P025        M                       4.00        167.69000                      AVG                  670.76
 Part : AW-MPVL6-80017-00 \ SHOCK BRACKET WELD
    Plant 4 / Plant 4                                 P025        M                      10.00        103.26300                      AVG                1,032.63
 Part : AW-MPVL6-80036-01 \ TRANSFER BOX BODY BRACKET
    Plant 4 / Plant 4                                 P025        M                      20.00         48.45300                      AVG                  969.06
 Part : AW-MPVL6-80038-01 \ TRANS BOX HANGER PLATE WELD
    Plant 4 / Plant 4                                 P025        M                       5.00        126.92200                      AVG                  634.61
 Part : AW-MPVL6-80039-00 \ TRANS BOX RH BRACKET WELD
    Plant 4 / Plant 4                                 P025        M                       9.00         77.52721                      AVG                  697.74
 Part : AW-MPVL6-80040-00 \ TRANS BOX COVER RH TOP WELD
    Plant 4 / Plant 4                                 P025        M                       5.00        287.61200                      AVG                1,438.06
 Part : AW-MPVL6-80044-00 \ TOWBAR HANGER FRONT
    Plant 4 / Plant 4                                 P025        M                       4.00         80.83500                      AVG                  323.34
 Part : AW-MPVL6-80044-01 \ TOWBAR HANGER FRONT
    Plant 4 / Plant 4                                 P025        M                       9.00         86.86000                      AVG                  781.74
 Part : AW-MPVL6-F0030-00 \ GRAB HANDLE WELD STEEL
    Plant 4 / Plant 4                                 P025        M                       4.00         35.62000                      AVG                  142.48
 Part : AW-MPVL6-F0137-01 \ NOSE PLATE ASSY R/H VICTORY
    Plant 4 / Plant 4                                 P025        M                       2.00       1,293.29000                     AVG                2,586.58
 Part : AW-MPVL6-F0137-02 \ NOSE PLATE ASSY R/H VICTORY
    Plant 1 / Plant 1                                 P025        M                      -4.00             0.00000                   AVG                    0.00
 Part : AW-MPVL6-F0137-03 \ NOSE PLATE ASSY R/H VICTORY
    Plant 4 / Plant 4                                 P025        M                       2.00       1,826.06334                     AVG                3,652.13
 Part : AW-MPVL6-F0140-01 \ NOSE PLATE ASSY L/H VICTORY
    Plant 4 / Plant 4                                 P025        M                       4.00       1,134.08104                     AVG                4,536.32
 Part : AW-MPVL6-F0140-02 \ NOSE PLATE ASSY L/H VICTORY
    Plant 1 / Plant 1                                 P025        M                      -4.00             0.00000                   AVG                    0.00
 Part : AW-MPVL6-F0143-01 \ SUSPENSION REAR MOUNT AND CRADLE
    Plant 4 / Plant 4                                 P025        M                       4.00        763.19400                      AVG                3,052.78
 Part : AW-MPVL6-F0169-00 \ DAMPER BRACKET LHS
    Plant 4 / Plant 4                                 P025        M                       5.00         98.31600                      AVG                  491.58
 Part : AW-MPVL6-F0172-00 \ DAMPER BRACKET RHS
    Plant 4 / Plant 4                                 P025        M                       5.00        125.58800                      AVG                  627.94
 Part : AW-MPVL6-F0177-00 \ FRONT MUDGUARD STAY L
    Plant 4 / Plant 4                                 P025        M                       5.00        122.33600                      AVG                  611.68
 Part : AW-MPVL6-F0180-00 \ FRONT MUDGUARD STAY R
    Plant 4 / Plant 4                                 P025        M                       5.00        145.45000                      AVG                  727.25
 Part : AW-MPVL6-F0182-03 \ BATTERY AND AIR CABINET W/ASSY
    Plant 4 / Plant 4                                 P025        M                      -2.00       2,187.89022                     AVG               -4,375.78
 Part : AW-MPVL6-F0204-00 \ ET GUNPORT HINGE ARM TAPPED HOLES
    Plant 1 / Plant 1                                 P025        M                      -7.00             4.00545                   AVG                  -28.04
 Part : AW-MPVL6-F0207-01 \ LOOM COVER LH W/ASSY
    Plant 4 / Plant 4                                 P025        M                       1.00         76.94800                      AVG                   76.95
 Part : AW-MPVL6-F0209-01 \ PLATE LOOM COVER BASE TAPPED
    Plant 4 / Plant 4                                 P025        M                     -18.00             0.00000                   AVG                    0.00
 Part : AW-MPVL6-F0211-01 \ LOOM COVER RH W/ASSY
    Plant 4 / Plant 4                                 P025        M                       1.00         70.84400                      AVG                   70.84


                20-48744-mlo            Doc 134-2       Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 61 of 123                 60
User:     jacobm2                                                       Lapeer Industries, Inc.                                            Page:             61
                                                                         Stock Status Report                                               Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class    Type             OnHand Qty          Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : AW-MPVL6-F0226-03 \ TRW STEERING BOX BRACKET_LHD
    Plant 4 / Plant 4                                   P025        M                       4.00       783.86275                     AVG                3,135.45
 Part : AW-MPVL6-F0237-00 \ STEERING SHAFT PROTECTION BRACKET
    Plant 4 / Plant 4                                   P025        M                       5.00       140.88778                     AVG                  704.44
 Part : AW-MPVL6-F0255-00 \ TRW LHD STEERING BOX COVER
    Plant 4 / Plant 4                                   P025        M                       1.00       385.27200                     AVG                  385.27
 Part : AW-MPVL6-F0286-01 \ FRONT SPRINGPACK REAR HANGER BRACKET
    Plant 4 / Plant 4                                   P025        M                      20.00       342.82650                     AVG                6,856.53
 Part : AW-MPVL6-F0299-00 \ ENGINE AND TRANSMISSION SIDE PROTECTION RH
    Plant 4 / Plant 4                                   P025        M                      10.00       267.34900                     AVG                2,673.49
 Part : AW-MPVL6-F0357-02 \ PEDAL BRACKET WELD ASSY LHD
    Plant 4 / Plant 4                                   P025        M                       5.00        96.90400                     AVG                  484.52
 Part : AW-MPVL6-F0361-00 \ ACCELERATOR PEDAL W/ASSY
    Plant 1 / Plant 1                                   P025        M                      -4.00       148.78800                     AVG                 -595.15
    Plant 4 / Plant 4                                   P025        M                       5.00       148.78800                     AVG                  743.94
                                   Part AW-MPVL6-F0361-00 Subtotal :                        5.00                                                          743.94
                                           Negative Balances Subtotal :                    -4.00                                                         -595.15
                                                    Net Value Subtotal :                    1.00                                                          148.79


 Part : AW-MPVL6-F0387-00 \ SUPPORT PLATE RH
    Plant 4 / Plant 4                                   P025        M                       1.00       182.61600                     AVG                  182.62
 Part : AW-MPVL6-F0389-00 \ SUPPORT PLATE LH
    Plant 4 / Plant 4                                   P025        M                       1.00       349.08000                     AVG                  349.08
 Part : AW-MPVL6-F0405-01 \ FRONT ENGINE MOUNT CRADLE
    Plant 4 / Plant 4                                   P025        M                       5.00       155.05600                     AVG                  775.28
 Part : AW-MPVL6-F0415-00 \ STEERING RESERVOIR BRACKET WASSY
    Plant 4 / Plant 4                                   P025        M                      -4.00        47.50800                     AVG                 -190.03
 Part : AW-MPVL6-F0565-00 \ SHOCK BRACKET LEFT REAR
    Plant 4 / Plant 4                                   P025        M                       5.00       191.04800                     AVG                  955.24
 Part : AW-MPVL6-F0570-00 \ SHOCK BRACKET RIGHT REAR
    Plant 4 / Plant 4                                   P025        M                       5.00       161.97800                     AVG                  809.89
 Part : AW-MPVL6-F0603-01 \ COOLPACK SEAL OFF BRACKET RHS WELD
    Plant 4 / Plant 4                                   P025        M                       1.00            0.00000                  AVG                    0.00
 Part : AW-MPVL6-F0695-02 \ ACCELERATOR BRACKET
    Plant 4 / Plant 4                                   P025        M                      14.00        69.59786                     AVG                  974.37
 Part : AW-MPVL6-F0705-00 \ LOCKING TONGUE
    Plant 4 / Plant 4                                   P025        M                      40.00        25.39150                     AVG                1,015.66
 Part : AW-MPVL6-G0001-01 \ LIGHTBOX RH W/ASSY
    Plant 4 / Plant 4                                   P025        M                       5.00       737.72800                     AVG                3,688.64
 Part : AW-MPVL6-G0002-01 \ LIGHTBOX LH W/ASSY
    Plant 4 / Plant 4                                   P025        M                      10.00       391.36500                     AVG                3,913.65
 Part : AW-MPVL6-G0003-01 \ HEAD LIGHT BOX LHS W/ASSY
    Plant 4 / Plant 4                                   P025        M                       5.00       370.20556                     AVG                1,851.03
 Part : AW-MPVL6-G0004-02 \ FRONT BUMPER MOUNT
    Plant 4 / Plant 4                                   P025        M                       2.00     4,427.13250                     AVG                8,854.27
 Part : AW-MPVL6-G0005-01 \ BEAM RH BUMPER
    Plant 4 / Plant 4                                   P025        M                      -3.00     1,039.46833                     AVG                -3,118.40
 Part : AW-MPVL6-G0014-01 \ BATTERY BIN DOOR W/ASSY
    Plant 4 / Plant 4                                   P025        M                       1.00       313.91400                     AVG                  313.91
 Part : AW-MPVL6-G0014-02 \ BATTERY BIN DOOR W/ASSY
    Plant 4 / Plant 4                                   P025        M                       2.00       169.63000                     AVG                  339.26
 Part : AW-MPVL6-G0017-00 \ PLATE STOPPER BATTERY W/ASSY


                20-48744-mlo            Doc 134-2        Filed 09/11/20              Entered 09/11/20 10:06:36                Page 62 of 123                  61
User:     jacobm2                                                       Lapeer Industries, Inc.                                            Page:             62
                                                                         Stock Status Report                                               Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class    Type             OnHand Qty          Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                   P025        M                     -10.00        37.61375                     AVG                 -376.14
 Part : AW-MPVL6-G0018-00 \ PLATE PULL-DOWN BATTERY TRAY
    Plant 1 / Plant 1                                   P025        M                      -4.00            0.00000                  AVG                    0.00
 Part : AW-MPVL6-G0029-00 \ BRACKET HOLDER CONVOY LIGHT W/ASSY
    Plant 4 / Plant 4                                   P025        M                       6.00        82.67700                     AVG                  496.06
 Part : AW-MPVL6-K0001-01 \ PLATE MAIN W/ASSY
    Plant 4 / Plant 4                                   P025        M                       2.00       831.30400                     AVG                1,662.61
 Part : AW-MPVL6-K0028-00 \ BOLT M12 MODIFIED
    Plant 1 / Plant 1                                   P025        M                      -3.00        23.06800                     AVG                  -69.20
    Plant 4 / Plant 4                                   P025        M                      10.00        23.06800                     AVG                  230.68
                                   Part AW-MPVL6-K0028-00 Subtotal :                       10.00                                                          230.68
                                           Negative Balances Subtotal :                    -3.00                                                          -69.20
                                                    Net Value Subtotal :                    7.00                                                          161.48


 Part : AW-MPVL6-K0032-00 \ BRACKET SUPPORT W/ASSY
    Plant 4 / Plant 4                                   P025        M                       5.00        77.49800                     AVG                  387.49
 Part : AW-MPVL6-K0039-02 \ DASH LHD W/ASSY
    Plant 4 / Plant 4                                   P025        M                       5.00       768.91000                     AVG                3,844.55
 Part : AW-MPVL6-K0041-00 \ PLATE COVER W/ASSY
    Plant 4 / Plant 4                                   P025        M                      10.00        80.37100                     AVG                  803.71
 Part : AW-MPVL6-K0047-00 \ ADAPTOR ANTENNA W/ASSY
    Plant 4 / Plant 4                                   P025        M                      10.00       344.28200                     AVG                3,442.82
 Part : AW-MPVL6-K0067-00 \ REAR LIGHT LH MODIFICATION
    Plant 1 / Plant 1                                   P025        M                      -4.00            0.00000                  AVG                    0.00
 Part : AW-MPVL6-K0068-00 \ REAR LIGHT RH MODIFICATION
    Plant 1 / Plant 1                                   P025        M                      -4.00            0.00000                  AVG                    0.00
 Part : AW-MPVL6-K0069-00 \ REAR CONVOY LIGHT HARNESS
    Plant 1 / Plant 1                                   P025        M                      -8.00            0.00000                  AVG                    0.00
 Part : AW-MPVL6-N0049-00 \ BACK PLATE WELD
    Plant 4 / Plant 4                                   P025        M                      -7.00       154.52200                     AVG               -1,081.65
 Part : AW-MPVL6-N0065-00 \ FLOOR SPACER ASSEM
    Plant 4 / Plant 4                                   P025        M                       7.00        10.70182                     AVG                   74.91
 Part : AW-MPVL6-N0074-01 \ SKID PLATE WASSY
    Plant 4 / Plant 4                                   P025        M                       5.00       275.46800                     AVG                1,377.34
 Part : AW-MPVL6-N0079-00 \ GRILLE TOP SECTION W/ASSY
    Plant 4 / Plant 4                                   P025        M                       1.00       878.87000                     AVG                  878.87
 Part : AW-MPVL6-N0083-00 \ GRILLE BOTTOM SECTION W/ASSY
    Plant 4 / Plant 4                                   P025        M                       5.00       830.76800                     AVG                4,153.84
    Plant 1 / Plant 1                                   P025        M                      -3.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                   P025        M                       3.00            0.00000                  AVG                    0.00
 Part : AW-MPVL6-X0005-01 \ ENGINE MOUNT BRACKET
    Plant 4 / Plant 4                                   P025        M                       5.00       119.57643                     AVG                  597.88
 Part : AW-MPVL6-X0009-01 \ ENGINE SIDE MOUNT BRACKET
    Plant 1 / Plant 1                                   P025        M                       2.00       137.07300                     AVG                  274.15
    Plant 4 / Plant 4                                   P025        M                      18.00       137.07300                     AVG                2,467.31
                                   Part AW-MPVL6-X0009-01 Subtotal :                       20.00                                                        2,741.46


 Part : AW-MPVL6-X0013-01 \ EXHAUST SECTION 3 WASSY
    Plant 4 / Plant 4                                   P025        M                      -4.00            0.00000                  AVG                    0.00
 Part : AW-MPVL6-X0015-00 \ INTERCOOLER TO ENGINE ATTACHMENT
    Plant 4 / Plant 4                                   P025        M                      -4.00            0.00000                  AVG                    0.00
 Part : AW-MPVL6-X0017-00 \ VALENCE W/ASSY


                20-48744-mlo            Doc 134-2        Filed 09/11/20              Entered 09/11/20 10:06:36                Page 63 of 123                 62
User:     jacobm2                                                      Lapeer Industries, Inc.                                              Page:             63
                                                                        Stock Status Report                                                 Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                             ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                  P025        M                       5.00        400.47000                      AVG                2,002.35
 Part : AW-MPVL6-X0018-01 \ LH SIDE WELD
    Plant 4 / Plant 4                                  P025        M                       5.00        118.16760                      AVG                  590.84
 Part : AW-MPVL6-X0027-00 \ BRACE EXHAUST W/ASSY
    Plant 4 / Plant 4                                  P025        M                       5.00         68.99000                      AVG                  344.95
 Part : AW-MPVR1-50113-01 \ FUEL TANK FLANGE WELD
    Plant 4 / Plant 4                                  P025        M                      11.00         36.30334                      AVG                  399.34
 Part : AW-MPVR1-60028-00 \ SIDE STEP LH WELDED
    Plant 4 / Plant 4                                  P025        M                      -5.00             0.00000                   AVG                    0.00
 Part : AW-MPVR1-60030-01 \ PLATE MUD FLAP FRONT L
    Plant 4 / Plant 4                                  P025        M                       5.00         49.01600                      AVG                  245.08
 Part : AW-MPVR1-80238-01 \ HATCH KNOB WELDED
    Plant 4 / Plant 4                                  P025        M                      10.00         18.13778                      AVG                  181.38
 Part : AW-MPVR1-80510-00 \ FRONT MUDGUARD STAY
    Plant 4 / Plant 4                                  P025        M                       5.00         76.58200                      AVG                  382.91
 Part : AW-MPVR1-80512-00 \ FRONT MUDGUARD STAY
    Plant 4 / Plant 4                                  P025        M                       5.00         97.37800                      AVG                  486.89
 Part : AW-MPVR1-80516-00 \ FRONT MUDGUARD WELD
    Plant 4 / Plant 4                                  P025        M                      -8.00             0.00000                   AVG                    0.00
 Part : AW-MPVR2-50019-01 \ TOP RECEIVING END
    Plant 4 / Plant 4                                  P025        M                      24.00         42.48332                      AVG                1,019.60
 Part : AW-MPVR2-50037-00 \ GRAB HANDLE WELD STEEL
    Plant 4 / Plant 4                                  P025        M                      11.00         33.03501                      AVG                  363.39
 Part : AW-MPVR2-50066-00 \ BLAST LOCK RECEIVING END
    Plant 4 / Plant 4                                  P025        M                       1.00         81.27000                      AVG                   81.27
 Part : AW-MPVR2-60004-02 \ BIN ADDITIONAL
    Plant 1 / Plant 1                                  P025        M                      -4.00        352.13751                      AVG               -1,408.55
 Part : AW-MPVR2-60005-01 \ GUIDE CABLE
    Plant 4 / Plant 4                                  P025        M                       4.00         48.01750                      AVG                  192.07
 Part : AW-MPVR2-60007-00 \ FRONT MUDGUARD FRONT STAY RH
    Plant 4 / Plant 4                                  P025        M                       5.00         61.64400                      AVG                  308.22
 Part : AW-MPVR2-60008-00 \ FRONT MUDGUARD FRONT STAY LH
    Plant 4 / Plant 4                                  P025        M                       5.00         82.99400                      AVG                  414.97
 Part : AW-MPVR2-60009-01 \ REAR BIN ASSEMBLY
    Plant 1 / Plant 1                                  P025        M                      -4.00        638.40000                      AVG               -2,553.60
 Part : AW-MPVR2-71291-01 \ AIR TANK BRACKET WELD
    Plant 4 / Plant 4                                  P025        M                      10.00         73.51000                      AVG                  735.10
 Part : AW-MPVR2-80220-00 \ EXPANSION TANK BRACKET WELD
    Plant 4 / Plant 4                                  P025        M                      10.00         35.77700                      AVG                  357.77
 Part : AW-MPVR2-80405_SPACER-PLATE \ SPACER PLATE for AW-MPVR2-80405
    Plant 4 / Plant 4                                  P025        M                       2.00             4.78214                   AVG                    9.56
 Part : AW-MPVR2-80405-00 \ TOW BAR
    Plant 4 / Plant 4                                  P025        M                       4.00        816.45000                      AVG                3,265.80
 Part : AW-MPVR5-D0001-04 \ BUMPER MIDDLE SECTION
    Plant 4 / Plant 4                                  P025        M                       5.00        884.01834                      AVG                4,420.09
 Part : AW-MPVR5-F1021-01 \ TOWING PIN WASSY
    Plant 4 / Plant 4                                  P025        M                      10.00        182.52611                      AVG                1,825.26
 Part : AW-MPVR5-F1179-00 \ AC COMP MOUNT BRKT
    Plant 4 / Plant 4                                  P025        M                      10.00         47.48200                      AVG                  474.82
 Part : AW-MPVR5-F1180-00 \ AC COMP MOUNT BRKT
    Plant 1 / Plant 1                                  P025        M                      -4.00             0.14500                   AVG                   -0.58
    Plant 4 / Plant 4                                  P025        M                      -9.00             0.14500                   AVG                   -1.31


                20-48744-mlo            Doc 134-2        Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 64 of 123                 63
User:     jacobm2                                                        Lapeer Industries, Inc.                                           Page:             64
                                                                          Stock Status Report                                              Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class    Type              OnHand Qty         Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
                                   Part AW-MPVR5-F1180-00 Subtotal :                         0.00                                                           0.00
                                           Negative Balances Subtotal :                    -13.00                                                          -1.89
                                                    Net Value Subtotal :                   -13.00                                                          -1.89


 Part : AW-MPVR5-F1182-00 \ AC COMP MOUNT BRKT
    Plant 4 / Plant 4                                   P025        M                       -9.00       10.94250                     AVG                  -98.48
 Part : AW-MPVR5-F1262-01 \ LOCKING BOLT M12
    Plant 1 / Plant 1                                   P025         P                      -2.00           1.76000                  AVG                   -3.52
    Plant 4 / Plant 4                                   P025         P                      12.00           1.76000                  AVG                   21.12
                                   Part AW-MPVR5-F1262-01 Subtotal :                        12.00                                                          21.12
                                           Negative Balances Subtotal :                     -2.00                                                          -3.52
                                                    Net Value Subtotal :                    10.00                                                          17.60


 Part : AW-MPVR5-G0105-00 \ FRONT WINDOW COVER W/ASSY
    Plant 4 / Plant 4                                   P025        M                        8.00      305.52851                     AVG                2,444.23
 Part : AW-MPVR5-N0202-00 \ FRONT FLOOR ASSEMBLY
    Plant 4 / Plant 4                                   P025        M                       -4.00    1,059.21400                     AVG               -4,236.86
 Part : AW-MRECB-50105-00 \ CROSSMEMBER WELD
    Plant 4 / Plant 4                                   P025        M                        5.00      410.23600                     AVG                2,051.18
 Part : AW-MRECB-50110-03 \ HULL WELD
    Plant 1 / Plant 1                                   P025        M                        1.00    9,155.65002                     AVG                9,155.65
 Part : AW-MRECB-50111-01 \ LH SIDE WELD
    Plant 1 / Plant 1                                   P025        M                       -1.00           0.00000                  AVG                    0.00
 Part : AW-MRECB-50112-01 \ RH SIDE WELD
    Plant 4 / Plant 4                                   P025        M                       -1.00           0.00000                  AVG                    0.00
 Part : AW-MRECB-50113-00 \ WELDED ROOF SINGLE CAB
    Plant 4 / Plant 4                                   P025        M                        4.00      697.71800                     AVG                2,790.87
 Part : AW-MRECB-50114-01 \ V-HULL WELDED L AND RHD
    Plant 4 / Plant 4                                   P025        M                        4.00    7,619.62000                     AVG               30,478.48
 Part : AW-MRECB-50115-00 \ GANTRY WELD
    Plant 4 / Plant 4                                   P025        M                        5.00      265.26400                     AVG                1,326.32
 Part : AW-MRECB-50116-00 \ SPAREWHEEL RAIL WELD
    Plant 4 / Plant 4                                   P025        M                       10.00      224.53900                     AVG                2,245.39
 Part : AW-MRECB-50117-00 \ SPARE WHEEL HOLDER W/ASSY
    Plant 4 / Plant 4                                   P025        M                       10.00      399.29500                     AVG                3,992.95
 Part : AW-MRECB-50118-00 \ MILLER MOUNTING WELD LH
    Plant 4 / Plant 4                                   P025        M                        5.00      242.89000                     AVG                1,214.45
 Part : AW-MRECB-50119-00 \ MILLER MOUNTING WELD RH
    Plant 4 / Plant 4                                   P025        M                        5.00      322.46600                     AVG                1,612.33
 Part : AW-MRECB-50120-00 \ REAR CHASSIS FRAME WELD LH
    Plant 4 / Plant 4                                   P025        M                        4.00      787.84000                     AVG                3,151.36
 Part : AW-MRECB-50121-00 \ REAR CHASSIS FRAME WELD RH
    Plant 4 / Plant 4                                   P025        M                        4.00      773.67800                     AVG                3,094.71
 Part : AW-MRECB-50122-01 \ CHASSIS TOP SECTION
    Plant 1 / Plant 1                                   P025        M                        4.00    1,582.47800                     AVG                6,329.91
 Part : AW-MRECB-50123-00 \ CAB REAR WELD
    Plant 4 / Plant 4                                   P025        M                        4.00      379.66200                     AVG                1,518.65
 Part : AW-MRECB-50124-00 \ HOLE COVER SUPPORT WELD
    Plant 4 / Plant 4                                   P025        M                        5.00       78.43800                     AVG                  392.19
 Part : AW-MRECB-50125-00 \ V HULL TAPPED
    Plant 4 / Plant 4                                   P025        M                       -5.00           0.00000                  AVG                    0.00



                20-48744-mlo            Doc 134-2        Filed 09/11/20               Entered 09/11/20 10:06:36               Page 65 of 123                 64
User:     jacobm2                                                     Lapeer Industries, Inc.                                              Page:             65
                                                                       Stock Status Report                                                 Date:       9/9/2020
                                                      ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                       Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : AW-MRECB-50126-01 \ FRONT AXLE BOOSTER PROTECTION WELD
    Plant 4 / Plant 4                                 P025        M                      10.00        323.62800                      AVG                3,236.28
 Part : AW-MRECB-50127-00 \ REAR AXLE BOOSTER PROTECTION WELD
    Plant 4 / Plant 4                                 P025        M                       8.00        171.47525                      AVG                1,371.80
 Part : AW-MRECB-50132-00 \ REAR AXLE WITH APEX WELDED
    Plant 4 / Plant 4                                 P025        M                      -3.00             0.00000                   AVG                    0.00
 Part : AW-MRECB-50134-00 \ MID AXLE WITH APEX WELDED
    Plant 4 / Plant 4                                 P025        M                      -3.00             0.00000                   AVG                    0.00
 Part : AW-MRECB-80024-00 \ TRANS BOX RH MOUNTING WELD
    Plant 4 / Plant 4                                 P025        M                       5.00        183.24800                      AVG                  916.24
 Part : AW-MRECB-80051-00 \ COVER BOTTOM VG750
    Plant 1 / Plant 1                                 P025        M                       5.00        625.19200                      AVG                3,125.96
 Part : AW-MRECB-80053-02 \ COVER TOP RH VG750
    Plant 4 / Plant 4                                 P025        M                       5.00        313.05000                      AVG                1,565.25
 Part : AW-MRECB-F0010-00 \ SHOCK BRACKET WELD 6X6
    Plant 4 / Plant 4                                 P025        M                      10.00        106.60100                      AVG                1,066.01
 Part : AW-MRECB-N0002-00 \ OIL COOLER PROTECTOR CASE
    Plant 4 / Plant 4                                 P025        M                       5.00        549.51600                      AVG                2,747.58
 Part : AW-MRECB-X0000-00 \ ENGINE AND TRANSMISSION SIDE PROTECTION LH
    Plant 4 / Plant 4                                 P025        M                       5.00        348.87400                      AVG                1,744.37
 Part : AW-MRECB-X0002-00 \ EXHAUST HANGER BRACKET FRONT WASSY
    Plant 4 / Plant 4                                 P025        M                       6.00         67.45000                      AVG                  404.70
 Part : AW-MRECB-X0003-00 \ ENGINE SIDE MOUNT BRACKET
    Plant 4 / Plant 4                                 P025        M                       8.00         57.98200                      AVG                  463.86
 Part : AW-MRECD-X0016-00 \ BONNET BUMPER WASSY
    Plant 4 / Plant 4                                 P025        M                      10.00         34.16015                      AVG                  341.60
 Part : AW-MRECL-79007-00 \ LHS WALL TRUNKING W/ASSY
    Plant 4 / Plant 4                                 P025        M                       1.00         77.64200                      AVG                   77.64
 Part : AW-MRECL-79009-00 \ RHS WALL TRUNKING W/ASSY
    Plant 4 / Plant 4                                 P025        M                       1.00        525.38200                      AVG                  525.38
 Part : AW-TR001-H0001-01 \ SWING FRICTION RING TAPPED
    Plant 4 / Plant 4                                 P025        M                       8.00        170.39938                      AVG                1,363.20
 Part : AW-TR001-H0006-00 \ LOCK LATCH BODY
    Plant 4 / Plant 4                                 P025        M                       8.00         42.35501                      AVG                  338.84
 Part : AW-TR001-H0034-00 \ RH AMO BIN HOLDER
    Plant 4 / Plant 4                                 P025        M                      -8.00             0.00000                   AVG                    0.00
 Part : AW-TR001-H0035-00 \ AMO BIN HOLDER LH
    Plant 4 / Plant 4                                 P025        M                      -8.00             0.00000                   AVG                    0.00
 Part : AW-TUR01-40003-00 \ WINDOW FRAME
    Plant 4 / Plant 4                                 P025        M                      16.00        132.60501                      AVG                2,121.68
 Part : AW-TUR01-60006-01 \ KNOB
    Plant 4 / Plant 4                                 P025        M                      32.00          11.87330                     AVG                  379.95
 Part : AW-TUR01-60009-00 \ GUN SUPPORT WELD ASSY
    Plant 4 / Plant 4                                 P025        M                       2.00         87.20338                      AVG                  174.41
 Part : AW-TUR01-60010-00 \ HATCH BASE PLATE C/S
    Plant 4 / Plant 4                                 P025        M                       8.00         60.43500                      AVG                  483.48
 Part : AW-TUR01-60017-00 \ HATCH LEVER
    Plant 4 / Plant 4                                 P025        M                       8.00         52.13877                      AVG                  417.11
 Part : AW-TUR01-60018-00 \ HATCH HINGE ARM SUPPORT
    Plant 4 / Plant 4                                 P025        M                       8.00         29.82064                      AVG                  238.57
 Part : AW-TUR01-60025-00 \ AMMO BIN HOLDER
    Plant 4 / Plant 4                                 P025        M                      17.00         62.43059                      AVG                1,061.32


                20-48744-mlo            Doc 134-2       Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 66 of 123                 65
User:     jacobm2                                                        Lapeer Industries, Inc.                                            Page:             66
                                                                          Stock Status Report                                               Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                             ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class    Type             OnHand Qty          Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : DP-MPVL2-60061-0A \ MAP BOX
    Plant 1 / Plant 1                                    P025        M                       1.00       743.35000                     AVG                  743.35
 Part : DP-MPVL4-80006-0A \ SEATBASE INST
    Plant 4 / Plant 4                                    P025        M                      -4.00        60.78250                     AVG                 -243.13
 Part : DP-MPVL4-F0061-0A \ PREP TRUNKING INST
    Plant 4 / Plant 4                                    P025        M                       4.00       425.16750                     AVG                1,700.67
 Part : DP-MPVL4-F0614-0A \ LH SIDE WELD MOULDING
    Plant 4 / Plant 4                                    P025        M                       5.00       960.02480                     AVG                4,800.12
 Part : DP-MPVL4-F0616-0A \ RH SIDE WINDOW MOULDING
    Plant 4 / Plant 4                                    P025        M                       5.00       968.82520                     AVG                4,844.13
 Part : DP-MPVL4-G0014-0A \ ROOF HATCH INSTALLATION
    Plant 1 / Plant 1                                    P025        M                       1.00     2,414.79250                     AVG                2,414.79
 Part : DP-MPVL6-40002-0A \ REAR BIN RH ASSEMBLY
    Plant 1 / Plant 1                                    P025        M                      -4.00            0.00000                  AVG                    0.00
 Part : DP-MPVL6-60012-0A \ PREP FUEL TANK ASSY
    Plant 1 / Plant 1                                    P025        M                      -4.00       382.43000                     AVG               -1,529.72
 Part : DP-MPVL6-60012-0B \ PREP BREATHER PIPE ASSY
    Plant 4 / Plant 4                                    P025        M                      11.00        17.53454                     AVG                  192.88
 Part : DP-MPVL6-60023-0A \ PREP CLAMP ACCESSORIES
    Plant 4 / Plant 4                                    P025        M                       8.00       103.00100                     AVG                  824.01
 Part : DP-MPVL6-80070-0A \ TRANSFER BOX PREP
    Plant 1 / Plant 1                                    P025        M                       3.00       602.12083                     AVG                1,806.36
 Part : DP-MPVL6-F0132-0A \ FRONT AXLE ASSEMBLY
    Plant 4 / Plant 4                                    P025        M                       4.00     1,771.67063                     AVG                7,086.68
 Part : DP-MPVL6-F0135-0A \ ENG MOUNT BRACKET ASSY
    Plant 4 / Plant 4                                    P025        M                       1.00       126.43800                     AVG                  126.44
 Part : DP-MPVL6-F0135-0B \ FRONT MOUNT CRADLE ASSY
    Plant 4 / Plant 4                                    P025        M                       2.00       230.18400                     AVG                  460.37
 Part : DP-MPVL6-F0181-0A \ BATTERY AND AIR CABINET
    Plant 4 / Plant 4                                    P025        M                       5.00     4,722.05200                     AVG               23,610.26
 Part : DP-MPVL6-F0365-0A \ WABCO BRAKE VALVE AND PEDAL INST
    Plant 1 / Plant 1                                    P025        M                       1.00            0.00000                  AVG                    0.00
 Part : DP-MPVL6-F0412-0A \ ACCUMULATOR AND BRACKET
    Plant 1 / Plant 1                                    P025        M                      -4.00            0.00000                  AVG                    0.00
 Part : DP-MPVL6-F0414-0A \ STEERING RESERVOIR AND BRACKET
    Plant 4 / Plant 4                                    P025        M                       2.00        53.57700                     AVG                  107.15
 Part : DP-MPVL6-F0424-0A \ ACCUMULATOR AND SPACER MOUNT BRACKET
    Plant 4 / Plant 4                                    P025        M                       9.00       120.18644                     AVG                1,081.68
 Part : DP-MPVL6-F0437-0A \ ENGINE BAY INTERFACE PLATE ASSY
    Plant 1 / Plant 1                                    P025        M                      -4.00        92.09200                     AVG                 -368.37
    Plant 4 / Plant 4                                    P025        M                       5.00        92.09200                     AVG                  460.46
                                   Part DP-MPVL6-F0437-0A Subtotal :                         5.00                                                          460.46
                                            Negative Balances Subtotal :                    -4.00                                                         -368.37
                                                     Net Value Subtotal :                    1.00                                                           92.09


 Part : DP-MPVL6-G0001-0A \ HEAD LIGHT BOX RHS INSTALLATION
    Plant 4 / Plant 4                                    P025        M                       9.00       398.81111                     AVG                3,589.30
 Part : DP-MPVL6-G0002-0A \ HEAD LIGHT BOX LHS INSTALLATION
    Plant 4 / Plant 4                                    P025        M                       9.00        60.15667                     AVG                  541.41
 Part : DP-MPVL6-G0008-0A \ AIR RESERVOIR 10L INSTALLATION
    Plant 1 / Plant 1                                    P025        M                      -3.00        99.55128                     AVG                 -298.65
    Plant 4 / Plant 4                                    P025        M                       2.00        99.55128                     AVG                  199.10


                20-48744-mlo            Doc 134-2         Filed 09/11/20              Entered 09/11/20 10:06:36                Page 67 of 123                 66
User:     jacobm2                                                       Lapeer Industries, Inc.                                            Page:             67
                                                                         Stock Status Report                                               Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class    Type             OnHand Qty          Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
                                   Part DP-MPVL6-G0008-0A Subtotal :                        2.00                                                          199.10
                                           Negative Balances Subtotal :                    -3.00                                                         -298.65
                                                    Net Value Subtotal :                   -1.00                                                          -99.55


 Part : DP-MPVL6-G0015-0A \ HOIST ARM INSTALLATION
    Plant 1 / Plant 1                                   P025        M                       4.00        56.13250                     AVG                  224.53
 Part : DP-MPVL6-K0002-0A \ PLATE MNTG GAUGES ASSY
    Plant 1 / Plant 1                                   P025        M                       4.00        65.81800                     AVG                  263.27
    Plant 4 / Plant 4                                   P025        M                       1.00        65.81800                     AVG                   65.82
                                   Part DP-MPVL6-K0002-0A Subtotal :                        5.00                                                          329.09


 Part : DP-MPVL6-K0012-0A \ ELECTRICAL COMPONENTS ASSY
    Plant 4 / Plant 4                                   P025        M                       5.00       575.06000                     AVG                2,875.30
 Part : DP-MPVL6-K0012-0B \ ELECTRICAL COMPONENTS COVER
    Plant 1 / Plant 1                                   P025        M                       9.00       144.99889                     AVG                1,304.99
 Part : DP-MPVL6-K0014-0A \ GLOVEBOX ASSY
    Plant 4 / Plant 4                                   P025        M                      15.00        17.30133                     AVG                  259.52
 Part : DP-MPVL6-K0016-0A \ FLOOR ASSY
    Plant 4 / Plant 4                                   P025        M                       9.00     1,014.71889                     AVG                9,132.47
 Part : DP-MPVL6-K0017-0A \ GEAR LEVER ASSY
    Plant 4 / Plant 4                                   P025        M                       5.00       321.93080                     AVG                1,609.65
 Part : DP-MPVL6-N0037-0A \ FUEL BIN INSTALLATION
    Plant 4 / Plant 4                                   P025        M                       5.00     2,267.18800                     AVG               11,335.94
 Part : DP-MPVL6-N0037-0B \ FUEL BIN DOOR PREP
    Plant 1 / Plant 1                                   P025        M                       5.00       397.75000                     AVG                1,988.75
 Part : DP-MPVL6-N0067-0A \ DRIVE CONTROL VALVE ASSY
    Plant 4 / Plant 4                                   P025        M                       4.00        52.17750                     AVG                  208.71
 Part : DP-MPVL6-N0073-0A \ COOLING PACK ASSEMBLY
    Plant 4 / Plant 4                                   P025        M                       6.00       292.24167                     AVG                1,753.45
 Part : DP-MPVL6-N0078-0A \ GRILLE TOP SECTION
    Plant 4 / Plant 4                                   P025        M                       4.00     2,111.59750                     AVG                8,446.39
 Part : DP-MPVL6-N0082-0A \ GRILLE BOTTOM SECTION
    Plant 1 / Plant 1                                   P025        M                       2.00       828.56952                     AVG                1,657.14
    Plant 4 / Plant 4                                   P025        M                       5.00       828.56952                     AVG                4,142.85
                                   Part DP-MPVL6-N0082-0A Subtotal :                        7.00                                                        5,799.99


 Part : DP-MPVL6-S0004-0A \ PARK BRAKE RESERVOIR 20L ASSY
    Plant 1 / Plant 1                                   P025        M                       7.00            5.74636                  AVG                   40.22
    Plant 4 / Plant 4                                   P025        M                       4.00            5.74636                  AVG                   22.99
                                   Part DP-MPVL6-S0004-0A Subtotal :                       11.00                                                           63.21


 Part : DP-MPVL6-S0005-0A \ PURGE TANK ASSEMBLY
    Plant 4 / Plant 4                                   P025        M                       5.00        28.97800                     AVG                  144.89
 Part : DP-MPVL6-S0006-0A \ FRONT ANTI COMPOUND RELAY VALVE ASSY
    Plant 4 / Plant 4                                   P025        M                      10.00        41.45092                     AVG                  414.51
 Part : DP-MPVL6-S0007-0A \ AIR DRYER/UNLOADER VALVE
    Plant 4 / Plant 4                                   P025        M                       5.00        87.53600                     AVG                  437.68
 Part : DP-MPVL6-S0010-0A \ NON RETURN VALVE ASSY
    Plant 4 / Plant 4                                   P025        M                      11.00            2.06733                  AVG                   22.74
 Part : DP-MPVL6-S0014-0A \ FRONT SERVICE PALM COUPLER ASSY
    Plant 4 / Plant 4                                   P025        M                       5.00        10.03200                     AVG                   50.16
 Part : DP-MPVL6-S0015-0A \ FRONT EMMERGENCY PALM COUPLER ASSY


                20-48744-mlo            Doc 134-2        Filed 09/11/20              Entered 09/11/20 10:06:36                Page 68 of 123                 67
User:     jacobm2                                                       Lapeer Industries, Inc.                                            Page:             68
                                                                         Stock Status Report                                               Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class    Type             OnHand Qty          Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                   P025        M                       5.00        27.40200                     AVG                  137.01
 Part : DP-MPVL6-S0016-0A \ EMMERGENCY PALM COUPLER ASSY
    Plant 4 / Plant 4                                   P025        M                       5.00            0.03800                  AVG                    0.19
 Part : DP-MPVL6-S0017-0A \ CIRCUIT 1 RESERVOIR 30LT ASSEMBLY
    Plant 4 / Plant 4                                   P025        M                       6.00        26.55438                     AVG                  159.33
 Part : DP-MPVL6-S0018-0A \ PREP CIRCUIT 2 RESERVOIR 30LT ASSEMBLY
    Plant 4 / Plant 4                                   P025        M                       6.00        28.19041                     AVG                  169.14
 Part : DP-MPVL6-S0019-0A \ TRAILER CONTROL VALVE BRACKET ASSEMBLY
    Plant 4 / Plant 4                                   P025        M                       4.00        46.32500                     AVG                  185.30
 Part : DP-MPVL6-S0021-0A \ 4 WAY PROTECTION VALVE ASSEMBLY
    Plant 4 / Plant 4                                   P025        M                      14.00        14.12786                     AVG                  197.79
 Part : DP-MPVL6-S0023-0A \ HAND BRAKE ASSEMBLY
    Plant 4 / Plant 4                                   P025        M                       6.00            7.58636                  AVG                   45.52
 Part : DP-MPVL6-S0027-0A \ REAR ABS MODLATOR VALVE BRKT ASSY
    Plant 4 / Plant 4                                   P025        M                       4.00        26.24250                     AVG                  104.97
 Part : DP-MPVL6-S0034-0A \ NOSE BREATHER BRACKET ASSY
    Plant 4 / Plant 4                                   P025        M                       6.00        44.85168                     AVG                  269.11
 Part : DP-MPVL6-S0035-0A \ BRACKET FRONT LH ABS SOL VALVE ASSY
    Plant 4 / Plant 4                                   P025        M                      10.00            9.10500                  AVG                   91.05
 Part : DP-MPVL6-S0036-0A \ BRACKET FRONT RH ABS SOL VALVE ASSY
    Plant 4 / Plant 4                                   P025        M                      10.00        16.85300                     AVG                  168.53
 Part : DP-MPVL6-S0038-0A \ REAR BREATHER BRACKET ASSY
    Plant 4 / Plant 4                                   P025        M                      13.00        13.57615                     AVG                  176.49
 Part : DP-MPVL6-S0048-0A \ TRANSMISSION COOLER P-CLAMP BRACKET
    Plant 4 / Plant 4                                   P025        M                       5.00        32.86200                     AVG                  164.31
 Part : DP-MPVL6-S0051-0A \ DE AERATION BRACKET 1 ASSY
    Plant 4 / Plant 4                                   P025        M                       5.00        37.68800                     AVG                  188.44
 Part : DP-MPVL6-S0052-0A \ DE AERATION BRACKET 2 ASSY
    Plant 4 / Plant 4                                   P025        M                       5.00        24.88400                     AVG                  124.42
 Part : DP-MPVL6-S0053-0A \ DE AERATION BRACKET 3 ASSY
    Plant 4 / Plant 4                                   P025        M                       5.00        27.62200                     AVG                  138.11
 Part : DP-MPVL6-S0054-0A \ COOLANT FILLER PIPE CLAMP ASSY
    Plant 4 / Plant 4                                   P025        M                       5.00        26.08000                     AVG                  130.40
 Part : DP-MPVL6-X0002-0A \ BONNET ASSY
    Plant 4 / Plant 4                                   P025        M                       5.00     1,108.24200                     AVG                5,541.21
 Part : DP-MPVL6-X0004-0A \ ENGINE-GEARBOX ASSEMBLY
    Plant 4 / Plant 4                                   P025        M                       3.00       934.27583                     AVG                2,802.83
 Part : DP-MPVL6-X0010-0A \ VALENCE ASSY
    Plant 4 / Plant 4                                   P025        M                       9.00       226.83556                     AVG                2,041.52
 Part : DP-MPVR2-60003-0A \ GUIDE CABLE AND WINCH
    Plant 4 / Plant 4                                   P025        M                      -4.00            0.00000                  AVG                    0.00
 Part : DP-MPVR5-G0042-0A \ WINDSCREEN ASSY MOLDED
    Plant 1 / Plant 1                                   P025        M                      -5.00       423.27000                     AVG                -2,116.35
    Plant 4 / Plant 4                                   P025        M                       1.00       423.27000                     AVG                  423.27
                                   Part DP-MPVR5-G0042-0A Subtotal :                        1.00                                                          423.27
                                           Negative Balances Subtotal :                    -5.00                                                        -2,116.35
                                                    Net Value Subtotal :                   -4.00                                                       -1,693.08


 Part : DP-MRECB-50047-0A \ REAR AXLE BRAKE VALVE CLUSTER ASSY
    Plant 4 / Plant 4                                   P025        M                       5.00       457.66200                     AVG                2,288.31
 Part : DP-MRECB-S0012-0A \ NOSE BREATHER BRACKET ASSY
    Plant 4 / Plant 4                                   P025        M                       5.00            0.03800                  AVG                    0.19


                20-48744-mlo            Doc 134-2        Filed 09/11/20              Entered 09/11/20 10:06:36                Page 69 of 123                  68
User:     jacobm2                                                        Lapeer Industries, Inc.                                            Page:             69
                                                                          Stock Status Report                                               Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                             ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class    Type             OnHand Qty          Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 1 / Plant 1                                    P025        M                       4.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -4.00            0.00000                  AVG                    0.00
 Part : FT-VAP40-00024-0A \ FIT NOSE ASSY
    Plant 4 / Plant 4                                    P025        M                      -2.00       525.53000                     AVG               -1,051.06
    Plant 1 / Plant 1                                    P025        M                       4.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -4.00            0.00000                  AVG                    0.00
 Part : FT-VAP50-00004-0A \ PNEUMATIC SYSTEM AUXILIARIES
    Plant 4 / Plant 4                                    P025        M                      -4.00            0.00000                  AVG                    0.00
    Plant 1 / Plant 1                                    P025        M                       4.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -4.00            0.00000                  AVG                    0.00
    Plant 1 / Plant 1                                    P025        M                       4.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -4.00            0.00000                  AVG                    0.00
    Plant 1 / Plant 1                                    P025        M                       4.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -4.00            0.00000                  AVG                    0.00
    Plant 1 / Plant 1                                    P025        M                       4.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -4.00            0.00000                  AVG                    0.00
    Plant 1 / Plant 1                                    P025        M                       4.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -4.00            0.00000                  AVG                    0.00
    Plant 1 / Plant 1                                    P025        M                       3.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -3.00            0.00000                  AVG                    0.00
    Plant 1 / Plant 1                                    P025        M                       3.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -3.00            0.00000                  AVG                    0.00
    Plant 1 / Plant 1                                    P025        M                       3.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -3.00            0.00000                  AVG                    0.00
    Plant 1 / Plant 1                                    P025        M                       3.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -3.00            0.00000                  AVG                    0.00
    Plant 1 / Plant 1                                    P025        M                       3.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -3.00            0.00000                  AVG                    0.00
 Part : FT-VAP60-00009-0A \ FIT TOWBAR HANGER REAR
    Plant 1 / Plant 1                                    P025        M                       5.00        66.26834                     AVG                  331.34
    Plant 4 / Plant 4                                    P025        M                      -3.00        66.26834                     AVG                 -198.81
                                    Part FT-VAP60-00009-0A Subtotal :                        5.00                                                          331.34
                                            Negative Balances Subtotal :                    -3.00                                                         -198.81
                                                     Net Value Subtotal :                    2.00                                                          132.53


    Plant 1 / Plant 1                                    P025        M                       3.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -3.00            0.00000                  AVG                    0.00
    Plant 1 / Plant 1                                    P025        M                       3.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -3.00            0.00000                  AVG                    0.00
    Plant 1 / Plant 1                                    P025        M                       3.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -3.00            0.00000                  AVG                    0.00
    Plant 1 / Plant 1                                    P025        M                       3.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -3.00            0.00000                  AVG                    0.00
    Plant 1 / Plant 1                                    P025        M                       3.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -3.00            0.00000                  AVG                    0.00
    Plant 1 / Plant 1                                    P025        M                       3.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -3.00            0.00000                  AVG                    0.00
    Plant 1 / Plant 1                                    P025        M                       3.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -3.00            0.00000                  AVG                    0.00
    Plant 1 / Plant 1                                    P025        M                       3.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -3.00            0.00000                  AVG                    0.00
    Plant 1 / Plant 1                                    P025        M                       3.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -3.00            0.00000                  AVG                    0.00
    Plant 1 / Plant 1                                    P025        M                       3.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -3.00            0.00000                  AVG                    0.00
    Plant 1 / Plant 1                                    P025        M                       3.00            0.00000                  AVG                    0.00
    Plant 4 / Plant 4                                    P025        M                      -3.00            0.00000                  AVG                    0.00


                20-48744-mlo            Doc 134-2         Filed 09/11/20              Entered 09/11/20 10:06:36                Page 70 of 123                 69
User:     jacobm2                                                      Lapeer Industries, Inc.                                              Page:             70
                                                                        Stock Status Report                                                 Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                             ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 1 / Plant 1                                  P025        M                       3.00             0.00000                   AVG                    0.00
    Plant 4 / Plant 4                                  P025        M                      -3.00             0.00000                   AVG                    0.00
    Plant 1 / Plant 1                                  P025        M                       3.00             0.00000                   AVG                    0.00
    Plant 4 / Plant 4                                  P025        M                      -3.00             0.00000                   AVG                    0.00
 Part : FT-VAP70-00010-0A \ FIT FLOOR STEP AND COVER
    Plant 4 / Plant 4                                  P025        M                      -1.00             0.00000                   AVG                    0.00
    Plant 1 / Plant 1                                  P025        M                       3.00             0.00000                   AVG                    0.00
    Plant 4 / Plant 4                                  P025        M                      -3.00             0.00000                   AVG                    0.00
    Plant 1 / Plant 1                                  P025        M                       2.00             0.00000                   AVG                    0.00
    Plant 4 / Plant 4                                  P025        M                      -2.00             0.00000                   AVG                    0.00
    Plant 1 / Plant 1                                  P025        M                       3.00             0.00000                   AVG                    0.00
    Plant 4 / Plant 4                                  P025        M                      -3.00             0.00000                   AVG                    0.00
 Part : FT-VCO70-00011-0A \ FIT MAP BOX
    Plant 4 / Plant 4                                  P025        M                      -1.00             0.00000                   AVG                    0.00
 Part : FT-VCO70-00012-0A \ FIT DESK
    Plant 4 / Plant 4                                  P025        M                      -1.00             0.00000                   AVG                    0.00
 Part : FT-VCO80-00007-0A \ FIT CREW SEAT INSTALLATION
    Plant 4 / Plant 4                                  P025        M                      -1.00             0.00000                   AVG                    0.00
 Part : PL- MPVL4-F0543-00 \ ACCELERATOR PEDAL HINGE
    Plant 1 / Plant 1                                  P025        M                      -4.00             0.00000                   AVG                    0.00
 Part : PL-AUVT1-80017-00 \ BUMPER END PLATE
    Plant 4 / Plant 4                                  P025        M                      11.00             2.37364                   AVG                   26.11
 Part : PL-LOCK1-00278-01 \ BLAST LOCK FLAT PLATE
    Plant 4 / Plant 4                                  P025        M                      13.00             6.20761                   AVG                   80.70
 Part : PL-LOCK1-00301-01 \ LOCKING KNOB
    Plant 4 / Plant 4                                  P025        M                      30.00             3.60300                   AVG                  108.09
 Part : PL-MAV21-00459-00 \ AIRTENK STRAP
    Plant 4 / Plant 4                                  P025        P                      10.00             3.63813                   AVG                   36.38
 Part : PL-MAV21-00460-00 \ AIR TENK STRAP
    Plant 4 / Plant 4                                  P025        M                      10.00             2.15084                   AVG                   21.51
 Part : PL-MAV21-00481-00 \ OPTICS MOUNT
    Plant 4 / Plant 4                                  P025        M                      58.00         10.35493                      AVG                  600.59
 Part : PL-MAV21-11542-00 \ AIR TANK BRACKET
    Plant 4 / Plant 4                                  P025        M                       4.00         19.15167                      AVG                   76.61
 Part : PL-MAV22-50082-00 \ HINGE BUSH
    Plant 4 / Plant 4                                  P025        M                       6.00         37.50000                      AVG                  225.00
 Part : PL-MAVX2-60083-00 \ STUD BASE
    Plant 4 / Plant 4                                  P025        M                      59.00             1.35735                   AVG                   80.08
 Part : PL-MPLL2-F0115-00 \ HEAD LIGHT GRID STANDOFF
    Plant 4 / Plant 4                                  P025        M                      93.00             9.48299                   AVG                  881.92
 Part : PL-MPLL2-K0012-00 \ BRACKET TPS
    Plant 4 / Plant 4                                  P025        M                      17.00         53.61000                      AVG                  911.37
 Part : PL-MPLL2-N0017-00 \ SIDE COVER
    Plant 4 / Plant 4                                  P025        M                       4.00             2.50900                   AVG                   10.04
 Part : PL-MPVA2-80101-00 \ STRETCHER SUPPORT BRACKET BOTTOM RH
    Plant 4 / Plant 4                                  P025        M                       3.00         15.04000                      AVG                   45.12
 Part : PL-MPVA2-80103-00 \ BOTTOM STRETCHER ARM END CLOSURE
    Plant 4 / Plant 4                                  P025        M                       5.00         16.43000                      AVG                   82.15
 Part : PL-MPVA2-80104-00 \ BOTTOM ARM
    Plant 4 / Plant 4                                  P025        M                       5.00         15.64600                      AVG                   78.23
 Part : PL-MPVA2-80106-00 \ STRETCHER HINGE BASE
    Plant 4 / Plant 4                                  P025        M                       4.00          11.05250                     AVG                   44.21
 Part : PL-MPVA2-80107-01 \ STRETCHER TOGGLE BRACKET


                20-48744-mlo            Doc 134-2        Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 71 of 123                 70
User:     jacobm2                                                     Lapeer Industries, Inc.                                              Page:             71
                                                                       Stock Status Report                                                 Date:       9/9/2020
                                                      ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                       Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                 P025        M                       4.00          11.04750                     AVG                   44.19
 Part : PL-MPVA2-80108-01 \ STRETCHER FOOT STOPPER
    Plant 4 / Plant 4                                 P025        M                       5.00             5.65200                   AVG                   28.26
 Part : PL-MPVA2-80109-00 \ STRETCHER ARM
    Plant 4 / Plant 4                                 P025        M                       5.00             7.20600                   AVG                   36.03
 Part : PL-MPVA2-80111-00 \ STRETCHER ARM END CLOSURE
    Plant 4 / Plant 4                                 P025        M                       5.00         12.34200                      AVG                   61.71
 Part : PL-MPVA2-80112-02 \ STRETCHER ARM PLATE LH
    Plant 4 / Plant 4                                 P025        M                       2.00         53.13875                      AVG                  106.28
 Part : PL-MPVA2-80115-00 \ REAR BOX LID HINGE
    Plant 4 / Plant 4                                 P025        M                       2.00         23.56000                      AVG                   47.12
 Part : PL-MPVA2-80116-01 \ OXYGEN TANK STORAGE FLOOR
    Plant 4 / Plant 4                                 P025        M                       2.00        157.73500                      AVG                  315.47
 Part : PL-MPVA2-80117-00 \ OXYGEN STORAGE BIN SIDE
    Plant 4 / Plant 4                                 P025        M                       4.00         74.89250                      AVG                  299.57
 Part : PL-MPVA2-80118-03 \ OXYGEN TANK STORAGE BIN BACK
    Plant 4 / Plant 4                                 P025        M                       2.00         12.60500                      AVG                   25.21
 Part : PL-MPVA2-80119-00 \ OXYGEN TANK STORAGE BIN BACK
    Plant 4 / Plant 4                                 P025        M                       2.00         22.09500                      AVG                   44.19
 Part : PL-MPVA2-80124-00 \ OXYGEN TANK STORAGE FRONT
    Plant 4 / Plant 4                                 P025        M                       2.00         48.59000                      AVG                   97.18
 Part : PL-MPVA2-80125-00 \ OXYGEN STORAGE LID HANDLE
    Plant 4 / Plant 4                                 P025        M                      26.00         12.50000                      AVG                  325.00
 Part : PL-MPVA2-80127-00 \ STAY STAND
    Plant 4 / Plant 4                                 P025        M                       5.00         16.20800                      AVG                   81.04
 Part : PL-MPVA2-80135-00 \ REAR SHORT BIN BODY
    Plant 4 / Plant 4                                 P025        M                       5.00         44.52400                      AVG                  222.62
 Part : PL-MPVA2-80136-00 \ REAR SHORT BIN DOOR FLANGE
    Plant 4 / Plant 4                                 P025        M                       6.00             5.23584                   AVG                   31.42
 Part : PL-MPVA2-80137-01 \ REAR SHORT BIN BACK
    Plant 4 / Plant 4                                 P025        M                       6.00         13.86024                      AVG                   83.16
 Part : PL-MPVA2-80138-01 \ SHORT BIN STIFFENER
    Plant 4 / Plant 4                                 P025        M                      10.00             7.04613                   AVG                   70.46
 Part : PL-MPVA2-80139-00 \ REAR SHORT BIN DOOR
    Plant 4 / Plant 4                                 P025        M                      12.00         46.55947                      AVG                  558.71
 Part : PL-MPVA2-80141-01 \ MUDGUARD STAY TOP LUG
    Plant 4 / Plant 4                                 P025        M                       3.00             8.40625                   AVG                   25.22
 Part : PL-MPVA2-80142-00 \ MUDGUARD STAY BOTTOM LUG
    Plant 4 / Plant 4                                 P025        M                      12.00             8.73333                   AVG                  104.80
 Part : PL-MPVA2-80143-00 \ REAR MUDGUARD STAY
    Plant 4 / Plant 4                                 P025        M                       3.00         54.46950                      AVG                  163.41
 Part : PL-MPVA2-80144-00 \ REAR MUDGUARD STAY GUSSET
    Plant 4 / Plant 4                                 P025        M                       5.00             3.54000                   AVG                   17.70
 Part : PL-MPVA2-80156-01 \ OXYGEN FLOW VALVE TOP COVER
    Plant 4 / Plant 4                                 P025        M                       4.00         21.36500                      AVG                   85.46
 Part : PL-MPVA2-80157-00 \ OXYGEN FLOW VALVE INNER COVER
    Plant 4 / Plant 4                                 P025        M                       4.00        107.06000                      AVG                  428.24
 Part : PL-MPVA2-80160-00 \ GAS CYLINDER CRADLE
    Plant 4 / Plant 4                                 P025        M                       3.00         10.06429                      AVG                   30.19
 Part : PL-MPVA2-80169-00 \ CATCH SPACER
    Plant 4 / Plant 4                                 P025        M                       5.00             5.65200                   AVG                   28.26
 Part : PL-MPVA2-80202-00 \ CREW BIN BACK


                20-48744-mlo            Doc 134-2       Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 72 of 123                 71
User:     jacobm2                                                      Lapeer Industries, Inc.                                              Page:             72
                                                                        Stock Status Report                                                 Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                             ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                  P025        M                       3.00         56.83916                      AVG                  170.52
 Part : PL-MPVA2-80203-00 \ REAR BIN DOOR
    Plant 4 / Plant 4                                  P025        M                       9.00         74.67185                      AVG                  672.05
 Part : PL-MPVA2-80204-00 \ LID STOPPER
    Plant 4 / Plant 4                                  P025        M                       6.00         21.50500                      AVG                  129.03
 Part : PL-MPVA2-80207-00 \ CREW BIN TOP LOCK DOOR
    Plant 4 / Plant 4                                  P025        M                       2.00        263.14500                      AVG                  526.29
 Part : PL-MPVA2-80210-00 \ CREW BIN TOP DOOR
    Plant 4 / Plant 4                                  P025        M                       3.00        167.19667                      AVG                  501.59
 Part : PL-MPVA2-80214-02 \ SHELF TOP BIN
    Plant 4 / Plant 4                                  P025        M                      12.00         72.00501                      AVG                  864.06
 Part : PL-MPVA2-80215-00 \ CREW BIN BRACKET
    Plant 4 / Plant 4                                  P025        M                       4.00         67.93500                      AVG                  271.74
 Part : PL-MPVA2-80225-01 \ BIN LOCK BRACKET
    Plant 4 / Plant 4                                  P025        M                       6.00             4.61167                   AVG                   27.67
 Part : PL-MPVA2-80225-01-LF \ BIN LOCK BRACKET
    Plant 4 / Plant 4                                  P025        M                       2.20         76.08636                      AVG                  167.39
 Part : PL-MPVA2-80310-00 \ LID STAY CLIP
    Plant 4 / Plant 4                                  P025        M                       2.00         40.30000                      AVG                   80.60
 Part : PL-MPVA2-80507-01 \ BIN 500 BACK
    Plant 4 / Plant 4                                  P025        M                       2.00         35.48000                      AVG                   70.96
 Part : PL-MPVA2-80508-01 \ MEDICAL BIN A BODY
    Plant 4 / Plant 4                                  P025        M                       2.00         84.06000                      AVG                  168.12
 Part : PL-MPVA2-80509-00 \ REAR BIN DOOR FLANGE
    Plant 4 / Plant 4                                  P025        M                       1.00         27.74000                      AVG                   27.74
 Part : PL-MPVA2-80510-01 \ CENTRE BIN BACK
    Plant 4 / Plant 4                                  P025        M                       1.00         60.67000                      AVG                   60.67
 Part : PL-MPVA2-80512-01 \ BIN 500 DOOR
    Plant 4 / Plant 4                                  P025        M                       2.00         46.08500                      AVG                   92.17
 Part : PL-MPVA2-80513-00 \ REAR BIN DOOR
    Plant 4 / Plant 4                                  P025        M                       2.00         37.93000                      AVG                   75.86
 Part : PL-MPVA2-80515-00 \ CENTRE BIN TOP
    Plant 4 / Plant 4                                  P025        M                       2.00        175.00000                      AVG                  350.00
 Part : PL-MPVA2-80524-01 \ DRAW SLIDE BRACKET
    Plant 4 / Plant 4                                  P025        M                       4.00         17.73500                      AVG                   70.94
 Part : PL-MPVA2-80530-02 \ DRAWER 500
    Plant 4 / Plant 4                                  P025        M                       5.00         61.38000                      AVG                  306.90
 Part : PL-MPVA2-80530-03 \ DRAWER 500
    Plant 4 / Plant 4                                  P025        M                       4.00        106.61375                      AVG                  426.46
 Part : PL-MPVA2-80540-00 \ DRIP HANGER BRACKET
    Plant 4 / Plant 4                                  P025        M                       8.00          11.06500                     AVG                   88.52
 Part : PL-MPVA2-80541-00 \ DRIP HANGER
    Plant 4 / Plant 4                                  P025        M                       4.00             0.15000                   AVG                    0.60
 Part : PL-MPVA2-80542-00 \ DRIP HANGER BRACKET
    Plant 4 / Plant 4                                  P025        M                       4.00         10.66750                      AVG                   42.67
 Part : PL-MPVA2-80546-00 \ OXYGEN PIPE COVER
    Plant 4 / Plant 4                                  P025        M                       2.00         70.65500                      AVG                  141.31
 Part : PL-MPVA2-80547-00 \ OXYGEN REGULATOR BRACKET BASE
    Plant 4 / Plant 4                                  P025        M                       2.00             1.23000                   AVG                    2.46
 Part : PL-MPVA2-80548-00 \ OXYGEN REGULATOR BRACKET
    Plant 4 / Plant 4                                  P025        M                       2.00        104.29000                      AVG                  208.58
 Part : PL-MPVA2-80549-00 \ VALVE CRADLE


                20-48744-mlo            Doc 134-2        Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 73 of 123                 72
User:     jacobm2                                                       Lapeer Industries, Inc.                                              Page:             73
                                                                         Stock Status Report                                                 Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                   P025        M                       1.00         44.89000                      AVG                   44.89
 Part : PL-MPVA2-80550-00 \ VALVE CLAMP
    Plant 4 / Plant 4                                   P025        M                       2.00         81.44500                      AVG                  162.89
 Part : PL-MPVA2-80551-00 \ PIPE CLIP
    Plant 4 / Plant 4                                   P025        M                      12.00         43.01084                      AVG                  516.13
 Part : PL-MPVA3-50010-00 \ TRUNKING REAR
    Plant 4 / Plant 4                                   P025        M                      22.00         27.36363                      AVG                  602.00
 Part : PL-MPVA3-60011-00 \ CREW BIN BODY L
    Plant 4 / Plant 4                                   P025        M                       4.00         42.66750                      AVG                  170.67
 Part : PL-MPVA3-60012-00 \ CREW BIN BODY R
    Plant 4 / Plant 4                                   P025        M                       4.00         76.16500                      AVG                  304.66
 Part : PL-MPVA3-60013-00 \ CREW BIN BODY TOP
    Plant 4 / Plant 4                                   P025        M                       2.00         21.70750                      AVG                   43.42
 Part : PL-MPVA3-80111-00 \ BEACON PROTECTION SIDE
    Plant 4 / Plant 4                                   P025        M                       1.00             6.21222                   AVG                    6.21
 Part : PL-MPVA3-80113-00 \ LID STOPPER
    Plant 4 / Plant 4                                   P025        P                       4.00         54.15000                      AVG                  216.60
 Part : PL-MPVA3-B0018-00 \ FILLER CAP MOUNTING FLANGE
    Plant 4 / Plant 4                                   P025        M                       3.00             3.06000                   AVG                    9.18
 Part : PL-MPVA4-50010-00 \ HOIST VERTICAL TUBE
    Plant 4 / Plant 4                                   P025        M                       3.00             6.11000                   AVG                   18.33
 Part : PL-MPVA4-50011-00 \ HOIST HORIZONTAL TUBE
    Plant 4 / Plant 4                                   P025        M                       5.00         14.79200                      AVG                   73.96
 Part : PL-MPVA4-50012-00 \ PULLEY BRACKET
    Plant 4 / Plant 4                                   P025        M                       7.00         23.65857                      AVG                  165.61
 Part : PL-MPVA4-50013-00 \ PULLEY STIFFENER
    Plant 4 / Plant 4                                   P025        M                      22.00             1.63772                   AVG                   36.03
 Part : PL-MPVA4-50014-00 \ STOPPER RING
    Plant 4 / Plant 4                                   P025        M                      10.00         10.59600                      AVG                  105.96
 Part : PL-MPVA4-50015-00 \ WINCH GUSSET
    Plant 4 / Plant 4                                   P025        M                      11.00         19.28182                      AVG                  212.10
 Part : PL-MPVA4-60000-01 \ TRUNKING MID SECTION RH
    Plant 4 / Plant 4                                   P025        M                       4.00        130.04000                      AVG                  520.16
 Part : PL-MPVA4-60003-01 \ TRUNKING MID SECTION LH
    Plant 4 / Plant 4                                   P025        M                       4.00         77.67750                      AVG                  310.71
 Part : PL-MPVA4-60018-00 \ BRACKET TAP
    Plant 4 / Plant 4                                   P025        M                       2.00        113.41500                      AVG                  226.83
 Part : PL-MPVA4-B0005-01 \ BASIN END PLATE
    Plant 4 / Plant 4                                   P025        M                       4.00         22.80250                      AVG                   91.21
 Part : PL-MPVA4-B0010-00 \ PILLAR TOP SECURING BRACKET
    Plant 4 / Plant 4                                   P025        M                       3.00         15.88000                      AVG                   47.64
 Part : PL-MPVA4-B0018-00 \ SWIVEL PLATE
    Plant 4 / Plant 4                                   P025        M                       2.00        125.00000                      AVG                  250.00
 Part : PL-MPVA4-B0021-01 \ PILLAR COVER
    Plant 4 / Plant 4                                   P025        M                       3.00         15.13667                      AVG                   45.41
 Part : PL-MPVA4-D0001-00 \ PLATE 01
    Plant 4 / Plant 4                                   P025        M                       1.00         26.50000                      AVG                   26.50
 Part : PL-MPVA4-D0002-00 \ PLATE 02
    Plant 4 / Plant 4                                   P025        M                       1.00         13.29834                      AVG                   13.30
 Part : PL-MPVA4-D0003-00 \ PLATE 03
    Plant 4 / Plant 4                                   P025        M                       1.00             6.57167                   AVG                    6.57
 Part : PL-MPVA4-D0004-00 \ PLATE 04


                20-48744-mlo            Doc 134-2         Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 74 of 123                 73
User:     jacobm2                                                       Lapeer Industries, Inc.                                              Page:             74
                                                                         Stock Status Report                                                 Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                   P025        M                       3.00         12.72792                      AVG                   38.18
 Part : PL-MPVA4-D0007-00 \ BUSH SPAREWHEEL
    Plant 4 / Plant 4                                   P025        M                      16.00             0.10000                   AVG                    1.60
 Part : PL-MPVA6-50042-00 \ PILLAR BASE BRACKET
    Plant 4 / Plant 4                                   P025        M                       3.00         30.50667                      AVG                   91.52
 Part : PL-MPVA6-80017-00 \ MOUNTING ANGLE
    Plant 4 / Plant 4                                   P025        M                       3.00         29.10000                      AVG                   87.30
 Part : PL-MPVA6-80018-00 \ BIN LEG
    Plant 4 / Plant 4                                   P025        M                      -3.00         19.26500                      AVG                  -57.80
 Part : PL-MPVA6-80023-00 \ PLATE MNTG
    Plant 4 / Plant 4                                   P025        M                       4.00             8.44750                   AVG                   33.79
 Part : PL-MPVA6-80120-00 \ CREW BIN BOTTOM LF BRACKET
    Plant 4 / Plant 4                                   P025        M                       4.00         91.57750                      AVG                  366.31
 Part : PL-MPVA6-80122-00 \ CREW BIN BOTTOM RF BRACKET
    Plant 4 / Plant 4                                   P025        M                       4.00         94.01250                      AVG                  376.05
 Part : PL-MPVA6-80202-00 \ STRETCHER SUPPORT BRACKET BOTTOM RH
    Plant 4 / Plant 4                                   P025        P                       3.00         20.75666                      AVG                   62.27
 Part : PL-MPVA6-80227-00 \ FRONT BIN 500 TOP
    Plant 4 / Plant 4                                   P025        M                       4.00        140.83250                      AVG                  563.33
 Part : PL-MPVA6-80301-01 \ CREW SEAT STRAP PLATE
    Plant 4 / Plant 4                                   P025        P                       1.00         84.34000                      AVG                   84.34
 Part : PL-MPVA6-K0003-00 \ SWITCH PLATE
    Plant 4 / Plant 4                                   P025        M                      12.00         34.49751                      AVG                  413.97
 Part : PL-MPVL2-60024-02 \ WATER BIN BOTTOM
    Plant 4 / Plant 4                                   P025        M                       1.00         40.44167                      AVG                   40.44
 Part : PL-MPVL2-60039-00 \ FILLER NECK
    Plant 4 / Plant 4                                   P025        M                       5.00             2.88400                   AVG                   14.42
 Part : PL-MPVL2-60112-00 \ FIXED SURFACE
    Plant 4 / Plant 4                                   P025        M                       3.00         65.85000                      AVG                  197.55
 Part : PL-MPVL2-60113-00 \ SHELVE
    Plant 4 / Plant 4                                   P025        M                       6.00         49.89625                      AVG                  299.38
 Part : PL-MPVL2-60114-00 \ GUSSET
    Plant 4 / Plant 4                                   P025        M                       4.00         75.07000                      AVG                  300.28
 Part : PL-MPVL2-60115-01 \ SLIDING SURFACE
    Plant 4 / Plant 4                                   P025        M                       4.00         80.36167                      AVG                  321.45
 Part : PL-MPVL2-60116-00 \ SPACER SPRING BOLT
    Plant 4 / Plant 4                                   P025        M                      10.00         15.29167                      AVG                  152.92
 Part : PL-MPVL2-60120-00 \ MAP BOX SURROUND
    Plant 4 / Plant 4                                   P025        M                       4.00         43.61563                      AVG                  174.46
 Part : PL-MPVL2-60122-00 \ MAP BOX STIFFENER
    Plant 4 / Plant 4                                   P025        M                       3.00         75.68167                      AVG                  227.05
 Part : PL-MPVL2-60124-00 \ DUCT CABLE DOWN
    Plant 4 / Plant 4                                   P025        M                       6.00         21.13000                      AVG                  126.78
 Part : PL-MPVL3-40024-00 \ SEATE BASE CENTER COVER
    Plant 4 / Plant 4                                   P025        M                       5.00         71.74840                      AVG                  358.74
 Part : PL-MPVL3-40026-00 \ PIN CHOCKBLOCK HOLDER
    Plant 4 / Plant 4                                   P025        M                      15.00         61.41739                      AVG                  921.26
 Part : PL-MPVL3-40026-00-LF \ PIN CHOCKBLOCK HOLDER
    Plant 4 / Plant 4                                   P025        P                      20.00         20.00000                      AVG                  400.00
 Part : PL-MPVL3-50021-00 \ ROLLER
    Plant 1 / Plant 1                                   P025        M                      -4.00         27.56950                      AVG                 -110.28
    Plant 4 / Plant 4                                   P025        M                      20.00         27.56950                      AVG                  551.39


                20-48744-mlo            Doc 134-2         Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 75 of 123                 74
User:     jacobm2                                                         Lapeer Industries, Inc.                                            Page:             75
                                                                           Stock Status Report                                               Date:       9/9/2020
                                                         ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                          Part Class    Type             OnHand Qty          Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
                                      Part PL-MPVL3-50021-00 Subtotal :                      20.00                                                          551.39
                                             Negative Balances Subtotal :                    -4.00                                                         -110.28
                                                      Net Value Subtotal :                   16.00                                                          441.11


 Part : PL-MPVL3-50024-00 \ END PLATE
    Plant 4 / Plant 4                                     P025        M                       8.00            1.87849                  AVG                   15.03
 Part : PL-MPVL3-50048-00 \ BATTERY CLAMP PLATE
    Plant 4 / Plant 4                                     P025        M                       4.00            4.67319                  AVG                   18.69
 Part : PL-MPVL3-50062-00 \ BATTERY CLAMP
    Plant 4 / Plant 4                                     P025        M                       2.00        28.92286                     AVG                   57.85
 Part : PL-MPVL3-60061-00 \ BRACKET FIRE EXTINGUISHER
    Plant 4 / Plant 4                                     P025        M                      22.00        14.19712                     AVG                  312.34
 Part : PL-MPVL3-60064-00 \ BRACKET FIRE EXTINGUISHER 2.5kg HOOK
    Plant 4 / Plant 4                                     P025        M                      25.00        15.31403                     AVG                  382.85
 Part : PL-MPVL3-60067-00 \ BRACKET FIRE EXTINGUISHER 2.5kg LATCH
    Plant 4 / Plant 4                                     P025        M                      22.00            6.98125                  AVG                  153.59
 Part : PL-MPVL3-60070-00 \ LHS / RHS TRUNKING COVER
    Plant 4 / Plant 4                                     P025        M                       8.00            6.78684                  AVG                   54.29
 Part : PL-MPVL3-60092-00 \ BASE HANDLE
    Plant 4 / Plant 4                                     P025        M                       5.00        14.91000                     AVG                   74.55
 Part : PL-MPVL3-60093-00 \ HANDLE BONNET
    Plant 4 / Plant 4                                     P025        M                      17.00        12.50000                     AVG                  212.50
 Part : PL-MPVL3-60096-02 \ STIFFENER LIGHT BEAM L
    Plant 4 / Plant 4                                     P025        M                       7.00            9.35999                  AVG                   65.52
 Part : PL-MPVL3-60097-02 \ STIFFENER LIGHT BEAM R
    Plant 4 / Plant 4                                     P025        M                      11.00        24.06659                     AVG                  264.73
 Part : PL-MPVL3-60116-00 \ BUSH WHEEL STUD
    Plant 4 / Plant 4                                     P025        M                       4.00        35.00000                     AVG                  140.00
 Part : PL-MPVL3-60118-00 \ STOP
    Plant 4 / Plant 4                                     P025        M                      22.00            2.91373                  AVG                   64.10
 Part : PL-MPVL3-60119-00 \ DIVIDER
    Plant 4 / Plant 4                                     P025        M                       2.00            9.19833                  AVG                   18.40
 Part : PL-MPVL3-A0017-00 \ BATT BRACKET PLATE
    Plant 4 / Plant 4                                     P025        M                      18.00            3.62611                  AVG                   65.27
 Part : PL-MPVL3-A0018-00 \ SPACER BATT CLAMP
    Plant 4 / Plant 4                                     P025        M                      17.00            3.46673                  AVG                   58.93
 Part : PL-MPVL4-60012-00 \ TAG FRONT CENTRE FLOOR
    Plant 4 / Plant 4                                     P025        M                       6.00            8.16001                  AVG                   48.96
 Part : PL-MPVL4-60013-00 \ TAG BACK CENTRE FLOOR
    Plant 4 / Plant 4                                     P025        M                       6.00            5.52727                  AVG                   33.16
 Part : PL-MPVL4-60015-00 \ CUP HOLDER BODY
    Plant 4 / Plant 4                                     P025        M                       2.00        17.14591                     AVG                   34.29
 Part : PL-MPVL4-60016-00 \ CUP HOLDER DIVIDER
    Plant 4 / Plant 4                                     P025        M                       9.00            2.36154                  AVG                   21.25
 Part : PL-MPVL4-60017-00 \ CUP HOLDER BOTTOM
    Plant 4 / Plant 4                                     P025        M                       6.00            0.00000                  AVG                    0.00
 Part : PL-MPVL4-80009-00 \ HULL TUNNEL PROTECTION
    Plant 4 / Plant 4                                     P025        M                       6.00       436.78823                     AVG                2,620.73
 Part : PL-MPVL4-80017-00 \ SHACKLE BOX FLANGE
    Plant 4 / Plant 4                                     P025        M                      17.00        12.10628                     AVG                  205.81
 Part : PL-MPVL4-80022-02 \ BEAM BRACKET
    Plant 4 / Plant 4                                     P025        M                      28.00            8.83372                  AVG                  247.34


                20-48744-mlo            Doc 134-2          Filed 09/11/20              Entered 09/11/20 10:06:36                Page 76 of 123                 75
User:     jacobm2                                                      Lapeer Industries, Inc.                                              Page:             76
                                                                        Stock Status Report                                                 Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                             ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : PL-MPVL4-80023-00 \ SQUARE TUBE CAP
    Plant 4 / Plant 4                                  P025        M                      77.00             0.80538                   AVG                   62.01
 Part : PL-MPVL4-80025-00 \ SEAT BEAM SIDE
    Plant 4 / Plant 4                                  P025        M                      16.00         18.05716                      AVG                  288.91
 Part : PL-MPVL4-80026-02 \ FLOOR BEAM BRACKET
    Plant 4 / Plant 4                                  P025        M                      29.00             5.40279                   AVG                  156.68
 Part : PL-MPVL4-80030-01 \ FRONT FLOOR LH
    Plant 4 / Plant 4                                  P025        M                       6.00         25.37273                      AVG                  152.24
 Part : PL-MPVL4-80031-01 \ FRONT FLOOR RH
    Plant 4 / Plant 4                                  P025        M                       6.00         18.44183                      AVG                  110.65
 Part : PL-MPVL4-80032-03 \ SEAT BRACKET
    Plant 4 / Plant 4                                  P025        M                      12.00         18.20099                      AVG                  218.41
 Part : PL-MPVL4-80033-00 \ EVAPORATOR SUPPORT
    Plant 4 / Plant 4                                  P025        M                      22.00         37.59925                      AVG                  827.18
 Part : PL-MPVL4-80034-00 \ DOUBLER PLATE
    Plant 4 / Plant 4                                  P025        M                      13.00             5.10085                   AVG                   66.31
 Part : PL-MPVL4-80043-00 \ GRAB HANDLE BRACKET
    Plant 4 / Plant 4                                  P025        M                      53.00             2.41358                   AVG                  127.92
 Part : PL-MPVL4-80050-04 \ REAR PANEL
    Plant 4 / Plant 4                                  P025        M                       6.00        921.33152                      AVG                5,527.99
 Part : PL-MPVL4-80056-02 \ DOOR OVERLAP TOP
    Plant 4 / Plant 4                                  P025        M                      23.00             0.50565                   AVG                   11.63
 Part : PL-MPVL4-80057-02 \ DOOR OVERLAP BOTTOM
    Plant 4 / Plant 4                                  P025        M                      10.00             1.16300                   AVG                   11.63
 Part : PL-MPVL4-80061-01 \ TONGUE GUIDE BASE
    Plant 4 / Plant 4                                  P025        M                       9.00         18.21499                      AVG                  163.93
 Part : PL-MPVL4-80063-02 \ DOOR OVERLAP CENTRE
    Plant 4 / Plant 4                                  P025        M                       1.00         76.14400                      AVG                   76.14
 Part : PL-MPVL4-80064-00 \ REAR DOOR LOCK SPACER
    Plant 4 / Plant 4                                  P025        M                      78.00             4.81195                   AVG                  375.33
 Part : PL-MPVL4-D0001-00 \ PLATE LOOM COVER TOP
    Plant 4 / Plant 4                                  P025        M                       1.00         35.57548                      AVG                   35.58
 Part : PL-MPVL4-D0001-02 \ PLATE LOOM COVER TOP
    Plant 4 / Plant 4                                  P025        M                       5.00         16.40300                      AVG                   82.02
 Part : PL-MPVL4-E0066-00 \ TAPPING PAD
    Plant 4 / Plant 4                                  P025        M                      29.00         34.36557                      AVG                  996.60
 Part : PL-MPVL4-F0050-02 \ BAR SLIDE BLAST LOCK BASE
    Plant 4 / Plant 4                                  P025        M                       2.00             9.54083                   AVG                   19.08
 Part : PL-MPVL4-F0051-03 \ LOCK ROD TOP
    Plant 4 / Plant 4                                  P025        M                      22.00             0.97200                   AVG                   21.38
 Part : PL-MPVL4-F0052-03 \ LOCK ROD BOTTOM
    Plant 4 / Plant 4                                  P025        M                      22.00             0.82067                   AVG                   18.05
 Part : PL-MPVL4-F0053-00 \ WELD ELEMENT M8
    Plant 4 / Plant 4                                  P025        M                      36.00         18.00000                      AVG                  648.00
 Part : PL-MPVL4-F0057-00 \ LOCKING TONGUE
    Plant 4 / Plant 4                                  P025        M                       8.00         39.32838                      AVG                  314.63
 Part : PL-MPVL4-F0057-01 \ LOCKING TONGUE
    Plant 4 / Plant 4                                  P025        M                      13.00         16.30090                      AVG                  211.91
 Part : PL-MPVL4-F0058-03 \ LOCK CRANK FRONT RHS
    Plant 4 / Plant 4                                  P025        M                      18.00             8.81000                   AVG                  158.58
 Part : PL-MPVL4-F0059-03-LF \ LOCK SHAFT
    Plant 1 / Plant 1                                  P025        P                      -1.00         17.00000                      AVG                  -17.00


                20-48744-mlo            Doc 134-2        Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 77 of 123                 76
User:     jacobm2                                                       Lapeer Industries, Inc.                                             Page:             77
                                                                         Stock Status Report                                                Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                             ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class    Type             OnHand Qty          Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : PL-MPVL4-F0062-03 \ HATCH HANDLE
    Plant 4 / Plant 4                                   P025        M                      35.00        25.00000                      AVG                  875.00
 Part : PL-MPVL4-F0063-03 \ HANDLE GUARD
    Plant 4 / Plant 4                                   P025        M                      23.00            6.87379                   AVG                  158.10
 Part : PL-MPVL4-F0066-01 \ LOCK BUSH
    Plant 4 / Plant 4                                   P025        M                      40.00        53.50000                      AVG                2,140.00
 Part : PL-MPVL4-F0084-00 \ GUNPORT RING
    Plant 4 / Plant 4                                   P025        M                      10.00        19.04881                      AVG                  190.49
 Part : PL-MPVL4-F0090-00 \ GUNPORT LOCKING PLT
    Plant 1 / Plant 1                                   P025        M                      -1.00            4.19731                   AVG                   -4.20
    Plant 4 / Plant 4                                   P025        M                      62.00            4.19731                   AVG                  260.23
                                    Part PL-MPVL4-F0090-00 Subtotal :                      62.00                                                           260.23
                                           Negative Balances Subtotal :                    -1.00                                                            -4.20
                                                    Net Value Subtotal :                   61.00                                                           256.03


 Part : PL-MPVL4-F0091-01 \ LOCKING TONGUE
    Plant 4 / Plant 4                                   P025        M                      11.00        17.59986                      AVG                  193.60
 Part : PL-MPVL4-F0096-01 \ SPACER BUSH
    Plant 4 / Plant 4                                   P025        M                    179.00             0.25000                   AVG                   44.75
 Part : PL-MPVL4-F0098-02 \ LOCK ROD TOP
    Plant 4 / Plant 4                                   P025        M                       8.00            1.67417                   AVG                   13.39
 Part : PL-MPVL4-F0099-02 \ LOCK ROD TOP
    Plant 4 / Plant 4                                   P025        M                       6.00            2.00900                   AVG                   12.05
 Part : PL-MPVL4-F0100-00 \ REAR OUTER HANDLE
    Plant 4 / Plant 4                                   P025        M                      22.00        26.00000                      AVG                  572.00
 Part : PL-MPVL4-F0101-00 \ BOTTOM LOCK PLT
    Plant 4 / Plant 4                                   P025        M                      65.00        13.17907                      AVG                  856.64
 Part : PL-MPVL4-F0102-00 \ BOTTOM LOCK PLT
    Plant 4 / Plant 4                                   P025        M                      12.00            2.80428                   AVG                   33.65
 Part : PL-MPVL4-F0103-01 \ SEAL GUTTER BOTTOM RH
    Plant 4 / Plant 4                                   P025        M                      12.00         46.77111                     AVG                  561.25
 Part : PL-MPVL4-F0104-00 \ SEAL GUTTER BOTTOM INSERT
    Plant 4 / Plant 4                                   P025        M                      42.00            5.29040                   AVG                  222.20
 Part : PL-MPVL4-F0105-01 \ SEAL GUTTER BOTTOM LH
    Plant 4 / Plant 4                                   P025        M                      12.00        48.05272                      AVG                  576.63
 Part : PL-MPVL4-F0107-02 \ DOOR OVERLAP FRONT
    Plant 4 / Plant 4                                   P025        M                      16.00        16.23558                      AVG                  259.77
 Part : PL-MPVL4-F0108-02 \ DOOR OVERLAP TOP
    Plant 4 / Plant 4                                   P025        M                       7.00        29.95458                      AVG                  209.68
 Part : PL-MPVL4-F0109-00 \ TRUNKING FRONT SECTION LH
    Plant 4 / Plant 4                                   P025        M                       9.00        84.22959                      AVG                  758.07
 Part : PL-MPVL4-F0110-00 \ TRUNKING FRONT SECTION RH
    Plant 4 / Plant 4                                   P025        M                      11.00        58.58704                      AVG                  644.46
 Part : PL-MPVL4-F0111-03 \ HANDLE PLATE OUTER
    Plant 4 / Plant 4                                   P025        M                      18.00        24.05056                      AVG                  432.91
 Part : PL-MPVL4-F0112-02 \ HATCH HANDLE
    Plant 4 / Plant 4                                   P025        M                      52.00        12.50000                      AVG                  650.00
 Part : PL-MPVL4-F0124-00 \ DEAD LOCK BUSH
    Plant 4 / Plant 4                                   P025        M                      40.00        53.00000                      AVG                2,120.00
 Part : PL-MPVL4-F0127-01 \ DEAD LOCK SHAFT
    Plant 4 / Plant 4                                   P025        M                      28.00        23.79725                      AVG                  666.32
 Part : PL-MPVL4-F0221-00 \ CREW SEAT STRAP PLATE


                20-48744-mlo            Doc 134-2        Filed 09/11/20              Entered 09/11/20 10:06:36                 Page 78 of 123                 77
User:     jacobm2                                                      Lapeer Industries, Inc.                                             Page:             78
                                                                        Stock Status Report                                                Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class   Type             OnHand Qty           Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                  P025        M                      14.00         89.26400                     AVG                1,249.70
 Part : PL-MPVL4-F0222-00 \ SPACER SEAT BELT PLATE
    Plant 4 / Plant 4                                  P025        M                     -29.00             2.00000                  AVG                  -58.00
 Part : PL-MPVL4-F0226-01 \ SECURING THREADED BUSH 7/16" UNF
    Plant 4 / Plant 4                                  P025        M                      92.00         14.34846                     AVG                1,320.06
 Part : PL-MPVL4-F0236-01 \ DRIVER & CO-DRIVER FLOOR PLATE
    Plant 4 / Plant 4                                  P025        M                       1.00         17.01121                     AVG                   17.01
 Part : PL-MPVL4-F0238-00 \ FLOOR PLATE SLIDER TUBE
    Plant 4 / Plant 4                                  P025        M                      39.00             4.29477                  AVG                  167.50
 Part : PL-MPVL4-F0282-00 \ GUN PORT SPACER
    Plant 4 / Plant 4                                  P025        M                      59.00             5.58560                  AVG                  329.55
 Part : PL-MPVL4-F0284-00 \ GUNPORT LOCKING BASE
    Plant 4 / Plant 4                                  P025        M                    100.00              8.00000                  AVG                  800.00
 Part : PL-MPVL4-F0286-00 \ GUNPORT LOCKING KNOB
    Plant 4 / Plant 4                                  P025        M                    100.00              6.00000                  AVG                  600.00
 Part : PL-MPVL4-F0319-00 \ CUMMINS ENGINE LIFTING LUG
    Plant 4 / Plant 4                                  P025        M                      11.00         20.76363                     AVG                  228.40
 Part : PL-MPVL4-F0480-00 \ SEAL GUTTER TOP LH
    Plant 4 / Plant 4                                  P025        M                       6.00         33.71675                     AVG                  202.30
 Part : PL-MPVL4-F0481-00 \ SEAL GUTTER FRONT LH
    Plant 4 / Plant 4                                  P025        M                       6.00         60.19302                     AVG                  361.16
 Part : PL-MPVL4-F0482-00 \ SEAL GUTTER TOP RH
    Plant 4 / Plant 4                                  P025        M                       6.00         68.32045                     AVG                  409.92
 Part : PL-MPVL4-F0483-00 \ SEAL GUTTER FRONT RH
    Plant 4 / Plant 4                                  P025        M                       7.00        169.08872                     AVG                1,183.62
 Part : PL-MPVL4-F0505-01 \ FUSE BOX COVER RETAINING PLATE
    Plant 4 / Plant 4                                  P025        M                       5.00         20.85084                     AVG                  104.25
 Part : PL-MPVL4-F0506-00 \ FUSE BOX COVER LOCK BRACKET
    Plant 4 / Plant 4                                  P025        M                      19.00         38.53527                     AVG                  732.17
 Part : PL-MPVL4-F0510-00 \ DRIVER FOOTREST
    Plant 4 / Plant 4                                  P025        M                       6.00         39.95533                     AVG                  239.73
 Part : PL-MPVL4-F0513-00 \ REAR DOOR PAD LOCK PLATE
    Plant 4 / Plant 4                                  P025        M                       8.00             3.53219                  AVG                   28.26
 Part : PL-MPVL4-F0514-00 \ PADLOCK PLATE
    Plant 4 / Plant 4                                  P025        M                      10.00             3.90933                  AVG                   39.09
 Part : PL-MPVL4-F0517-00 \ REAR DOOR HANDLE INNER
    Plant 4 / Plant 4                                  P025        M                      32.00         32.75000                     AVG                1,048.00
 Part : PL-MPVL4-F0519-00 \ REAR DOOR HANDLE OUTER
    Plant 4 / Plant 4                                  P025        M                      32.00         32.75000                     AVG                1,048.00
 Part : PL-MPVL4-F0523-00 \ GRAB HANDLE BAR WINDSCREEN SIDE
    Plant 4 / Plant 4                                  P025        M                      40.00         25.00000                     AVG                1,000.00
 Part : PL-MPVL4-F0536-00 \ ACCELERATOR FOOT PAD
    Plant 4 / Plant 4                                  P025        M                       1.00         11.24909                     AVG                   11.25
 Part : PL-MPVL4-F0538-00 \ ACC PEDAL HINGE BRACKT BOTTOM
    Plant 4 / Plant 4                                  P025        M                       3.00         12.07780                     AVG                   36.23
 Part : PL-MPVL4-F0540-00 \ ACC PEDAL HINGE BRACKT SIDES
    Plant 4 / Plant 4                                  P025        M                       5.00             2.91928                  AVG                   14.60
 Part : PL-MPVL4-F0542-00 \ ACCELERATOR PEDAL HINGE BUSH
    Plant 4 / Plant 4                                  P025        M                       1.00         45.00000                     AVG                   45.00
 Part : PL-MPVL4-F0543-00 \ ACCELERATOR PEDAL HINGE
    Plant 4 / Plant 4                                  P025        M                       1.00             5.06400                  AVG                    5.06
 Part : PL-MPVL4-F0555-01 \ ACCELERATOR BRACKET MAIN


                20-48744-mlo            Doc 134-2        Filed 09/11/20             Entered 09/11/20 10:06:36                 Page 79 of 123                 78
User:     jacobm2                                                      Lapeer Industries, Inc.                                              Page:             79
                                                                        Stock Status Report                                                 Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                             ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                  P025        M                      15.00         28.90734                      AVG                  433.61
 Part : PL-MPVL4-F0556-01 \ ACCELERATOR BRACKET GUSSET
    Plant 4 / Plant 4                                  P025        M                       4.00         26.31750                      AVG                  105.27
 Part : PL-MPVL4-F0562-00 \ TPS LOCK WASHR
    Plant 4 / Plant 4                                  P025        M                       5.00         38.62000                      AVG                  193.10
 Part : PL-MPVL4-F0573-00 \ REAR SUSPENSION MOUNTING PLATE LH
    Plant 4 / Plant 4                                  P025        M                       9.00         75.85844                      AVG                  682.73
 Part : PL-MPVL4-F0574-00 \ REAR SUSPENSION MOUNTING RH
    Plant 4 / Plant 4                                  P025        M                       6.00         75.57882                      AVG                  453.47
 Part : PL-MPVL4-F0581-00 \ FLANGE WINDOW
    Plant 4 / Plant 4                                  P025        M                      10.00         40.18900                      AVG                  401.89
 Part : PL-MPVL4-F0585-00 \ BOTTOM WINDOW ARMOUR
    Plant 4 / Plant 4                                  P025        M                      12.00         18.03500                      AVG                  216.42
 Part : PL-MPVL4-F0586-00 \ RH WINDOW FRONT ARMOUR
    Plant 4 / Plant 4                                  P025        M                      14.00             7.42669                   AVG                  103.97
 Part : PL-MPVL4-F0587-00 \ TOP ARMOUR RH WINDOW
    Plant 4 / Plant 4                                  P025        M                      14.00         20.79146                      AVG                  291.08
 Part : PL-MPVL4-F0588-00 \ RH DRIVE FRONT ARMOUR PLATE
    Plant 4 / Plant 4                                  P025        M                      12.00             0.09333                   AVG                    1.12
 Part : PL-MPVL4-F0589-00 \ LH WINDOW COVER PLATE
    Plant 4 / Plant 4                                  P025        M                      13.00         49.77285                      AVG                  647.05
 Part : PL-MPVL4-F0590-00 \ MIRROR SUPPORT WELDMENT BUSH
    Plant 4 / Plant 4                                  P025        M                      40.00          11.00000                     AVG                  440.00
 Part : PL-MPVL4-F0594-00 \ RH WINDOW COVER PLATE
    Plant 4 / Plant 4                                  P025        M                       5.00        109.50433                      AVG                  547.52
 Part : PL-MPVL4-F0604-00 \ HINGE SHAFT
    Plant 4 / Plant 4                                  P025        M                      70.00         44.00000                      AVG                3,080.00
 Part : PL-MPVL4-F0605-00 \ HINGLE PLATE
    Plant 4 / Plant 4                                  P025        M                      24.00         74.09535                      AVG                1,778.29
 Part : PL-MPVL4-F0610-01 \ LAP JOINT PROTECTION
    Plant 4 / Plant 4                                  P025        M                       8.00        116.04375                      AVG                  928.35
 Part : PL-MPVL4-F0625-00 \ SIDE FRAME HORIZONTAL PROT
    Plant 4 / Plant 4                                  P025        M                      32.00             3.69125                   AVG                  118.12
 Part : PL-MPVL4-F0626-00 \ SIDE WINDOW SIDE PROT
    Plant 4 / Plant 4                                  P025        M                      32.00             3.62157                   AVG                  115.89
 Part : PL-MPVL4-F0627-00 \ SIDE WINDOW COVER
    Plant 4 / Plant 4                                  P025        M                      40.00         63.47900                      AVG                2,539.16
 Part : PL-MPVL4-F0632-00 \ SIDE SHORT WINDOW FLANGE PLT
    Plant 4 / Plant 4                                  P025        M                      27.00        149.25009                      AVG                4,029.75
 Part : PL-MPVL4-F0633-00 \ BACK SIDE WINDOW COVER
    Plant 4 / Plant 4                                  P025        M                      14.00         51.77944                      AVG                  724.91
 Part : PL-MPVL4-F0635-00 \ BACK SIDE WINDOW HORIZONTAL PROT
    Plant 4 / Plant 4                                  P025        M                       4.00             0.47929                   AVG                    1.92
 Part : PL-MPVL4-F0636-00 \ SIDE WINDOW SIDE PROT
    Plant 4 / Plant 4                                  P025        M                       4.00          11.47892                     AVG                   45.92
 Part : PL-MPVL4-F0637-00 \ LIFTING BOSS
    Plant 4 / Plant 4                                  P025        M                      30.00          11.00000                     AVG                  330.00
 Part : PL-MPVL4-F0648-00 \ LOCKING MECHANISM HANDLE STIFFENER
    Plant 4 / Plant 4                                  P025        M                      32.00             3.89052                   AVG                  124.50
 Part : PL-MPVL4-F0649-00 \ LOCKING MECHANISM HANDLE
    Plant 4 / Plant 4                                  P025        M                      19.00         25.00000                      AVG                  475.00
 Part : PL-MPVL4-F0650-01 \ DOOR LOCK SPACER FRONT TOP


                20-48744-mlo            Doc 134-2        Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 80 of 123                 79
User:     jacobm2                                                       Lapeer Industries, Inc.                                              Page:             80
                                                                         Stock Status Report                                                 Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                   P025        M                      66.00             4.72634                   AVG                  311.94
 Part : PL-MPVL4-F0658-00 \ SEAL STRIP
    Plant 4 / Plant 4                                   P025        M                      10.00             6.35550                   AVG                   63.56
 Part : PL-MPVL4-F0667-00 \ SEAT BASE CENTER COVER
    Plant 4 / Plant 4                                   P025        M                       4.00         60.35400                      AVG                  241.42
 Part : PL-MPVL4-G0007-00 \ DASHBOARD TOP MOUNTING BUSH
    Plant 4 / Plant 4                                   P025        M                      48.00         22.00000                      AVG                1,056.00
 Part : PL-MPVL4-G0008-06 \ FRONT FIREWALL
    Plant 4 / Plant 4                                   P025        M                       4.00       1,389.79353                     AVG                5,559.17
 Part : PL-MPVL4-G0018-01 \ DOOR OVERLAP SIDE
    Plant 4 / Plant 4                                   P025        M                      15.00         22.44199                      AVG                  336.63
 Part : PL-MPVL4-G0022-00 \ WINDSCREEN POSITIONING PLATE PART B
    Plant 4 / Plant 4                                   P025        M                       3.00        107.80722                      AVG                  323.42
 Part : PL-MPVL4-G0030-00 \ WINDSCREEN POSITIONING PLATE PART A
    Plant 4 / Plant 4                                   P025        M                       3.00         80.63807                      AVG                  241.91
 Part : PL-MPVL4-G0032-01 \ DOOR OVERLAP FRONT
    Plant 4 / Plant 4                                   P025        M                      22.00         40.06233                      AVG                  881.37
 Part : PL-MPVL4-G0033-01 \ DOOR OVERLAP BOTTOM
    Plant 4 / Plant 4                                   P025        M                      21.00         18.04304                      AVG                  378.90
 Part : PL-MPVL4-G0035-00 \ LOCK MECHANISM WASHER
    Plant 4 / Plant 4                                   P025        M                      58.00             3.24988                   AVG                  188.49
 Part : PL-MPVL4-G0041-00 \ BIN SPACER
    Plant 4 / Plant 4                                   P025        M                    122.00              4.34255                   AVG                  529.79
 Part : PL-MPVL4-G0047-01 \ PLATE SIDE HOUSING LOCKING TONGUE
    Plant 4 / Plant 4                                   P025        M                      25.00             0.70874                   AVG                   17.72
 Part : PL-MPVL4-G0049-01 \ LOCKING TONGUE
    Plant 4 / Plant 4                                   P025        M                       5.00         13.38091                      AVG                   66.90
 Part : PL-MPVL4-G0050-01 \ LOCKING MECHANISM ROTATION PLATE
    Plant 4 / Plant 4                                   P025        M                       5.00         39.88400                      AVG                  199.42
 Part : PL-MPVL4-G0051-01 \ HATCH LID PLATE
    Plant 4 / Plant 4                                   P025        M                       6.00         80.57192                      AVG                  483.43
 Part : PL-MPVL4-G0052-00 \ LOCKING MECHANISM LINK
    Plant 4 / Plant 4                                   P025        M                      22.00             8.28273                   AVG                  182.22
 Part : PL-MPVL4-G0053-01 \ MOUNTING GAS STRUT HATCH ROOF
    Plant 4 / Plant 4                                   P025        M                     -35.00         33.40895                      AVG               -1,169.31
 Part : PL-MPVL4-G0056-00 \ LINK SPACER BUSH
    Plant 4 / Plant 4                                   P025        M                      84.00             8.00000                   AVG                  672.00
 Part : PL-MPVL4-G0060-01 \ SPACER GRAB HANDLE
    Plant 4 / Plant 4                                   P025        M                      32.00             9.00000                   AVG                  288.00
 Part : PL-MPVL4-G0061-01 \ PLATE HANDLE ROOF HATCH
    Plant 4 / Plant 4                                   P025        M                       1.00         21.88000                      AVG                   21.88
 Part : PL-MPVL4-G0062-00 \ HANDLE ROOF HATCH
    Plant 4 / Plant 4                                   P025        M                      12.00         12.00000                      AVG                  144.00
 Part : PL-MPVL4-G0068-01 \ PLATE HOLDER SPRING HATCH ROOF
    Plant 4 / Plant 4                                   P025        M                      42.00         66.00400                      AVG                2,772.17
 Part : PL-MPVL4-G0069-01 \ PLATE BLADE HINGE HATCH ROOF
    Plant 4 / Plant 4                                   P025        M                      10.00        143.20300                      AVG                1,432.03
 Part : PL-MPVL4-G0070-01 \ PLATE PAD HATCH ROOF
    Plant 4 / Plant 4                                   P025        M                       2.00         79.94833                      AVG                  159.90
 Part : PL-MPVL4-G0071-00 \ TUBE SPRING HATCH ROOF
    Plant 4 / Plant 4                                   P025        M                       5.00         47.28400                      AVG                  236.42
 Part : PL-MPVL4-G0072-01 \ BUSH HINGE BEARING HATCH ROOF


                20-48744-mlo            Doc 134-2         Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 81 of 123                 80
User:     jacobm2                                                       Lapeer Industries, Inc.                                             Page:             81
                                                                         Stock Status Report                                                Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                             ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                   P025        M                      22.00         26.00000                     AVG                  572.00
 Part : PL-MPVL4-G0073-00 \ LOCK BARREL HINGE PAD
    Plant 4 / Plant 4                                   P025        M                       2.00         18.00000                     AVG                   36.00
 Part : PL-MPVL4-G0074-00 \ HATCH LOCK BOLT
    Plant 4 / Plant 4                                   P025        M                      22.00             0.17300                  AVG                    3.81
 Part : PL-MPVL4-G0075-01 \ SPACER SPRING HOLDER HATCH ROOF
    Plant 4 / Plant 4                                   P025        M                      20.00             6.06224                  AVG                  121.24
 Part : PL-MPVL4-G0082-00 \ PLATE SPACER HOUSING LOCKING TONGUE
    Plant 4 / Plant 4                                   P025        M                      36.00             9.12250                  AVG                  328.41
 Part : PL-MPVL4-G0084-00 \ HATCH LID EDGE
    Plant 4 / Plant 4                                   P025        M                      10.00         84.83800                     AVG                  848.38
 Part : PL-MPVL4-G0085-00 \ ROOF HATCH EDGE
    Plant 4 / Plant 4                                   P025        M                      28.00         34.97970                     AVG                  979.43
 Part : PL-MPVL4-G0086-00 \ LOCKING MECHANISM CENTER BUSH
    Plant 4 / Plant 4                                   P025        M                      10.00         59.16300                     AVG                  591.63
 Part : PL-MPVL4-G0087-00 \ BUSH CENTRE LOCK
    Plant 4 / Plant 4                                   P025        M                      -5.00         46.28500                     AVG                 -231.43
 Part : PL-MPVL4-G0088-00 \ PLATE COVER HATCH ROOF
    Plant 4 / Plant 4                                   P025        M                       6.00         44.09500                     AVG                  264.57
 Part : PL-MPVL4-G0089-00 \ Plate Spacer Hatch Roof
    Plant 4 / Plant 4                                   P025        M                      11.00         13.03455                     AVG                  143.38
 Part : PL-MPVL4-G0090-00 \ PLATE HANDLE HATCH FOOT
    Plant 4 / Plant 4                                   P025        M                      14.00             2.38841                  AVG                   33.44
 Part : PL-MPVL4-G0091-00 \ BUSH INTERFACE HANDLE HATCH
    Plant 4 / Plant 4                                   P025        M                       1.00             6.00000                  AVG                    6.00
 Part : PL-MPVL4-N0004-01 \ FRONT PLATE
    Plant 4 / Plant 4                                   P025        M                       6.00         15.97819                     AVG                   95.87
 Part : PL-MPVL4-N0007-01 \ BACK STIFFNER
    Plant 4 / Plant 4                                   P025        M                       6.00         20.10090                     AVG                  120.61
 Part : PL-MPVL4-N0009-00 \ ROLLER SHAFT
    Plant 4 / Plant 4                                   P025        M                      22.00         16.76000                     AVG                  368.72
 Part : PL-MPVL4-N0034-00 \ BAR SLIDE BLAST LOCK
    Plant 4 / Plant 4                                   P025        M                      18.00             2.03646                  AVG                   36.66
 Part : PL-MPVL4-N0035-00 \ SPARE WHEEL TOP GUSSET
    Plant 4 / Plant 4                                   P025        M                      15.00             5.87760                  AVG                   88.16
 Part : PL-MPVL5-60010-00 \ LID BOTTOM
    Plant 4 / Plant 4                                   P025        M                       4.00         96.29500                     AVG                  385.18
 Part : PL-MPVL5-60012-00 \ LOCK STOP
    Plant 4 / Plant 4                                   P025        M                       4.00         13.57500                     AVG                   54.30
 Part : PL-MPVL5-60013-00 \ LID TOP
    Plant 4 / Plant 4                                   P025        M                       4.00        138.59500                     AVG                  554.38
 Part : PL-MPVL6-40001-00 \ REAR MUDGUARD
    Plant 4 / Plant 4                                   P025        M                      12.00         55.44501                     AVG                  665.34
 Part : PL-MPVL6-40002-00 \ PLATE MOUNTING REAR MUDFLAP
    Plant 4 / Plant 4                                   P025        M                      18.00         13.14223                     AVG                  236.56
 Part : PL-MPVL6-40003-00 \ MUD FLAP CLAMP
    Plant 4 / Plant 4                                   P025        M                      18.00         10.62000                     AVG                  191.16
 Part : PL-MPVL6-40005-00 \ TRUNKING MID SECTION LH
    Plant 4 / Plant 4                                   P025        M                       7.00         65.63572                     AVG                  459.45
 Part : PL-MPVL6-40006-00 \ TRUNKING MID SECTION RH
    Plant 4 / Plant 4                                   P025        M                       5.00        113.15533                     AVG                  565.78
 Part : PL-MPVL6-40009-00 \ MUDGUARD STAY FLANGE


                20-48744-mlo            Doc 134-2         Filed 09/11/20             Entered 09/11/20 10:06:36                 Page 82 of 123                 81
User:     jacobm2                                                      Lapeer Industries, Inc.                                              Page:             82
                                                                        Stock Status Report                                                 Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                             ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                  P025        M                      10.00         13.56900                      AVG                  135.69
 Part : PL-MPVL6-50011-04 \ ROOF WITH TWO TURRETS AND ONE HATCH
    Plant 4 / Plant 4                                  P025        M                       3.00       1,316.99201                     AVG                3,950.98
 Part : PL-MPVL6-50015-00 \ WIDE PILLAR TOP PLATE
    Plant 4 / Plant 4                                  P025        M                       5.00         25.27500                      AVG                  126.38
 Part : PL-MPVL6-50016-00 \ PL-MPVL6-50016-00
    Plant 4 / Plant 4                                  P025        M                       4.00         22.75508                      AVG                   91.02
 Part : PL-MPVL6-50017-00 \ NARROW PILLAR BOTTOM PLATE
    Plant 4 / Plant 4                                  P025        M                       2.00         21.40739                      AVG                   42.81
 Part : PL-MPVL6-50018-00 \ NARROW PILLAR TOP PLATE
    Plant 4 / Plant 4                                  P025        M                       2.00          11.25980                     AVG                   22.52
 Part : PL-MPVL6-50019-01 \ BASE PLATE
    Plant 4 / Plant 4                                  P025        M                       5.00         43.40332                      AVG                  217.02
 Part : PL-MPVL6-50021-00 \ TOP STEP PLATE
    Plant 4 / Plant 4                                  P025        M                       5.00         13.06892                      AVG                   65.34
 Part : PL-MPVL6-50022-00 \ SLIDE PILLAR PLATE
    Plant 4 / Plant 4                                  P025        M                      26.00         14.23489                      AVG                  370.11
 Part : PL-MPVL6-50023-00 \ SHAFT PLATE
    Plant 4 / Plant 4                                  P025        M                       9.00             9.01571                   AVG                   81.14
 Part : PL-MPVL6-50026-00 \ LOCKING PLATE
    Plant 4 / Plant 4                                  P025        M                      19.00             4.50675                   AVG                   85.63
 Part : PL-MPVL6-50027-00 \ WIDE PILLAR SHAFT PLATE
    Plant 4 / Plant 4                                  P025        M                      29.00             2.15259                   AVG                   62.43
 Part : PL-MPVL6-50028-00 \ NARROW PILLAR PLATE
    Plant 4 / Plant 4                                  P025        M                      25.00             6.16931                   AVG                  154.23
 Part : PL-MPVL6-50029-00 \ GAS STAY TOP PLATE
    Plant 4 / Plant 4                                  P025        M                       9.00         10.50323                      AVG                   94.53
 Part : PL-MPVL6-50032-00 \ SHAFT LONG
    Plant 1 / Plant 1                                  P025        M                      14.00             9.16535                   AVG                  128.31
    Plant 4 / Plant 4                                  P025        M                       2.00             9.16535                   AVG                   18.33
                                    Part PL-MPVL6-50032-00 Subtotal :                     16.00                                                            146.64


 Part : PL-MPVL6-50033-00 \ SHAFT
    Plant 1 / Plant 1                                  P025        M                       7.00         30.81375                      AVG                  215.70
    Plant 4 / Plant 4                                  P025        M                       1.00         30.81375                      AVG                   30.81
                                    Part PL-MPVL6-50033-00 Subtotal :                      8.00                                                            246.51


 Part : PL-MPVL6-50034-00 \ SHAFT SHORT
    Plant 1 / Plant 1                                  P025        M                      14.00         16.18313                      AVG                  226.56
    Plant 4 / Plant 4                                  P025        M                       2.00         16.18313                      AVG                   32.37
                                    Part PL-MPVL6-50034-00 Subtotal :                     16.00                                                            258.93


 Part : PL-MPVL6-60001-00 \ TAG WELD NUT
    Plant 4 / Plant 4                                  P025        M                      32.00             3.31759                   AVG                  106.16
 Part : PL-MPVL6-60003-00 \ BIG BIN DOOR
    Plant 4 / Plant 4                                  P025        M                       9.00        115.64778                      AVG                1,040.83
 Part : PL-MPVL6-60004-00 \ BIG BIN BODY
    Plant 4 / Plant 4                                  P025        M                       8.00         77.21667                      AVG                  617.73
 Part : PL-MPVL6-60005-00 \ BIG BIN BACK
    Plant 4 / Plant 4                                  P025        M                       7.00         39.56818                      AVG                  276.98
 Part : PL-MPVL6-60006-00 \ BIG BIN BOTTOM
    Plant 4 / Plant 4                                  P025        M                       7.00        101.81428                      AVG                  712.70



                20-48744-mlo            Doc 134-2        Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 83 of 123                 82
User:     jacobm2                                                       Lapeer Industries, Inc.                                              Page:             83
                                                                         Stock Status Report                                                 Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : PL-MPVL6-60007-00 \ BIG BIN MOUNTING BRACKET
    Plant 4 / Plant 4                                   P025        M                      17.00         25.06059                      AVG                  426.03
 Part : PL-MPVL6-60008-00 \ BIG BIN STIFFENER
    Plant 4 / Plant 4                                   P025        M                       9.00         24.05389                      AVG                  216.49
 Part : PL-MPVL6-60009-01 \ STEP FRAME R
    Plant 4 / Plant 4                                   P025        M                       1.00         26.52454                      AVG                   26.52
 Part : PL-MPVL6-60010-00 \ STEP BOTTOM
    Plant 4 / Plant 4                                   P025        M                       1.00         23.60636                      AVG                   23.61
 Part : PL-MPVL6-60011-01 \ STEP SIDE FRONT
    Plant 4 / Plant 4                                   P025        M                       1.00             6.19728                   AVG                    6.20
 Part : PL-MPVL6-60012-00 \ STEP SIDE BACK
    Plant 4 / Plant 4                                   P025        M                       5.00         13.31300                      AVG                   66.57
 Part : PL-MPVL6-60013-00 \ STEP FRAME TOP
    Plant 4 / Plant 4                                   P025        M                       1.00         12.01455                      AVG                   12.01
 Part : PL-MPVL6-60014-00 \ BIG BIN STIFFENER BOTTOM
    Plant 4 / Plant 4                                   P025        M                       9.00         50.77721                      AVG                  456.99
 Part : PL-MPVL6-60016-00 \ SHIELD F TOP
    Plant 4 / Plant 4                                   P025        M                      29.00             4.10429                   AVG                  119.02
 Part : PL-MPVL6-60017-00 \ SHIELD F BOTTOM
    Plant 4 / Plant 4                                   P025        M                      28.00             5.14584                   AVG                  144.08
 Part : PL-MPVL6-60018-00 \ BOTTOM BRACKET L
    Plant 4 / Plant 4                                   P025        M                      11.00         19.39405                      AVG                  213.33
 Part : PL-MPVL6-60019-01 \ TOP BRACKET PLATE FRONT L
    Plant 4 / Plant 4                                   P025        M                      10.00         13.52800                      AVG                  135.28
 Part : PL-MPVL6-60020-00 \ SHIELD F SIDE
    Plant 4 / Plant 4                                   P025        M                      29.00             6.59653                   AVG                  191.30
 Part : PL-MPVL6-60021-00 \ TOP BRACET CLAMP FRONT L
    Plant 4 / Plant 4                                   P025        M                       7.00         12.23858                      AVG                   85.67
 Part : PL-MPVL6-60022-00 \ SHIELD F FLANGE
    Plant 4 / Plant 4                                   P025        M                      21.00             1.21729                   AVG                   25.56
 Part : PL-MPVL6-60023-00 \ SHIELD F GUSSET
    Plant 4 / Plant 4                                   P025        M                      13.00             4.12363                   AVG                   53.61
 Part : PL-MPVL6-60024-00 \ FRONT BOTTOM BRACKET CLAMP
    Plant 4 / Plant 4                                   P025        M                      21.00             4.90445                   AVG                  102.99
 Part : PL-MPVL6-60025-00 \ FRONT R BOTTOM BRACKET
    Plant 4 / Plant 4                                   P025        M                      10.00         25.01240                      AVG                  250.12
 Part : PL-MPVL6-60026-01 \ FRONT R TOP CLAMP
    Plant 4 / Plant 4                                   P025        M                       1.00             8.40667                   AVG                    8.41
 Part : PL-MPVL6-60027-00 \ FRONT R TOP BRACKET EAR
    Plant 4 / Plant 4                                   P025        M                      20.00             1.09084                   AVG                   21.82
 Part : PL-MPVL6-60028-00 \ FRONT R TOP BRACKET SPACER
    Plant 4 / Plant 4                                   P025        M                       8.00         10.48583                      AVG                   83.89
 Part : PL-MPVL6-60028-01 \ FRONT R TOP BRACKET SPACER
    Plant 4 / Plant 4                                   P025        M                       1.00             8.22166                   AVG                    8.22
 Part : PL-MPVL6-60029-00 \ FRONT R TOP BRACKET BRACE
    Plant 4 / Plant 4                                   P025        M                       5.00             3.45184                   AVG                   17.26
 Part : PL-MPVL6-60030-00 \ FRONT R TOP BRACKET GUSSET
    Plant 4 / Plant 4                                   P025        M                      16.00             3.94897                   AVG                   63.18
 Part : PL-MPVL6-60031-00 \ SHIELD TOP AND BOTTOM BACK
    Plant 4 / Plant 4                                   P025        M                      12.00             6.12438                   AVG                   73.49
 Part : PL-MPVL6-60031-01 \ SHIELD TOP AND BOTTOM BACK
    Plant 4 / Plant 4                                   P025        M                       4.00             8.83126                   AVG                   35.33


                20-48744-mlo            Doc 134-2         Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 84 of 123                 83
User:     jacobm2                                                          Lapeer Industries, Inc.                                            Page:             84
                                                                            Stock Status Report                                               Date:       9/9/2020
                                                          ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                               ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                           Part Class    Type             OnHand Qty          Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : PL-MPVL6-60033-00 \ FLANGE SHIELD
    Plant 4 / Plant 4                                      P025        M                      20.00            1.75242                  AVG                   35.05
 Part : PL-MPVL6-60039-00 \ SHIELD TOP BACK
    Plant 4 / Plant 4                                      P025        M                       4.00            6.17250                  AVG                   24.69
 Part : PL-MPVL6-60039-01 \ SHIELD TOP BACK
    Plant 4 / Plant 4                                      P025        M                       2.00            9.19069                  AVG                   18.38
 Part : PL-MPVL6-60040-00 \ SHIELD BOTTOM FRONT
    Plant 4 / Plant 4                                      P025        M                       8.00            6.45125                  AVG                   51.61
 Part : PL-MPVL6-60040-01 \ SHIELD BOTTOM FRONT
    Plant 1 / Plant 1                                      P025        M                     -10.00            9.68250                  AVG                  -96.83
    Plant 4 / Plant 4                                      P025        M                      12.00            9.68250                  AVG                  116.19
                                       Part PL-MPVL6-60040-01 Subtotal :                      12.00                                                          116.19
                                              Negative Balances Subtotal :                   -10.00                                                          -96.83
                                                       Net Value Subtotal :                    2.00                                                           19.36


 Part : PL-MPVL6-60041-00 \ SHIELD SIDE FRONT
    Plant 4 / Plant 4                                      P025        M                       8.00            6.45125                  AVG                   51.61
 Part : PL-MPVL6-60041-01 \ SHIELD SIDE FRONT
    Plant 1 / Plant 1                                      P025        M                     -10.00            9.33401                  AVG                  -93.34
    Plant 4 / Plant 4                                      P025        M                      13.00            9.33401                  AVG                  121.34
                                       Part PL-MPVL6-60041-01 Subtotal :                      13.00                                                          121.34
                                              Negative Balances Subtotal :                   -10.00                                                          -93.34
                                                       Net Value Subtotal :                    3.00                                                           28.00


 Part : PL-MPVL6-60042-00 \ SHIELD SIDE BACK
    Plant 4 / Plant 4                                      P025        M                      25.00            8.13500                  AVG                  203.38
 Part : PL-MPVL6-60042-01 \ SHIELD SIDE BACK
    Plant 4 / Plant 4                                      P025        M                       3.00        17.09179                     AVG                   51.28
 Part : PL-MPVL6-60043-00 \ BASE PLATE
    Plant 4 / Plant 4                                      P025        M                       3.00        24.54500                     AVG                   73.64
 Part : PL-MPVL6-60043-01 \ BASE PLATE
    Plant 4 / Plant 4                                      P025        M                       2.00        47.72021                     AVG                   95.44
 Part : PL-MPVL6-60044-00 \ BASE GUSSET
    Plant 4 / Plant 4                                      P025        M                       9.00        10.82975                     AVG                   97.47
 Part : PL-MPVL6-60046-00 \ SHIELD TAG
    Plant 4 / Plant 4                                      P025        M                      21.00            1.66272                  AVG                   34.92
 Part : PL-MPVL6-60048-00 \ STIFFENER TOP
    Plant 4 / Plant 4                                      P025        M                      16.00        17.93939                     AVG                  287.03
 Part : PL-MPVL6-60050-00 \ PIPE TAG
    Plant 4 / Plant 4                                      P025        M                       7.00            6.23843                  AVG                   43.67
 Part : PL-MPVL6-60051-01 \ FUEL TANK TOP PLATE
    Plant 4 / Plant 4                                      P025        M                       1.00        74.38909                     AVG                   74.39
 Part : PL-MPVL6-60052-00 \ FILLER NECK GUSSET
    Plant 4 / Plant 4                                      P025        M                       1.00            0.67150                  AVG                    0.67
 Part : PL-MPVL6-60052-01 \ FILLER NECK GUSSET
    Plant 4 / Plant 4                                      P025        M                       1.00            8.35909                  AVG                    8.36
 Part : PL-MPVL6-60054-00 \ VDO STOP
    Plant 4 / Plant 4                                      P025        M                       4.00        22.07358                     AVG                   88.29
 Part : PL-MPVL6-60056-00 \ BRACKET ANTI-COMPOUND RELAY VALVE
    Plant 4 / Plant 4                                      P025        M                       5.00        44.03900                     AVG                  220.20
 Part : PL-MPVL6-60058-00 \ BRACKET WINDOW WASHER R
    Plant 4 / Plant 4                                      P025        M                       1.00            1.51000                  AVG                    1.51


                20-48744-mlo            Doc 134-2           Filed 09/11/20              Entered 09/11/20 10:06:36                Page 85 of 123                 84
User:     jacobm2                                                      Lapeer Industries, Inc.                                             Page:             85
                                                                        Stock Status Report                                                Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class   Type             OnHand Qty           Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : PL-MPVL6-60059-00 \ BRACKET WINDOW WASHER L
    Plant 4 / Plant 4                                  P025        M                       2.00             9.88048                  AVG                   19.76
 Part : PL-MPVL6-60060-00 \ BRACKET ABS-SOLENOID MODULATOR VALVE R
    Plant 4 / Plant 4                                  P025        M                       1.00         15.93636                     AVG                   15.94
 Part : PL-MPVL6-60061-00 \ BRACKET ABS-SOLENOID MODULATOR VALVE L
    Plant 4 / Plant 4                                  P025        M                       1.00             8.14999                  AVG                    8.15
 Part : PL-MPVL6-60062-00 \ FLANGE AIR DRYER
    Plant 4 / Plant 4                                  P025        M                       8.00         13.75230                     AVG                  110.02
 Part : PL-MPVL6-60063-00 \ FLANGE BODY
    Plant 4 / Plant 4                                  P025        M                       1.00         29.52331                     AVG                   29.52
 Part : PL-MPVL6-60064-00 \ FLANGE AIR DRYER
    Plant 4 / Plant 4                                  P025        M                       2.00             2.99227                  AVG                    5.98
 Part : PL-MPVL6-60066-00 \ BRACKET BREATHER PIPE
    Plant 4 / Plant 4                                  P025        M                       2.00         30.40800                     AVG                   60.82
 Part : PL-MPVL6-60067-00 \ BRACKET PALM COUPLER L FRONT
    Plant 4 / Plant 4                                  P025        M                       5.00         27.36300                     AVG                  136.82
 Part : PL-MPVL6-60068-00 \ DIFFLOCK BH BRKT
    Plant 4 / Plant 4                                  P025        M                      10.00         22.88900                     AVG                  228.89
 Part : PL-MPVL6-60069-00 \ CRADLE BRACKET
    Plant 4 / Plant 4                                  P025        M                      10.00         24.37100                     AVG                  243.71
 Part : PL-MPVL6-60070-00 \ BRACKET PALM COUPLER R FRONT
    Plant 4 / Plant 4                                  P025        M                       5.00         10.03286                     AVG                   50.16
 Part : PL-MPVL6-60071-00 \ BULKHEAD BRACKET
    Plant 4 / Plant 4                                  P025        M                      12.00         12.80860                     AVG                  153.70
 Part : PL-MPVL6-60072-00 \ WASHER OD 25 ID 11 T 5
    Plant 4 / Plant 4                                  P025        M                       8.00         23.67750                     AVG                  189.42
 Part : PL-MPVL6-60073-00 \ BACK PLANE
    Plant 4 / Plant 4                                  P025        M                       3.00         43.52334                     AVG                  130.57
 Part : PL-MPVL6-60074-00 \ MOUNTING STIFFENER
    Plant 4 / Plant 4                                  P025        M                       1.00         51.44500                     AVG                   51.45
 Part : PL-MPVL6-60077-00 \ CABLE GUIDE RAIL
    Plant 4 / Plant 4                                  P025        M                       6.00         35.56833                     AVG                  213.41
 Part : PL-MPVL6-60080-00 \ SIDE R
    Plant 4 / Plant 4                                  P025        M                       4.00             7.63501                  AVG                   30.54
 Part : PL-MPVL6-60081-00 \ SIDE L
    Plant 4 / Plant 4                                  P025        M                       4.00             7.63501                  AVG                   30.54
 Part : PL-MPVL6-60082-00 \ TOP
    Plant 4 / Plant 4                                  P025        M                       4.00         11.73556                     AVG                   46.94
 Part : PL-MPVL6-60083-00 \ BACK
    Plant 4 / Plant 4                                  P025        M                       4.00         13.78084                     AVG                   55.12
 Part : PL-MPVL6-60084-00 \ BASE FRONT
    Plant 4 / Plant 4                                  P025        M                       4.00             0.42875                  AVG                    1.72
 Part : PL-MPVL6-60085-00 \ BASE BACK
    Plant 4 / Plant 4                                  P025        M                      12.00             5.17333                  AVG                   62.08
 Part : PL-MPVL6-60086-00 \ SPACER
    Plant 4 / Plant 4                                  P025        M                       5.00             1.75600                  AVG                    8.78
 Part : PL-MPVL6-80000-00 \ TOWBAR HANGER REAR GUSSET
    Plant 4 / Plant 4                                  P025        M                       1.00         13.25400                     AVG                   13.25
 Part : PL-MPVL6-80006-01 \ COMPRESSOR BRACKET
    Plant 4 / Plant 4                                  P025        M                      11.00         81.63818                     AVG                  898.02
 Part : PL-MPVL6-80007-00 \ COMPRESSOR BRACKET STAY
    Plant 4 / Plant 4                                  P025        M                       4.00             6.78750                  AVG                   27.15


                20-48744-mlo            Doc 134-2        Filed 09/11/20             Entered 09/11/20 10:06:36                 Page 86 of 123                 85
User:     jacobm2                                                     Lapeer Industries, Inc.                                              Page:             86
                                                                       Stock Status Report                                                 Date:       9/9/2020
                                                      ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                       Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : PL-MPVL6-80007-01 \ COMPRESSOR BRACKET STAY
    Plant 4 / Plant 4                                 P025        M                      10.00         21.58200                      AVG                  215.82
 Part : PL-MPVL6-80009-00 \ TOWBAR RETAINER DISC
    Plant 4 / Plant 4                                 P025        M                      19.00         20.23105                      AVG                  384.39
 Part : PL-MPVL6-80010-00 \ TOWBAR HANGER BRACKET
    Plant 4 / Plant 4                                 P025        M                       1.00             4.64300                   AVG                    4.64
 Part : PL-MPVL6-80014-00 \ TOWBAR FRONT HANGER
    Plant 4 / Plant 4                                 P025        M                       3.00             3.31575                   AVG                    9.95
 Part : PL-MPVL6-80018-00 \ TRANS BOX HANGER TIE
    Plant 4 / Plant 4                                 P025        M                       2.00         16.50571                      AVG                   33.01
 Part : PL-MPVL6-80027-00 \ SHOCK BRACKET BASE
    Plant 4 / Plant 4                                 P025        M                       2.00         10.84417                      AVG                   21.69
 Part : PL-MPVL6-80028-00 \ SHOCK BRACKET
    Plant 4 / Plant 4                                 P025        M                       5.00             8.74933                   AVG                   43.75
 Part : PL-MPVL6-80029-00 \ SHOCK BRACKET
    Plant 4 / Plant 4                                 P025        M                       3.00         14.24172                      AVG                   42.73
 Part : PL-MPVL6-80030-01 \ SIDE PLATE LH
    Plant 4 / Plant 4                                 P025        M                       1.00         50.27166                      AVG                   50.27
 Part : PL-MPVL6-80031-01 \ SIDE PLATE RH
    Plant 4 / Plant 4                                 P025        M                       1.00         60.24333                      AVG                   60.24
 Part : PL-MPVL6-80032-02 \ FRONT COVER
    Plant 4 / Plant 4                                 P025        M                       2.00         20.35167                      AVG                   40.70
 Part : PL-MPVL6-80035-02 \ COVER REAR STRIP
    Plant 4 / Plant 4                                 P025        M                       1.00         18.94000                      AVG                   18.94
 Part : PL-MPVL6-80036-01 \ FRONT FILLER
    Plant 4 / Plant 4                                 P025        M                       2.00             5.58417                   AVG                   11.17
 Part : PL-MPVL6-80038-01 \ BELLY PLATE FRONT
    Plant 4 / Plant 4                                 P025        M                       1.00         75.72167                      AVG                   75.72
 Part : PL-MPVL6-80039-02 \ REAR COVER
    Plant 4 / Plant 4                                 P025        M                      -5.00         18.71500                      AVG                  -93.58
 Part : PL-MPVL6-80039-03 \ REAR COVER
    Plant 4 / Plant 4                                 P025        M                       6.00         23.96333                      AVG                  143.78
 Part : PL-MPVL6-80040-01 \ FRONT FLANGE
    Plant 4 / Plant 4                                 P025        M                      10.00             4.68700                   AVG                   46.87
 Part : PL-MPVL6-80041-00 \ TOWBAR FRONT HANGER
    Plant 4 / Plant 4                                 P025        M                      10.00             7.14434                   AVG                   71.44
 Part : PL-MPVL6-80042-00 \ TOWBAR HANGER FRONT SPACER
    Plant 4 / Plant 4                                 P025        M                       5.00             8.12931                   AVG                   40.65
 Part : PL-MPVL6-80044-00 \ U-BOLT SADDLE
    Plant 4 / Plant 4                                 P025        M                      10.00        184.29700                      AVG                1,842.97
 Part : PL-MPVL6-80047-01 \ REAR BRAKE PIPE BRACKET
    Plant 1 / Plant 1                                 P025        M                      -8.00         25.23000                      AVG                 -201.84
 Part : PL-MPVL6-80047-02 \ REAR BRAKE PIPE BRACKET
    Plant 4 / Plant 4                                 P025        M                       9.00             9.26222                   AVG                   83.36
 Part : PL-MPVL6-80056-00 \ CROSSMEMBER BRACE
    Plant 4 / Plant 4                                 P025        M                       3.00         24.31055                      AVG                   72.93
 Part : PL-MPVL6-80071-00 \ HULL TRANSMISSION COVER
    Plant 4 / Plant 4                                 P025        M                       6.00        455.88278                      AVG                2,735.30
 Part : PL-MPVL6-80073-00 \ TRANS BOX BODY BRACKET
    Plant 4 / Plant 4                                 P025        M                      31.00             6.98961                   AVG                  216.68
 Part : PL-MPVL6-80074-01 \ BRACKET BASE
    Plant 4 / Plant 4                                 P025        M                      11.00             6.72775                   AVG                   74.01


                20-48744-mlo            Doc 134-2       Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 87 of 123                 86
User:     jacobm2                                                      Lapeer Industries, Inc.                                              Page:             87
                                                                        Stock Status Report                                                 Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                             ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : PL-MPVL6-80075-00 \ BODY BRACKET GUSSET
    Plant 4 / Plant 4                                  P025        M                      31.00             8.57844                   AVG                  265.93
 Part : PL-MPVL6-80076-00 \ TRANS BOX HANGER PLATE
    Plant 4 / Plant 4                                  P025        M                       1.00             6.89500                   AVG                    6.90
 Part : PL-MPVL6-80077-00 \ TRANS BOX LH BRACKET
    Plant 4 / Plant 4                                  P025        M                       1.00         25.94000                      AVG                   25.94
 Part : PL-MPVL6-80080-00 \ TRANS BOX RH BRACKET
    Plant 4 / Plant 4                                  P025        M                       1.00         25.94000                      AVG                   25.94
 Part : PL-MPVL6-80081-00 \ HANGER PLATE GUSSET
    Plant 4 / Plant 4                                  P025        M                       2.00         14.50750                      AVG                   29.02
 Part : PL-MPVL6-80084-00 \ TRANSFER BOX COVER L BRACKET
    Plant 4 / Plant 4                                  P025        M                      43.00         24.85152                      AVG                1,068.62
 Part : PL-MPVL6-80085-00 \ HANGER BRACKET FLANGE
    Plant 4 / Plant 4                                  P025        M                       7.00         12.95166                      AVG                   90.66
 Part : PL-MPVL6-80090-00 \ REAR COVER TOP
    Plant 4 / Plant 4                                  P025        M                       1.00         30.19001                      AVG                   30.19
 Part : PL-MPVL6-80091-00 \ COVER REAR STRIP
    Plant 4 / Plant 4                                  P025        M                       1.00         83.18249                      AVG                   83.18
 Part : PL-MPVL6-80117-00 \ FAN ADAPTER
    Plant 4 / Plant 4                                  P025        M                      11.00         12.50667                      AVG                  137.57
    Plant 1 / Plant 1                                  P025        M                      -8.00             0.00000                   AVG                    0.00
    Plant 4 / Plant 4                                  P025        M                       8.00             0.00000                   AVG                    0.00
 Part : PL-MPVL6-80142-00 \ MUDGUARD STAY BOTTOM LUG
    Plant 4 / Plant 4                                  P025        M                       1.00             5.77667                   AVG                    5.78
 Part : PL-MPVL6-F0088-00 \ HANDLE FOOT PLATE STEEL
    Plant 4 / Plant 4                                  P025        M                      32.00             1.01000                   AVG                   32.32
 Part : PL-MPVL6-F0101-00 \ BODY WASHER M12
    Plant 4 / Plant 4                                  P025        M                      98.00             3.11720                   AVG                  305.49
 Part : PL-MPVL6-F0138-01 \ NOSE PLATE ASSY R/H VICTORY
    Plant 4 / Plant 4                                  P025        M                      -1.00        919.08667                      AVG                 -919.09
 Part : PL-MPVL6-F0138-02 \ NOSE PLATE ASSY R/H VICTORY
    Plant 4 / Plant 4                                  P025        M                       1.00        549.95333                      AVG                  549.95
 Part : PL-MPVL6-F0138-03 \ NOSE PLATE ASSY R/H VICTORY
    Plant 4 / Plant 4                                  P025        M                      -1.00          -0.01000                     AVG                    0.01
 Part : PL-MPVL6-F0141-03 \ NOSE PLATE ASSY L/H VICTORY
    Plant 4 / Plant 4                                  P025        M                       4.00        465.44000                      AVG                1,861.76
 Part : PL-MPVL6-F0142-00 \ NOSE PLATE FLANGE LH
    Plant 4 / Plant 4                                  P025        M                       5.00         23.70067                      AVG                  118.50
 Part : PL-MPVL6-F0146-00 \ SUSPENSION REAR MOUNT AND CRADLE SIDE
    Plant 4 / Plant 4                                  P025        M                     -11.00        108.29300                      AVG               -1,191.22
 Part : PL-MPVL6-F0164-00 \ DAMPER BRACKET BASE
    Plant 4 / Plant 4                                  P025        M                      11.00             6.19762                   AVG                   68.17
 Part : PL-MPVL6-F0165-00 \ DAMPER BRACKET TOP PLATE
    Plant 4 / Plant 4                                  P025        M                       2.00         23.10200                      AVG                   46.20
 Part : PL-MPVL6-F0168-00 \ DAMPER BRACKET BOTTOM PLATE
    Plant 4 / Plant 4                                  P025        M                       3.00             5.25938                   AVG                   15.78
 Part : PL-MPVL6-F0170-00 \ DAMPER BRACKET SIDE SHORT
    Plant 4 / Plant 4                                  P025        M                       2.00         10.84417                      AVG                   21.69
 Part : PL-MPVL6-F0171-00 \ DAMPER BRACKET SIDE LONG
    Plant 4 / Plant 4                                  P025        M                       1.00             9.71901                   AVG                    9.72
 Part : PL-MPVL6-F0173-00 \ SPRINGPACK STOPPER SPACER
    Plant 4 / Plant 4                                  P025        M                      34.00             6.35270                   AVG                  215.99


                20-48744-mlo            Doc 134-2        Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 88 of 123                 87
User:     jacobm2                                                     Lapeer Industries, Inc.                                              Page:             88
                                                                       Stock Status Report                                                 Date:       9/9/2020
                                                      ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                       Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : PL-MPVL6-F0178-00 \ MUDGUARD STAY FLANGE 2
    Plant 4 / Plant 4                                 P025        M                      14.00             5.49092                   AVG                   76.87
 Part : PL-MPVL6-F0184-01 \ BATTERY AND AIR CABINET LEFT
    Plant 4 / Plant 4                                 P025        M                       6.00         12.18188                      AVG                   73.09
 Part : PL-MPVL6-F0185-01 \ BATTERY BOX FRONT
    Plant 4 / Plant 4                                 P025        M                       1.00         87.32333                      AVG                   87.32
 Part : PL-MPVL6-F0187-02 \ BATTERY AND AIR CABINET BACK
    Plant 4 / Plant 4                                 P025        M                       1.00         64.56666                      AVG                   64.57
 Part : PL-MPVL6-F0188-02 \ BATTERY BOX SIDE L
    Plant 4 / Plant 4                                 P025        M                       2.00         40.87333                      AVG                   81.75
 Part : PL-MPVL6-F0189-01 \ BATTERY BOX STIFFENER
    Plant 4 / Plant 4                                 P025        M                       1.00             9.91364                   AVG                    9.91
 Part : PL-MPVL6-F0199-00 \ REAR FLOOR COVER
    Plant 4 / Plant 4                                 P025        M                       8.00             0.54626                   AVG                    4.37
 Part : PL-MPVL6-F0200-00 \ GUNPORT COVER
    Plant 4 / Plant 4                                 P025        M                    102.00          17.84392                      AVG                1,820.08
 Part : PL-MPVL6-F0203-00 \ ET GUNPORT HINGE ARM
    Plant 4 / Plant 4                                 P025        M                      27.00          23.11676                     AVG                  624.15
 Part : PL-MPVL6-F0206-00 \ ET PLATE LOOM COVER
    Plant 4 / Plant 4                                 P025        M                      18.00         50.67835                      AVG                  912.21
 Part : PL-MPVL6-F0208-01 \ PLATE LOOM COVER BASE
    Plant 4 / Plant 4                                 P025        M                      20.00         45.69926                      AVG                  913.99
 Part : PL-MPVL6-F0229-02 \ TRW STEERING BOX BRACKET RIB
    Plant 4 / Plant 4                                 P025        M                       6.00        193.40606                      AVG                1,160.44
 Part : PL-MPVL6-F0236-00 \ STEERING SHAFT PROTECTION SIDE PLATE TWO
    Plant 4 / Plant 4                                 P025        M                       1.00         23.96667                      AVG                   23.97
 Part : PL-MPVL6-F0238-00 \ STEERING SHAFT PROTECTION SIDE PLATE ONE
    Plant 4 / Plant 4                                 P025        M                       1.00         27.15667                      AVG                   27.16
 Part : PL-MPVL6-F0240-00 \ STEERING SHAFT PROTECTION BASE PLATE
    Plant 4 / Plant 4                                 P025        M                       1.00             8.40833                   AVG                    8.41
 Part : PL-MPVL6-F0259-00 \ TRW LHD STEERING BOX COVER LUG
    Plant 4 / Plant 4                                 P025        M                      40.00             0.93113                   AVG                   37.25
 Part : PL-MPVL6-F0266-00 \ TRW LHD STEERING BOX COVER BOTTOM PLATE
    Plant 4 / Plant 4                                 P025        M                       6.00         31.73000                      AVG                  190.38
 Part : PL-MPVL6-F0267-00 \ TRW LHD STEERING BOX COVER SIDE PLATE
    Plant 4 / Plant 4                                 P025        M                       6.00         22.47667                      AVG                  134.86
 Part : PL-MPVL6-F0283-01 \ FRONT SPRINGPACK REAR HANGER MACHINE BLOCK
    Plant 4 / Plant 4                                 P025        M                       2.00        306.44000                      AVG                  612.88
 Part : PL-MPVL6-F0284-00 \ FRONT SPRINGPACK REAR HANGER PLATE
    Plant 4 / Plant 4                                 P025        M                       2.00         24.43504                      AVG                   48.87
 Part : PL-MPVL6-F0293-00 \ ENGINE AND TRANSMISSION SIDE PROTECTION MAIN PLATE
    Plant 4 / Plant 4                                 P025        M                       1.00             5.95833                   AVG                    5.96
 Part : PL-MPVL6-F0295-00 \ ENGINE AND TRANSMISSION SIDE PROTECTION MAIN FLANGE
    Plant 4 / Plant 4                                 P025        M                       1.00         36.30500                      AVG                   36.31
 Part : PL-MPVL6-F0296-00 \ ENGINE AND TRANSMISSION SIDE PROTECTION RIB LONG
    Plant 4 / Plant 4                                 P025        M                       3.00             8.52027                   AVG                   25.56
 Part : PL-MPVL6-F0297-00 \ ENGINE AND TRANSMISSION SIDE PROTECTION RIB SHORT
    Plant 4 / Plant 4                                 P025        M                       3.00             8.43412                   AVG                   25.30
 Part : PL-MPVL6-F0298-00 \ ENGINE AND TRANSMISSION SIDE PROTECTION SHORT FLANGE
    Plant 4 / Plant 4                                 P025        M                       3.00         10.06423                      AVG                   30.19
 Part : PL-MPVL6-F0330-00 \ HULL FRONT L AND RHD
    Plant 4 / Plant 4                                 P025        M                       6.00        595.79000                      AVG                3,574.74


                20-48744-mlo            Doc 134-2       Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 89 of 123                 88
User:     jacobm2                                                      Lapeer Industries, Inc.                                             Page:             89
                                                                        Stock Status Report                                                Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                       Part Class   Type              OnHand Qty           Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : PL-MPVL6-F0331-00 \ FRONT FLOOR HANGER RH
    Plant 4 / Plant 4                                  P025       M                       10.00         48.51126                     AVG                  485.11
 Part : PL-MPVL6-F0332-00 \ FRONT FLOOR HANGER LH
    Plant 4 / Plant 4                                  P025       M                       10.00         59.51252                     AVG                  595.13
 Part : PL-MPVL6-F0342-00 \ DASH STIFFENER FOR STEERING COLUMN BRACKET
    Plant 4 / Plant 4                                  P025       M                        6.00         35.28637                     AVG                  211.72
 Part : PL-MPVL6-F0346-00 \ STEERING COLUMN MOUNTING BRACKET
    Plant 4 / Plant 4                                  P025       M                        7.00         11.78167                     AVG                   82.47
 Part : PL-MPVL6-F0347-00 \ DASH SUPPORT BRACKET
    Plant 4 / Plant 4                                  P025       M                        5.00         51.74282                     AVG                  258.71
 Part : PL-MPVL6-F0358-01 \ PEDAL BRACKET PLATE LHD
    Plant 4 / Plant 4                                  P025       M                       -5.00         37.97909                     AVG                 -189.90
 Part : PL-MPVL6-F0358-02 \ PEDAL BRACKET PLATE LHD
    Plant 4 / Plant 4                                  P025       M                        6.00             0.00000                  AVG                    0.00
 Part : PL-MPVL6-F0359-00 \ PEDAL BRACKET RIB PLATE LHD
    Plant 4 / Plant 4                                  P025       M                        1.00             9.96000                  AVG                    9.96
 Part : PL-MPVL6-F0379-00 \ ACCELERATOR CABLE GLAND BOS
    Plant 4 / Plant 4                                  P025       M                       20.00         27.00000                     AVG                  540.00
 Part : PL-MPVL6-F0388-00 \ PLATE RH SUPPORT LH SIDE
    Plant 4 / Plant 4                                  P025        P                       2.00         63.85205                     AVG                  127.70
 Part : PL-MPVL6-F0388-01 \ PLATE RH SUPPORT LH SIDE
    Plant 4 / Plant 4                                  P025       M                       10.00         45.89800                     AVG                  458.98
 Part : PL-MPVL6-F0395-00 \ BUMPER MOUNT CROSS MEMBER END PLATE
    Plant 4 / Plant 4                                  P025       M                       25.00             9.18986                  AVG                  229.75
 Part : PL-MPVL6-F0397-00 \ BUMPER MOUNT CROSS MEMBER MAIN PLATE
    Plant 4 / Plant 4                                  P025       M                       18.00         39.05728                     AVG                  703.03
 Part : PL-MPVL6-F0398-00 \ BUMPER MOUNT CROSS MEMBER CENTRE PLATE
    Plant 4 / Plant 4                                  P025       M                        5.00         20.00400                     AVG                  100.02
 Part : PL-MPVL6-F0404-00 \ NOSE PLATE FLANGE GUSSET
    Plant 4 / Plant 4                                  P025       M                       11.00             6.34990                  AVG                   69.85
 Part : PL-MPVL6-F0408-01 \ FRONT ENGINE CRADLE MIDDLE PLATE
    Plant 4 / Plant 4                                  P025       M                        1.00         54.41167                     AVG                   54.41
 Part : PL-MPVL6-F0409-01 \ FRONT ENGINE CRADLE LOWER PLATE
    Plant 4 / Plant 4                                  P025       M                        2.00         54.66714                     AVG                  109.33
 Part : PL-MPVL6-F0413-00 \ STEERING RESERVOIR BRACKET
    Plant 4 / Plant 4                                  P025       M                        1.00         12.60909                     AVG                   12.61
 Part : PL-MPVL6-F0416-00 \ ACCUMULATOR BRACKET SPACER
    Plant 4 / Plant 4                                  P025       M                       69.00         11.40573                     AVG                  787.00
 Part : PL-MPVL6-F0416-00-LF \ ACCUMULATOR BRACKET SPACER
    Plant 4 / Plant 4                                  P025        P                      -5.00         11.00000                     AVG                  -55.00
 Part : PL-MPVL6-F0417-00 \ ACCUMULATOR SPACER BRACKET
    Plant 4 / Plant 4                                  P025       M                        1.00         12.90727                     AVG                   12.91
 Part : PL-MPVL6-F0427-00 \ STEERING SHAFT BEARING COVER
    Plant 4 / Plant 4                                  P025       M                       12.00         39.48385                     AVG                  473.81
 Part : PL-MPVL6-F0428-00 \ SEATBASE REAR GRID
    Plant 4 / Plant 4                                  P025       M                       -5.00             9.68600                  AVG                  -48.43
 Part : PL-MPVL6-F0434-00 \ GEAR SHIFT BEARING PLATE
    Plant 4 / Plant 4                                  P025       M                       13.00         39.34693                     AVG                  511.51
 Part : PL-MPVL6-F0436-00 \ SUSPENSION REAR MOUNT AND CRADLE GUSSET
    Plant 4 / Plant 4                                  P025       M                       24.00             5.46875                  AVG                  131.25
 Part : PL-MPVL6-F0438-00 \ EXPANSION TANK BRACKET BOTTOM PLATE
    Plant 4 / Plant 4                                  P025       M                        2.00         23.21700                     AVG                   46.43


                20-48744-mlo            Doc 134-2       Filed 09/11/20              Entered 09/11/20 10:06:36                 Page 90 of 123                 89
User:     jacobm2                                                      Lapeer Industries, Inc.                                              Page:             90
                                                                        Stock Status Report                                                 Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                             ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : PL-MPVL6-F0439-00 \ EXPANSION TANK BRACKET TOP PLATE
    Plant 4 / Plant 4                                  P025        M                      10.00         47.21600                      AVG                  472.16
 Part : PL-MPVL6-F0444-00 \ U - BOLT FRONT
    Plant 1 / Plant 1                                  P025        M                     -16.00             0.00000                   AVG                    0.00
 Part : PL-MPVL6-F0465-00 \ SHACKLE PIN HANGER PLATE
    Plant 4 / Plant 4                                  P025        M                      21.00             7.99209                   AVG                  167.83
 Part : PL-MPVL6-F0467-00 \ FRONT SUSPENSION SLIDE IN BUSH
    Plant 4 / Plant 4                                  P025        M                      22.00         14.73909                      AVG                  324.26
 Part : PL-MPVL6-F0469-00 \ FRONT SUSPENSION LOCK BUSH
    Plant 4 / Plant 4                                  P025        M                      22.00         14.73909                      AVG                  324.26
 Part : PL-MPVL6-F0526-00 \ VICTORY SPRINGPACK STEEL BUSH
    Plant 4 / Plant 4                                  P025        M                      14.00         45.00000                      AVG                  630.00
 Part : PL-MPVL6-F0536-00 \ REAR SUS HANGER BRACKET REAR BUSH
    Plant 4 / Plant 4                                  P025        M                       4.00         65.70250                      AVG                  262.81
 Part : PL-MPVL6-F0553-00 \ REAR SUS HANGER BRACKET REAR BASE
    Plant 4 / Plant 4                                  P025        M                      12.00         36.45139                      AVG                  437.42
 Part : PL-MPVL6-F0554-00 \ SHACKLE BOX FACE
    Plant 4 / Plant 4                                  P025        M                       4.00         12.41667                      AVG                   49.67
 Part : PL-MPVL6-F0557-00 \ REAR SUS HANGER BRACKET FRONT RIB PLATE
    Plant 4 / Plant 4                                  P025        M                      13.00         33.81564                      AVG                  439.60
 Part : PL-MPVL6-F0560-00 \ REAR SUS HANGER BRACKET REAR SIDE
    Plant 4 / Plant 4                                  P025        M                      27.00         10.01781                      AVG                  270.48
 Part : PL-MPVL6-F0561-00 \ REAR SUS HANGER BRACKET REAR TOP PLATE
    Plant 4 / Plant 4                                  P025        M                      12.00         10.84417                      AVG                  130.13
 Part : PL-MPVL6-F0562-00 \ REAR SUS HANGER BRACKET REAR BOTTOM PLATE
    Plant 4 / Plant 4                                  P025        M                      12.00         10.84583                      AVG                  130.15
 Part : PL-MPVL6-F0563-00 \ SPRING HANGER DOWEL PIN
    Plant 4 / Plant 4                                  P025        M                       5.00             0.00000                   AVG                    0.00
 Part : PL-MPVL6-F0564-00 \ FRONT SPRINGPACK STOPPER WASHER
    Plant 4 / Plant 4                                  P025        M                      27.00             5.35037                   AVG                  144.46
 Part : PL-MPVL6-F0567-00 \ SHOCK BRACKET BASE LH
    Plant 4 / Plant 4                                  P025        M                       2.00         33.88571                      AVG                   67.77
 Part : PL-MPVL6-F0568-00 \ SHOCK BRACKET SIDE
    Plant 4 / Plant 4                                  P025        M                       2.00         16.51357                      AVG                   33.03
 Part : PL-MPVL6-F0569-00 \ SHOCK BRACKET SIDE
    Plant 4 / Plant 4                                  P025        M                       1.00         13.01787                      AVG                   13.02
 Part : PL-MPVL6-F0572-00 \ SHOCK BRACKET BASE RH
    Plant 4 / Plant 4                                  P025        M                       6.00         16.76001                      AVG                  100.56
 Part : PL-MPVL6-F0573-00 \ SHOCK BRACKET SIDE RH
    Plant 4 / Plant 4                                  P025        M                       2.00         25.49785                      AVG                   51.00
 Part : PL-MPVL6-F0581-00 \ COOLING SEAL SIDE
    Plant 4 / Plant 4                                  P025        M                      12.00             3.53669                   AVG                   42.44
 Part : PL-MPVL6-F0593-00 \ COOLPACK SEAL OFF BRACKET TOP
    Plant 4 / Plant 4                                  P025        M                       1.00         57.98200                      AVG                   57.98
 Part : PL-MPVL6-F0594-00 \ COOLPACK SEAL OFF BRACKET BOTTOM
    Plant 4 / Plant 4                                  P025        M                       1.00             8.46727                   AVG                    8.47
 Part : PL-MPVL6-F0596-00 \ COOLPACK SEAL OFF BRACKET LHS
    Plant 4 / Plant 4                                  P025        M                       1.00         34.94584                      AVG                   34.95
 Part : PL-MPVL6-F0597-01 \ COOLPACK SEAL OFF BRACKET RHS
    Plant 4 / Plant 4                                  P025        M                       1.00             2.95182                   AVG                    2.95
 Part : PL-MPVL6-F0598-00 \ COOLPACK SEAL OFF EDGE BRACKET LHS
    Plant 4 / Plant 4                                  P025        M                       1.00             0.00000                   AVG                    0.00


                20-48744-mlo            Doc 134-2        Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 91 of 123                 90
User:     jacobm2                                                      Lapeer Industries, Inc.                                             Page:             91
                                                                        Stock Status Report                                                Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class   Type             OnHand Qty           Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : PL-MPVL6-F0599-00 \ COOLPACK SEAL OFF EDGE BRACKET RHS
    Plant 4 / Plant 4                                  P025        M                       1.00             0.10182                  AVG                    0.10
 Part : PL-MPVL6-F0600-00 \ COOLPACK SEAL OFF INSERT BRACKET LHS
    Plant 4 / Plant 4                                  P025        M                       1.00             8.32000                  AVG                    8.32
 Part : PL-MPVL6-F0601-00 \ COOLPACK SEAL OFF INSERT BRACKET RHS
    Plant 4 / Plant 4                                  P025        M                       1.00             0.09546                  AVG                    0.10
 Part : PL-MPVL6-F0615-00 \ TC REACTION ROD BUSH
    Plant 4 / Plant 4                                  P025        M                      12.00             2.29409                  AVG                   27.53
 Part : PL-MPVL6-F0623-00 \ TC REACTION ROD BRACKET BRACKET 01
    Plant 4 / Plant 4                                  P025        M                       3.00         18.48566                     AVG                   55.46
 Part : PL-MPVL6-F0624-00 \ TC REACTION ROD BRACKET 02
    Plant 4 / Plant 4                                  P025        M                      12.00         44.97688                     AVG                  539.72
 Part : PL-MPVL6-F0684-00 \ SHOCK BOTTOM BRACKET
    Plant 4 / Plant 4                                  P025        M                      12.00         19.86084                     AVG                  238.33
 Part : PL-MPVL6-F0693-00 \ LINKAGE ARM
    Plant 4 / Plant 4                                  P025        M                       5.00         24.70600                     AVG                  123.53
 Part : PL-MPVL6-F0698-02 \ ACCELERATOR BRACKET
    Plant 4 / Plant 4                                  P025        M                       1.00         15.35600                     AVG                   15.36
 Part : PL-MPVL6-F0703-00 \ REAR BRAKE PIPE BRACKET SPACER
    Plant 4 / Plant 4                                  P025        M                      18.00             6.36389                  AVG                  114.55
 Part : PL-MPVL6-G0002-00 \ PLATE CAP END HEAD LIGHT BRACKET
    Plant 4 / Plant 4                                  P025        M                       9.00         21.23000                     AVG                  191.07
 Part : PL-MPVL6-G0003-01 \ PLATE END HEAD LIGHT BRACKET RHS
    Plant 4 / Plant 4                                  P025        M                       1.00         11.40611                     AVG                   11.41
 Part : PL-MPVL6-G0004-00 \ PLATE FRONT LIGHT BOX RHS
    Plant 4 / Plant 4                                  P025        M                       5.00        223.75303                     AVG                1,118.77
 Part : PL-MPVL6-G0005-00 \ HEAD LIGHT GRID RHS
    Plant 4 / Plant 4                                  P025        M                       5.00         51.99444                     AVG                  259.97
 Part : PL-MPVL6-G0007-00 \ PLATE FRONT LIGHT BOX LHS
    Plant 4 / Plant 4                                  P025        M                      -5.00        142.71750                     AVG                 -713.59
 Part : PL-MPVL6-G0007-01 \ PLATE FRONT LIGHT BOX LHS
    Plant 4 / Plant 4                                  P025        M                       5.00        148.57600                     AVG                  742.88
 Part : PL-MPVL6-G0009-01 \ PLATE END HEAD LIGHT BRACKET LHS
    Plant 4 / Plant 4                                  P025        M                       1.00             0.00000                  AVG                    0.00
 Part : PL-MPVL6-G0010-00 \ HEAD LIGHT GRID LHS
    Plant 4 / Plant 4                                  P025        M                       5.00         52.50667                     AVG                  262.53
 Part : PL-MPVL6-G0011-01 \ PLATE SUPPORT
    Plant 4 / Plant 4                                  P025        M                       6.00        239.97011                     AVG                1,439.82
 Part : PL-MPVL6-G0037-00 \ BATTERY AND AIR CABINET TOP
    Plant 4 / Plant 4                                  P025        M                       5.00         24.70899                     AVG                  123.54
 Part : PL-MPVL6-G0038-00 \ PLATE FACE BATTERY AND AIR CABINET
    Plant 4 / Plant 4                                  P025        M                       1.00         26.25166                     AVG                   26.25
 Part : PL-MPVL6-G0039-00 \ PLATE FACE BTTM BATTERY AND AIR CABINET
    Plant 4 / Plant 4                                  P025        M                       2.00         28.83083                     AVG                   57.66
 Part : PL-MPVL6-G0040-00 \ BATTERY AND AIR CABINET COVER
    Plant 4 / Plant 4                                  P025        M                       1.00         26.37500                     AVG                   26.38
 Part : PL-MPVL6-G0041-01 \ PLATE LID BALLISTIC
    Plant 4 / Plant 4                                  P025        M                       1.00         56.29667                     AVG                   56.30
 Part : PL-MPVL6-G0042-00 \ PLATE BASE BOTTOM BATTERY TRAY
    Plant 4 / Plant 4                                  P025        M                       1.00         79.53571                     AVG                   79.54
 Part : PL-MPVL6-G0043-00 \ PLATE RIB BATTERY TRAY
    Plant 4 / Plant 4                                  P025        M                       2.00             7.26954                  AVG                   14.54


                20-48744-mlo            Doc 134-2        Filed 09/11/20             Entered 09/11/20 10:06:36                 Page 92 of 123                 91
User:     jacobm2                                                        Lapeer Industries, Inc.                                             Page:             92
                                                                          Stock Status Report                                                Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class    Type             OnHand Qty          Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : PL-MPVL6-G0044-00 \ PLATE TOP BRACKET REST
    Plant 4 / Plant 4                                    P025        M                      12.00            7.44303                   AVG                   89.32
 Part : PL-MPVL6-G0045-00 \ PIANO HINGE 685
    Plant 4 / Plant 4                                    P025        M                      16.00            8.51572                   AVG                  136.25
 Part : PL-MPVL6-G0046-00 \ PLATE BASE TOP BATTERY TRAY
    Plant 4 / Plant 4                                    P025        M                       1.00         81.19116                     AVG                   81.19
 Part : PL-MPVL6-G0047-01 \ PLATE PULL-DOWN BATTERY TRAY
    Plant 4 / Plant 4                                    P025        M                      -5.00        62.67909                      AVG                 -313.40
 Part : PL-MPVL6-G0048-00 \ PLATE HOLDER BATTERY TRAY
    Plant 4 / Plant 4                                    P025        M                       5.00        46.36091                      AVG                  231.80
 Part : PL-MPVL6-G0049-00 \ PLATE BOTTOM BRACKET REST
    Plant 4 / Plant 4                                    P025        M                      11.00        14.86797                      AVG                  163.55
 Part : PL-MPVL6-G0050-01 \ BIN STAY BRACKET
    Plant 1 / Plant 1                                    P025        M                     -10.00        16.58125                      AVG                 -165.81
    Plant 4 / Plant 4                                    P025        M                      24.00        16.58125                      AVG                  397.95
                                   Part PL-MPVL6-G0050-01 Subtotal :                        24.00                                                           397.95
                                           Negative Balances Subtotal :                    -10.00                                                          -165.81
                                                     Net Value Subtotal :                   14.00                                                           232.14


 Part : PL-MPVL6-G0052-00 \ PULL ROD
    Plant 4 / Plant 4                                    P025        M                      19.00        19.07367                      AVG                  362.40
 Part : PL-MPVL6-G0053-00 \ LID STAY BRACKET
    Plant 4 / Plant 4                                    P025        M                       1.00            2.27200                   AVG                    2.27
 Part : PL-MPVL6-G0053-01 \ LID STAY BRACKET
    Plant 4 / Plant 4                                    P025        M                      22.00            3.59761                   AVG                   79.15
 Part : PL-MPVL6-G0054-00 \ PLATE STOPPER BATTERY
    Plant 4 / Plant 4                                    P025        M                      22.00        32.76410                      AVG                  720.81
 Part : PL-MPVL6-G0055-01 \ BRACKET SLAVE SOCKET
    Plant 4 / Plant 4                                    P025        M                       2.00        47.60144                      AVG                   95.20
 Part : PL-MPVL6-G0056-00 \ HARNESS LOOP
    Plant 4 / Plant 4                                    P025        M                      25.00            6.90178                   AVG                  172.54
 Part : PL-MPVL6-G0057-00 \ BATTERY AND AIR CAP MOUNTING
    Plant 4 / Plant 4                                    P025        M                      12.00            8.00000                   AVG                   96.00
 Part : PL-MPVL6-G0058-00 \ PLATE LID SUPPORT TOP
    Plant 4 / Plant 4                                    P025        M                       1.00            9.35090                   AVG                    9.35
 Part : PL-MPVL6-G0059-00 \ BRACKET ISOLATOR SWITCH
    Plant 4 / Plant 4                                    P025        M                       1.00            8.26455                   AVG                    8.26
 Part : PL-MPVL6-G0060-00 \ PLATE BOTTOM SWITCH BOX
    Plant 4 / Plant 4                                    P025        M                       1.00            7.54881                   AVG                    7.55
 Part : PL-MPVL6-G0061-00 \ PLATE LID TOP FRONT
    Plant 4 / Plant 4                                    P025        M                       1.00        26.39400                      AVG                   26.39
 Part : PL-MPVL6-G0062-00 \ PLATE LID TOP REAR
    Plant 4 / Plant 4                                    P025        M                       6.00        29.22084                      AVG                  175.33
 Part : PL-MPVL6-G0063-00 \ PLATE INTERFACE ISOLATOR SWITCH
    Plant 4 / Plant 4                                    P025        M                       1.00            9.48182                   AVG                    9.48
 Part : PL-MPVL6-G0064-00 \ JUMP POINT BRACKET POSITIVE
    Plant 4 / Plant 4                                    P025        M                       6.00        14.35909                      AVG                   86.15
 Part : PL-MPVL6-G0065-00 \ JUMP POINT BRACKET NEGATIVE
    Plant 1 / Plant 1                                    P025        M                      -3.00        10.02363                      AVG                  -30.07
    Plant 4 / Plant 4                                    P025        M                       6.00        10.02363                      AVG                   60.14




                20-48744-mlo            Doc 134-2         Filed 09/11/20              Entered 09/11/20 10:06:36                 Page 93 of 123                 92
User:     jacobm2                                                        Lapeer Industries, Inc.                                             Page:             93
                                                                          Stock Status Report                                                Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class    Type             OnHand Qty          Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
                                   Part PL-MPVL6-G0065-00 Subtotal :                         6.00                                                            60.14
                                           Negative Balances Subtotal :                     -3.00                                                           -30.07
                                                     Net Value Subtotal :                    3.00                                                            30.07


 Part : PL-MPVL6-G0066-00 \ BRACKET FRONT FACE
    Plant 4 / Plant 4                                    P025        M                       1.00            8.94909                   AVG                    8.95
 Part : PL-MPVL6-G0067-00 \ BRACKET MUD FLAP TOP
    Plant 4 / Plant 4                                    P025        M                       1.00        20.27182                      AVG                   20.27
 Part : PL-MPVL6-G0070-00 \ AIR PIPE BRACKET AT BATTERY
    Plant 4 / Plant 4                                    P025        M                       1.00        14.93546                      AVG                   14.94
 Part : PL-MPVL6-G0071-00 \ BRACKET MUD FLAP BOTTOM
    Plant 4 / Plant 4                                    P025        M                       1.00        28.30909                      AVG                   28.31
 Part : PL-MPVL6-G0072-00 \ SPARE WHEEL DISK
    Plant 4 / Plant 4                                    P025        M                       1.00        35.38883                      AVG                   35.39
 Part : PL-MPVL6-G0073-00 \ PLATE BASE SPARE WHEEL HOLDER
    Plant 4 / Plant 4                                    P025        M                       1.00        32.03805                      AVG                   32.04
 Part : PL-MPVL6-G0074-00 \ PLATE SUPPORT VERTICAL SPARE WHEEL HOLDER
    Plant 4 / Plant 4                                    P025        M                       2.00            1.21166                   AVG                    2.42
 Part : PL-MPVL6-G0075-00 \ PLATE SUPPORT TOP SPARE WHEEL HOLDER
    Plant 4 / Plant 4                                    P025        M                       5.00        22.64868                      AVG                  113.24
 Part : PL-MPVL6-G0077-00 \ PLATE BASE WINCH ARM
    Plant 4 / Plant 4                                    P025        M                       6.00            2.19167                   AVG                   13.15
 Part : PL-MPVL6-G0081-00 \ SPARE WHEEL BRACKET BASE
    Plant 4 / Plant 4                                    P025        M                       5.00            5.15600                   AVG                   25.78
 Part : PL-MPVL6-G0083-00 \ PLATE MOUNTING HOIST
    Plant 4 / Plant 4                                    P025        M                      11.00            1.67612                   AVG                   18.44
 Part : PL-MPVL6-G0084-00 \ PLATE BASE SUPPORT WINCH ARM
    Plant 4 / Plant 4                                    P025        M                      16.00            2.66710                   AVG                   42.67
 Part : PL-MPVL6-G0102-00 \ BRACKET HOLDER CONVOY LIGHT
    Plant 4 / Plant 4                                    P025        M                      14.00            9.31414                   AVG                  130.40
 Part : PL-MPVL6-G0107-00 \ PLATE MOUNTING MUDGUARD
    Plant 4 / Plant 4                                    P025        M                      19.00        18.93578                      AVG                  359.78
 Part : PL-MPVL6-K0003-01 \ PLATE MNTG GAUGES
    Plant 4 / Plant 4                                    P025        M                      18.00        20.02000                      AVG                  360.36
 Part : PL-MPVL6-K0003-01-LF \ PLATE MNTG GAUGES
    Plant 4 / Plant 4                                    P025        M                      -9.00        20.00000                      AVG                 -180.00
 Part : PL-MPVL6-K0005-00 \ ACCELERATOR PEDAL PLATE
    Plant 4 / Plant 4                                    P025        M                      20.00            6.67375                   AVG                  133.48
 Part : PL-MPVL6-K0009-01 \ PLATE COVER LID
    Plant 4 / Plant 4                                    P025        M                      12.00        55.89250                      AVG                  670.71
 Part : PL-MPVL6-K0010-00 \ PLATE COVER FRAME
    Plant 4 / Plant 4                                    P025        M                      12.00        51.49722                      AVG                  617.97
 Part : PL-MPVL6-K0014-00 \ AIRCON CONTROLLER MNTG BRACKET
    Plant 4 / Plant 4                                    P025        M                       1.00        13.14546                      AVG                   13.15
 Part : PL-MPVL6-K0015-00 \ BRACKET SUPPORT
    Plant 4 / Plant 4                                    P025        M                       1.00        42.68000                      AVG                   42.68
 Part : PL-MPVL6-K0016-00 \ PLATE RH
    Plant 4 / Plant 4                                    P025        M                       4.00        56.69500                      AVG                  226.78
 Part : PL-MPVL6-K0016-01 \ PLATE RH
    Plant 4 / Plant 4                                    P025        M                       5.00        21.74358                      AVG                  108.72
 Part : PL-MPVL6-K0017-00 \ PLATE LH
    Plant 4 / Plant 4                                    P025        M                       4.00        64.25500                      AVG                  257.02


                20-48744-mlo            Doc 134-2         Filed 09/11/20              Entered 09/11/20 10:06:36                 Page 94 of 123                 93
User:     jacobm2                                                     Lapeer Industries, Inc.                                              Page:             94
                                                                       Stock Status Report                                                 Date:       9/9/2020
                                                      ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                       Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : PL-MPVL6-K0017-01 \ PLATE LH
    Plant 4 / Plant 4                                 P025        M                       5.00         30.39553                      AVG                  151.98
 Part : PL-MPVL6-K0018-00 \ PLATE INSPECTION
    Plant 4 / Plant 4                                 P025        M                      15.00         33.28334                      AVG                  499.25
 Part : PL-MPVL6-K0019-01 \ PLATE MNTG COMPONENTS
    Plant 4 / Plant 4                                 P025        M                       1.00         30.95455                      AVG                   30.95
 Part : PL-MPVL6-K0022-00 \ PLATE COVER
    Plant 4 / Plant 4                                 P025        M                       1.00         23.10363                      AVG                   23.10
 Part : PL-MPVL6-K0023-00 \ COVER LID
    Plant 4 / Plant 4                                 P025        M                      10.00         23.66900                      AVG                  236.69
 Part : PL-MPVL6-K0024-00 \ PLATE SPACER HINGE
    Plant 4 / Plant 4                                 P025        M                      20.00             8.84150                   AVG                  176.83
 Part : PL-MPVL6-K0025-00 \ GEAR LEVER FLOOR
    Plant 4 / Plant 4                                 P025        M                       1.00          11.51545                     AVG                   11.52
 Part : PL-MPVL6-K0028-00 \ PLATE GEAR LEVER LH
    Plant 4 / Plant 4                                 P025        M                       1.00         29.06091                      AVG                   29.06
 Part : PL-MPVL6-K0029-00 \ PLATE GEAR LEVER RH
    Plant 4 / Plant 4                                 P025        M                       1.00         95.78455                      AVG                   95.78
 Part : PL-MPVL6-K0030-00 \ ROUND BAR SPACER
    Plant 4 / Plant 4                                 P025        M                      44.00             8.00000                   AVG                  352.00
 Part : PL-MPVL6-K0031-00 \ LOCK BRACKET
    Plant 4 / Plant 4                                 P025        M                       6.00         37.08272                      AVG                  222.50
 Part : PL-MPVL6-K0033-00 \ WASHER SPECIAL M12
    Plant 4 / Plant 4                                 P025        M                      53.00             4.72216                   AVG                  250.27
 Part : PL-MPVL6-K0034-00 \ FUSEBOX MNTG BRACKET
    Plant 4 / Plant 4                                 P025        M                      15.00         24.48650                      AVG                  367.30
 Part : PL-MPVL6-K0035-00 \ ANTENNA PLATFORM
    Plant 4 / Plant 4                                 P025        M                      12.00         22.84042                      AVG                  274.09
 Part : PL-MPVL6-N0026-02 \ REAR FLOOR RH
    Plant 4 / Plant 4                                 P025        M                       1.00        523.39000                      AVG                  523.39
 Part : PL-MPVL6-N0041-00 \ FUEL TANK PROTECTOR BTT
    Plant 4 / Plant 4                                 P025        M                       6.00         49.98334                      AVG                  299.90
 Part : PL-MPVL6-N0050-00 \ BLIND BUSH
    Plant 4 / Plant 4                                 P025        M                       8.00         30.00000                      AVG                  240.00
 Part : PL-MPVL6-N0051-00 \ FUEL BIN BACK PROTECTOR
    Plant 4 / Plant 4                                 P025        M                      12.00         42.17205                      AVG                  506.06
 Part : PL-MPVL6-N0052-00 \ FUEL BIN REAR
    Plant 4 / Plant 4                                 P025        M                       4.00         25.38321                      AVG                  101.53
 Part : PL-MPVL6-N0053-00 \ FUEL BIN EXTERNAL COVER
    Plant 4 / Plant 4                                 P025        M                       1.00        115.38093                      AVG                  115.38
 Part : PL-MPVL6-N0054-00 \ FUEL BIN PROTECTOR SIDE 1
    Plant 4 / Plant 4                                 P025        M                       4.00         66.87723                      AVG                  267.51
 Part : PL-MPVL6-N0055-00 \ FUEL BIN PROTECTOR 2
    Plant 4 / Plant 4                                 P025        M                      -1.00         59.93555                      AVG                  -59.94
 Part : PL-MPVL6-N0060-01 \ CROSS MEMBER REAR PLATE
    Plant 4 / Plant 4                                 P025        M                       6.00         76.75500                      AVG                  460.53
 Part : PL-MPVL6-N0062-01 \ BUMPER MOUNTING
    Plant 4 / Plant 4                                 P025        M                       6.00         53.32000                      AVG                  319.92
 Part : PL-MPVL6-N0064-00 \ CONTROL VALVE BRACKET
    Plant 4 / Plant 4                                 P025        M                       5.85         15.60728                      AVG                   91.30
 Part : PL-MPVL6-N0076-01 \ PROTECTOR PLATE
    Plant 4 / Plant 4                                 P025        M                       1.00         22.66001                      AVG                   22.66


                20-48744-mlo            Doc 134-2       Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 95 of 123                 94
User:     jacobm2                                                       Lapeer Industries, Inc.                                              Page:             95
                                                                         Stock Status Report                                                 Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : PL-MPVL6-N0077-01 \ BACK STIFFENER
    Plant 4 / Plant 4                                   P025        M                      16.00             5.94810                   AVG                   95.17
 Part : PL-MPVL6-N0080-00 \ GRILLE SIDE LH
    Plant 4 / Plant 4                                   P025        M                       6.00         26.12751                      AVG                  156.77
 Part : PL-MPVL6-N0081-00 \ GRILLE SIDE RH
    Plant 4 / Plant 4                                   P025        M                       6.00         23.96495                      AVG                  143.79
 Part : PL-MPVL6-N0084-00 \ GRILLE BOTTOM SIDE
    Plant 4 / Plant 4                                   P025        M                      10.00         17.91079                      AVG                  179.11
 Part : PL-MPVL6-N0085-00 \ GRILLE ZETROS MOUNT
    Plant 4 / Plant 4                                   P025        M                       3.00             8.18616                   AVG                   24.56
 Part : PL-MPVL6-N0097-00 \ HINGE PIANO 50mm SS MC 685 115mm LONG
    Plant 4 / Plant 4                                   P025        M                       8.00             7.01387                   AVG                   56.11
 Part : PL-MPVL6-N0099-00 \ BATTERY BIN BUSH
    Plant 4 / Plant 4                                   P025        M                      25.00         30.00000                      AVG                  750.00
 Part : PL-MPVL6-N0146-00 \ BUMPER SIDE PLATE
    Plant 4 / Plant 4                                   P025        M                      10.00         28.26000                      AVG                  282.60
 Part : PL-MPVL6-N0147-00 \ MIDDLE STIFFNER
    Plant 4 / Plant 4                                   P025        M                      10.00             7.97700                   AVG                   79.77
 Part : PL-MPVL6-N0149-00 \ BUMPER MOUNT BACK
    Plant 4 / Plant 4                                   P025        M                       5.00         93.63400                      AVG                  468.17
 Part : PL-MPVL6-N0150-00 \ BOTTOM FLANGE
    Plant 4 / Plant 4                                   P025        M                       5.00         22.36400                      AVG                  111.82
 Part : PL-MPVL6-N0164-00 \ CABLE BRACKET
    Plant 4 / Plant 4                                   P025        M                      36.00             3.03534                   AVG                  109.27
 Part : PL-MPVL6-S0071-00 \ REAR ABS SOLENOID MODULATOR BRACKET
    Plant 4 / Plant 4                                   P025        M                      11.00         55.23364                      AVG                  607.57
 Part : PL-MPVL6-S0072-00 \ REAR RELAY VALVE BRACKET
    Plant 4 / Plant 4                                   P025        P                       6.00         18.46000                      AVG                  110.76
 Part : PL-MPVL6-S0073-00 \ REAR ANTI COMPOUND RELAY VALVE BRACKET
    Plant 4 / Plant 4                                   P025        M                       3.00         18.26000                      AVG                   54.78
 Part : PL-MPVL6-S0152-00 \ BRACKET BREATHERS NOSE
    Plant 4 / Plant 4                                   P025        M                       4.00             3.83500                   AVG                   15.34
 Part : PL-MPVL6-S0152-01 \ BRACKET BREATHERS NOSE
    Plant 4 / Plant 4                                   P025        M                       9.00         17.22800                      AVG                  155.05
 Part : PL-MPVL6-S0154-00 \ BRACKET REAR BREATHER
    Plant 4 / Plant 4                                   P025        M                       5.00         25.67000                      AVG                  128.35
 Part : PL-MPVL6-S0154-01 \ BRACKET REAR BREATHER
    Plant 4 / Plant 4                                   P025        M                      11.00         16.20910                      AVG                  178.30
 Part : PL-MPVL6-S0156-01 \ BRACKET REAR DIFF BREATHER
    Plant 4 / Plant 4                                   P025        M                      10.00         10.37800                      AVG                  103.78
 Part : PL-MPVL6-S0157-00 \ DRIVELINE CONTROLLER EXHAUST BRACKET
    Plant 4 / Plant 4                                   P025        M                      10.00         32.83100                      AVG                  328.31
 Part : PL-MPVL6-S0158-00 \ BRACKET FUEL LINE B/H
    Plant 4 / Plant 4                                   P025        M                      12.00         14.62000                      AVG                  175.44
 Part : PL-MPVL6-S0159-00 \ BRACKET FUEL LINE P-CLAMP
    Plant 4 / Plant 4                                   P025        M                      21.00         21.25381                      AVG                  446.33
 Part : PL-MPVL6-S0161-00 \ BRACKET DE AERATION HOSES
    Plant 4 / Plant 4                                   P025        M                      10.00         27.43252                      AVG                  274.33
 Part : PL-MPVL6-S0162-00 \ BRACKET REDIATOR DE AERATION HOSE SUPPORT
    Plant 4 / Plant 4                                   P025        M                       9.00         37.49821                      AVG                  337.48
 Part : PL-MPVL6-S0163-00 \ BRACKET DE AERATION HOSES
    Plant 4 / Plant 4                                   P025        M                       9.00         24.50500                      AVG                  220.55


                20-48744-mlo            Doc 134-2         Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 96 of 123                 95
User:     jacobm2                                                      Lapeer Industries, Inc.                                             Page:             96
                                                                        Stock Status Report                                                Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class   Type             OnHand Qty           Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : PL-MPVL6-S0165-00 \ BRACKET COOLANT FILLER HOSE
    Plant 4 / Plant 4                                  P025        M                      11.00         25.46439                     AVG                  280.11
 Part : PL-MPVL6-S0166-00 \ BREATHER BRACKET TWO SILENCERS
    Plant 4 / Plant 4                                  P025        M                       5.00         21.14800                     AVG                  105.74
 Part : PL-MPVL6-S0168-00 \ COOLING SEAL LEFT SIDE
    Plant 4 / Plant 4                                  P025        M                       4.00             9.18000                  AVG                   36.72
 Part : PL-MPVL6-X0000-00 \ BONNET
    Plant 4 / Plant 4                                  P025        M                       5.00        105.05000                     AVG                  525.25
 Part : PL-MPVL6-X0002-00 \ AIR FLOW TUBE FLANGE
    Plant 4 / Plant 4                                  P025        M                       1.00             7.54727                  AVG                    7.55
 Part : PL-MPVL6-X0003-00 \ FLANGE
    Plant 4 / Plant 4                                  P025        M                       1.00         25.53546                     AVG                   25.54
 Part : PL-MPVL6-X0004-00 \ TUBE TOP
    Plant 4 / Plant 4                                  P025        M                       1.00         16.37909                     AVG                   16.38
 Part : PL-MPVL6-X0005-00 \ TUBE BOTTOM
    Plant 4 / Plant 4                                  P025        M                       1.00         19.30522                     AVG                   19.31
 Part : PL-MPVL6-X0006-00 \ TUBE END
    Plant 4 / Plant 4                                  P025        M                       4.00             7.74731                  AVG                   30.99
 Part : PL-MPVL6-X0008-00 \ AIR FLOW TUBE MOUNTING PLATE
    Plant 4 / Plant 4                                  P025        M                       3.00             5.82666                  AVG                   17.48
 Part : PL-MPVL6-X0009-00 \ FRONT RADIATOR MOUNT BRACKET
    Plant 4 / Plant 4                                  P025        M                       1.00         14.59078                     AVG                   14.59
 Part : PL-MPVL6-X0009-01 \ FRONT RADIATOR MOUNT BRACKET
    Plant 4 / Plant 4                                  P025        M                      20.00         11.38812                     AVG                  227.76
 Part : PL-MPVL6-X0010-00 \ RADIATOR MOUNT BASE
    Plant 4 / Plant 4                                  P025        M                       2.00             4.26333                  AVG                    8.53
 Part : PL-MPVL6-X0011-00 \ RADIATOR MOUNT LUG
    Plant 4 / Plant 4                                  P025        M                       4.00             5.61553                  AVG                   22.46
 Part : PL-MPVL6-X0012-00 \ ENGINE MOUNT BRACKET BACK
    Plant 4 / Plant 4                                  P025        M                       2.00         28.48917                     AVG                   56.98
 Part : PL-MPVL6-X0013-00 \ ENGINE MOUNT BRACKET TOP
    Plant 4 / Plant 4                                  P025        M                       8.00             0.00000                  AVG                    0.00
 Part : PL-MPVL6-X0013-01 \ ENGINE MOUNT BRACKET TOP
    Plant 4 / Plant 4                                  P025        M                       2.00         13.71247                     AVG                   27.42
 Part : PL-MPVL6-X0014-00 \ ENGINE MOUNT BRACKET GUSSET
    Plant 4 / Plant 4                                  P025        M                      12.00             4.06955                  AVG                   48.83
 Part : PL-MPVL6-X0019-01 \ FRONT ENGINE CRADLE UPPER PLATE
    Plant 4 / Plant 4                                  P025        M                       1.00         72.86667                     AVG                   72.87
 Part : PL-MPVL6-X0022-00 \ ENGINE SIDE MOUNT BRACKET BASE
    Plant 4 / Plant 4                                  P025        M                      13.00             6.90534                  AVG                   89.77
 Part : PL-MPVL6-X0023-01 \ ENGINE SIDE MOUNT HORIZONTAL PLATE
    Plant 4 / Plant 4                                  P025        M                      13.00             1.02261                  AVG                   13.29
 Part : PL-MPVL6-X0024-00 \ ENGINE SIDE MOUNT GUSSET
    Plant 4 / Plant 4                                  P025        M                       7.00             3.53017                  AVG                   24.71
 Part : PL-MPVL6-X0029-00 \ ENGINE AND TRANSMISSION SIDE PROTECTION EDGE PLATE
    Plant 4 / Plant 4                                  P025        M                       1.00         23.27000                     AVG                   23.27
 Part : PL-MPVL6-X0030-00 \ ENGINE AND TRANSMISSION SIDE PROTECTION MAIN FLANGE
    Plant 4 / Plant 4                                  P025        M                       1.00         42.07667                     AVG                   42.08
 Part : PL-MPVL6-X0031-00 \ ENGINE AND TRANSMISSION SIDE PROTECTION MAIN PLATE
    Plant 4 / Plant 4                                  P025        M                       1.00         63.67833                     AVG                   63.68
 Part : PL-MPVL6-X0032-00 \ NOSE PLATE FLANGE RH
    Plant 4 / Plant 4                                  P025        M                       5.00         43.68000                     AVG                  218.40


                20-48744-mlo            Doc 134-2        Filed 09/11/20             Entered 09/11/20 10:06:36                 Page 97 of 123                 96
User:     jacobm2                                                     Lapeer Industries, Inc.                                              Page:             97
                                                                       Stock Status Report                                                 Date:       9/9/2020
                                                      ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                       Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : PL-MPVL6-X0043-00 \ GAS STAY BRACKET FRONT
    Plant 4 / Plant 4                                 P025        P                      12.00         14.61889                      AVG                  175.43
 Part : PL-MPVL6-X0044-00 \ BONNET STAY BRACKET RH
    Plant 4 / Plant 4                                 P025        M                      10.00          52.21100                     AVG                  522.11
 Part : PL-MPVL6-X0045-00 \ BONNET STAY BRACKET LH
    Plant 4 / Plant 4                                 P025        M                      10.00         51.02300                      AVG                  510.23
 Part : PL-MPVL6-X0046-00 \ ENGINE BAY TOP SIDE
    Plant 4 / Plant 4                                 P025        M                      10.00             9.14961                   AVG                   91.50
 Part : PL-MPVL6-X0047-00 \ AIR CLEANER BRACKET
    Plant 4 / Plant 4                                 P025        M                      15.00         46.98400                      AVG                  704.76
 Part : PL-MPVL6-X0052-00 \ VALENCE TOP
    Plant 4 / Plant 4                                 P025        M                       1.00         62.25909                      AVG                   62.26
 Part : PL-MPVL6-X0054-01 \ NOSE STEP FOR X-MEMBER
    Plant 4 / Plant 4                                 P025        M                      13.00         22.05130                      AVG                  286.67
 Part : PL-MPVL6-X0055-00 \ NOSE CROSSMEMBER TOP
    Plant 4 / Plant 4                                 P025        M                       1.00         17.47833                      AVG                   17.48
 Part : PL-MPVL6-X0058-00 \ PLATE BOTTOM SUPPORT
    Plant 4 / Plant 4                                 P025        M                      -5.00          11.21125                     AVG                  -56.06
 Part : PL-MPVL6-X0058-01 \ PLATE BOTTOM SUPPORT
    Plant 4 / Plant 4                                 P025        M                      17.00         53.82571                      AVG                  915.04
 Part : PL-MPVL6-X0059-00 \ PLATE HORIZONTAL SUPPORT
    Plant 4 / Plant 4                                 P025        M                      -5.00         32.49300                      AVG                 -162.47
 Part : PL-MPVL6-X0059-01 \ PLATE HORIZONTAL SUPPORT
    Plant 4 / Plant 4                                 P025        M                      17.00         43.30571                      AVG                  736.20
 Part : PL-MPVL6-X0074-00 \ EXHAUST MOUNT ANGLE
    Plant 4 / Plant 4                                 P025        M                      10.00         29.62934                      AVG                  296.29
 Part : PL-MPVL6-X0075-00 \ PLATE BRACE EXHAUST MOUNT
    Plant 4 / Plant 4                                 P025        M                       2.00         25.86083                      AVG                   51.72
 Part : PL-MPVL6-X0076-00 \ PLATE BRACE EXHAUST LIMITER
    Plant 4 / Plant 4                                 P025        M                       2.00         20.44001                      AVG                   40.88
 Part : PL-MPVL6-X0077-00 \ EXHAUST HANGER BRACKET FRONT
    Plant 4 / Plant 4                                 P025        M                       8.00         35.32945                      AVG                  282.64
 Part : PL-MPVL6-X0078-00 \ EXHAUST HANGER BRACKET REAR
    Plant 4 / Plant 4                                 P025        M                       4.00             7.21775                   AVG                   28.87
 Part : PL-MPVL6-X0078-01 \ EXHAUST HANGER BRACKET REAR
    Plant 4 / Plant 4                                 P025        M                      12.00         30.78416                      AVG                  369.41
 Part : PL-MPVL6-X0079-00 \ EXHAUST BRACKET SPREADER PLATE
    Plant 4 / Plant 4                                 P025        M                       9.00         20.09889                      AVG                  180.89
 Part : PL-MPVL6-X0081-00 \ HEAT SHIELD FACE
    Plant 4 / Plant 4                                 P025        M                       6.00         24.94389                      AVG                  149.66
 Part : PL-MPVL6-X0082-00 \ HEAT SHIELD BASE
    Plant 4 / Plant 4                                 P025        M                       6.00         17.35786                      AVG                  104.15
 Part : PL-MPVL6-X0083-00 \ HEAT SHIELD GUSSET
    Plant 4 / Plant 4                                 P025        M                       5.00         20.64000                      AVG                  103.20
 Part : PL-MPVL6-X0084-00 \ EXHUAST GASKET SPACER
    Plant 4 / Plant 4                                 P025        M                       7.00             0.57571                   AVG                    4.03
 Part : PL-MPVL6-X0085-00 \ PIPING CLAMP PLATE
    Plant 4 / Plant 4                                 P025        M                      15.00             5.64133                   AVG                   84.62
 Part : PL-MPVL7-K0017-00 \ WIPER MOTOR BRACKET
    Plant 4 / Plant 4                                 P025        M                       2.00             4.12166                   AVG                    8.24
 Part : PL-MPVL7-K0018-00 \ WIPER MOTOR ACCESS COVER
    Plant 4 / Plant 4                                 P025        M                       5.00         19.20300                      AVG                   96.02


                20-48744-mlo            Doc 134-2       Filed 09/11/20             Entered 09/11/20 10:06:36                  Page 98 of 123                 97
User:     jacobm2                                                       Lapeer Industries, Inc.                                             Page:             98
                                                                         Stock Status Report                                                Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                             ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class    Type             OnHand Qty          Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : PL-MPVL7-K0033-00 \ PLATE MIRROR
    Plant 4 / Plant 4                                   P025        M                      10.00        41.27300                      AVG                  412.73
 Part : PL-MPVL7-K0048-00 \ REAR GUTTER
    Plant 4 / Plant 4                                   P025        M                       8.00            6.56937                   AVG                   52.55
 Part : PL-MPVR1-00000-00 \ BUSH PIVOT
    Plant 4 / Plant 4                                   P025        M                       1.00        49.04000                      AVG                   49.04
 Part : PL-MPVR1-20021-02 \ EMERGENCY KEY
    Plant 4 / Plant 4                                   P025        M                       8.00            2.94769                   AVG                   23.58
 Part : PL-MPVR1-50135-00 \ FUEL PICK-UP THREADED BUSH
    Plant 4 / Plant 4                                   P025        M                       1.00        54.29133                      AVG                   54.29
 Part : PL-MPVR1-50136-00 \ FUEL RETURN THREADED BUSH
    Plant 4 / Plant 4                                   P025        M                      11.00         33.39116                     AVG                  367.30
 Part : PL-MPVR1-50172-00 \ NUM PLATE BRACKET
    Plant 4 / Plant 4                                   P025        M                       5.00        25.64000                      AVG                  128.20
 Part : PL-MPVR1-50213-00 \ STRETCHER FOOT STOPPER
    Plant 4 / Plant 4                                   P025        M                      13.00            6.12077                   AVG                   79.57
 Part : PL-MPVR1-50283-01 \ LID STOPPER
    Plant 4 / Plant 4                                   P025        M                      10.00         13.41100                     AVG                  134.11
 Part : PL-MPVR1-60088-00 \ EMERGENCY KEY EXTENDER
    Plant 4 / Plant 4                                   P025        M                      11.00            4.60467                   AVG                   50.65
 Part : PL-MPVR1-60155-01 \ SPACER SEAT
    Plant 4 / Plant 4                                   P025        M                    198.00             1.23731                   AVG                  244.99
 Part : PL-MPVR1-60345-00 \ MUD FLAP CLAMP FRONT
    Plant 4 / Plant 4                                   P025        M                      15.00        14.23065                      AVG                  213.46
 Part : PL-MPVR1-60346-00 \ ROD MUD FLAP FRONT
    Plant 4 / Plant 4                                   P025        M                       3.00            0.00000                   AVG                    0.00
 Part : PL-MPVR1-60347-00 \ PLATE MUD FLAP FRONT
    Plant 4 / Plant 4                                   P025        M                       6.00        24.32637                      AVG                  145.96
 Part : PL-MPVR1-60349-00 \ BRACKET MUD FLAP ROD
    Plant 4 / Plant 4                                   P025        M                       4.00        13.36833                      AVG                   53.47
 Part : PL-MPVR1-60376-00 \ BOSS FIRE WALL LONG
    Plant 4 / Plant 4                                   P025        M                      60.00        37.00000                      AVG                2,220.00
 Part : PL-MPVR1-60396-01 \ LOCK SLAM
    Plant 4 / Plant 4                                   P025        M                       1.00            4.43818                   AVG                    4.44
 Part : PL-MPVR1-60444-00 \ STRAP FIRE EXTINGUISHER
    Plant 4 / Plant 4                                   P025        M                      12.00            2.84545                   AVG                   34.15
 Part : PL-MPVR1-60445-00 \ BASE FIRE EXTINGUISHER
    Plant 4 / Plant 4                                   P025        M                      12.00            0.00000                   AVG                    0.00
 Part : PL-MPVR1-70692-00 \ JUMP START POINT
    Plant 4 / Plant 4                                   P025        M                      13.00            8.00000                   AVG                  104.00
 Part : PL-MPVR1-70695-00 \ ISOLATION WASHER
    Plant 4 / Plant 4                                   P025        M                       1.00        13.00000                      AVG                   13.00
 Part : PL-MPVR1-70697-00 \ ISOLATION BUSH
    Plant 4 / Plant 4                                   P025        M                       1.00        17.00000                      AVG                   17.00
 Part : PL-MPVR1-70700-00 \ JUMP START POINT POSITIVE
    Plant 1 / Plant 1                                   P025        M                      -1.00            8.00000                   AVG                   -8.00
    Plant 4 / Plant 4                                   P025        M                      13.00            8.00000                   AVG                  104.00
                                    Part PL-MPVR1-70700-00 Subtotal :                      13.00                                                           104.00
                                           Negative Balances Subtotal :                    -1.00                                                            -8.00
                                                    Net Value Subtotal :                   12.00                                                            96.00


 Part : PL-MPVR1-71821-00 \ PLATE RADIO RACK


                20-48744-mlo            Doc 134-2        Filed 09/11/20              Entered 09/11/20 10:06:36                 Page 99 of 123                 98
User:     jacobm2                                                       Lapeer Industries, Inc.                                              Page:             99
                                                                         Stock Status Report                                                 Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                   P025        M                      10.00         53.12769                      AVG                  531.28
 Part : PL-MPVR1-71822-00 \ PLATE TOP RADIO RACK
    Plant 1 / Plant 1                                   P025        M                       4.00        114.30000                      AVG                  457.20
    Plant 1 / Plant 1                                   P025        M                      -3.00             0.00000                   AVG                    0.00
    Plant 4 / Plant 4                                   P025        M                       3.00             0.00000                   AVG                    0.00
 Part : PL-MPVR1-71823-00 \ PLATE MNTG
    Plant 4 / Plant 4                                   P025        M                      12.00         15.51500                      AVG                  186.18
 Part : PL-MPVR1-80057-00 \ GUNPORT FIXED HINGE
    Plant 4 / Plant 4                                   P025        M                      21.00             8.98439                   AVG                  188.67
 Part : PL-MPVR1-80237-01 \ HATCH LOCK BLOCK
    Plant 4 / Plant 4                                   P025        M                      35.00             5.02736                   AVG                  175.96
 Part : PL-MPVR1-80238-00 \ HATCH LOCK KNOB
    Plant 4 / Plant 4                                   P025        M                       4.00             5.83598                   AVG                   23.34
 Part : PL-MPVR1-80292-01 \ MUDGUARD BRACKET
    Plant 4 / Plant 4                                   P025        M                       1.00         24.72819                      AVG                   24.73
 Part : PL-MPVR1-80439-01 \ SIDE STEP LH
    Plant 4 / Plant 4                                   P025        M                      11.00          92.21182                     AVG                1,014.33
 Part : PL-MPVR1-80502-01 \ REAR BIN DOOR FLANGE
    Plant 4 / Plant 4                                   P025        M                       6.00          18.66611                     AVG                  112.00
 Part : PL-MPVR1-80505-01 \ REAR BIN DOOR
    Plant 4 / Plant 4                                   P025        M                       7.00         16.99772                      AVG                  118.98
 Part : PL-MPVR1-80511-00 \ MUDGUARD STAY FLANGE
    Plant 4 / Plant 4                                   P025        M                      21.00             5.47565                   AVG                  114.99
 Part : PL-MPVR1-80512-00 \ FRONT MUDGUARD TOP TUBE
    Plant 4 / Plant 4                                   P025        M                       4.00             9.81778                   AVG                   39.27
 Part : PL-MPVR1-80513-00 \ MUDGUARD STAY BRACKET
    Plant 4 / Plant 4                                   P025        M                      32.00         15.77980                      AVG                  504.95
 Part : PL-MPVR1-80514-01 \ FRONT MUDGUARD
    Plant 4 / Plant 4                                   P025        M                      23.00        135.21738                      AVG                3,110.00
 Part : PL-MPVR2-50075-01 \ TOP LOCK PLATE
    Plant 4 / Plant 4                                   P025        M                      12.00             4.64629                   AVG                   55.76
 Part : PL-MPVR2-50080-00 \ BLAST PROTECTION DOOR LH
    Plant 4 / Plant 4                                   P025        M                      12.00         49.97426                      AVG                  599.69
 Part : PL-MPVR2-50082-00 \ DOOR TRIM STRIP
    Plant 4 / Plant 4                                   P025        M                      20.00             9.81730                   AVG                  196.35
 Part : PL-MPVR2-50086-00 \ DOOR CYL BRACKET
    Plant 4 / Plant 4                                   P025        M                      24.00             4.94233                   AVG                  118.62
 Part : PL-MPVR2-50087-00 \ DOOR CYL BRACKET
    Plant 4 / Plant 4                                   P025        M                      24.00             3.29361                   AVG                   79.05
 Part : PL-MPVR2-50088-00 \ BLAST PROTECTION DOOR RH
    Plant 4 / Plant 4                                   P025        M                      12.00         40.22960                      AVG                  482.76
 Part : PL-MPVR2-50303-02 \ GEAR SHIFT TOP PLATE
    Plant 4 / Plant 4                                   P025        M                       7.00         29.68367                      AVG                  207.79
 Part : PL-MPVR2-50304-01 \ GEAR SHIFT SIDE PLATE
    Plant 4 / Plant 4                                   P025        M                      13.00         16.15534                      AVG                  210.02
 Part : PL-MPVR2-50312-01 \ TRUNKING PLATE SMALL
    Plant 4 / Plant 4                                   P025        M                       2.00             4.21333                   AVG                    8.43
 Part : PL-MPVR2-50316-00 \ TRUNKING STUD
    Plant 4 / Plant 4                                   P025        M                    100.00              3.51476                   AVG                  351.48
 Part : PL-MPVR2-50360-00 \ HANDLE FOOT PLATE STEEL
    Plant 4 / Plant 4                                   P025        M                      43.00             0.76395                   AVG                   32.85
 Part : PL-MPVR2-50466-00 \ BLAST LOCK RECEIVING END GUSSET


                  20-48744-mlo           Doc 134-2          Filed 09/11/20 Entered 09/11/20 10:06:36                              Page 100 of                  99
                                                                         123
User:     jacobm2                                                       Lapeer Industries, Inc.                                              Page:            100
                                                                         Stock Status Report                                                 Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                   P025        M                       3.00             4.05154                   AVG                   12.15
 Part : PL-MPVR2-60005-02 \ REAR LIGHT BRACKET
    Plant 4 / Plant 4                                   P025        M                       5.00         80.89800                      AVG                  404.49
 Part : PL-MPVR2-60007-00 \ REAR CONVOY LIGHT BRACKET
    Plant 4 / Plant 4                                   P025        M                      10.00         44.22200                      AVG                  442.22
 Part : PL-MPVR2-60009-00 \ BIN ADDITIONAL DOOR
    Plant 4 / Plant 4                                   P025        M                      10.00         28.45032                      AVG                  284.50
 Part : PL-MPVR2-60010-00 \ BIN ADDITIONAL BODY
    Plant 4 / Plant 4                                   P025        M                       1.00             7.93667                   AVG                    7.94
 Part : PL-MPVR2-60012-01 \ BIN ADDITIONAL BOTTOM
    Plant 4 / Plant 4                                   P025        M                       1.00         43.08334                      AVG                   43.08
 Part : PL-MPVR2-60013-01 \ SPARE WHEEL BRACKET FLANGE
    Plant 4 / Plant 4                                   P025        M                       5.00         16.62825                      AVG                   83.14
 Part : PL-MPVR2-60014-00 \ GUIDE CABLE BASE PLATE
    Plant 4 / Plant 4                                   P025        M                       1.00             7.31167                   AVG                    7.31
 Part : PL-MPVR2-60015-01 \ GUIDE CABLE PIVOT
    Plant 4 / Plant 4                                   P025        M                      11.00             3.97928                   AVG                   43.77
 Part : PL-MPVR2-60019-00 \ REAR BIN BODY
    Plant 4 / Plant 4                                   P025        M                       6.00         83.60000                      AVG                  501.60
 Part : PL-MPVR2-60020-01 \ REAR BIN BACK
    Plant 4 / Plant 4                                   P025        M                       6.00         17.27583                      AVG                  103.65
 Part : PL-MPVR2-60021-01 \ BIN STIFFENER
    Plant 4 / Plant 4                                   P025        M                       7.00         13.07633                      AVG                   91.53
 Part : PL-MPVR2-60022-01 \ BIN SPACER
    Plant 4 / Plant 4                                   P025        M                      16.00             4.62376                   AVG                   73.98
 Part : PL-MPVR2-60025-02 \ FUEL BIN TOP BRACKET
    Plant 4 / Plant 4                                   P025        M                       5.00         34.81245                      AVG                  174.06
 Part : PL-MPVR2-60030-00 \ FUEL TANK RUBBER
    Plant 4 / Plant 4                                   P025        M                      -9.00             0.00000                   AVG                    0.00
 Part : PL-MPVR2-60103-01 \ MOUNTING FLANGE
    Plant 4 / Plant 4                                   P025        M                      11.00         17.50985                      AVG                  192.61
 Part : PL-MPVR2-60110-01 \ VALENCE BRACKET
    Plant 4 / Plant 4                                   P025        M                       4.00         17.20833                      AVG                   68.83
 Part : PL-MPVR2-60161-00 \ BASE CLAMP
    Plant 4 / Plant 4                                   P025        M                      22.00             9.82682                   AVG                  216.19
 Part : PL-MPVR2-60162-00 \ TOP CLAMP
    Plant 4 / Plant 4                                   P025        M                      31.00             7.63108                   AVG                  236.56
 Part : PL-MPVR2-60163-00 \ EDGE CLAMP
    Plant 4 / Plant 4                                   P025        M                      33.00         17.91704                      AVG                  591.26
 Part : PL-MPVR2-60164-01 \ STRAP CLAMP
    Plant 4 / Plant 4                                   P025        M                      17.00         10.62919                      AVG                  180.70
 Part : PL-MPVR2-60166-00 \ SHEATH CHANNEL
    Plant 4 / Plant 4                                   P025        M                       1.00         19.48834                      AVG                   19.49
 Part : PL-MPVR2-60168-00 \ REAR LIGHT GRILLE
    Plant 4 / Plant 4                                   P025        M                      10.00         30.52300                      AVG                  305.23
 Part : PL-MPVR2-60220-00 \ MOUNT PLATE
    Plant 4 / Plant 4                                   P025        M                       3.00             9.69326                   AVG                   29.08
 Part : PL-MPVR2-60221-00 \ SIDE
    Plant 4 / Plant 4                                   P025        P                       5.00             7.69705                   AVG                   38.49
 Part : PL-MPVR2-60223-01 \ SLANT
    Plant 4 / Plant 4                                   P025        M                      44.00             5.18775                   AVG                  228.26
 Part : PL-MPVR2-60224-00 \ INTERNAL SHIELD


                  20-48744-mlo           Doc 134-2          Filed 09/11/20 Entered 09/11/20 10:06:36                              Page 101 of                 100
                                                                         123
User:     jacobm2                                                       Lapeer Industries, Inc.                                              Page:            101
                                                                         Stock Status Report                                                 Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                   P025        M                       8.00             9.06877                   AVG                   72.55
 Part : PL-MPVR2-60242-01 \ SPACER REAR LIGHT BRACKET
    Plant 4 / Plant 4                                   P025        M                       6.00         24.95500                      AVG                  149.73
 Part : PL-MPVR2-60248-00 \ LOCK SLAM 2
    Plant 4 / Plant 4                                   P025        M                       1.00             9.90819                   AVG                    9.91
 Part : PL-MPVR2-60251-00 \ CENTER COVER SPACER
    Plant 4 / Plant 4                                   P025        M                      10.00         20.41650                      AVG                  204.17
 Part : PL-MPVR2-70175-01 \ SPARE WHEEL DISK SUPPORT
    Plant 4 / Plant 4                                   P025        M                       6.00         18.84182                      AVG                  113.05
 Part : PL-MPVR2-70177-02 \ SPARE WHEEL DISK
    Plant 4 / Plant 4                                   P025        M                       5.00             6.65428                   AVG                   33.27
 Part : PL-MPVR2-70972-00 \ SHACKLE BOX BACK
    Plant 4 / Plant 4                                   P025        M                       5.00             8.78057                   AVG                   43.90
 Part : PL-MPVR2-71051-01 \ WINDOW COVER NUT
    Plant 4 / Plant 4                                   P025        M                      -4.00         65.00000                      AVG                 -260.00
 Part : PL-MPVR2-71058-01 \ SHOCK BRACKET GUSSET 1
    Plant 4 / Plant 4                                   P025        M                       2.00          11.70000                     AVG                   23.40
 Part : PL-MPVR2-71059-01 \ SHOCK BRACKET GUSSET 2
    Plant 4 / Plant 4                                   P025        M                      10.00             5.20991                   AVG                   52.10
 Part : PL-MPVR2-71101-00 \ SIDE GUSSET
    Plant 4 / Plant 4                                   P025        M                      31.00             6.66687                   AVG                  206.67
 Part : PL-MPVR2-71103-01 \ Y-BEARING MOUNT BOTTOM
    Plant 4 / Plant 4                                   P025        M                      13.00         26.72028                      AVG                  347.36
 Part : PL-MPVR2-71226-00 \ AIR TANK BRACKET
    Plant 4 / Plant 4                                   P025        M                       3.00         20.30705                      AVG                   60.92
 Part : PL-MPVR2-71227-00 \ BOSS FIRE WALL LONG THROUGH
    Plant 4 / Plant 4                                   P025        M                    144.00          22.00000                      AVG                3,168.00
 Part : PL-MPVR2-71410-00 \ REAR LIGHT BRACKET LH
    Plant 4 / Plant 4                                   P025        M                       5.00         80.59800                      AVG                  402.99
 Part : PL-MPVR2-71497-01 \ FUEL BIN DOOR
    Plant 4 / Plant 4                                   P025        M                       1.00        213.27983                      AVG                  213.28
 Part : PL-MPVR2-71499-01 \ FUEL BIN BOX PART 1
    Plant 4 / Plant 4                                   P025        M                       2.00         20.89215                      AVG                   41.78
 Part : PL-MPVR2-71500-01 \ FUEL BOX PART 2
    Plant 4 / Plant 4                                   P025        M                       3.00         24.93447                      AVG                   74.80
 Part : PL-MPVR2-71501-01 \ FUEL BIN BOX PART 3
    Plant 4 / Plant 4                                   P025        M                       1.00         12.28666                      AVG                   12.29
 Part : PL-MPVR2-71502-02 \ FUEL BIN BOX PART 5
    Plant 4 / Plant 4                                   P025        M                       1.00         12.65834                      AVG                   12.66
 Part : PL-MPVR2-71503-02 \ FUEL BIN BOX PART 6
    Plant 4 / Plant 4                                   P025        M                       1.00         22.66167                      AVG                   22.66
 Part : PL-MPVR2-71504-00 \ FUEL BIN TOP PROTECTOR
    Plant 4 / Plant 4                                   P025        M                      12.00         96.24787                      AVG                1,154.97
 Part : PL-MPVR2-71505-01 \ FUEL LID PROTECTOR
    Plant 4 / Plant 4                                   P025        M                      12.00         62.66941                      AVG                  752.03
 Part : PL-MPVR2-71799-01 \ TOWBAR BASE MOUNT SHOCK BRACKET TOWBAR BASE MOUNT SHOCK BRACKET
    Plant 4 / Plant 4                                   P025        M                       1.00         19.77000                      AVG                   19.77
 Part : PL-MPVR2-80005-00 \ HULL GUSSET
    Plant 4 / Plant 4                                   P025        M                      63.00             1.16770                   AVG                   73.57
 Part : PL-MPVR2-80006-00 \ FIREWALL GUSSET
    Plant 4 / Plant 4                                   P025        M                      43.00             6.94745                   AVG                  298.74
 Part : PL-MPVR2-80007-00 \ FIREWALL TOP GUSSET


                  20-48744-mlo            Doc 134-2         Filed 09/11/20 Entered 09/11/20 10:06:36                              Page 102 of                 101
                                                                         123
User:     jacobm2                                                       Lapeer Industries, Inc.                                              Page:            102
                                                                         Stock Status Report                                                 Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                   P025        M                      13.00          16.03411                     AVG                  208.44
 Part : PL-MPVR2-80057-00 \ GUNPORT RING EXTENSION
    Plant 4 / Plant 4                                   P025        M                     110.00             5.95525                   AVG                  655.08
 Part : PL-MPVR2-80132-00 \ EXPANSION TANK BRACKET
    Plant 4 / Plant 4                                   P025        M                       3.00         14.28913                      AVG                   42.87
 Part : PL-MPVR2-80339-01 \ SEAL STRIP
    Plant 4 / Plant 4                                   P025        M                      10.00         17.33080                      AVG                  173.31
 Part : PL-MPVR2-80401-03 \ LAP JOINT PROTECTION
    Plant 1 / Plant 1                                   P025        M                      -8.00             0.00000                   AVG                    0.00
 Part : PL-MPVR2-80403-01 \ TOWBAR HANGER BRACKET
    Plant 4 / Plant 4                                   P025        M                      10.00             9.31500                   AVG                   93.15
 Part : PL-MPVR2-80405-00 \ TOWBAR HANGER BASE
    Plant 4 / Plant 4                                   P025        M                       9.00             6.03630                   AVG                   54.33
 Part : PL-MPVR2-80407-00 \ TOWBAR HANGER REAR GUSSET
    Plant 4 / Plant 4                                   P025        M                       4.00         29.35833                      AVG                  117.43
 Part : PL-MPVR2-80410-01 \ TOWBAR RETAINER DISC
    Plant 4 / Plant 4                                   P025        M                       8.00             7.71000                   AVG                   61.68
 Part : PL-MPVR2-80524-02 \ CABLE HOLE PROTECTION
    Plant 4 / Plant 4                                   P025        M                       1.00         12.47167                      AVG                   12.47
 Part : PL-MPVR2-87799-00 \ STABILIZER TUBE
    Plant 4 / Plant 4                                   P025        M                       1.00         13.74000                      AVG                   13.74
 Part : PL-MPVR2-90000-02 \ SPACER PLATE
    Plant 4 / Plant 4                                   P025        M                       5.00         16.44000                      AVG                   82.20
 Part : PL-MPVR2-90003-05 \ REAR LIGHT BEAM
    Plant 4 / Plant 4                                   P025        M                       5.00         81.65380                      AVG                  408.27
 Part : PL-MPVR2-C0016-00 \ WELDMENT STUD
    Plant 4 / Plant 4                                   P025        M                    360.00          16.00000                      AVG                5,760.00
 Part : PL-MPVR2-C0031-00 \ HINGE BLOCK
    Plant 4 / Plant 4                                   P025        M                     111.00         36.55205                      AVG                4,057.28
 Part : PL-MPVR2-C0085-00 \ WINDSCREEN SIDE PROT
    Plant 4 / Plant 4                                   P025        M                       5.00         18.91445                      AVG                   94.57
 Part : PL-MPVR2-C0086-00 \ WINDSCREEN SIDE PROT
    Plant 4 / Plant 4                                   P025        M                       5.00         13.05348                      AVG                   65.27
 Part : PL-MPVR5-60017-00 \ STEERING BEARING BRACKET
    Plant 4 / Plant 4                                   P025        M                      13.00         20.62936                      AVG                  268.18
 Part : PL-MPVR5-60022-00 \ GRILLE STOP
    Plant 4 / Plant 4                                   P025        M                      24.00         27.12993                      AVG                  651.12
 Part : PL-MPVR5-60056-00 \ BEARING SPACER
    Plant 4 / Plant 4                                   P025        M                      18.00         75.00000                      AVG                1,350.00
 Part : PL-MPVR5-60057-00 \ BOSS M16
    Plant 4 / Plant 4                                   P025        M                       2.00         48.49059                      AVG                   96.98
 Part : PL-MPVR5-60058-00 \ RING TOW PIN
    Plant 4 / Plant 4                                   P025        M                      28.00         15.00000                      AVG                  420.00
 Part : PL-MPVR5-B0084-01 \ PLATE REAR SUPPORT RH
    Plant 4 / Plant 4                                   P025        M                       6.00         28.79000                      AVG                  172.74
 Part : PL-MPVR5-B0087-01 \ PLATE REAR SUPPORT LH
    Plant 4 / Plant 4                                   P025        M                       6.00         27.86997                      AVG                  167.22
 Part : PL-MPVR5-B0097-00 \ PLATE REAR LIGHTBOX
    Plant 4 / Plant 4                                   P025        M                       2.00         12.37485                      AVG                   24.75
 Part : PL-MPVR5-B0099-01 \ PLATE TOP LIGHTBOX LH
    Plant 4 / Plant 4                                   P025        M                       1.00         33.63818                      AVG                   33.64
 Part : PL-MPVR5-B0100-00 \ PLATE GUSSET SUPPORT LH


                  20-48744-mlo            Doc 134-2         Filed 09/11/20 Entered 09/11/20 10:06:36                              Page 103 of                 102
                                                                         123
User:     jacobm2                                                      Lapeer Industries, Inc.                                             Page:            103
                                                                        Stock Status Report                                                Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class   Type             OnHand Qty           Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                  P025        M                      10.00             5.02998                  AVG                   50.30
 Part : PL-MPVR5-B0102-01 \ PLATE TOP LIGHTBOX RH
    Plant 4 / Plant 4                                  P025        M                       2.00         67.19797                     AVG                  134.40
 Part : PL-MPVR5-B0106-00 \ PLATE STEP LIGHTBOX
    Plant 4 / Plant 4                                  P025        M                      15.00             5.78886                  AVG                   86.83
 Part : PL-MPVR5-B0108-00 \ STEP SIDE PLATE BOT. 1
    Plant 4 / Plant 4                                  P025        M                      80.00             4.35611                  AVG                  348.49
 Part : PL-MPVR5-E0114-00 \ CRADLE TUBE
    Plant 4 / Plant 4                                  P025        M                      12.00         37.62790                     AVG                  451.53
 Part : PL-MPVR5-E0115-00 \ CRADLE TUBE
    Plant 4 / Plant 4                                  P025        M                       6.00         38.97020                     AVG                  233.82
 Part : PL-MPVR5-F0767-00 \ BUMPER SIDE STEP
    Plant 4 / Plant 4                                  P025        M                      20.00         24.20074                     AVG                  484.01
 Part : PL-MPVR5-F0768-00 \ PLATE STEP LIGHTBOX FRONT
    Plant 4 / Plant 4                                  P025        M                      23.00             6.58419                  AVG                  151.44
 Part : PL-MPVR5-F0852-01 \ STEERING SHAFT BEARING FLANGE
    Plant 4 / Plant 4                                  P025        M                      14.00             5.31378                  AVG                   74.39
 Part : PL-MPVR5-F0900-00 \ BATTERY BIN DOOR LOCK PLT
    Plant 4 / Plant 4                                  P025        M                      10.00             8.91183                  AVG                   89.12
 Part : PL-MPVR5-F0901-01 \ BATTERY BIN DOOR LOCK PLT OUTER
    Plant 4 / Plant 4                                  P025        M                       1.00             1.72859                  AVG                    1.73
 Part : PL-MPVR5-F1008-02 \ BUMPER MIDDLE SECTION BACK PLT
    Plant 4 / Plant 4                                  P025        M                       1.00         84.87499                     AVG                   84.87
 Part : PL-MPVR5-F1009-02 \ BUMPER MIDDLE SECTION TOP PLT
    Plant 4 / Plant 4                                  P025        M                       5.00         46.76866                     AVG                  233.84
 Part : PL-MPVR5-F1012-00 \ BUMPER MIDDLE SECTION RIB
    Plant 4 / Plant 4                                  P025        M                       1.00         42.69258                     AVG                   42.69
 Part : PL-MPVR5-F1013-00 \ BUMPER MIDDLE SECTION RIB
    Plant 4 / Plant 4                                  P025        M                       2.00             8.78385                  AVG                   17.57
 Part : PL-MPVR5-F1016-00 \ TOWING PIN
    Plant 4 / Plant 4                                  P025        M                       2.00        121.02091                     AVG                  242.04
 Part : PL-MPVR5-F1020-00 \ TOWING PIN WASHER
    Plant 4 / Plant 4                                  P025        M                       6.00             7.85659                  AVG                   47.14
 Part : PL-MPVR5-F1177-00 \ AC COMP MOUNT BRKT
    Plant 4 / Plant 4                                  P025        P                       2.00         19.69227                     AVG                   39.38
 Part : PL-MPVR5-F1193-00 \ AC COMP MOUNT BRKT
    Plant 4 / Plant 4                                  P025        M                      20.00         25.95850                     AVG                  519.17
 Part : PL-MPVR5-F1242-00 \ GRILLE ZETROS MOUNT R
    Plant 4 / Plant 4                                  P025        M                       9.00         12.21909                     AVG                  109.97
 Part : PL-MPVR5-F1243-00 \ GRILLE ZETROS MOUNT L
    Plant 4 / Plant 4                                  P025        M                      42.00         50.42879                     AVG                2,118.01
 Part : PL-MPVR5-F1245-00 \ GRILLE HINGE PLATE
    Plant 4 / Plant 4                                  P025        M                      11.00             5.70918                  AVG                   62.80
 Part : PL-MPVR5-F1248-00 \ GRILLE LOCKING SPACER
    Plant 4 / Plant 4                                  P025        M                      14.00         23.33091                     AVG                  326.63
 Part : PL-MPVR5-F1249-00 \ GRILLE LOCKING WASHER
    Plant 4 / Plant 4                                  P025        M                      14.00             3.54042                  AVG                   49.57
 Part : PL-MPVR5-F1250-01 \ GRILLE SLAT COVER
    Plant 4 / Plant 4                                  P025        M                      77.00         22.49006                     AVG                1,731.73
 Part : PL-MPVR5-F1252-00 \ GRILLE SLAT
    Plant 4 / Plant 4                                  P025        M                      66.00         34.77669                     AVG                2,295.26
 Part : PL-MPVR5-F1257-00 \ GRILLE HINGE BLOCK


                  20-48744-mlo            Doc 134-2        Filed 09/11/20 Entered 09/11/20 10:06:36                             Page 104 of                 103
                                                                        123
User:     jacobm2                                                          Lapeer Industries, Inc.                                            Page:            104
                                                                            Stock Status Report                                               Date:       9/9/2020
                                                         ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                               ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                          Part Class    Type              OnHand Qty         Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                     P025        M                       22.00           2.26477                   AVG                   49.82
 Part : PL-MPVR5-F1259-00 \ GRILLE HINGE PIN
    Plant 4 / Plant 4                                     P025        M                       23.00       10.44000                      AVG                  240.12
 Part : PL-MPVR5-F1259-00-LF \ GRILLE HINGE PIN
    Plant 4 / Plant 4                                     P025         P                      -1.00           9.00000                   AVG                   -9.00
 Part : PL-MPVR5-F1261-00 \ GRILLE GUIDE
    Plant 4 / Plant 4                                     P025        M                       15.00       10.21324                      AVG                  153.20
 Part : PL-MPVR5-F1263-00 \ GLILLE BOTTOM SEC BRKT
    Plant 4 / Plant 4                                     P025        M                       33.00       14.86076                      AVG                  490.41
 Part : PL-MPVR5-G0028-01 \ PLATE LOUVRE BONNET
    Plant 4 / Plant 4                                     P025        M                       18.00       37.04903                      AVG                  666.88
 Part : PL-MPVR5-G0037-00 \ FUEL TANK BIN BOTTOM COVER PLATE
    Plant 4 / Plant 4                                     P025        M                        7.00       14.57667                      AVG                  102.04
 Part : PL-MPVR5-G0275-00 \ TUBE GRAB HANDLE FENDER
    Plant 4 / Plant 4                                     P025        M                       14.00       26.00000                      AVG                  364.00
 Part : PL-MPVR5-G0300-00 \ FRONT WINDOW COVER
    Plant 4 / Plant 4                                     P025        M                        3.00       69.23393                      AVG                  207.70
 Part : PL-MPVR5-N0114-00 \ BRACKET
    Plant 4 / Plant 4                                     P025        M                       10.00       16.69000                      AVG                  166.90
 Part : PL-MPVR5-N0172-00 \ STIFFENER 2 HANDLE
    Plant 1 / Plant 1                                     P025        M                       -4.00       16.87200                      AVG                  -67.49
    Plant 4 / Plant 4                                     P025        M                        5.00       16.87200                      AVG                   84.36
                                   Part PL-MPVR5-N0172-00 Subtotal :                           5.00                                                           84.36
                                           Negative Balances Subtotal :                       -4.00                                                          -67.49
                                                      Net Value Subtotal :                     1.00                                                           16.87


 Part : PL-MPVR5-N0176-00 \ STEP BRACKET
    Plant 4 / Plant 4                                     P025        M                       12.00        11.65917                     AVG                  139.91
 Part : PL-MPVR5-N0182-00 \ MIDDLE STIFFENER
    Plant 4 / Plant 4                                     P025        M                       12.00       28.41661                      AVG                  341.00
 Part : PL-MPVR5-N0190-00 \ LHS SPRING BRACKET
    Plant 4 / Plant 4                                     P025        M                       15.00       23.04200                      AVG                  345.63
 Part : PL-MPVR5-N0191-00 \ RHS SPRING BRACKET
    Plant 4 / Plant 4                                     P025        M                        5.00       33.45000                      AVG                  167.25
 Part : PL-MPVR5-N0194-01 \ BUMPER MOUNT BACK
    Plant 4 / Plant 4                                     P025        M                       -4.00       62.57500                      AVG                 -250.30
 Part : PL-MPVR5-N0195-00 \ BOTTOM BUMPER BRACKET
    Plant 4 / Plant 4                                     P025        M                       22.00       13.02550                      AVG                  286.56
 Part : PL-MPVR5-N0201-00 \ SPRING BRACKET
    Plant 4 / Plant 4                                     P025        M                       33.00           4.54242                   AVG                  149.90
 Part : PL-MPVR5-N0204-00 \ FRONT FLOOR BEAM CENTRE
    Plant 4 / Plant 4                                     P025        M                       10.00       35.29240                      AVG                  352.92
 Part : PL-MPVR5-N0205-00 \ STIFFENER
    Plant 4 / Plant 4                                     P025        M                       14.00           8.17082                   AVG                  114.39
 Part : PL-MPVR5-N0209-00 \ FRONT FLOOR BEAM CENTRE
    Plant 4 / Plant 4                                     P025        M                        5.00       28.47600                      AVG                  142.38
 Part : PL-MPVR5-N0319-00 \ BOTTOM FLANGE
    Plant 4 / Plant 4                                     P025        M                       -4.00           4.65250                   AVG                  -18.61
 Part : PL-MRECB-50103-00 \ RECOVERY V-HULL
    Plant 4 / Plant 4                                     P025        M                        5.00     1,283.53000                     AVG                6,417.65
 Part : PL-MRECB-50106-00 \ LH CORNER STIFFENER
    Plant 4 / Plant 4                                     P025        M                        1.00       65.18000                      AVG                   65.18


                  20-48744-mlo          Doc 134-2             Filed 09/11/20 Entered 09/11/20 10:06:36                             Page 105 of                 104
                                                                           123
User:     jacobm2                                                       Lapeer Industries, Inc.                                              Page:            105
                                                                         Stock Status Report                                                 Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : PL-MRECB-50107-00 \ RH CORNER STIFFENER
    Plant 4 / Plant 4                                   P025        M                       1.00         20.36000                      AVG                   20.36
 Part : PL-MRECB-50108-00 \ V END PLATE
    Plant 4 / Plant 4                                   P025        M                       1.00        251.30000                      AVG                  251.30
 Part : PL-MRECB-50111-01 \ LH SIDE
    Plant 4 / Plant 4                                   P025        M                       6.00        588.02867                      AVG                3,528.17
 Part : PL-MRECB-50115-01 \ RH SIDE
    Plant 4 / Plant 4                                   P025        M                       6.00        789.55233                      AVG                4,737.31
 Part : PL-MRECB-50116-00 \ ROOF PLATE SINGLE CAB
    Plant 4 / Plant 4                                   P025        M                       1.00        662.45000                      AVG                  662.45
 Part : PL-MRECB-50117-00 \ LAP JOINT PROTECTION FRONT
    Plant 4 / Plant 4                                   P025        M                      11.00         16.62090                      AVG                  182.83
 Part : PL-MRECB-50118-00 \ LAP JOINT PROTECTION MIDDLE
    Plant 4 / Plant 4                                   P025        M                      11.00         17.53818                      AVG                  192.92
 Part : PL-MRECB-50119-00 \ PL-MRECB-50119-00
    Plant 4 / Plant 4                                   P025        P                      11.00         24.86909                      AVG                  273.56
 Part : PL-MRECB-50122-00 \ SPAREWHEEL RAIL
    Plant 4 / Plant 4                                   P025        M                      -5.00             0.26200                   AVG                   -1.31
 Part : PL-MRECB-50128-00 \ SIDE STIFFENER
    Plant 4 / Plant 4                                   P025        M                       2.00          46.11500                     AVG                   92.23
 Part : PL-MRECB-50133-01 \ TRANSFERCASE CUTOUT
    Plant 4 / Plant 4                                   P025        M                       1.00        170.16000                      AVG                  170.16
 Part : PL-MRECB-50137-00 \ PLATE SUPPORT BOTTOM SPARE WHEEL HOLDER
    Plant 4 / Plant 4                                   P025        M                      10.00         14.53800                      AVG                  145.38
 Part : PL-MRECB-50138-00 \ REAR SIDE PLATE
    Plant 4 / Plant 4                                   P025        M                      10.00         44.62100                      AVG                  446.21
 Part : PL-MRECB-50141-00 \ REAR BEND PLATE
    Plant 4 / Plant 4                                   P025        M                      10.00         15.25500                      AVG                  152.55
 Part : PL-MRECB-50142-00 \ INSPECTION HOLE TRIM
    Plant 4 / Plant 4                                   P025        M                       1.00         82.26000                      AVG                   82.26
 Part : PL-MRECB-50145-00 \ HOLE COVER PLATE RH
    Plant 4 / Plant 4                                   P025        M                       5.00         60.70600                      AVG                  303.53
 Part : PL-MRECB-50147-00 \ HOLE COVER PLATE LH
    Plant 4 / Plant 4                                   P025        M                       5.00         57.06400                      AVG                  285.32
 Part : PL-MRECB-50149-00 \ CORNER PLATE LH
    Plant 4 / Plant 4                                   P025        M                       1.00             6.37000                   AVG                    6.37
 Part : PL-MRECB-50150-00 \ CORNER PLATE RH
    Plant 4 / Plant 4                                   P025        M                       1.00             7.06167                   AVG                    7.06
 Part : PL-MRECB-50151-00 \ TRUNKING FRONT SECTION LH
    Plant 4 / Plant 4                                   P025        M                       6.00         66.22942                      AVG                  397.38
 Part : PL-MRECB-50160-01 \ BOOSTER PROTECTION STANDOFF
    Plant 4 / Plant 4                                   P025        M                      36.00         35.00000                      AVG                1,260.00
 Part : PL-MRECB-50162-00 \ END PLATE
    Plant 4 / Plant 4                                   P025        M                       1.00          10.11358                     AVG                   10.11
 Part : PL-MRECB-50163-01 \ TOP AND BOTTOM PLATE
    Plant 4 / Plant 4                                   P025        M                      21.00             5.30619                   AVG                  111.43
 Part : PL-MRECB-50164-00 \ FRONT PLATE
    Plant 4 / Plant 4                                   P025        M                       1.00             4.72000                   AVG                    4.72
 Part : PL-MRECB-50165-00 \ CORNER PLATE
    Plant 4 / Plant 4                                   P025        M                       1.00             6.20105                   AVG                    6.20
 Part : PL-MRECB-50166-00 \ FRONT PLATE LONG
    Plant 4 / Plant 4                                   P025        M                       1.00             9.13323                   AVG                    9.13


                  20-48744-mlo          Doc 134-2           Filed 09/11/20 Entered 09/11/20 10:06:36                              Page 106 of                 105
                                                                         123
User:     jacobm2                                                   Lapeer Industries, Inc.                                              Page:            106
                                                                     Stock Status Report                                                 Date:       9/9/2020
                                                     ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                          ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                     Part Class   Type             OnHand Qty            Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : PL-MRECB-50167-00 \ TOP AND BOTTOM PLATE LONG
    Plant 4 / Plant 4                                P025       M                       1.00              6.85390                  AVG                    6.85
 Part : PL-MRECB-50182-00 \ BRACKET REAR AXLE PNEUMATIC BULK HEAD
    Plant 4 / Plant 4                                P025       M                       2.00          39.56000                     AVG                   79.12
 Part : PL-MRECB-50183-00 \ BRACKET BRAKE VALVE CLUSTER CONNECTION
    Plant 4 / Plant 4                                P025       M                       1.00          10.08454                     AVG                   10.08
 Part : PL-MRECB-50192-00 \ HATCH COVER PLATE OUTER
    Plant 4 / Plant 4                                P025       M                       5.00          67.44400                     AVG                  337.22
 Part : PL-MRECB-50198-00 \ BRACKET TRAILER CONTROL VALVE
    Plant 4 / Plant 4                                P025       M                       1.00          23.04167                     AVG                   23.04
 Part : PL-MRECB-50217-00 \ MASTER CYLINDER BRACKET
    Plant 4 / Plant 4                                P025       M                      -5.00              0.00000                  AVG                    0.00
 Part : PL-MRECB-50217-01 \ MASTER CYLINDER BRACKET
    Plant 4 / Plant 4                                P025       M                       6.00          27.38166                     AVG                  164.29
 Part : PL-MRECB-50222-00 \ TOWBAR HANGER PLATE
    Plant 4 / Plant 4                                P025       M                      11.00              4.55008                  AVG                   50.05
 Part : PL-MRECB-50223-00 \ TOWBAR PLATE REAR
    Plant 4 / Plant 4                                P025       M                       6.00              7.75000                  AVG                   46.50
 Part : PL-MRECB-50224-00 \ TOWBAR PLATE FRONT
    Plant 4 / Plant 4                                P025       M                       6.00              9.90584                  AVG                   59.44
 Part : PL-MRECB-80053-00 \ TRANSFER BOX COVER SIDE
    Plant 4 / Plant 4                                P025       M                       1.00          46.87046                     AVG                   46.87
 Part : PL-MRECB-80054-00 \ TRANSFER BOX COVER FRONT RH
    Plant 4 / Plant 4                                P025       M                       1.00          20.83334                     AVG                   20.83
 Part : PL-MRECB-80055-00 \ TRANSFER BOX COVER FRONT LH
    Plant 4 / Plant 4                                P025       M                       1.00          10.83500                     AVG                   10.84
 Part : PL-MRECB-80056-00 \ TRANSFER BOX COVER FRONT FILLER LH
    Plant 4 / Plant 4                                P025       M                       1.00          20.83334                     AVG                   20.83
 Part : PL-MRECB-80057-00 \ TRANSFER BOX COVER FRONT FILLER RH
    Plant 4 / Plant 4                                P025       M                      11.00          12.38727                     AVG                  136.26
 Part : PL-MRECB-80058-00 \ TRANSFER BOX COVER CLAMP PLATE
    Plant 4 / Plant 4                                P025       M                       1.00              5.50091                  AVG                    5.50
 Part : PL-MRECB-80059-00 \ COVER TOP OUTER LH
    Plant 4 / Plant 4                                P025       M                       1.00              1.89000                  AVG                    1.89
 Part : PL-MRECB-80061-00 \ COVER TOP MOUNTING BRACKET
    Plant 4 / Plant 4                                P025       M                       2.00          24.89870                     AVG                   49.80
 Part : PL-MRECB-80062-01 \ COVER TOP LH FRONT
    Plant 4 / Plant 4                                P025       M                       5.00          59.46800                     AVG                  297.34
 Part : PL-MRECB-80064-00 \ COVER TOP RH FRONT
    Plant 4 / Plant 4                                P025       M                       1.00          28.65833                     AVG                   28.66
 Part : PL-MRECB-80065-01 \ COVER TOP RH REAR
    Plant 4 / Plant 4                                P025       M                       6.00          54.39501                     AVG                  326.37
 Part : PL-MRECB-80076-00 \ TRANS BOX HANGER PLATE
    Plant 4 / Plant 4                                P025       M                       2.00          56.12400                     AVG                  112.25
 Part : PL-MRECB-80082-00 \ REACTION ARM BRACKET FRONT
    Plant 4 / Plant 4                                P025       M                       5.00          38.82600                     AVG                  194.13
 Part : PL-MRECB-80083-00 \ REACTION ARM BRACKET REAR
    Plant 4 / Plant 4                                P025       M                       1.00          27.17333                     AVG                   27.17
 Part : PL-MRECB-N0003-00 \ LHS COOLER MOUNT
    Plant 4 / Plant 4                                P025       M                       4.00              7.99847                  AVG                   31.99
 Part : PL-MRECB-N0004-00 \ RHS COOLER MOUNT
    Plant 4 / Plant 4                                P025       M                       4.00          11.57532                     AVG                   46.30


                  20-48744-mlo          Doc 134-2        Filed 09/11/20 Entered 09/11/20 10:06:36                             Page 107 of                 106
                                                                      123
User:     jacobm2                                                       Lapeer Industries, Inc.                                            Page:            107
                                                                         Stock Status Report                                               Date:       9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                            ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class    Type             OnHand Qty          Unit Cost     Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG

 Part : PL-MRECB-N0007-00 \ RHS FLANGE
    Plant 4 / Plant 4                                   P025        M                       1.00        13.21666                     AVG                   13.22
 Part : PL-MRECB-N0016-00 \ BACK COVER PLATE
    Plant 4 / Plant 4                                   P025        M                       5.00        83.03200                     AVG                  415.16
 Part : PL-MRECB-N0022-00 \ LHS GUSSET
    Plant 4 / Plant 4                                   P025        M                       3.00            4.21184                  AVG                   12.64
 Part : PL-MRECB-N0023-00 \ RHS GUSSET
    Plant 4 / Plant 4                                   P025        M                       1.00            8.81073                  AVG                    8.81
 Part : PL-MRECB-S0050-00 \ BRACKET REAR
    Plant 4 / Plant 4                                   P025        M                      14.00        11.04509                     AVG                  154.63
 Part : PL-MRECB-S0100-00 \ BRACKET 1 TRAILER CONTROL VALVE HOSE
    Plant 4 / Plant 4                                   P025        M                       6.00        25.05833                     AVG                  150.35
 Part : PL-MRECB-S0102-00 \ HATCH COVER PLATE AUXILIARIES
    Plant 4 / Plant 4                                   P025        M                      12.00        39.96042                     AVG                  479.53
 Part : PL-MRECB-S0103-00 \ BRACKET MID REAR AXLE PNEUMATIC BULK HEAD
    Plant 4 / Plant 4                                   P025        M                       2.00        74.04219                     AVG                  148.08
 Part : PL-MRECB-S0104-00 \ BRACKET AUX HOSES 1
    Plant 4 / Plant 4                                   P025        M                       6.00        26.74000                     AVG                  160.44
 Part : PL-MRECB-S0106-00 \ BRACKET BREATHERS NOSE
    Plant 4 / Plant 4                                   P025        M                      -5.00            0.00000                  AVG                    0.00
 Part : PL-MRECB-S0108-00 \ REAR AXLES BREATHER COVER
    Plant 4 / Plant 4                                   P025        M                       6.00        30.13370                     AVG                  180.80
 Part : PL-MRECB-S0109-00 \ BRACKET TRANSFER BOX COOLING PIPE
    Plant 4 / Plant 4                                   P025        M                       5.00        15.65400                     AVG                   78.27
 Part : PL-MRECB-X0003-00 \ EXHAUST HANGER BRACKET REAR
    Plant 4 / Plant 4                                   P025        M                       6.00        23.31499                     AVG                  139.89
 Part : PL-MRECB-X0004-00 \ EXHAUST HANGER BRACKET FRONT
    Plant 4 / Plant 4                                   P025        M                       2.00        35.57857                     AVG                   71.16
 Part : PL-MRECB-X0006-00 \ ENGINE SIDE MOUNT BRACKET BASE
    Plant 4 / Plant 4                                   P025        M                       1.00        13.41637                     AVG                   13.42
 Part : PL-MRECB-X0007-00 \ ENGINE SIDE MOUNT HORIZONTAL PLATE
    Plant 4 / Plant 4                                   P025        M                     -10.00            0.00000                  AVG                    0.00
 Part : PL-MRECD-F0030-00 \ OIL COOLER BRACKET
    Plant 4 / Plant 4                                   P025        M                       6.00        16.24995                     AVG                   97.50
 Part : PL-MRECD-F0036-01 \ STEERING SHAFT COVER
    Plant 4 / Plant 4                                   P025        M                       9.00        28.89793                     AVG                  260.08
 Part : PL-MRECD-F0037-00 \ NOSE FRONT RH
    Plant 4 / Plant 4                                   P025        M                       6.00        19.90048                     AVG                  119.40
 Part : PL-MRECD-F0042-00 \ NOSE FRONT LH
    Plant 4 / Plant 4                                   P025        M                       4.00        64.43000                     AVG                  257.72
 Part : PL-MRECD-X0016-01 \ BONNET REAR BACKPLATE
    Plant 4 / Plant 4                                   P025        M                       6.00            7.74045                  AVG                   46.44
 Part : PL-MRECD-X0017-00 \ BONNET NOSE PLATE
    Plant 4 / Plant 4                                   P025        M                       6.00        12.21076                     AVG                   73.26
 Part : PL-MRECD-X0032-00 \ BONNET STIFFENER
    Plant 1 / Plant 1                                   P025        M                      -4.00        76.63156                     AVG                 -306.53
    Plant 4 / Plant 4                                   P025        M                      11.00        76.63156                     AVG                  842.95
                                   Part PL-MRECD-X0032-00 Subtotal :                       11.00                                                          842.95
                                           Negative Balances Subtotal :                    -4.00                                                         -306.53
                                                    Net Value Subtotal :                    7.00                                                          536.42


 Part : PL-MRECD-X0034-00 \ BONNET BUMPER BRACKET


                  20-48744-mlo          Doc 134-2           Filed 09/11/20 Entered 09/11/20 10:06:36                            Page 108 of                 107
                                                                         123
User:     jacobm2                                                       Lapeer Industries, Inc.                                              Page:            108
                                                                         Stock Status Report                                                 Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                   P025        M                       4.00         22.06499                      AVG                   88.26
 Part : PL-MRECD-X0034-01 \ BONNET BUMPER BRACKET
    Plant 4 / Plant 4                                   P025        M                       3.00          11.66889                     AVG                   35.01
 Part : PL-MRECD-X0038-00 \ BONNET BACKPLATE SUPPORT
    Plant 4 / Plant 4                                   P025        M                      12.00             0.05015                   AVG                    0.60
 Part : PL-MRECL-50014-00 \ INSPECTION HOLE TRIM
    Plant 4 / Plant 4                                   P025        M                       4.00         20.56000                      AVG                   82.24
 Part : PL-MRECL-79006-00 \ LHS WALL TRUNKING REAR PLATE
    Plant 4 / Plant 4                                   P025        M                       1.00         38.83546                      AVG                   38.84
 Part : PL-MRECL-79008-00 \ WALL TRUNKING PLATE
    Plant 4 / Plant 4                                   P025        M                       1.00          11.17636                     AVG                   11.18
 Part : PL-MRECL-79011-00 \ RHS WALL TRUNKING FRONT PLATE
    Plant 4 / Plant 4                                   P025        M                       1.00          19.11727                     AVG                   19.12
 Part : PL-MRECL-80004-00 \ PIPE CLAMP 4 HOLE
    Plant 4 / Plant 4                                   P025        M                     -15.00             0.00000                   AVG                    0.00
 Part : PL-TR001-H0009-00 \ OUTER SEAL RING
    Plant 4 / Plant 4                                   P025        M                       8.00         15.56563                      AVG                  124.53
 Part : PL-TR001-H0013-00 \ INNER LOCK CATCH
    Plant 4 / Plant 4                                   P025        M                     -16.00         65.00000                      AVG               -1,040.00
 Part : PL-TR001-H0027-00 \ HATCH HINGE ARM SUPPORT
    Plant 4 / Plant 4                                   P025        M                       6.00         10.34635                      AVG                   62.08
 Part : PL-TR001-H0029-00 \ HATCH PLATE RING
    Plant 4 / Plant 4                                   P025        M                       8.00         30.68250                      AVG                  245.46
 Part : PL-TR001-H0055-00 \ BEARING COVER RING A
    Plant 4 / Plant 4                                   P025        M                      12.00         35.00100                      AVG                  420.01
 Part : PL-TR001-H0078-00 \ RAIN GUTTER
    Plant 4 / Plant 4                                   P025        M                      10.00         14.18389                      AVG                  141.84
 Part : PL-TR001-H0115-00 \ LOCK TOP SUPPORTM
    Plant 4 / Plant 4                                   P025        M                       9.00          12.75118                     AVG                  114.76
 Part : PL-TUR01-40002-00 \ BASE SHIELD L AND R
    Plant 4 / Plant 4                                   P025        M                      16.00         40.18188                      AVG                  642.91
 Part : PL-TUR01-40003-00 \ SHIELD SIDE R
    Plant 4 / Plant 4                                   P025        M                       6.00        261.21726                      AVG                1,567.30
 Part : PL-TUR01-40004-00 \ SHIELD SIDE L
    Plant 4 / Plant 4                                   P025        M                      29.00        129.44100                      AVG                3,753.79
 Part : PL-TUR01-40008-00 \ SHIELDS JOINER
    Plant 4 / Plant 4                                   P025        M                       8.00         24.13875                      AVG                  193.11
 Part : PL-TUR01-40008-01 \ SHIELDS JOINER
    Plant 4 / Plant 4                                   P025        M                      11.00         83.70403                      AVG                  920.74
 Part : PL-TUR01-50010-01 \ HATCH HINGE PLATE
    Plant 4 / Plant 4                                   P025        M                      16.00         55.81688                      AVG                  893.07
 Part : PL-TUR01-50011-00 \ REAR LOCK COVER PLATE
    Plant 4 / Plant 4                                   P025        M                       8.00          30.11814                     AVG                  240.95
 Part : PL-TUR01-60001-00 \ SHIELD PLATE B
    Plant 4 / Plant 4                                   P025        M                       4.00         79.22100                      AVG                  316.88
 Part : PL-TUR01-60002-00 \ SHIELD PLATE C
    Plant 4 / Plant 4                                   P025        M                      58.00         17.35893                      AVG                1,006.82
 Part : PL-TUR01-60003-00 \ SHIELD MOUNTING PLATE
    Plant 4 / Plant 4                                   P025        M                       5.00         14.82769                      AVG                   74.14
 Part : PL-TUR01-60004-00 \ HOLDER
    Plant 4 / Plant 4                                   P025        M                       2.00             6.62460                   AVG                   13.25
 Part : PL-TUR01-60009-00 \ FRAME


                  20-48744-mlo            Doc 134-2         Filed 09/11/20 Entered 09/11/20 10:06:36                              Page 109 of                 108
                                                                         123
User:     jacobm2                                                       Lapeer Industries, Inc.                                              Page:            109
                                                                         Stock Status Report                                                 Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                   P025        M                       1.00             8.89002                   AVG                    8.89
 Part : PL-TUR01-60010-00 \ WHEEL
    Plant 4 / Plant 4                                   P025        M                       1.00             3.45929                   AVG                    3.46
 Part : PL-TUR01-60014-00 \ LOCK BODY BACK PLATE
    Plant 4 / Plant 4                                   P025        M                       1.00             6.81765                   AVG                    6.82
 Part : PL-TUR01-60016-00 \ BEARING COVER RING B
    Plant 4 / Plant 4                                   P025        M                      11.00         25.00000                      AVG                  275.00
 Part : PL-TUR01-60017-00 \ HATCH MAIN PLATE
    Plant 4 / Plant 4                                   P025        M                       9.00         42.14694                      AVG                  379.32
 Part : PL-TUR01-60018-00 \ BUSH CENTRE LOCK
    Plant 4 / Plant 4                                   P025        M                       8.00         36.00000                      AVG                  288.00
 Part : PL-TUR01-60019-00 \ PLATE SIDE HOUSING LOCKING TONGUE
    Plant 4 / Plant 4                                   P025        M                       1.00             4.78122                   AVG                    4.78
 Part : PL-TUR01-60020-00 \ HANDLE
    Plant 4 / Plant 4                                   P025        M                       8.00             5.97376                   AVG                   47.79
 Part : PL-TUR01-60021-00 \ HANDLE END
    Plant 4 / Plant 4                                   P025        M                      17.00             5.64212                   AVG                   95.92
 Part : PL-TUR01-60022-00 \ PULL TONGUE HOOK
    Plant 4 / Plant 4                                   P025        M                       1.00             7.18128                   AVG                    7.18
 Part : PL-TUR01-60023-00 \ PLATE TOP HOUSING LOCKING TONGUE
    Plant 4 / Plant 4                                   P025        M                       1.00             6.65353                   AVG                    6.65
 Part : PL-TUR01-60024-00 \ BASE
    Plant 4 / Plant 4                                   P025        M                       1.00             6.65470                   AVG                    6.65
 Part : PL-TUR01-60025-00 \ PULL TONGUE BASE
    Plant 4 / Plant 4                                   P025        M                      16.00             4.49001                   AVG                   71.84
 Part : PL-TUR01-60028-00 \ LOCKING MECHANISM LINK
    Plant 4 / Plant 4                                   P025        M                      32.00             2.96361                   AVG                   94.84
 Part : PL-TUR01-60030-00 \ LEVER BASE
    Plant 4 / Plant 4                                   P025        M                       1.00          11.61764                     AVG                   11.62
 Part : PL-TUR01-60031-00 \ HATCH HINGE ARM
    Plant 4 / Plant 4                                   P025        M                      16.00         87.68313                      AVG                1,402.93
 Part : PL-TUR01-60032-00 \ ANTI TAMPER
    Plant 4 / Plant 4                                   P025        M                       9.00          16.12118                     AVG                  145.09
 Part : PL-TUR01-60033-00 \ LATCH COVER
    Plant 4 / Plant 4                                   P025        M                      10.00          14.44112                     AVG                  144.41
 Part : PL-TUR01-60034-00 \ HINGE BASE PLATE
    Plant 4 / Plant 4                                   P025        M                       9.00         49.39333                      AVG                  444.54
 Part : PL-TUR01-60035-00 \ GUN RING BASE PLATE
    Plant 4 / Plant 4                                   P025        M                       8.00        176.45797                      AVG                1,411.66
 Part : PL-TUR01-60036-00 \ GUN SUPPORT
    Plant 4 / Plant 4                                   P025        M                       7.00         24.62058                      AVG                  172.34
 Part : PL-TUR01-60037-00 \ GUN SUPPORT GUSSET A
    Plant 4 / Plant 4                                   P025        M                       8.00         13.02314                      AVG                  104.19
 Part : PL-TUR01-60038-00 \ GUN SUPPORT GUSSET B
    Plant 4 / Plant 4                                   P025        M                      35.00             4.72493                   AVG                  165.37
 Part : PL-TUR01-60040-00 \ TRIP LOCK HANDLE
    Plant 4 / Plant 4                                   P025        M                       9.00         10.83471                      AVG                   97.51
 Part : PL-TUR01-60045-00 \ SPINDLE PLATE
    Plant 4 / Plant 4                                   P025        M                       7.00             7.80295                   AVG                   54.62
 Part : PL-UPAHU-20004-01 \ WINCH WHEEL BRACKET
    Plant 4 / Plant 4                                   P025        M                       1.00         13.33857                      AVG                   13.34
 Part : VINPLATE-1800 \ TAG VIN PLATE


                  20-48744-mlo            Doc 134-2         Filed 09/11/20 Entered 09/11/20 10:06:36                              Page 110 of                 109
                                                                         123
User:     jacobm2                                                            Lapeer Industries, Inc.                                                  Page:            110
                                                                              Stock Status Report                                                     Date:       9/9/2020
                                                             ( By: Class / Part / Warehouse, As of :8/31/2020 )                                       Time:    11:27:45AM
                                                   ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                              Part Class   Type             OnHand Qty           Unit Cost       Matl. Burden    Mth             Extended Cost

Class : P025 \ INV WIP Components TAG
    Plant 4 / Plant 4                                        P025        P                       1.00             0.00000                    AVG                       0.00

                                                                                                                        Part Class P025 Subtotal :               711,821.61

                                                                                                                       Negative Balances Subtotal :              -34,431.94
                                                                                                                               Net Value Subtotal :              677,389.67



Class : RawM \ Raw Material

 Part : .125x.500x240-HR-CQ-STRIP \ Hot Rolled Commercial Quality Mild Steel Strip
    Plant 4 / Plant 4                                        RawM        P                      72.29             6.00000                    AVG                     433.74
 Part : .125x1.0x144-C1018 \ C1018 Cold Finished Bar
    Plant 4 / Plant 4                                        RawM        P                       2.00          11.34000                      AVG                      22.68
 Part : .125x48x48-4130 \ 4130 AMS-S-6350 CONDITION A
    OUTSOURC / Outsource Warehouse                           RawM        P                       1.34        528.57143                       AVG                     708.29
 Part : .1875x3x144-316L \ 316L Stainless Steel
    Plant 4 / Plant 4                                        RawM        P                       0.75         69.43660                       AVG                      52.08
 Part : .1875x3x7-304/304L \ 304 Stainless Steel
    Plant 4 / Plant 4                                        RawM        P                       1.00         35.00000                       AVG                      35.00
 Part : .1875X48X120-46100 \ 46100 HHPLATE
    OUTSOURC / Outsource Warehouse                           RawM        P                       0.80        372.57000                       AVG                     298.06
 Part : .1875x60x120-A36 \ A36 HR Sheet
    OUTSOURC / Outsource Warehouse                           RawM        P                       1.10        339.05541                       AVG                     372.96
 Part : .250RDx.625-304/304L \ 304/304L Stainless Steel Round Stock
    Plant 4 / Plant 4                                        RawM        P                       3.00             3.92000                    AVG                      11.76
 Part : .250RDx144-6061-T651 \ 6061 T651 ALUMINUM ROUND
    Plant 4 / Plant 4                                        RawM        P                       1.27             2.71000                    AVG                       3.44
 Part : .250RDx144-A36 \ A36 ROUND
    Plant 1 / Plant 1                                        RawM        P                       1.00        390.39000                       AVG                     390.39
    Plant 4 / Plant 4                                        RawM        P                       0.43        390.39000                       AVG                     167.87
                                           Part .250RDx144-A36 Subtotal :                        1.43                                                                558.26


 Part : .250RDx144-CF1018 \ CF1018 Cold Roll Steel Bar
    Plant 4 / Plant 4                                        RawM        P                       8.74         10.43486                       AVG                      91.20
 Part : .250x.750x240-A36 \ A36 Hot Rolled Bar
    Plant 4 / Plant 4                                        RawM        P                       0.69         10.27677                       AVG                       7.09
 Part : .250x1.25x240-A36 \ A36 BAR
    Plant 4 / Plant 4                                        RawM        P                       5.70         13.05000                       AVG                      74.39
 Part : .250x3.0x144-6061-T6511 \ Aluminum Bar
    Plant 4 / Plant 4                                        RawM        P                       0.88         25.32000                       AVG                      22.28
 Part : .250x48x96-A1010-P&O \ ASTM A1010 Pickled & Oiled Steel Plate
    Plant 4 / Plant 4                                        RawM        P                       3.00        169.89333                       AVG                     509.68
 Part : .250x60x120-A1018-80 \ A1018 Grade 80 Temper Passed B177-D
    Plant 4 / Plant 4                                        RawM        P                       0.89        265.19101                       AVG                     236.02
 Part : .250X60X120-MIL-DTL-46100CL1 \ MIL-DTL-46100 Class 1 Armor Plate
    OUTSOURC / Outsource Warehouse                           RawM        P                       1.57        651.15000                       AVG                   1,022.31
 Part : .3125RDx144-C1018 \ 1018 Cold Finished Bar
    Plant 4 / Plant 4                                        RawM        P                       0.83        109.00000                       AVG                      90.47
 Part : .3125x.75x144-C1018 \ C1018 Cold finished Bar
    Plant 4 / Plant 4                                        RawM        P                       0.83         16.51000                       AVG                      13.70
 Part : .3125x60x120-A36 \ A36 Hot Rolled Plate
    OUTSOURC / Outsource Warehouse                           RawM        P                      11.00        390.13589                       AVG                   4,291.49
 Part : .31SQx240-321SS \ 321 Stainless Steel, Condition A
    Plant 4 / Plant 4                                        RawM        P                       0.86        114.00000                       AVG                      98.04



                  20-48744-mlo             Doc 134-2             Filed 09/11/20 Entered 09/11/20 10:06:36                                 Page 111 of                  110
                                                                              123
User:     jacobm2                                                          Lapeer Industries, Inc.                                              Page:            111
                                                                            Stock Status Report                                                 Date:       9/9/2020
                                                           ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                                ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                           Part Class   Type              OnHand Qty           Unit Cost     Matl. Burden   Mth            Extended Cost

Class : RawM \ Raw Material

 Part : .375RDx144-304/304L \ Stainless Steel Round ASTM A276
    Plant 4 / Plant 4                                     RawM         P                       4.67         37.78000                     AVG                   176.43
 Part : .375RDx144-4130-6348 \ 4130 CF per AMS 6348
    Plant 4 / Plant 4                                     RawM         P                       8.00         16.27419                     AVG                   130.19
 Part : .375RDX144-5083-H111 \ 5083 H111 ALUMINUM ROUND
    Plant 4 / Plant 4                                     RawM         P                       1.00             0.00000                  AVG                     0.00
 Part : .375RDx144-5083-H112 \ 5083 H112 ALUMINUM ROUND
    Plant 4 / Plant 4                                     RawM         P                       0.15      1,370.86600                     AVG                   205.63
 Part : .375RDx144-6061-T6 \ 6061 T6 ALUMINUM ROUND
    Plant 4 / Plant 4                                     RawM         P                       0.65         10.72778                     AVG                     6.97
 Part : .375X1.500X5.94-A36 \ A36 Bar stock
    Plant 4 / Plant 4                                     RawM         P                       1.00         86.39000                     AVG                    86.39
 Part : .375x48x48-1045 \ 1045 CEMS A-0, PART 1
    Plant 4 / Plant 4                                     RawM         P                       0.50        330.72000                     AVG                   165.36
 Part : .375x48x48-4130 \ 4130 AMS-S-6350 CONDITION N
    Plant 4 / Plant 4                                     RawM         P                       0.90        574.50000                     AVG                   517.05
 Part : .375x60x120-1018-80 \ B177-D ASTM A1018 Gr. 80 Temper Passed Pickled & Light Oiled - Tata/Corus Material
    Plant 4 / Plant 4                                     RawM         P                       1.67        375.37725                     AVG                   626.88
 Part : .4375x1.00x1.00-1018 \ 1018 Bar Stock
    Plant 4 / Plant 4                                     RawM         P                       4.00         13.09000                     AVG                    52.36
 Part : .500ODx.035Wx240-1010-ERW \ 1010 Tube
    Plant 4 / Plant 4                                     RawM         P                       1.00         40.00000                     AVG                    40.00
 Part : .500ODx.095Wx240-MT304 \ MT-304 Stainless steel
    Plant 4 / Plant 4                                     RawM         P                       2.00         96.97000                     AVG                   193.94
 Part : .500RDx144-6061-T6511 \ 6061 T6511 ALUMINUM ROUND
    Plant 4 / Plant 4                                     RawM         P                    341.66              8.05000                  AVG                 2,750.36
 Part : .500x.750x144-6061-T6511 \ 6061 T6511 ALUMINUM BAR
    Plant 4 / Plant 4                                     RawM         P                       0.80         13.11500                     AVG                    10.49
 Part : .500x1.500x240-A36 \ A36 Bar Stock
    Plant 4 / Plant 4                                     RawM         M                       0.34         37.16000                     AVG                    12.63
 Part : .500x2.5x145-304/304L-SS \ 304/304L Stainless Steel Bar
    Plant 1 / Plant 1                                     RawM         P                      22.00             0.00000                  AVG                     0.00
 Part : .500x3.500x80.00-6060-T6-BAR \ 6061-T6 Aluminum Bar
    Plant 4 / Plant 4                                     RawM         P                       0.90         41.57400                     AVG                    37.42
 Part : .500x35.75x144.0-5083 \ 5083 Aluminum Armor, per MIL-A-46027
    Plant 1 / Plant 1                                     RawM         P                       0.24      1,358.40000                     LAST                  326.02
 Part : .500x48x120-A36 \ A36 HR Plate
    OUTSOURC / Outsource Warehouse                        RawM         P                       1.00        480.51250                     AVG                   480.51
 Part : .500x60x96-46100 \ Armor Plate
    OUTSOURC / Outsource Warehouse                        RawM         P                       0.70      1,245.95000                     LAST                  872.17
 Part : .625RDx144-5086-H111 \ 5086 H111 ALUMINUM ROUND
    Plant 4 / Plant 4                                     RawM         P                       0.50        195.00000                     AVG                    97.50
 Part : .625RDx240-A36 \ A36 ROUND
    Plant 4 / Plant 4                                     RawM         P                       0.95         40.11291                     AVG                    38.11
 Part : .625x1.00x48-A36 \ A36 BAR
    Plant 4 / Plant 4                                     RawM         P                       2.00         23.18000                     AVG                    46.36
 Part : .750ODx120Wx288-A513T-5 \ A513 Type 5 DOM Tube
    Plant 4 / Plant 4                                     RawM         P                       1.53         39.82000                     AVG                    60.92
 Part : .750RDx144-5083-H111 \ 5083 H111 ALUMINUM ROUND
    Plant 4 / Plant 4                                     RawM         P                       0.46        225.00000                     AVG                   103.50
 Part : .750RDx144-5086-H111 \ 5086 H111 ALUMINUM ROUND
    Plant 4 / Plant 4                                     RawM         P                       0.66        295.00000                     AVG                   194.70


                  20-48744-mlo               Doc 134-2            Filed 09/11/20 Entered 09/11/20 10:06:36                          Page 112 of                   111
                                                                               123
User:     jacobm2                                                          Lapeer Industries, Inc.                                               Page:            112
                                                                            Stock Status Report                                                  Date:       9/9/2020
                                                           ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                                 ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                            Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : RawM \ Raw Material

 Part : .750RDx144-6061-T6511 \ 6061 T6511 ALUMINUM ROUND
    Plant 4 / Plant 4                                      RawM        P                       0.85         19.94000                      AVG                    16.95
 Part : .750x.750x.125x240-A36Angle \ Hot Rolled Steel Angle
    Plant 4 / Plant 4                                      RawM        P                       0.23         15.98000                      LAST                    3.68
 Part : .750x.750x144-6061-T6511 \ Aluminum Bar
    Plant 4 / Plant 4                                      RawM        P                       1.00         37.54000                      AVG                    37.54
 Part : .750X1.250X144-5086-H111 \ 5086-H111 Aluminum Bar
    Plant 4 / Plant 4                                      RawM        P                       0.63        552.76000                      LAST                  348.24
 Part : .750x1.25x240-A36 \ A36 BAR
    Plant 4 / Plant 4                                      RawM        P                       0.10         41.72770                      AVG                     4.17
 Part : .750x1.50x240-A36 \ A36 BAR
    Plant 4 / Plant 4                                      RawM        P                       1.00         87.94000                      AVG                    87.94
 Part : .750x48x120-a36 \ A36 plate
    OUTSOURC / Outsource Warehouse                         RawM        P                       0.57        574.02289                      AVG                   327.19
 Part : .750x60x120-A572-50 \ A572 Grade 50
    OUTSOURC / Outsource Warehouse                         RawM        P                       0.80        951.17000                      AVG                   760.94
 Part : .875RDx240-A36 \ A36 ROUND
    Plant 4 / Plant 4                                      RawM        P                       0.15         22.45000                      AVG                     3.37
 Part : 1.000ODx.090X288-A513 \ Steel Tube
    Plant 4 / Plant 4                                      RawM        P                       1.07         34.35000                      AVG                    36.75
 Part : 1.000ODx.281Wx288-A513-T5 \ A513-T5 DOM Tube
    Plant 4 / Plant 4                                      RawM        P                       0.27         72.00000                      AVG                    19.44
 Part : 1.000RDx144-1018-CRS \ 1018 CRS Bar
    Plant 4 / Plant 4                                      RawM        P                       1.50         32.18000                      AVG                    48.27
 Part : 1.000RDx144-5086-H111 \ 5086 H111 ALUMINUM ROUND
    Plant 4 / Plant 4                                      RawM        P                       0.52        700.00000                      AVG                   364.00
 Part : 1.000RDx144-6061-T651 \ 6061 T651 ALUMINUM ROUND
    Plant 4 / Plant 4                                      RawM        P                       0.61         96.40000                      AVG                    58.80
 Part : 1.000x.500x.125x240-A36Channel \ Steel Channel
    Plant 4 / Plant 4                                      RawM        P                       0.40         14.33000                      AVG                     5.73
 Part : 1.000x1.000x.25wallx300-6061-T6Angle \ 6061-T6 Angle
    Plant 4 / Plant 4                                      RawM        P                       0.97         70.46000                      AVG                    68.35
 Part : 1.000x1.000x11gax288-A513 \ Steel Tube 24'
    Plant 4 / Plant 4                                      RawM        P                       0.70         21.37250                      AVG                    14.96
 Part : 1.000x1.000x144-5086-H111 \ 5086-H111 Aluminum Bar
    Plant 4 / Plant 4                                      RawM        P                       0.44        999.00000                      LAST                  439.56
 Part : 1.000x1.000x48.00-4130 \ ASTM 4130 QTSR to Rc 30 ± 2
    Plant 4 / Plant 4                                      RawM        P                      88.00         86.00000                      AVG                 7,568.00
 Part : 1.000x1.500x240-A36 \ A36 Bar
    Plant 4 / Plant 4                                      RawM        P                       8.45         76.39805                      AVG                   645.56
 Part : 1.000x1.50x.12Wx144-6063-T651 \ 6063 T651 ALUMINUM TUBE
    Plant 4 / Plant 4                                      RawM        P                       0.54        195.00000                      AVG                   105.30
 Part : 1.000x1.750x144-C1018 \ Cold Finished Bar
    Plant 4 / Plant 4                                      RawM        P                       0.47        191.98000                      AVG                    90.23
 Part : 1.000x2.000x.11GaWx240-304Tube \ 304 Stainless Steel Tube
    Plant 1 / Plant 1                                      RawM        P                       3.00             0.00000                   STD                     0.00
 Part : 1.000x2.750x240-A36 \ A36 HR Bar Steel
    Plant 4 / Plant 4                                      RawM        P                       1.37        173.10000                      AVG                   237.15
 Part : 1.00x1.00x144-2024-T351 \ 2024-T351
    Plant 4 / Plant 4                                      RawM        P                       1.00          75.11000                     AVG                    75.11
 Part : 1.250x1.250x.083WALLx288-A513 \ A513 HR Steel Tube
    Plant 4 / Plant 4                                      RawM        P                      18.00         16.34320                      AVG                   294.18


                  20-48744-mlo            Doc 134-2            Filed 09/11/20 Entered 09/11/20 10:06:36                              Page 113 of                  112
                                                                            123
User:     jacobm2                                                           Lapeer Industries, Inc.                                              Page:            113
                                                                             Stock Status Report                                                 Date:       9/9/2020
                                                            ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                                 ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                             Part Class   Type             OnHand Qty           Unit Cost     Matl. Burden   Mth            Extended Cost

Class : RawM \ Raw Material

 Part : 1.375x96x288-MIL-A-46100 \ MIL-A-46100 High Hard Plate
    OUTSOURC / Outsource Warehouse                          RawM        P                       6.00     10,219.60800                     AVG                61,317.65
 Part : 1.500RDx240-A108-1018 \ A108 Grade 1018 Round Bar
    Plant 4 / Plant 4                                       RawM        P                       0.60        104.73000                     AVG                    62.84
 Part : 1.500RDx240-A36 \ A36 ROUND
    Plant 4 / Plant 4                                       RawM        P                       0.89         69.89000                     AVG                    62.20
 Part : 1.500SQx.125Wx240-6061-T6 \ 6061-T6 IAW ASTM B221
    Plant 4 / Plant 4                                       RawM        P                       0.85         52.47000                     AVG                    44.60
 Part : 1.500SQx240-A36 \ A36 SQUARE BAR
    Plant 4 / Plant 4                                       RawM        P                       0.41         76.53000                     AVG                    31.38
 Part : 1.500x1.500x96-5083-H111 \ 5083-H111 per ASTM B221 (ANGLE)
    Plant 4 / Plant 4                                       RawM        P                       1.53         78.70000                     LAST                  120.41
 Part : 1.500x1.500x96-5086-H111 \ 5086-H111
    Plant 4 / Plant 4                                       RawM        P                       0.75      1,815.00000                     LAST                1,361.25
 Part : 1.500x1.50x.1875Wx240-A36 \ A36 ANGLE
    Plant 4 / Plant 4                                       RawM        P                       0.72         25.92000                     AVG                    18.66
 Part : 1.500x96x288-MIL-A-46100 \ MIL-A-46100
    OUTSOURC / Outsource Warehouse                          RawM        P                       4.00     10,436.17623                     AVG                41,744.70
 Part : 1.625ODx.065WALLx240-304SS \ 304 Stainless Steel Round Tube
    Plant 4 / Plant 4                                       RawM        P                       1.37         60.93000                     AVG                    83.47
 Part : 1.625RDx240-A36 \ A36 ROUND
    Plant 4 / Plant 4                                       RawM        P                       0.79        148.29000                     AVG                   117.15
 Part : 1.687ODx.120WALLx240-A513 \ ASTM A513 Type-5 DOM Steel Tube
    Plant 4 / Plant 4                                       RawM        P                       1.00        138.22000                     AVG                   138.22
 Part : 10mmRDx144-1018 \ 1018 Rd Bar
    Plant 4 / Plant 4                                       RawM        P                      10.00         49.00000                     AVG                   490.00
 Part : 12GAx60x120-A1008-CS \ A1008 CS Type B
    Plant 4 / Plant 4                                       RawM        P                       0.30        210.00000                     AVG                    63.00
 Part : 12mmRDx144-Bright Shaft \ Bright Shaft
    Plant 4 / Plant 4                                       RawM        P                       2.00         68.25000                     AVG                   136.50
 Part : 2.000ODx.156WALLx240-A513 \ ASTM A513 Type-5 DOM Steel Tube
    Plant 4 / Plant 4                                       RawM        P                       0.53        123.35500                     AVG                    65.38
 Part : 2.000RDx.065Wx240-304 \ 304L STAINLESS TUBE
    Plant 1 / Plant 1                                       RawM        P                      10.00         88.48600                     AVG                   884.86
 Part : 2.000SQx240-A36 \ A36 SQUARE BAR
    Plant 4 / Plant 4                                       RawM        P                       0.68        144.44500                     AVG                    98.22
 Part : 2.000x1x11GaWx11.57-304SS \ 304 Stainless Steel Tube
    Plant 1 / Plant 1                                       RawM        P                       5.00             6.95000                  AVG                    34.75
 Part : 2.000x1x11GaWx8.56-304SS \ 304 Stainless Steel Tube (Cut +.125/-.00)
    Plant 1 / Plant 1                                       RawM        P                       8.00             4.95000                  AVG                    39.60
 Part : 2.000x2.000x.375wallx300-6061-T6 \ Aluminum Angle
    Plant 4 / Plant 4                                       RawM        P                       1.63         77.00877                     AVG                   125.52
 Part : 2.000x2.000x240-A572 \ A572 bar
    Plant 4 / Plant 4                                       RawM        P                       0.45        985.00000                     AVG                   443.25
 Part : 2.000X2.000X50-A36 \ A36 Bar
    Plant 4 / Plant 4                                       RawM        P                       0.70         64.61000                     AVG                    45.23
 Part : 2.000x2.00x.180Wx288-A500 \ A500 TUBE
    Plant 4 / Plant 4                                       RawM        P                       2.68         80.00000                     AVG                   214.40
 Part : 2.000x2.00x.1875x240-A36Angle \ A36 Steel Angle
    Plant 4 / Plant 4                                       RawM        P                       0.14         25.38000                     AVG                     3.55
 Part : 2.000x2.00x.375WALLx144-5086-H111 \ 5083 H111 Aluminum Angle
    Plant 4 / Plant 4                                       RawM        P                       0.19        163.50000                     AVG                    31.07


                  20-48744-mlo            Doc 134-2             Filed 09/11/20 Entered 09/11/20 10:06:36                             Page 114 of                  113
                                                                             123
User:     jacobm2                                                           Lapeer Industries, Inc.                                             Page:            114
                                                                             Stock Status Report                                                Date:       9/9/2020
                                                            ( By: Class / Part / Warehouse, As of :8/31/2020 )                                  Time:    11:27:45AM
                                                ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                             Part Class   Type             OnHand Qty           Unit Cost     Matl. Burden   Mth           Extended Cost

Class : RawM \ Raw Material

 Part : 2.000x3.000x.125Wx240-304Tube \ 304 Stainless Steel Tube
    Plant 4 / Plant 4                                       RawM        P                       1.00        217.66000                     AVG                  217.66
 Part : 2.000xSch-5x240-304L-SS \ 304/304L Stainless Steel Pipe
    Plant 4 / Plant 4                                       RawM        P                       4.00        133.00000                     AVG                  532.00
 Part : 2.250ODx.065WALLx240-304SS \ 304 Stainless Steel Round Tube
    Plant 4 / Plant 4                                       RawM        P                       0.96         97.94000                     AVG                   94.02
 Part : 2.250RDx240-A36 \ A36 ROUND
    Plant 4 / Plant 4                                       RawM        P                       0.50        162.00000                     AVG                   81.00
 Part : 2.250x2.250x240-A36 \ A36 Hot Rolled Square Bar
    Plant 4 / Plant 4                                       RawM        P                       0.63        281.73000                     AVG                  177.49
 Part : 2.375RDx240-A36 \ A36 ROUND
    Plant 4 / Plant 4                                       RawM        P                       1.00        349.00000                     AVG                  349.00
 Part : 2.500x1.50x.188wallx240-A36 \ A36 Steel Angle
    Plant 4 / Plant 4                                       RawM        P                       0.49         46.98443                     AVG                   23.02
 Part : 2.500x1.50x.25x240-A36 Angle \ A36 Hot Rolled Steel Angle
    Plant 4 / Plant 4                                       RawM        P                       0.56         66.73220                     AVG                   37.37
 Part : 2.500x2.500x.125wallx300-6061-T6-Angle \ 6061-T6 Alum. Angle
    Plant 4 / Plant 4                                       RawM        P                       0.99         63.58000                     AVG                   62.94
 Part : 2.500x2.500x.250wallx144-5083 Angle \ 5083-H111 Angle
    Plant 4 / Plant 4                                       RawM        P                       1.04      1,200.00000                     AVG                1,248.00
 Part : 2.500x2.500x.25wallx288-6061 \ 6061-T6 Aluminum Tube
    Plant 4 / Plant 4                                       RawM        P                       0.96        141.90401                     AVG                  136.23
 Part : 2.500x2.50x.3125x240-A36 Angle \ A36 Hot Rolled Steel Angle
    Plant 4 / Plant 4                                       RawM        P                       0.30         95.67000                     AVG                   28.70
 Part : 2.500x2.50x.375Wx144-6061-T6 \ 6061 T6 ALUMINUM ANGLE
    Plant 4 / Plant 4                                       RawM        P                       0.70         97.70000                     AVG                   68.39
 Part : 2.75RDx144-CF1045 \ 1045 Cold Finish Carbon Steel Bar
    Plant 4 / Plant 4                                       RawM        P                       0.55        251.08000                     AVG                  138.09
 Part : 3.000ODx.065WALLx240-304SS \ 304 Stainless Steel Round Tube
    Plant 4 / Plant 4                                       RawM        P                       1.37        142.47042                     AVG                  195.18
 Part : 3.000x1.00x.120wallx288-A500B \ A500 Grade B Steel Tube
    Plant 4 / Plant 4                                       RawM        P                       1.00         97.86000                     AVG                   97.86
 Part : 3.000x2.000x2.50WALLx300-6061-T6 \ 6061 T6 ALUMINUM ANGLE
    Plant 4 / Plant 4                                       RawM        P                       0.43         93.19000                     AVG                   40.07
 Part : 3.000x3.000-304L \ BAR
    Plant 1 / Plant 1                                       RawM        P                       1.00      1,510.53000                     AVG                1,510.53
 Part : 3.000x3.000x7gax288-A500 \ A500 Grade B Steel Tube
    Plant 4 / Plant 4                                       RawM        P                       0.17        149.00000                     AVG                   25.33
 Part : 3.000x3.00x.25Wx240-6063-T52 \ 6063 T52 ALUMINUM TUBE
    Plant 4 / Plant 4                                       RawM        P                       0.61             0.00000                  AVG                    0.00
 Part : 3.500ODx.625wallx144-A513DOM \ A513 DOM Tube Type 5
    Plant 4 / Plant 4                                       RawM        P                       0.10        460.00000                     AVG                   46.00
 Part : 3.500ODx.625wallx144-A519 \ A519 tube
    Plant 4 / Plant 4                                       RawM        P                       0.76             0.00000                  AVG                    0.00
 Part : 3.500x2.500x.25wallx300-6061-T6 \ 6061-T6 Aluminum Angle
    Plant 4 / Plant 4                                       RawM        P                       1.00        101.27000                     AVG                  101.27
 Part : 3.500x3.0x.3125wallx240-A36 \ A36 Steel Angle
    Plant 4 / Plant 4                                       RawM        P                       0.69        109.09000                     AVG                   75.27
 Part : 3.500x3.50x.250Wx288-A500 \ A500 TUBE
    Plant 4 / Plant 4                                       RawM        P                       0.75        255.00000                     AVG                  191.25
 Part : 3.50RDx17.5"-C-1018 \ C1018 Steel Bar
    Plant 4 / Plant 4                                       RawM        P                       1.00         49.81000                     AVG                   49.81


                  20-48744-mlo            Doc 134-2             Filed 09/11/20 Entered 09/11/20 10:06:36                             Page 115 of                 114
                                                                             123
User:     jacobm2                                                           Lapeer Industries, Inc.                                              Page:              115
                                                                             Stock Status Report                                                 Date:         9/9/2020
                                                            ( By: Class / Part / Warehouse, As of :8/31/2020 )                                     Time:    11:27:45AM
                                                  ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                             Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth             Extended Cost

Class : RawM \ Raw Material

 Part : 3.625RDx240-4140 \ 4140 ROUND
    Plant 1 / Plant 1                                       RawM        P                       0.75        800.04000                      AVG                    600.03
 Part : 3.750ODx.125wallx144-5052-H32 \ 5052-H32
    Plant 4 / Plant 4                                       RawM        P                       0.36       5,000.00000                     AVG                  1,800.00
 Part : 30mmRDx144-1020 \ 1020 Rd Bar
    Plant 4 / Plant 4                                       RawM        P                       1.05        375.00000                      AVG                    393.75
 Part : 3x2x.1875x240-A36 \ A-36 HR Steel Angle
    Plant 4 / Plant 4                                       RawM        P                       1.00         39.90000                      AVG                     39.90
 Part : 4.000ODx.120WALLx240-A513 \ ASTM A513 Type-5 DOM Steel Tube
    Plant 4 / Plant 4                                       RawM        P                       0.43        214.73667                      AVG                     92.34
 Part : 4.000ODx.750wallx144-A519 \ A519 tube
    Plant 4 / Plant 4                                       RawM        P                       0.57        590.39000                      AVG                    336.52
 Part : 4.000x3.000x.375wallx300-6061-T6 \ 6061-T6 Angle
    Plant 4 / Plant 4                                       RawM        P                       0.85        186.92000                      AVG                    158.88
 Part : 4.000x4.000x.5wallx300-6061-T6 \ Aluminum Angle
    Plant 4 / Plant 4                                       RawM        P                       0.85        252.81000                      AVG                    214.89
 Part : 4.500x.125wx210-A513 \ A513 TYPE 5 DOM HR TUBING
    Plant 4 / Plant 4                                       RawM        P                       0.58        283.06000                      AVG                    164.17
 Part : 5.000x2.0x11GAwallx240-A500 \ A500 Grade B Steel Tube
    Plant 4 / Plant 4                                       RawM        P                       1.00         111.10000                     AVG                    111.10
 Part : 5.25ODx.25Wx264-A513-T5-DOM \ steel tubing a513-t5-dom
    Plant 4 / Plant 4                                       RawM        P                       0.33             0.00000                   AVG                      0.00
 Part : 5.5ODx.188Wx264-A513 \ A513-T5 DOM TUBE 17-24 R/L
    Plant 4 / Plant 4                                       RawM        P                       0.21        333.85000                      AVG                     70.11
 Part : 6.00" 13# A-36 CHANNEL \ 6.00X2.157 .437 WEB
    Plant 4 / Plant 4                                       RawM        P                       1.00        283.05000                      AVG                    283.05
 Part : 6mm-1.0x39in-Threaded Rod \ Low Carbon Threaded Rod
    Plant 4 / Plant 4                                       RawM        P                      10.80             3.69909                   AVG                     39.95
 Part : 6mmx96x288-MIL-A-46100 \ MIL-A-46100 High Hard Plate
    OUTSOURC / Outsource Warehouse                          RawM        P                       1.73       1,536.53595                     AVG                  2,658.21
 Part : 7.000ODx.250WALLx240-A513 \ A513 Type 5 DOM Steel Tube
    Plant 4 / Plant 4                                       RawM        P                       0.47        893.14000                      AVG                    419.78
 Part : 8.000x3.0x.25wallx288-A500B \ A500 Grade B Steel Tube
    Plant 4 / Plant 4                                       RawM        P                       0.45        327.12000                      AVG                    147.20
 Part : 8.000x6.0x.25wallx288-A500B \ A500 Grade B Steel Tube
    Plant 4 / Plant 4                                       RawM        P                       0.30        442.09000                      AVG                    132.63

                                                                                                                      Part Class RawM Subtotal :              148,813.09


Class : RawP \ Raw Plate Material
 Part : .063x48x144-5086-H116 \ 5086 H116 ALUMINUM
    Plant 4 / Plant 4                                       RawP        P                       0.22        300.40477                      AVG                     66.09
 Part : .063x48x144-7075-T73 \ 7075 T73 ALUMINUM
    Plant 4 / Plant 4                                       RawP        P                       0.50        515.00000                      AVG                    257.50
 Part : .090x48x144-5086-H32 \ 5086 H32 ALUMINUM
    Plant 4 / Plant 4                                       RawP        P                      13.00        261.49552                      AVG                  3,399.44
 Part : .090x48x144-6061-T6 \ 6061 T6 ALUMINUM
    Plant 4 / Plant 4                                       RawP        P                       0.43         97.21284                      AVG                     41.80
 Part : .090x60x144-5086-H32 \ 5086 H32 ALUMINUM
    Plant 4 / Plant 4                                       RawP        P                       3.74       1,239.54010                     AVG                  4,635.88
 Part : .100x48x144-6061-T6 \ 6061 T6 ALUMINUM
    Plant 4 / Plant 4                                       RawP        P                       0.73        210.03000                      AVG                    153.32



                  20-48744-mlo            Doc 134-2             Filed 09/11/20 Entered 09/11/20 10:06:36                               Page 116 of                  115
                                                                             123
User:     jacobm2                                                       Lapeer Industries, Inc.                                              Page:            116
                                                                         Stock Status Report                                                 Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : RawP \ Raw Plate Material

 Part : .125x48x144-5086-H32 \ 5086 H32 ALUMINUM
    Plant 4 / Plant 4                                   RawP        P                       0.77        417.73382                      AVG                  321.66
 Part : .125x48x144-6061-T6 \ 6061 T6 ALUMINUM
    Plant 4 / Plant 4                                   RawP        P                       0.16        209.27000                      AVG                   33.48
 Part : .125x60x144-5052-H32 \ 5052 H32 ALUMINUM
    Plant 4 / Plant 4                                   RawP        P                      14.17        171.33000                      AVG                2,427.75
 Part : .125x60x144-5052-H34 \ 5052 H34 ALUMINUM
    Plant 4 / Plant 4                                   RawP        P                       0.77        534.00000                      AVG                  411.18
 Part : .125x60x144-6061-T651 \ 6061 T651 ALUMINUM
    Plant 4 / Plant 4                                   RawP        P                       0.08        370.69000                      AVG                   29.66
 Part : .157x48x144-5083-H32 \ 5083 H32 ALUMINUM
    Plant 4 / Plant 4                                   RawP        P                       0.43        817.50000                      AVG                  351.53
 Part : .160x60x144-6061-T6 \ 6061-T6 ALUMINUM
    Plant 4 / Plant 4                                   RawP        P                       0.65        439.62000                      AVG                  285.75
 Part : .160x96x240-440T \ ARMOX 440T ARMOR
    Plant 4 / Plant 4                                   RawP        P                       3.91             0.00000                   AVG                    0.00
 Part : .188x48x144-5086-H32 \ 5086 H32 ALUMINUM
    Plant 4 / Plant 4                                   RawP        P                       0.44        323.13000                      AVG                  142.18
 Part : .188x60x120-A1011 \ A1011 STEEL
    Plant 4 / Plant 4                                   RawP        P                       1.58        229.00000                      AVG                  361.82
 Part : .188x60x120-A1011-GR50 \ A1011 GRADE 50 STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.30        192.41000                      AVG                   57.72
 Part : .188x60x120-A36 \ A36 STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.71        138.99000                      AVG                   98.68
 Part : .188x60x120-A572-GR50 \ A572 GRADE 50 STEEL
    Plant 4 / Plant 4                                   RawP        P                      11.15        180.90140                      AVG                2,017.05
 Part : .188x60x120-A588 \ A588 STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.80        172.73000                      AVG                  138.18
 Part : .188x96x240-A514-B \ A514 GRADE B STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.86       1,703.67667                     AVG                1,465.16
 Part : .188x96x240-A572-GR50 \ A572 GRADE 50 STEEL
    Plant 4 / Plant 4                                   RawP        P                       1.00        980.00000                      AVG                  980.00
 Part : .188x96x240-FP \ FLOOR PLATE
    Plant 4 / Plant 4                                   RawP        P                       2.42        424.51000                      AVG                1,027.31
 Part : .188x96x288-12560-CL1 \ MIL-DTL-12560 CLASS 1 ARMOR
    Plant 4 / Plant 4                                   RawP        P                       4.32       3,052.06000                     AVG               13,184.90
 Part : .188x96x288-46100-CL1 \ MIL-DTL-46100 CLASS 1 ARMOR
    Plant 4 / Plant 4                                   RawP        P                       1.40       1,458.00000                     AVG                2,041.20
 Part : .190x60x120-46177 \ MIL-DTL-46177 ARMOR STEEL
    Plant 4 / Plant 4                                   RawP        P                       3.20        669.60000                      AVG                2,142.72
 Part : .190x60x144-6061-T6 \ 6061-T6 ALUMINUM
    Plant 4 / Plant 4                                   RawP        P                       0.45        423.23507                      AVG                  190.46
 Part : .190x60x144-6061-T6-FP \ 6061-T6 ALUMINUM FLOOR PLATE
    Plant 4 / Plant 4                                   RawP        P                       6.92        400.00000                      AVG                2,768.00
 Part : .197x96x240-140-KSI \ 140 KSI STEEL
    Plant 4 / Plant 4                                   RawP        P                       1.88        505.03110                      AVG                  949.46
 Part : .197x96x240-440T \ ARMOX 440T ARMOR
    Plant 4 / Plant 4                                   RawP        P                       0.36             0.00000                   AVG                    0.00
 Part : .197x96x288-46100-CL1 \ MIL-DTL-46100 CLASS 1 ARMOR
    Plant 4 / Plant 4                                   RawP        P                       0.21             0.00000                   AVG                    0.00
 Part : .236x60x120-A1011 \ A1011 STEEL
    Plant 4 / Plant 4                                   RawP        P                      43.28        266.53965                      AVG               11,535.84


                  20-48744-mlo            Doc 134-2         Filed 09/11/20 Entered 09/11/20 10:06:36                              Page 117 of                 116
                                                                         123
User:     jacobm2                                                       Lapeer Industries, Inc.                                               Page:            117
                                                                         Stock Status Report                                                  Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : RawP \ Raw Plate Material

 Part : .236x96x240-140-KSI \ 140 KSI STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.77       1,141.14500                     AVG                   878.68
 Part : .236x96x288-46100-CL1 \ MIL-DTL-46100 CLASS 1 ARMOR
    Plant 4 / Plant 4                                   RawP        P                      29.52       2,362.25000                     LAST               69,733.62
 Part : .250x60x120-316 \ 316 STAINLESS
    Plant 4 / Plant 4                                   RawP        P                       0.24        918.00000                      AVG                   220.32
 Part : .250x60x120-A516-GR70 \ A516 GRADE 70 STEEL
    Plant 4 / Plant 4                                   RawP        P                       1.03       1,122.60000                     AVG                 1,156.28
 Part : .250x60x120-A656-GR80 \ A656 GRADE 80 STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.33        329.00000                      AVG                   108.57
 Part : .250x60x144-5052-H32 \ 5052 H32 ALUMINUM
    Plant 4 / Plant 4                                   RawP        P                       0.28        653.75000                      AVG                   183.05
 Part : .250x60x144-6061-T6 \ 6061 T6 ALUMINUM
    Plant 4 / Plant 4                                   RawP        P                       0.15        504.76000                      AVG                    75.71
 Part : .250x60x144-6061-T651 \ 6061 T651 ALUMINUM
    Plant 4 / Plant 4                                   RawP        P                       1.14        596.80481                      AVG                   680.36
 Part : .250x72x144-A36-FP \ FLOOR PLATE
    Plant 4 / Plant 4                                   RawP        P                       3.18        446.72400                      AVG                 1,420.58
 Part : .250x96x240-1020 \ 1020 STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.74        865.20000                      LAST                  640.25
 Part : .250x96x240-A36 \ A36 STEEL
    Plant 4 / Plant 4                                   RawP        P                       2.42        770.03884                      AVG                 1,863.49
 Part : .250x96x240-A514-B \ A514 GRADE B STEEL
    Plant 4 / Plant 4                                   RawP        P                       4.01       1,635.00000                     AVG                 6,556.35
 Part : .250x96x240-A572-GR50 \ A572 GRADE 50 STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.56       1,141.81500                     AVG                   639.42
 Part : .250x96x240-A588 \ A588 STEEL
    Plant 4 / Plant 4                                   RawP        P                       3.58       1,172.40000                     AVG                 4,197.19
 Part : .250x96x288-12560-CL1 \ MIL-DTL-12560 CLASS 1 ARMOR
    Plant 4 / Plant 4                                   RawP        P                      10.72       2,046.00000                     AVG                21,933.12
 Part : .250x96x288-12560-CL2 \ MIL-DTL-12560 CLASS 2 ARMOR
    Plant 4 / Plant 4                                   RawP        P                       0.69       2,447.62000                     AVG                 1,688.86
 Part : .250x96x288-130-KSI \ 130 KSI STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.17       1,371.02000                     AVG                   233.07
 Part : .250x96x288-46100-CL1 \ MIL-DTL-46100 CLASS 1 ARMOR
    Plant 4 / Plant 4                                   RawP        P                       1.77       2,683.20000                     AVG                 4,749.26
 Part : .276x96x240-140-KSI \ 140 KSI STEEL
    Plant 4 / Plant 4                                   RawP        P                       1.46        900.00000                      AVG                 1,314.00
 Part : .313x60x120-304 \ 304/304L STAINLESS STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.11             0.00000                   AVG                     0.00
 Part : .313x60x120-A572-GR50 \ A572 GRADE 50 STEEL
    Plant 4 / Plant 4                                   RawP        P                       7.73        301.50230                      AVG                 2,330.61
 Part : .313x60x120-A656-GR80 \ A656 GRADE 80 STEEL
    Plant 4 / Plant 4                                   RawP        P                      12.04        397.99000                      AVG                 4,791.80
 Part : .313x96x240-A36 \ ASTM A36 STEEL
    Plant 4 / Plant 4                                   RawP        P                       4.17        765.62650                      AVG                 3,192.66
 Part : .313x96x240-A514-B \ A514 GRADE B STEEL
    Plant 4 / Plant 4                                   RawP        P                       6.14       1,631.23000                     AVG                10,015.75
 Part : .313x96x240-A572-GR50 \ A572 GRADE 50 STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.22       1,518.07000                     AVG                   333.98
 Part : .313x96x240-A588 \ A588 STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.90       1,428.38000                     AVG                 1,285.54


                  20-48744-mlo            Doc 134-2         Filed 09/11/20 Entered 09/11/20 10:06:36                              Page 118 of                  117
                                                                         123
User:     jacobm2                                                       Lapeer Industries, Inc.                                               Page:            118
                                                                         Stock Status Report                                                  Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : RawP \ Raw Plate Material

 Part : .313x96x288-100-XF \ 100 XF STEEL
    Plant 4 / Plant 4                                   RawP        P                       1.50        357.75000                      AVG                   536.63
 Part : .313x96x288-12560-CL1 \ MIL-DTL-12560 CLASS 1 ARMOR
    Plant 4 / Plant 4                                   RawP        P                       3.20       2,045.75000                     AVG                 6,546.40
 Part : .313x96x288-12560-CL2 \ MIL-DTL-12560 CLASS 2 ARMOR
    Plant 4 / Plant 4                                   RawP        P                       0.32       3,036.32000                     AVG                   971.62
 Part : .313x96x288-440T \ ARMOX 440T ARMOR
    Plant 4 / Plant 4                                   RawP        P                      16.40       4,544.05967                     AVG                74,522.58
 Part : .315x96x240-S235 \ S235 JR+N+OP5 STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.30        425.00000                      AVG                   127.50
 Part : .375x48x144-5083-T0 \ 5083 T0 ALUMINUM
    Plant 4 / Plant 4                                   RawP        P                       0.67        854.03000                      AVG                   572.20
 Part : .375x48x144-6061-T6 \ 6061 T6 ALUMINUM
    Plant 4 / Plant 4                                   RawP        P                       3.34        360.38000                      AVG                 1,203.67
 Part : .375x48x96-1020 \ 1020 STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.85        453.21227                      AVG                   385.23
 Part : .375x60x120-304 \ 304/304L STAINLESS STEEL
    Plant 4 / Plant 4                                   RawP        P                       1.00       1,135.76000                     AVG                 1,135.76
 Part : .375x60x120-A656-GR80 \ A656 GRADE 80 STEEL
    Plant 4 / Plant 4                                   RawP        P                       6.69        397.79150                      AVG                 2,661.23
 Part : .375x60x144-6061-T651 \ 6061 T651 ALUMINUM
    Plant 4 / Plant 4                                   RawP        P                       1.52        860.88000                      AVG                 1,308.54
 Part : .375x96x240-A514-B \ A514 GRADE B STEEL
    Plant 4 / Plant 4                                   RawP        P                       2.24       1,466.32355                     AVG                 3,284.56
 Part : .375x96x240-A572-GR50 \ A572 GRADE 50 STEEL
    Plant 4 / Plant 4                                   RawP        P                       8.40       1,301.03000                     AVG                10,928.65
 Part : .375x96x240-A588 \ A588 STEEL
    Plant 4 / Plant 4                                   RawP        P                       4.75       1,540.28340                     AVG                 7,316.35
 Part : .375x96x288-12560-CL1 \ MIL-DTL-12560 CLASS 1 ARMOR
    Plant 4 / Plant 4                                   RawP        P                       5.53       3,293.19000                     AVG                18,211.34
 Part : .375x96x288-12560-CL2 \ MIL-DTL-12560 CLASS 2 ARMOR
    Plant 4 / Plant 4                                   RawP        P                       0.39       3,377.41000                     LAST                1,317.19
 Part : .375x96x288-46100-CL1 \ MIL-DTL-46100 CLASS 1 ARMOR
    Plant 4 / Plant 4                                   RawP        P                       1.08       3,732.28800                     AVG                 4,030.87
 Part : .394x60x120-A1011 \ A1011 STEEL
    Plant 4 / Plant 4                                   RawP        P                       1.35        316.00000                      AVG                   426.60
 Part : .394x96x288-46100-CL1 \ MIL-DTL-46100 CLASS 1 ARMOR
    Plant 4 / Plant 4                                   RawP        P                      14.07       2,449.79430                     AVG                34,468.61
 Part : .406x60x120-A36 \ A36 STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.47             0.00000                   AVG                     0.00
 Part : .438x96x288-12560-CL1 \ MIL-DTL-12560 CLASS 1 ARMOR
    Plant 4 / Plant 4                                   RawP        P                       0.21       5,800.00000                     AVG                 1,218.00
 Part : .472x96x288-100-KSI \ 100 KSI STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.17       3,253.72500                     AVG                   553.13
 Part : .480x60x120-304 \ 304/304L STAINLESS STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.23             0.00000                   AVG                     0.00
 Part : .500x48x144-5083-H131 \ 5083 H131 ALUMINUM
    Plant 4 / Plant 4                                   RawP        P                       0.35       1,810.00000                     AVG                   633.50
 Part : .500x48x96-A514-B \ A514 GRADE B STEEL
    Plant 4 / Plant 4                                   RawP        P                       1.00        614.11000                      AVG                   614.11
 Part : .500x60x120-A36 \ A36 STEEL
    OUTSOURC / Outsource Warehouse                      RawP        P                       0.57        637.24647                      AVG                   363.23


                  20-48744-mlo              Doc 134-2       Filed 09/11/20 Entered 09/11/20 10:06:36                              Page 119 of                  118
                                                                         123
User:     jacobm2                                                         Lapeer Industries, Inc.                                               Page:            119
                                                                           Stock Status Report                                                  Date:       9/9/2020
                                                          ( By: Class / Part / Warehouse, As of :8/31/2020 )                                    Time:    11:27:45AM
                                                ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                           Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth            Extended Cost

Class : RawP \ Raw Plate Material

 Part : .500x60x120-A572-GR50 \ A572 GRADE 50 STEEL
    OUTSOURC / Outsource Warehouse                        RawP        P                       0.70        552.36130                      AVG                   386.65
 Part : .500x60x120-A656-GR80 \ A656 GRADE 80 STEEL
    Plant 4 / Plant 4                                     RawP        P                       2.00        777.35000                      AVG                 1,554.70
 Part : .500x60x144-6061-T451 \ 6061 T451 ALUMINUM
    Plant 4 / Plant 4                                     RawP        P                      26.53       1,031.03250                     AVG                27,353.29
 Part : .500x60x144-6061-T651 \ 6061 T651 ALUMINUM
    Plant 4 / Plant 4                                     RawP        P                      13.14        970.23482                      AVG                12,748.89
 Part : .500x96x240-130-KSI \ 130 KSI STEEL
    Plant 4 / Plant 4                                     RawP        P                       0.26       2,072.00000                     AVG                   538.72
 Part : .500x96x240-A36 \ A36 STEEL
    Plant 4 / Plant 4                                     RawP        P                       0.54       1,241.84000                     LAST                  670.59
 Part : .500x96x240-A514-B \ A514 GRADE B STEEL
    Plant 4 / Plant 4                                     RawP        P                       1.00       1,519.56045                     AVG                 1,519.56
 Part : .500x96x240-A572-GR50 \ A572 GRADE 50 STEEL
    Plant 4 / Plant 4                                     RawP        P                       1.29       1,920.00000                     AVG                 2,476.80
 Part : .500x96x240-A588 \ A588 STEEL
    Plant 4 / Plant 4                                     RawP        P                       4.00       2,021.99160                     AVG                 8,087.97
 Part : .500x96x288-12560-CL1 \ MIL-DTL-12560 CLASS 1 ARMOR
    Plant 4 / Plant 4                                     RawP        P                      12.86       3,802.88000                     AVG                48,905.04
 Part : .500x96x288-12560-CL2 \ MIL-DTL-12560 CLASS 2 ARMOR
    Plant 4 / Plant 4                                     RawP        P                       0.60       1,407.00000                     AVG                   844.20
 Part : .500x96x288-46100-CL1 \ MIL-DTL-46100 CLASS 1 ARMOR
    Plant 4 / Plant 4                                     RawP        P                       1.25       3,116.78600                     AVG                 3,895.98
 Part : .563x96x288-12560-CL1 \ MIL-DTL-12560 CLASS 1 ARMOR
    Plant 4 / Plant 4                                     RawP        P                       0.35       5,061.95000                     AVG                 1,771.68
 Part : .563x96x288-12560-CL2 \ MIL-DTL-12560 CLASS 2 ARMOR
    Plant 4 / Plant 4                                     RawP        P                       0.75       5,061.61000                     AVG                 3,796.21
 Part : .591x96x240-A572-GR50 \ A572 GRADE 50 STEEL
    Plant 4 / Plant 4                                     RawP        P                       0.41       2,025.84000                     AVG                   830.59
 Part : .591x96x240-S603-CL1 \ S603 CLASS 1 ARMOR
    Plant 4 / Plant 4                                     RawP        P                       0.64       2,882.42400                     AVG                 1,844.75
 Part : .625x60x120-A36 \ A36 STEEL
    Plant 4 / Plant 4                                     RawP        P                       1.09        871.78000                      AVG                   950.24
 Part : .625x60x144-6061-T651 \ 6061 T651 ALUMINUM
    Plant 4 / Plant 4                                     RawP        P                       2.56       1,713.79000                     AVG                 4,387.30
 Part : .625x96x240-A36 \ A36 STEEL
    Plant 4 / Plant 4                                     RawP        P                       0.22       2,423.77582                     AVG                   533.23
 Part : .625x96x240-A514-B \ A514 GRADE B STEEL
    OUTSOURC / Outsource Warehouse                        RawP        P                       4.49       2,444.17485                     AVG                10,974.35
 Part : .625x96x240-A572-GR50 \ A572 GRADE 50 STEEL
    Plant 4 / Plant 4                                     RawP        P                       0.08       1,599.96400                     AVG                   128.00
 Part : .625x96x240-A656-GR80 \ A656 GRADE 80 STEEL
    Plant 4 / Plant 4                                     RawP        P                       0.80       3,299.00000                     AVG                 2,639.20
 Part : .625x96x288-46100-CL1 \ MIL-DTL-46100 CLASS 1 ARMOR
    OUTSOURC / Outsource Warehouse                        RawP        P                       0.84       5,390.67000                     AVG                 4,528.16
    Plant 4 / Plant 4                                     RawP        P                       1.39       5,390.67000                     AVG                 7,493.03
                                    Part .625x96x288-46100-CL1 Subtotal :                     2.23                                                          12,021.19


 Part : .750x60x120-A36 \ A36 STEEL
    Plant 4 / Plant 4                                     RawP        P                      10.40        755.48000                      AVG                 7,856.99
 Part : .750x60x144-6061-T651 \ 6061 T651 ALUMINUM


                  20-48744-mlo             Doc 134-2           Filed 09/11/20 Entered 09/11/20 10:06:36                             Page 120 of                  119
                                                                            123
User:     jacobm2                                                          Lapeer Industries, Inc.                                              Page:            120
                                                                            Stock Status Report                                                 Date:       9/9/2020
                                                           ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                                 ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                            Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : RawP \ Raw Plate Material
    Plant 4 / Plant 4                                      RawP        P                       1.59       2,016.88000                     AVG                3,206.84
 Part : .750x96x240-130-KSI \ 130 KSI STEEL
    Plant 4 / Plant 4                                      RawP        P                       0.23       2,368.14000                     AVG                  544.67
 Part : .750x96x240-A36 \ A36 STEEL
    Plant 4 / Plant 4                                      RawP        P                       3.50       1,837.45024                     AVG                6,431.08
 Part : .750x96x240-A514-B \ A514 GRADE B STEEL
    Plant 4 / Plant 4                                      RawP        P                       0.12       3,380.00000                     AVG                  405.60
 Part : .750x96x240-A588 \ A588 STEEL
    Plant 4 / Plant 4                                      RawP        P                       2.66       3,299.52647                     AVG                8,776.74
 Part : .750x96x240-A656-GR80 \ A656 GRADE 80 STEEL
    Plant 4 / Plant 4                                      RawP        P                       0.98       5,100.00000                     AVG                4,998.00
 Part : .750x96x288-12560-CL1 \ MIL-DTL-12560 CLASS 1 ARMOR
    Plant 4 / Plant 4                                      RawP        P                       2.76       4,557.56000                     AVG               12,578.87
 Part : .750x96x288-12560-CL2 \ MIL-DTL-12560 CLASS 2 ARMOR
    Plant 4 / Plant 4                                      RawP        P                       1.34       6,754.37000                     AVG                9,050.86
 Part : .875x96x240-A36 \ A36 STEEL
    Plant 4 / Plant 4                                      RawP        P                       0.70       2,452.59000                     AVG                1,716.81
 Part : .875x96x240-A514-B \ A514 GRADE B STEEL
    Plant 4 / Plant 4                                      RawP        P                       0.14       3,142.04000                     AVG                  439.89
 Part : .875x96x288-12560-CL1 \ MIL-DTL-12560 CLASS 1 ARMOR
    Plant 4 / Plant 4                                      RawP        P                       0.05       2,019.18000                     AVG                  100.96
 Part : .875x96x288-12560-CL2 \ MIL-DTL-12560 CLASS 2 ARMOR
    Plant 4 / Plant 4                                      RawP        P                       1.93       7,318.00000                     AVG               14,123.74
 Part : 1.000x48x144-5083-H321 \ 5083 H321 ALUMINUM
    Plant 4 / Plant 4                                      RawP        P                       0.58       2,739.81441                     AVG                1,589.09
 Part : 1.000x48x144-6061-T6 \ 6061 T6 ALUMINUM
    Plant 4 / Plant 4                                      RawP        P                       0.67       1,832.16000                     AVG                1,227.55
 Part : 1.000x60x120-304 \ 304/304L STAINLESS STEEL
    Plant 4 / Plant 4                                      RawP        P                       0.14       5,904.00000                     AVG                  826.56
 Part : 1.000x96x240-A36 \ A36 STEEL
    Plant 4 / Plant 4                                      RawP        P                       2.19       3,118.35172                     AVG                6,829.19
 Part : 1.000x96x240-A656-GR80 \ A656 GRADE 80 STEEL
    Plant 4 / Plant 4                                      RawP        P                       0.54       4,962.68000                     AVG                2,679.85
 Part : 1.125x96x240-A572-GR50 \ A572 GRADE 50 STEEL
    Plant 4 / Plant 4                                      RawP        P                       2.00       2,319.97000                     AVG                4,639.94
 Part : 1.250x96x240-A36 \ A36 STEEL
    Plant 4 / Plant 4                                      RawP        P                       2.35       4,646.92187                     AVG               10,920.27
 Part : 1.250x96x240-A514-B \ A514 GRADE B STEEL
    Plant 4 / Plant 4                                      RawP        P                       0.52       5,630.00000                     AVG                2,927.60
 Part : 1.250x96x240-A572-GR50 \ A572 GRADE 50 STEEL
    Plant 4 / Plant 4                                      RawP        P                       1.52       3,594.00000                     AVG                5,462.88
 Part : 1.250x96x240-A588 \ A588 STEEL
    Plant 4 / Plant 4                                      RawP        P                       0.60       4,864.04000                     AVG                2,918.42
 Part : 1.250x96x288-12560-CL2 \ MIL-DTL-12560 CLASS 2 ARMOR
    Plant 4 / Plant 4                                      RawP        P                       1.62       7,031.62000                     AVG               11,391.22
 Part : 1.250x96x288-46100-CL1 \ MIL-DTL-46100 CLASS 1 ARMOR
    OUTSOURC / Outsource Warehouse                         RawP        P                       9.60       5,060.21611                     AVG               48,578.07
    Plant 4 / Plant 4                                      RawP        P                       0.09       5,060.21611                     AVG                  455.42
                                    Part 1.250x96x288-46100-CL1 Subtotal :                     9.69                                                         49,033.49


 Part : 1.375x96x240-A572-GR50 \ A572 GRADE 50 STEEL
    Plant 4 / Plant 4                                      RawP        P                       0.19       2,966.82000                     AVG                  563.70


                  20-48744-mlo              Doc 134-2           Filed 09/11/20 Entered 09/11/20 10:06:36                             Page 121 of                 120
                                                                             123
User:     jacobm2                                                       Lapeer Industries, Inc.                                              Page:            121
                                                                         Stock Status Report                                                 Date:       9/9/2020
                                                        ( By: Class / Part / Warehouse, As of :8/31/2020 )                                   Time:    11:27:45AM
                                              ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                         Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth           Extended Cost

Class : RawP \ Raw Plate Material

 Part : 1.500x48x144-5083-H131 \ 5083 H131 ALUMINUM
    Plant 4 / Plant 4                                   RawP        P                       2.41       3,956.53737                     AVG                9,535.26
 Part : 1.500x96x240-A36 \ A36 STEEL
    Plant 4 / Plant 4                                   RawP        P                       3.37       4,546.30102                     AVG               15,321.03
 Part : 1.500x96x240-A514-H \ A514 GRADE H STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.40       1,599.07000                     AVG                  639.63
 Part : 1.500x96x288-12560-CL1 \ MIL-DTL-12560 CLASS 1 ARMOR
    Plant 4 / Plant 4                                   RawP        P                       0.57     10,000.00000                      AVG                5,700.00
 Part : 1.500x96x288-46100-CL1 \ MIL-DTL-46100 CLASS 1 ARMOR
    Plant 4 / Plant 4                                   RawP        P                       0.35       7,762.00000                     AVG                2,716.70
 Part : 1.625x96x240-A36 \ A36 STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.20       3,583.57000                     AVG                  716.71
 Part : 1.625x96x240-A572-GR50 \ A572 GRADE 50 STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.28       5,303.68000                     AVG                1,485.03
 Part : 1.625x96x288-12560-CL1 \ MIL-DTL-12560 CLASS 1 ARMOR
    Plant 4 / Plant 4                                   RawP        P                       0.26       7,562.85000                     AVG                1,966.34
 Part : 1.750x60x144-6061-T651 \ 6061 T651 ALUMINUM
    Plant 4 / Plant 4                                   RawP        P                       0.57       3,459.10702                     AVG                1,971.69
 Part : 1.750x96x240-A36 \ A36 STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.45       4,550.03936                     AVG                2,047.52
 Part : 1.875x96x240-A36 \ A36 STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.13             0.00000                   AVG                    0.00
 Part : 1.890x96x240-S355 \ S355 J2-N STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.80       5,145.25000                     AVG                4,116.20
 Part : 10GAx48x96-GALVANIZED \ GALVANIZED
    Plant 4 / Plant 4                                   RawP        P                       0.89        110.00000                      AVG                   97.90
 Part : 10GAx96x288-46100-CL1 \ MIL-DTL-46100 CLASS 1 ARMOR
    OUTSOURC / Outsource Warehouse                      RawP        P                       0.15        273.21000                      AVG                   40.98
 Part : 11GAx48x96-A128 \ A128 STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.11        307.00000                      AVG                   33.77
 Part : 11GAx60x120-100-XF \ 100 XF STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.26        320.57719                      AVG                   83.35
 Part : 11GAx60x120-304 \ 304/304L STAINLESS STEEL
    Plant 4 / Plant 4                                   RawP        P                       1.84        425.33000                      AVG                  782.61
 Part : 11GAx60x120-321 \ 321 STAINLESS STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.91        604.00000                      AVG                  549.64
 Part : 11GAx60x120-A1011 \ A1011 STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.96        154.23000                      AVG                  148.06
 Part : 11GAx72x144-A1011 \ A1011 STEEL
    Plant 4 / Plant 4                                   RawP        P                       0.40        199.84430                      AVG                   79.94
 Part : 12GAx48x96-A1011 \ A1011 STEEL
    Plant 4 / Plant 4                                   RawP        P                      10.96         60.80000                      AVG                  666.37
 Part : 12GAx60x120-A653-GALVANIZED \ A653 A60 GALVANIZED
    Plant 4 / Plant 4                                   RawP        P                       2.00        113.45000                      AVG                  226.90
 Part : 14GAx48x96-316 \ 316/316L STAINLESS STEEL
    Plant 4 / Plant 4                                   RawP        P                       1.00        273.78000                      AVG                  273.78
 Part : 14GAx60x120-304 \ 304/304L STAINLESS STEEL
    Plant 4 / Plant 4                                   RawP        P                      20.32        325.00000                      AVG                6,604.00
 Part : 14GAx72x144-A1011 \ A1011 STEEL
    Plant 4 / Plant 4                                   RawP        P                       3.61        147.03000                      AVG                  530.78
 Part : 16GAx48x96-EXPANDED \ EXPANDED
    Plant 4 / Plant 4                                   RawP        P                       1.00        141.37000                      AVG                  141.37


                  20-48744-mlo            Doc 134-2         Filed 09/11/20 Entered 09/11/20 10:06:36                              Page 122 of                 121
                                                                         123
User:     jacobm2                                                      Lapeer Industries, Inc.                                              Page:              122
                                                                        Stock Status Report                                                 Date:         9/9/2020
                                                       ( By: Class / Part / Warehouse, As of :8/31/2020 )                                     Time:    11:27:45AM
                                             ( For Plant : Lapeer Industries / Purchased / Mfg. / Exclude Zero Qty )

    Warehouse                                        Part Class   Type             OnHand Qty           Unit Cost      Matl. Burden   Mth             Extended Cost

Class : RawP \ Raw Plate Material

 Part : 16GAx60x120-A1011 \ A1011 STEEL
    Plant 4 / Plant 4                                  RawP        P                       0.71         55.28451                      AVG                     39.25
 Part : 16GAx60x144-304 \ 304/304L STAINLESS STEEL
    Plant 4 / Plant 4                                  RawP        P                      41.46        780.00000                      AVG                 32,338.80
 Part : 16GAx72x144-A1008 \ A1008 STEEL
    Plant 4 / Plant 4                                  RawP        P                       0.17        118.54000                      AVG                     20.15
 Part : 2.362x96x240-A578 \ A578 GRADE B STEEL (1E0860)
    Plant 4 / Plant 4                                  RawP        P                       0.70             0.00000                   AVG                      0.00
 Part : 2.375x96x240-12560-CL1 \ MIL-DTL-12560 CLASS 1 ARMOR
    Plant 4 / Plant 4                                  RawP        P                       0.30             0.00000                   AVG                      0.00
 Part : 2.750x96x240-A36 \ A36 STEEL
    Plant 4 / Plant 4                                  RawP        P                       0.06             0.00000                   AVG                      0.00
 Part : 20GAx60x120-304 \ 304/304L STAINLESS STEEL
    Plant 4 / Plant 4                                  RawP        P                       0.56        332.06382                      AVG                    185.96
 Part : 3.150x96x240-S235 \ S235 JR+N+OP5 STEEL
    Plant 4 / Plant 4                                  RawP        P                       0.11             0.00000                   AVG                      0.00
 Part : 7GAx60x120-A1011 \ A1011 STEEL
    Plant 4 / Plant 4                                  RawP        P                       0.84        175.12500                      AVG                    147.11
 Part : 8GAx60x120-100-XF \ 100 XF STEEL
    Plant 4 / Plant 4                                  RawP        P                       0.61        159.00000                      AVG                     96.99
 Part : 8GAx60x120-A1011 \ A1011 STEEL
    Plant 4 / Plant 4                                  RawP        P                      59.16        201.96000                      AVG                 11,947.95
 Part : 8GAx60x120-A572-GR50 \ A572 GRADE 50 STEEL
    Plant 4 / Plant 4                                  RawP        P                       1.75        159.00000                      AVG                    278.25
 Part : 8GAx72x144-A606-T4 \ A606 TYPE 4 STEEL
    Plant 4 / Plant 4                                  RawP        P                       3.34        186.95000                      AVG                    624.41
 Part : 8GAx96x288-46100-CL1 \ MIL-DTL-46100 CLASS 1 ARMOR
    Plant 4 / Plant 4                                  RawP        P                       1.02             0.00000                   AVG                      0.00

                                                                                                                 Part Class RawP Subtotal :              787,330.11




                                                                                                                            Report Totals :             3,081,615.50

                                                                                                                        Negative Balance :                -60,483.09
                                                                                                                                Net Value :             3,021,132.41




                  20-48744-mlo             Doc 134-2       Filed 09/11/20 Entered 09/11/20 10:06:36                               Page 123 of                   122
                                                                        123
